Exhibit 10.1

Execution Version

 

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

GM FINANCIAL

Seller

Dated as of January 15, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I. DEFINITIONS      1  

SECTION 1.1    General

     1  

SECTION 1.2    Specific Terms

     1  

SECTION 1.3    Usage of Terms

     2  

SECTION 1.4    [Reserved]

     2  

SECTION 1.5    No Recourse

     2  

SECTION 1.6    Action by or Consent of Noteholders and Certificateholder

     2   ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED
PROPERTY      3  

SECTION 2.1    Conveyance of the Receivables and the Other Conveyed Property

     3   ARTICLE III. REPRESENTATIONS AND WARRANTIES      4  

SECTION 3.1    Representations and Warranties of Seller

     4  

SECTION 3.2    Representations and Warranties of Purchaser

     6   ARTICLE IV. COVENANTS OF SELLER      8  

SECTION 4.1    Protection of Title of Purchaser

     8  

SECTION 4.2    Other Liens or Interests

     9  

SECTION 4.3    Costs and Expenses

     10  

SECTION 4.4    Indemnification

     10   ARTICLE V. REPURCHASES      11  

SECTION 5.1    Repurchase of Receivables upon Breach

     11  

SECTION 5.2    Reassignment of Purchased Receivables

     12  

SECTION 5.3    Waivers

     13   ARTICLE VI. MISCELLANEOUS      13  

SECTION 6.1    Liability of Seller

     13  

SECTION 6.2    Merger or Consolidation of Seller or Purchaser

     13  

SECTION 6.3    Limitation on Liability of Seller and Others

     13  

SECTION 6.4    Seller May Own Notes or the Certificate

     14  

SECTION 6.5    Amendment

     14  

SECTION 6.6    Notices

     14  

SECTION 6.7    Merger and Integration

     15  

SECTION 6.8    Severability of Provisions

     15  

SECTION 6.9    Intention of the Parties

     15  

SECTION 6.10  Governing Law

     16  

SECTION 6.11  Counterparts

     16  

SECTION 6.12  Conveyance of the Receivables and the Other Conveyed Property to
the Issuer

     16  

SECTION 6.13  Nonpetition Covenant

     17  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of January 15, 2020, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc. d/b/a GM Financial, a Delaware corporation, as Seller
(“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1    General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of January 15, 2020, by and
among AFS SenSub Corp., as Seller, GM Financial, in its individual capacity and
as Servicer, GM Financial Consumer Automobile Receivables Trust 2020-1, as
Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2    Specific Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means January 15, 2020.

“Issuer” means GM Financial Consumer Automobile Receivables Trust 2020-1.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this

 

1



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Asset Representations Review Agreement, the Trust
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3    Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4    [Reserved].

SECTION 1.5    No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6    Action by or Consent of Noteholders and Certificateholder.
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the Noteholders or the Certificateholder, such provision shall
be deemed to refer to the Noteholders or the Certificateholder, as the case may
be, of record as of the Record Date immediately preceding

 

2



--------------------------------------------------------------------------------

the date on which such action is to be taken, or consent given, by Noteholders
or the Certificateholder. Solely for the purposes of any action to be taken, or
consented to, by Noteholders or the Certificateholder, any Note or the
Certificate registered in the name of the Seller or any Affiliate thereof shall
be deemed not to be outstanding; provided, however, that, solely for the purpose
of determining whether the Trustee or the Trust Collateral Agent is entitled to
rely upon any such action or consent, only Notes or the Certificate which the
Owner Trustee or a Responsible Officer of the Trustee or the Trust Collateral
Agent, respectively, has actual knowledge is so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1    Conveyance of the Receivables and the Other Conveyed Property.

(a)    Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)    the Receivables and all moneys received thereon after the Cutoff Date;

(ii)    the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)    any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)    any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)    all rights under any Service Contracts on the related Financed Vehicles;

(vi)    the related Receivable Files;

(vii)    all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii)    all proceeds and investments with respect to items (i) through (vii).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from

 

3



--------------------------------------------------------------------------------

Seller to Purchaser, conveying good title thereto free and clear of any Liens,
and the beneficial interest in and title to the Receivables and the Other
Conveyed Property shall not be part of Seller’s estate in the event of the
filing of a bankruptcy petition by or against Seller under any bankruptcy or
similar law.

(b)    Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1    Representations and Warranties of Seller. Seller makes the
following representations and warranties as of the Cutoff Date and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)    Representations regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
Cutoff Date, and as of the Closing Date, are true and correct.

(b)    Representations regarding the Pool of Receivables. The representations
and warranties set forth on Schedule B-2 with respect to the pool of Receivables
as of the Cutoff Date, and as of the Closing Date, are true and correct.

(c)    No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)    Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)    No Impairment. The Seller has not done anything to convey any right to
any Person that would result in such Person having a right to payments due under
the Receivables or otherwise to impair the rights of the Purchaser, the Trust,
the Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or
the proceeds thereof. Other than the security interest granted to

 

4



--------------------------------------------------------------------------------

the Purchaser pursuant to this Agreement and except any other security interests
that have been fully released and discharged as of the Closing Date, the Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Receivables. The Seller has not authorized the filing of and
is not aware of any financing statements against the Seller that include a
description of collateral covering the Receivables other than any financing
statement relating to the security interest granted to the Purchaser hereunder
or that has been terminated. The Seller is not aware of any judgment, ERISA or
tax lien filings against it.

(f)    No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 20(E) of Schedule B-1.

(g)    Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)    Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i)    Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)    No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k)    Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l)    No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)    No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)    Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)    True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)    Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2    Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a)    Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are

 

6



--------------------------------------------------------------------------------

currently owned and such business is currently conducted, and had at all
relevant times, and has, full power, authority and legal right to acquire and
own the Receivables and the Other Conveyed Property, and to transfer the
Receivables and the Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.

(b)    Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)    Power and Authority. Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d)    No Consent Required. Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)    Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f)    No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g)    No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body,

 

7



--------------------------------------------------------------------------------

administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Purchaser or its properties: (i) asserting the invalidity of
this Agreement or any of the Related Documents, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any of
the Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Purchaser of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) that may adversely affect the federal or state income
tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or the transfer of the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1    Protection of Title of Purchaser.

(a)    At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary,

 

8



--------------------------------------------------------------------------------

advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Purchaser herein.

(b)    Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c)    Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d)    Prior to the Closing Date, Seller has maintained accounts and records as
to each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)    If at any time Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2    Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3    Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4    Indemnification.

(a)    Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from any breach of
any of Seller’s representations and warranties contained herein.

(b)    Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from the use,
ownership or operation by Seller or any affiliate thereof of a Financed Vehicle.

(c)    Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims and liabilities arising out of or resulting from any action
taken, or failed to be taken, by it in respect of any portion of the Receivables
other than in accordance with this Agreement or the Sale and Servicing
Agreement.

(d)    Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)    Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other

 

10



--------------------------------------------------------------------------------

income taxes, including franchise taxes, arising out of the transactions
contemplated hereby or transfer taxes arising in connection with the transfer of
the Notes or the Certificate) and costs and expenses in defending against the
same, arising by reason of the acts to be performed by Seller under this
Agreement or imposed against such Persons.

(f)    Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
claims, damages, and liabilities to the extent that such cost, expense, loss,
claim, damage, or liability arose out of, or was imposed upon Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders or the Certificateholder through the negligence, willful
misfeasance, or bad faith of Seller in the performance of its duties under this
Agreement or by reason of reckless disregard of Seller’s obligations and duties
under this Agreement.

(g)    Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense incurred
by reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h)    Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense imposed
upon, or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the
Trustee, the Owner Trustee, the Noteholders or the Certificateholder as result
of the failure of any Receivable, or the sale of the related Financed Vehicle,
to comply with all requirements of applicable law.

(i)    Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)    Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1    Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase Event

 

11



--------------------------------------------------------------------------------

shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2    Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3    Waivers. No failure or delay on the part of Purchaser (or the
Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee of
the Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1    Liability of Seller

. Seller shall be liable in accordance herewith only to the extent of the
obligations in this Agreement specifically undertaken by Seller and the
representations and warranties of Seller.

SECTION 6.2    Merger or Consolidation of Seller or Purchaser. Any corporation
or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3    Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in,

 

13



--------------------------------------------------------------------------------

prosecute or defend any legal action that is not incidental to its obligations
under this Agreement or its Related Documents and that in its opinion may
involve it in any expense or liability.

SECTION 6.4    Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5    Amendment.

(a)    This Agreement may be amended by Seller and Purchaser without the consent
of the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any
of the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions
in this Agreement; provided, however, that such action shall not, as evidenced
by an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the
Trust Collateral Agent, adversely affect in any material respect the interests
of any Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent
and that such amendment is authorized and permitted by this Agreement.

(b)    This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)    Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)    It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6    Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently

 

14



--------------------------------------------------------------------------------

confirmed in writing), reputable overnight courier or mailed by certified mail,
return receipt requested, and shall be deemed to have been given upon receipt
(a) in the case of Seller, to GM Financial, 801 Cherry Street, Suite 3500, Fort
Worth, Texas 76102, Attention: Chief Financial Officer, or (b) in the case of
Purchaser, to AFS SenSub Corp., 101 Convention Center Drive, Suite 850, Las
Vegas, Nevada 89109, Attention: Chief Financial Officer, with a copy to AFS
SenSub Corp., c/o GM Financial, 801 Cherry Street, Suite 3500, Fort Worth, Texas
76102, Attention: Chief Financial Officer, or such other address as shall be
designated by a party in a written notice delivered to the other party or to the
Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7    Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8    Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9    Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)    the Receivables and all moneys received thereon after the Cutoff Date;

(b)    the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(c)    any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

15



--------------------------------------------------------------------------------

(d)    any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e)    all rights under any Service Contracts on the related Financed Vehicles;

(f)    the related Receivable Files;

(g)    all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h)    all proceeds and investments with respect to items (a) through (g).

SECTION 6.10    Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11    Counterparts. For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument.

SECTION 6.12    Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13    Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Purchaser or the
Issuer under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By:

 

/s/ Jeffrey Fish

Name:

 

Jeffrey Fish

Title:

 

Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC.

d/b/a GM Financial, as Seller

By:

 

/s/ Robert T. Pigott III

Name:

 

Robert T. Pigott III

Title:

 

Senior Vice President, Corporate Treasury

 

Accepted:

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By:

 

/s/ Rita Duggan

Name:

 

Rita Duggan

Title:

 

Vice President

 

 

 

 

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[Attached]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

463656975

     111012743505        111016904159        111017131152        111017217540  
     111018123479        111019205897        111019455333        111020425286  
     111020916337        111021034092        111021241003        111022017465  
     111022214071        111022384732        111022272503        111022398838  
     111023377746        111023420093        111023505031  

463805580

     111012743673        111016904272        111017131208        111017217809  
     111018123480        111019206089        111019455355        111020425444  
     111020916359        111021034104        111021241687        111022017500  
     111022214105        111022384877        111022272525        111022398849  
     111023377757        111023420116        111023505042  

111001733782

     111012689188        111016904294        111017131231        111017217832  
     111018123648        111019206090        111019455377        111020425477  
     111020916360        111021034115        111021241700        111022017555  
     111022214127        111022384899        111022272536        111022398872  
     111023377803        111023420172        111023505086  

111003433174

     111012689199        111016904328        111017131242        111017217865  
     111018123693        111019206113        111019345465        111020425488  
     111020916371        111021034171        111021241744        111022018242  
     111022214150        111022277317        111022272570        111022398928  
     111023377814        111023420183        111023505097  

111003665418

     111012689201        111016904340        111017179008        111017217898  
     111018123839        111019223707        111019345476        111020425512  
     111020916461        111021034193        111021241755        111022018264  
     111022214183        111022277339        111022272615        111022398939  
     111023377836        111023540186        111023505109  

111003665485

     111012689245        111016904362        111017179031        111017217911  
     111018123840        111019223820        111019345511        111020425556  
     111020916528        111021034216        111021241823        111022018286  
     111022214228        111022277340        111022272648        111022398940  
     111023377847        111023540209        111023505121  

111003665496

     111012663865        111016904418        111017185426        111017218025  
     111018123956        111019226202        111019301554        111020425617  
     111020916530        111021034243        111021242053        111022018594  
     111022214248        111022234368        111022272669        111022398978  
     111023377876        111023556240        111023505147  

111003665520

     111012651445        111016904454        111017196363        111017218086  
     111018124039        111019230273        111019273306        111020425662  
     111020916566        111021034270        111021242178        111022018796  
     111022214278        111022206735        111022272698        111022399002  
     111023377897        111023583691        111023505166  

111003665531

     111012639024        111016904489        111017207301        111017218148  
     111018124123        111019234344        111019245059        111020425706  
     111020916603        111021034297        111021242302        111022018999  
     111022214308        111022179102        111022272728        111022399026  
     111023377919        111023611143        111023505185  

111003665654

     111012626604        111016904525        111017218238        111017218209  
     111018124207        111019238415        111019216811        111020425751  
     111020916639        111021034324        111021242426        111022019201  
     111022214338        111022151469        111022272757        111022399050  
     111023377940        111023638594        111023505204  

111003665700

     111012614184        111016904561        111017229175        111017218271  
     111018124290        111019242487        111019188564        111020425796  
     111020916675        111021034351        111021242550        111022019403  
     111022214367        111022123836        111022272787        111022399073  
     111023377962        111023666046        111023505223  

111003665733

     111012601764        111016904597        111017240113        111017218333  
     111018124374        111019246558        111019160317        111020425841  
     111020916712        111021034378        111021242675        111022019606  
     111022214397        111022096203        111022272816        111022399097  
     111023377983        111023693497        111023505242  

111003665823

     111012589344        111016904633        111017251050        111017218394  
     111018124458        111019250629        111019132069        111020425885  
     111020916748        111021034404        111021242799        111022019808  
     111022214427        111022068570        111022272845        111022399121  
     111023378005        111023720949        111023505261  

111003665924

     111012576924        111016904668        111017261987        111017218456  
     111018124541        111019254700        111019103822        111020425930  
     111020916784        111021034431        111021242923        111022020011  
     111022214457        111022040937        111022272875        111022399145  
     111023378026        111023748400        111023505280  

111003665935

     111012564504        111016904704        111017272924        111017218517  
     111018124625        111019258771        111019075574        111020425975  
     111020916821        111021034458        111021243047        111022020213  
     111022214486        111022013304        111022272904        111022399169  
     111023378048        111023775852        111023505299  

111003666048

     111012552083        111016904740        111017283862        111017218579  
     111018124709        111019262843        111019047327        111020426019  
     111020916857        111021034485        111021243172        111022020415  
     111022214516        111021985671        111022272934        111022399193  
     111023378069        111023803303        111023505317  

111003666060

     111012539663        111016904776        111017294799        111017218640  
     111018124792        111019266914        111019019080        111020426064  
     111020916893        111021034512        111021243296        111022020618  
     111022214546        111021958038        111022272963        111022399217  
     111023378091        111023830755        111023505336  

111003666105

     111012527243        111016904812        111017305736        111017218702  
     111018124876        111019270985        111018990832        111020426109  
     111020916930        111021034539        111021243420        111022020820  
     111022214576        111021930405        111022272992        111022399241  
     111023378112        111023858206        111023505355  

111003666127

     111012514823        111016904847        111017316674        111017218764  
     111018124959        111019275056        111018962585        111020426154  
     111020916966        111021034566        111021243544        111022021023  
     111022214605        111021902772        111022273022        111022399265  
     111023378134        111023885657        111023505374  

111003666239

     111012502403        111016904883        111017327611        111017218825  
     111018125043        111019279127        111018934337        111020426198  
     111020917002        111021034593        111021243668        111022021225  
     111022214635        111021875139        111022273051        111022399288  
     111023378155        111023913109        111023505393  

111003666240

     111012489983        111016904919        111017338548        111017218887  
     111018125127        111019283199        111018906090        111020426243  
     111020917039        111021034620        111021243793        111022021427  
     111022214665        111021847506        111022273081        111022399312  
     111023378177        111023940560        111023505412  

111003666352

     111012477563        111016904955        111017349486        111017218948  
     111018125210        111019287270        111018877843        111020426288  
     111020917075        111021034647        111021243917        111022021630  
     111022214695        111021819873        111022273110        111022399336  
     111023378199        111023968012        111023505431  

111003666408

     111012465142        111016904991        111017360423        111017219010  
     111018125294        111019291341        111018849595        111020426332  
     111020917111        111021034674        111021244041        111022021832  
     111022214725        111021792240        111022273139        111022399360  
     111023378220        111023995463        111023505450  

111003666486

     111012452722        111016905026        111017371360        111017219071  
     111018125378        111019295412        111018821348        111020426377  
     111020917148        111021034701        111021244165        111022022035  
     111022214754        111021764607        111022273169        111022399384  
     111023378242        111024022915        111023505469  

111003666622

     111012440302        111016905062        111017382298        111017219133  
     111018125461        111019299483        111018793100        111020426422  
     111020917184        111021034728        111021244290        111022022237  
     111022214784        111021736974        111022273198        111022399408  
     111023378263        111024050366        111023505488  

111003666712

     111012427882        111016905098        111017393235        111017219195  
     111018125545        111019303555        111018764853        111020426467  
     111020917220        111021034755        111021244414        111022022439  
     111022214814        111021709341        111022273228        111022399432  
     111023378285        111024077818        111023505507  

111003666802

     111012415462        111016905134        111017404172        111017219256  
     111018125628        111019307626        111018736606        111020426511  
     111020917257        111021034782        111021244538        111022022642  
     111022214844        111021681708        111022273257        111022399456  
     111023378306        111024105269        111023505525  

111003666813

     111012403042        111016905170        111017415110        111017219318  
     111018125712        111019311697        111018708358        111020426556  
     111020917293        111021034809        111021244662        111022022844  
     111022214873        111021654075        111022273286        111022399480  
     111023378328        111024132721        111023505544  

111003666879

     111012390622        111016905205        111017426047        111017219379  
     111018125796        111019315768        111018680111        111020426601  
     111020917329        111021034836        111021244786        111022023047  
     111022214903        111021626442        111022273316        111022399503  
     111023378349        111024160172        111023505563  

111003667128

     111012378201        111016905241        111017436984        111017219441  
     111018125879        111019319839        111018651863        111020426645  
     111020917366        111021034862        111021244911        111022023249  
     111022214933        111021598809        111022273345        111022399527  
     111023378371        111024187623        111023505582  

111003667139

     111012365781        111016905277        111017447921        111017219502  
     111018125963        111019323911        111018623616        111020426690  
     111020917402        111021034889        111021245035        111022023451  
     111022214963        111021571176        111022273375        111022399551  
     111023378392        111024215075        111023505601  

111003667151

     111012353361        111016905313        111017458859        111017219564  
     111018126047        111019327982        111018595369        111020426735  
     111020917438        111021034916        111021245159        111022023654  
     111022214992        111021543543        111022273404        111022399575  
     111023378414        111024242526        111023505620  

111003667353

     111012340941        111016905349        111017469796        111017219626  
     111018126130        111019332053        111018567121        111020426780  
     111020917475        111021034943        111021245283        111022023856  
     111022215022        111021515910        111022273433        111022399599  
     111023378435        111024269978        111023505639  

111003667432

     111012328521        111016905384        111017480733        111017219687  
     111018126214        111019336124        111018538874        111020426824  
     111020917511        111021034970        111021245408        111022024059  
     111022215052        111021488277        111022273463        111022399623  
     111023378457        111024297429        111023505658  

111003667498

     111012316101        111016905420        111017491671        111017219749  
     111018126297        111019340195        111018510626        111020426869  
     111020917547        111021034997        111021245532        111022024261  
     111022215082        111021460644        111022273492        111022399647  
     111023378478        111024324881        111023505677  

111003667500

     111012303681        111016905456        111017502608        111017219810  
     111018126381        111019344267        111018482379        111020426914  
     111020917584        111021035024        111021245656        111022024463  
     111022215112        111021433011        111022273522        111022399671  
     111023378500        111024352332        111023505696  

111003667522

     111012291260        111016905492        111017513545        111017219872  
     111018126465        111019348338        111018454132        111020426958  
     111020917620        111021035051        111021245780        111022024666  
     111022215141        111021405378        111022273551        111022399695  
     111023378521        111024379784        111023505715  

111003667533

     111012278840        111016905528        111017524483        111017219933  
     111018126548        111019352409        111018425884        111020427003  
     111020917656        111021035078        111021245905        111022024868  
     111022215171        111021377745        111022273580        111022399718  
     111023378543        111024407235        111023505734  

111003667555

     111012266420        111016905563        111017535420        111017219995  
     111018126632        111019356480        111018397637        111020427048  
     111020917693        111021035105        111021246029        111022025071  
     111022215201        111021350111        111022273610        111022399742  
     111023378564        111024434687        111023505752  

111003667566

     111012254000        111016905599        111017546357        111017220057  
     111018126716        111019360551        111018369389        111020427093  
     111020917729        111021035132        111021246153        111022025273  
     111022215231        111021322478        111022273639        111022399766  
     111023378586        111024462138        111023505771  

111003669221

     111012241580        111016905635        111017557295        111017220118  
     111018126799        111019364623        111018341142        111020427137  
     111020917766        111021035159        111021246277        111022025475  
     111022215260        111021294845        111022273669        111022399790  
     111023378607        111024489589        111023505790  

111003696074

     111012229160        111016905671        111017568232        111017220180  
     111018126883        111019368694        111018312895        111020427182  
     111020917802        111021035186        111021246401        111022025678  
     111022215290        111021267212        111022273698        111022399814  
     111023378629        111024517041        111023505809  

111003726045

     111012216740        111016905707        111017579169        111017220241  
     111018126966        111019372765        111018284647        111020427227  
     111020917838        111021035213        111021246526        111022025880  
     111022215320        111021239579        111022273727        111022399838  
     111023378650        111024544492        111023505828  

111003713603

     111012204319        111016905742        111017590107        111017220303  
     111018127050        111019376836        111018256400        111020427271  
     111020917875        111021035240        111021246650        111022026083  
     111022215350        111021211946        111022273757        111022399862  
     111023378672        111024571944        111023505847  

111003700924

     111012191899        111016905778        111017601044        111017220364  
     111018127134        111019380907        111018228152        111020427316  
     111020917911        111021035267        111021246774        111022026285  
     111022215380        111021184313        111022273786        111022399886  
     111023378693        111024599395        111023505866  

111003657082

     111012179479        111016905814        111017611981        111017220426  
     111018127217        111019384979        111018199905        111020427361  
     111020917947        111021035294        111021246898        111022026487  
     111022215409        111021156680        111022273816        111022399909  
     111023378715        111024626847        111023505885  

111003657172

     111012167059        111016905850        111017622919        111017220488  
     111018127301        111019389050        111018171658        111020427406  
     111020917984        111021035321        111021247023        111022026690  
     111022215439        111021129047        111022273845        111022399933  
     111023378736        111024654298        111023505904  

111003657329

     111012154639        111016905886        111017633856        111017220549  
     111018127385        111019393121        111018143410        111020427450  
     111020918020        111021035347        111021247147        111022026892  
     111022215469        111021101414        111022273874        111022399957  
     111023378758        111024681750        111023505923  

111003657442

     111012142219        111016905921        111017644793        111017220611  
     111018127468        111019397192        111018115163        111020427495  
     111020918056        111021035374        111021247271        111022027095  
     111022215499        111021073781        111022273904        111022399981  
     111023378779        111024709201        111023505942  

111003657453

     111012129799        111016905957        111017655730        111017220672  
     111018127552        111019401263        111018086915        111020427540  
     111020918093        111021035401        111021247395        111022027297  
     111022215528        111021046148        111022273933        111022400005  
     111023378801        111024736653        111023505961  

111003657464

     111012117378        111016905993        111017666668        111017220734  
     111018127636        111019405335        111018058668        111020427584  
     111020918129        111021035428        111021247520        111022027499  
     111022215558        111021018515        111022273963        111022400029  
     111023378822        111024764104        111023505979  

111003657543

     111012104958        111016906029        111017677605        111017220795  
     111018127719        111019409406        111018030421        111020427629  
     111020918165        111021035455        111021247644        111022027702  
     111022215588        111020990882        111022273992        111022400053  
     111023378844        111024791556        111023505998  

111003657712

     111012092538        111016906065        111017688542        111017220857  
     111018127803        111019413477        111018002173        111020427674  
     111020918202        111021035482        111021247768        111022027904  
     111022215618        111020963249        111022274021        111022400077  
     111023378865        111024819007        111023506017  

111003657790

     111012080118        111016906100        111017699480        111017220919  
     111018127886        111019417548        111017973926        111020427719  
     111020918238        111021035509        111021247892        111022028107  
     111022215647        111020935616        111022274051        111022400101  
     111023378887        111024846458        111023506036  

111003657824

     111012067698        111016906136        111017710417        111017220980  
     111018127970        111019421619        111017945678        111020427763  
     111020918274        111021035536        111021248016        111022028309  
     111022215677        111020907983        111022274080        111022400124  
     111023378908        111024873910        111023506055  

111003657970

     111012055278        111016906172        111017721354        111017221042  
     111018128054        111019425691        111017917431        111020427808  
     111020918311        111021035563        111021248141        111022028511  
     111022215707        111020880350        111022274110        111022400148  
     111023378930        111024901361        111023506074  

111003658061

     111012042858        111016906208        111017732292        111017221103  
     111018128137        111019429762        111017889184        111020427853  
     111020918347        111021035590        111021248265        111022028714  
     111022215737        111020852717        111022274139        111022400172  
     111023378952        111024928813        111023506093  

111003658083

     111012030437        111016906244        111017743229        111017221165  
     111018128221        111019433833        111017860936        111020427897  
     111020918383        111021035617        111021248389        111022028916  
     111022215767        111020825084        111022274168        111022400196  
     111023378973        111024956264        111023506112  

111003658218

     111012018017        111016906279        111017754166        111017221226  
     111018128305        111019437904        111017832689        111020427942  
     111020918420        111021035644        111021248513        111022029119  
     111022215796        111020797451        111022274198        111022400220  
     111023378995        111024983716        111023506131  

111003680044

     111012005597        111016906315        111017765104        111017221288  
     111018128388        111019441975        111017804441        111020427987  
     111020918456        111021035671        111021248638        111022029321  
     111022215826        111020769818        111022274227        111022400244  
     111023379016        111025011167        111023506150  

111003658274

     111011993177        111016906351        111017776041        111017221350  
     111018128472        111019446047        111017776194        111020428032  
     111020918492        111021035698        111021248762        111022029523  
     111022215856        111020742185        111022274257        111022400268  
     111023379038        111025038619        111023506169  

111003658342

     111011980757        111016906387        111017786978        111017221411  
     111018128555        111019450118        111017747947        111020428076  
     111020918529        111021035725        111021248886        111022029726  
     111022215886        111020714552        111022274286        111022400292  
     111023379059        111025066070        111023506187  

111003658487

     111011968337        111016906423        111017797916        111017221473  
     111018128639        111019454189        111017719699        111020428121  
     111020918565        111021035752        111021249010        111022029928  
     111022215915        111020686919        111022274315        111022400316  
     111023379081        111025093522        111023506206  

111003660974

     111011955917        111016906458        111017808853        111017221534  
     111018128723        111019458260        111017691452        111020428166  
     111020918601        111021035779        111021249134        111022030131  
     111022215945        111020659286        111022274345        111022400339  
     111023379102        111025120973        111023506225  

111003661009

     111011943496        111016906494        111017819790        111017221596  
     111018128806        111019462331        111017663204        111020428210  
     111020918638        111021035805        111021249259        111022030333  
     111022215975        111020631653        111022274374        111022400363  
     111023379124        111025148424        111023506244  

111003661335

     111011931076        111016906530        111017830727        111017221657  
     111018128890        111019466403        111017634957        111020428255  
     111020918674        111021035832        111021249383        111022030535  
     111022216005        111020604020        111022274404        111022400387  
     111023379145        111025175876        111023506263  

111003661368

     111011918656        111016906566        111017841665        111017221719  
     111018128974        111019470474        111017606710        111020428300  
     111020918710        111021035859        111021249507        111022030738  
     111022216034        111020576387        111022274433        111022400411  
     111023379167        111025203327        111023506282  

111003661379

     111011906236        111016906602        111017852602        111017221781  
     111018129057        111019474545        111017578462        111020428345  
     111020918747        111021035886        111021249631        111022030940  
     111022216064        111020548754        111022274462        111022400435  
     111023379188        111025230779        111023506301  

111003661504

     111011893816        111016906637        111017863539        111017221842  
     111018129141        111019478616        111017550215        111020428389  
     111020918783        111021035913        111021249756        111022031143  
     111022216094        111020521121        111022274492        111022400459  
     111023379210        111025258230        111023506320  

111003661571

     111011881396        111016906673        111017874477        111017221904  
     111018129224        111019482687        111017521967        111020428434  
     111020918819        111021035940        111021249880        111022031345  
     111022216124        111020493488        111022274521        111022400483  
     111023379231        111025285682        111023506339  

111003661627

     111011868976        111016906709        111017885414        111017221965  
     111018129308        111019486759        111017493720        111020428479  
     111020918856        111021035967        111021250004        111022031547  
     111022216154        111020465855        111022274551        111022400507  
     111023379253        111025313133        111023506358  

111003661672

     111011856555        111016906745        111017896351        111017222027  
     111018129392        111019490830        111017465473        111020428523  
     111020918892        111021035994        111021250128        111022031750  
     111022216183        111020438222        111022274580        111022400531  
     111023379274        111025340585        111023506377  

111003661683

     111011844135        111016906781        111017907289        111017222088  
     111018129475        111019494901        111017437225        111020428568  
     111020918928        111021036021        111021250253        111022031952  
     111022216213        111020410589        111022274609        111022400554  
     111023379296        111025368036        111023506396  

111003661728

     111011831715        111016906816        111017918226        111017222150  
     111018129559        111019498972        111017408978        111020428613  
     111020918965        111021036048        111021250377        111022032155  
     111022216243        111020382955        111022274639        111022400578  
     111023379317        111025395488        111023506414  

111003661739

     111011819295        111016906852        111017929163        111017222212  
     111018129643        111019503043        111017380730        111020428658  
     111020919001        111021036075        111021250501        111022032357  
     111022216273        111020355322        111022274668        111022400602  
     111023379339        111025422939        111023506433  

111003661740

     111011806875        111016906888        111017940101        111017222273  
     111018129726        111019507115        111017352483        111020428702  
     111020919038        111021036102        111021250625        111022032559  
     111022216302        111020327689        111022274698        111022400626  
     111023379360        111025450390        111023506452  

111003661773

     111011794455        111016906924        111017951038        111017222335  
     111018129810        111019511186        111017324236        111020428747  
     111020919074        111021036129        111021250749        111022032762  
     111022216332        111020300056        111022274727        111022400650  
     111023379382        111025477842        111023506471  

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111003661829

     111011782035        111016906960        111017961975        111017222396  
     111018129893        111019515257        111017295988        111020428792  
     111020919110        111021036156        111021250874        111022032964  
     111022216362        111020272423        111022274756        111022400674  
     111023379403        111025505293        111023506490  

111003661896

     111011769614        111016906995        111017972913        111017222458  
     111018129977        111019519328        111017267741        111020428836  
     111020919147        111021036183        111021250998        111022033167  
     111022216392        111020244790        111022274786        111022400698  
     111023379425        111025532745        111023506509  

111003661908

     111011757194        111016907031        111017983850        111017222519  
     111018130061        111019523399        111017239493        111020428881  
     111020919183        111021036210        111021251122        111022033369  
     111022216422        111020217157        111022274815        111022400722  
     111023379446        111025560196        111023506528  

111003662088

     111011744774        111016907067        111017994787        111017222581  
     111018130144        111019527471        111017211246        111020428926  
     111020919219        111021036237        111021251246        111022033571  
     111022216451        111020189524        111022274845        111022400745  
     111023379468        111025587648        111023506547  

111003662178

     111011732354        111016907103        111018005725        111017222643  
     111018130228        111019531542        111017182999        111020428971  
     111020919256        111021036264        111021251371        111022033774  
     111022216481        111020161891        111022274874        111022400769  
     111023379489        111025615099        111023506566  

111003662190

     111011719934        111016907139        111018016662        111017222704  
     111018130312        111019535613        111017154751        111020429015  
     111020919292        111021036290        111021251495        111022033976  
     111022216511        111020134258        111022274903        111022400793  
     111023379511        111025642551        111023506585  

111003662235

     111011707514        111016907174        111018027599        111017222766  
     111018130395        111019539684        111017126504        111020429060  
     111020919328        111021036317        111021251619        111022034179  
     111022216541        111020106625        111022274933        111022400817  
     111023379532        111025670002        111023506604  

111003662280

     111011695094        111016907210        111018038536        111017222827  
     111018130479        111019543755        111017098256        111020429105  
     111020919365        111021036344        111021251743        111022034381  
     111022216570        111020078992        111022274962        111022400841  
     111023379554        111025697454        111023506623  

111003662336

     111011682673        111016907246        111018049474        111017222889  
     111018130563        111019547827        111017070009        111020429149  
     111020919401        111021036371        111021251868        111022034583  
     111022216600        111020051359        111022274992        111022400865  
     111023379575        111025724905        111023506641  

111003662392

     111011670253        111016907282        111018060411        111017222950  
     111018130646        111019551898        111017041762        111020429194  
     111020919437        111021036398        111021251992        111022034786  
     111022216630        111020023726        111022275021        111022400889  
     111023379597        111025752357        111023506660  

111003662482

     111011657833        111016907318        111018071348        111017223012  
     111018130730        111019555969        111017013514        111020429239  
     111020919474        111021036425        111021252116        111022034988  
     111022216660        111019996093        111022275050        111022400913  
     111023379618        111025779808        111023506679  

111003663573

     111011645413        111016907353        111018082286        111017223074  
     111018130813        111019560040        111016985267        111020429284  
     111020919510        111021036452        111021252240        111022035191  
     111022216689        111019968460        111022275080        111022400937  
     111023379640        111025807259        111023506698  

111003663843

     111011632993        111016907389        111018093223        111017223135  
     111018130897        111019564111        111016957019        111020429328  
     111020919546        111021036479        111021252364        111022035393  
     111022216719        111019940827        111022275109        111022400960  
     111023379661        111025834711        111023506717  

111003663944

     111011620573        111016907425        111018104160        111017223197  
     111018130981        111019568183        111016928772        111020429373  
     111020919583        111021036506        111021252489        111022035595  
     111022216749        111019913194        111022275139        111022400984  
     111023379683        111025862162        111023506736  

111003663966

     111011608153        111016907461        111018115098        111017223258  
     111018131064        111019572254        111016900525        111020429418  
     111020919619        111021036533        111021252613        111022035798  
     111022216779        111019885561        111022275168        111022401008  
     111023379705        111025889614        111023506755  

111003664057

     111011595732        111016907497        111018126035        111017223320  
     111018131148        111019576325        111016872277        111020429462  
     111020919655        111021036560        111021252737        111022036000  
     111022216809        111019857928        111022275197        111022401032  
     111023379726        111025917065        111023506774  

111003664079

     111011583312        111016907532        111018136972        111017223381  
     111018131232        111019580396        111016844030        111020429507  
     111020919692        111021036587        111021252861        111022036203  
     111022216838        111019830295        111022275227        111022401056  
     111023379748        111025944517        111023506793  

111003664169

     111011570892        111016907568        111018147910        111017223443  
     111018131315        111019584467        111016815782        111020429552  
     111020919728        111021036614        111021252986        111022036405  
     111022216868        111019802662        111022275256        111022401080  
     111023379769        111025971968        111023506812  

111003664170

     111011558472        111016907604        111018158847        111017223505  
     111018131399        111019588539        111016787535        111020429597  
     111020919764        111021036641        111021253110        111022036607  
     111022216898        111019775029        111022275286        111022401104  
     111023379791        111025999420        111023506831  

111003664361

     111011546052        111016907640        111018169784        111017223566  
     111018131482        111019592610        111016759288        111020429641  
     111020919801        111021036668        111021253234        111022036810  
     111022216928        111019747396        111022275315        111022401128  
     111023379812        111026026871        111023506849  

111003664372

     111011533632        111016907676        111018180722        111017223628  
     111018131566        111019596681        111016731040        111020429686  
     111020919837        111021036695        111021253358        111022037012  
     111022216957        111019719763        111022275344        111022401152  
     111023379834        111026054323        111023506868  

111003664406

     111011521212        111016907711        111018191659        111017223689  
     111018131650        111019600752        111016702793        111020429731  
     111020919873        111021036722        111021253482        111022037215  
     111022216987        111019692130        111022275374        111022401175  
     111023379855        111026081774        111023506887  

111003664417

     111011508791        111016907747        111018202596        111017223751  
     111018131733        111019604823        111016674545        111020429775  
     111020919910        111021036748        111021253607        111022037417  
     111022217017        111019664497        111022275403        111022401199  
     111023379877        111026109225        111023506906  

111003664530

     111011496371        111016907783        111018213533        111017223812  
     111018131817        111019608895        111016646298        111020429820  
     111020919946        111021036775        111021253731        111022037619  
     111022217047        111019636864        111022275433        111022401223  
     111023379898        111026136677        111023506925  

111003664631

     111011483951        111016907819        111018224471        111017223874  
     111018131901        111019612966        111016618051        111020429865  
     111020919982        111021036802        111021253855        111022037822  
     111022217076        111019609231        111022275462        111022401247  
     111023379920        111026164128        111023506944  

111003664697

     111011471531        111016907855        111018235408        111017223936  
     111018131984        111019617037        111016589803        111020429910  
     111020920019        111021036829        111021253979        111022038024  
     111022217106        111019581598        111022275491        111022401271  
     111023379941        111026191580        111023506963  

111003664822

     111011459111        111016907890        111018246345        111017223997  
     111018132068        111019621108        111016561556        111020429954  
     111020920055        111021036856        111021254104        111022038227  
     111022217136        111019553965        111022275521        111022401295  
     111023379963        111026219031        111023506982  

111003664989

     111011446691        111016907926        111018257283        111017224059  
     111018132151        111019625179        111016533308        111020429999  
     111020920091        111021036883        111021254228        111022038429  
     111022217166        111019526332        111022275550        111022401319  
     111023379984        111026246483        111023507001  

111003664990

     111011434271        111016907962        111018268220        111017224120  
     111018132235        111019629251        111016505061        111020430044  
     111020920128        111021036910        111021254352        111022038631  
     111022217196        111019498699        111022275580        111022401343  
     111023380006        111026273934        111023507020  

111003665036

     111011421850        111016907998        111018279157        111017224182  
     111018132319        111019633322        111016476814        111020430088  
     111020920164        111021036937        111021254476        111022038834  
     111022217225        111019471066        111022275609        111022401367  
     111023380027        111026301386        111023507039  

111003665070

     111011409430        111016908034        111018290095        111017224243  
     111018132402        111019637393        111016448566        111020430133  
     111020920200        111021036964        111021254601        111022039036  
     111022217255        111019443433        111022275638        111022401390  
     111023380049        111026328837        111023507058  

111003665081

     111011397010        111016908069        111018301032        111017224305  
     111018132486        111019641464        111016420319        111020430178  
     111020920237        111021036991        111021254725        111022039239  
     111022217285        111019415799        111022275668        111022401414  
     111023380070        111026356289        111023507076  

111003665092

     111011384590        111016908105        111018311969        111017224367  
     111018132570        111019645535        111016392071        111020430223  
     111020920273        111021037018        111021254849        111022039441  
     111022217315        111019388166        111022275697        111022401438  
     111023380092        111026383740        111023507095  

111003665137

     111011372170        111016908141        111018322907        111017224428  
     111018132653        111019649607        111016363824        111020430267  
     111020920310        111021037045        111021254973        111022039643  
     111022217344        111019360533        111022275727        111022401462  
     111023380113        111026411191        111023507114  

111003665238

     111011359750        111016908177        111018333844        111017224490  
     111018132737        111019653678        111016335577        111020430312  
     111020920346        111021037072        111021255097        111022039846  
     111022217374        111019332900        111022275756        111022401486  
     111023380135        111026438643        111023507133  

111003665250

     111011347330        111016908213        111018344781        111017224551  
     111018132820        111019657749        111016307329        111020430357  
     111020920382        111021037099        111021255222        111022040048  
     111022217404        111019305267        111022275785        111022401510  
     111023380156        111026466094        111023507152  

111003665283

     111011334909        111016908248        111018355719        111017224613  
     111018132904        111019661820        111016279082        111020430401  
     111020920419        111021037126        111021255346        111022040251  
     111022217434        111019277634        111022275815        111022401534  
     111023380178        111026493546        111023507171  

111003891543

     111011322489        111016908284        111018366656        111017224674  
     111018132988        111019665891        111016250834        111020430446  
     111020920455        111021037153        111021255470        111022040453  
     111022217464        111019250001        111022275844        111022401558  
     111023380199        111026520997        111023507190  

111003938961

     111011310069        111016908320        111018377593        111017224736  
     111018133071        111019669963        111016222587        111020430491  
     111020920491        111021037180        111021255594        111022040655  
     111022217493        111019222368        111022275874        111022401581  
     111023380221        111026548449        111023507209  

111003848578

     111011297649        111016908356        111018388531        111017224798  
     111018133155        111019674034        111016194340        111020430536  
     111020920528        111021037207        111021255719        111022040858  
     111022217523        111019194735        111022275903        111022401605  
     111023380242        111026575900        111023507228  

111003849175

     111011285229        111016908392        111018399468        111017224859  
     111018133239        111019678105        111016166092        111020430580  
     111020920564        111021037233        111021255843        111022041060  
     111022217553        111019167102        111022275932        111022401629  
     111023380264        111026603352        111023507247  

111003904964

     111011272809        111016908427        111018410405        111017224921  
     111018133322        111019682176        111016137845        111020430625  
     111020920600        111021037260        111021255967        111022041263  
     111022217583        111019139469        111022275962        111022401653  
     111023380285        111026630803        111023507266  

111003850021

     111011260389        111016908463        111018421342        111017224982  
     111018133406        111019686247        111016109597        111020430670  
     111020920637        111021037287        111021256091        111022041465  
     111022217612        111019111836        111022275991        111022401677  
     111023380307        111026658255        111023507285  

111003870517

     111011247968        111016908499        111018432280        111017225044  
     111018133490        111019690319        111016081350        111020430714  
     111020920673        111021037314        111021256216        111022041667  
     111022217642        111019084203        111022276021        111022401701  
     111023380328        111026685706        111023507303  

111003766173

     111011235548        111016908535        111018443217        111017225105  
     111018133573        111019694390        111016053103        111020430759  
     111020920709        111021037341        111021256340        111022041870  
     111022217672        111019056570        111022276050        111022401725  
     111023380350        111026713158        111023507322  

111003841098

     111011223128        111016908571        111018454154        111017225167  
     111018133657        111019698461        111016024855        111020430804  
     111020920746        111021037368        111021256464        111022042072  
     111022217702        111019028937        111022276079        111022401749  
     111023380371        111026740609        111023507341  

111003844035

     111011210708        111016908606        111018465092        111017225229  
     111018133740        111019702532        111015996608        111020430849  
     111020920782        111021037395        111021256588        111022042275  
     111022217731        111019001304        111022276109        111022401773  
     111023380393        111026768060        111023507360  

111003953698

     111011198288        111016908642        111018476029        111017225290  
     111018133824        111019706603        111015968360        111020430893  
     111020920818        111021037422        111021256712        111022042477  
     111022217761        111018973671        111022276138        111022401796  
     111023380414        111026795512        111023507379  

111004473607

     111011185868        111016908678        111018486966        111017225352  
     111018133908        111019710675        111015940113        111020430938  
     111020920855        111021037449        111021256837        111022042679  
     111022217791        111018946038        111022276168        111022401820  
     111023380436        111026822963        111023507398  

111004359824

     111011173448        111016908714        111018497904        111017225413  
     111018133991        111019714746        111015911866        111020430983  
     111020920891        111021037476        111021256961        111022042882  
     111022217821        111018918405        111022276197        111022401844  
     111023380458        111026850415        111023507417  

111004417683

     111011161027        111016908750        111018508841        111017225475  
     111018134075        111019718817        111015883618        111020431027  
     111020920927        111021037503        111021257085        111022043084  
     111022217851        111018890772        111022276226        111022401868  
     111023380479        111026877866        111023507436  

111004457036

     111011148607        111016908785        111018519778        111017225536  
     111018134159        111019722888        111015855371        111020431072  
     111020920964        111021037530        111021257209        111022043287  
     111022217880        111018863139        111022276256        111022401892  
     111023380501        111026905318        111023507455  

111004421790

     111011136187        111016908821        111018530716        111017225598  
     111018134242        111019726959        111015827123        111020431117  
     111020921000        111021037557        111021257334        111022043489  
     111022217910        111018835506        111022276285        111022401916  
     111023380522        111026932769        111023507474  

111004941067

     111011123767        111016908857        111018541653        111017225660  
     111018134326        111019731031        111015798876        111020431162  
     111020921036        111021037584        111021257458        111022043691  
     111022217940        111018807873        111022276315        111022401940  
     111023380544        111026960221        111023507493  

111004891027

     111011111347        111016908893        111018552590        111017225721  
     111018134409        111019735102        111015770629        111020431206  
     111020921073        111021037611        111021257582        111022043894  
     111022217970        111018780240        111022276344        111022401964  
     111023380565        111026987672        111023507511  

111004891094

     111011098927        111016908929        111018563528        111017225783  
     111018134493        111019739173        111015742381        111020431251  
     111020921109        111021037638        111021257706        111022044096  
     111022217999        111018752607        111022276373        111022401988  
     111023380587        111027015124        111023507530  

111004891465

     111011086507        111016908964        111018574465        111017225844  
     111018134577        111019743244        111015714134        111020431296  
     111020921145        111021037665        111021257830        111022044299  
     111022218029        111018724974        111022276403        111022402011  
     111023380608        111027042575        111023507549  

111004891500

     111011074086        111016909000        111018585402        111017225906  
     111018134660        111019747315        111015685886        111020431340  
     111020921182        111021037691        111021257955        111022044501  
     111022218059        111018697341        111022276432        111022402035  
     111023380630        111027070026        111023507568  

111004892343

     111011061666        111016909036        111018596339        111017225967  
     111018134744        111019751387        111015657639        111020431385  
     111020921218        111021037718        111021258079        111022044703  
     111022218089        111018669708        111022276462        111022402059  
     111023380651        111027097478        111023507587  

111004828634

     111011049246        111016909072        111018607277        111017226029  
     111018134828        111019755458        111015629392        111020431430  
     111020921254        111021037745        111021258203        111022044906  
     111022218118        111018642075        111022276491        111022402083  
     111023380673        111027124929        111023507606  

111004893265

     111011036826        111016909108        111018618214        111017226091  
     111018134911        111019759529        111015601144        111020431475  
     111020921291        111021037772        111021258327        111022045108  
     111022218148        111018614442        111022276520        111022402107  
     111023380694        111027152381        111023507625  

111004893311

     111011024406        111016909143        111018629151        111017226152  
     111018134995        111019763600        111015572897        111020431519  
     111020921327        111021037799        111021258452        111022045311  
     111022218178        111018586809        111022276550        111022402131  
     111023380716        111027179832        111023507644  

111004893524

     111011011986        111016909179        111018640089        111017226214  
     111018135078        111019767671        111015544649        111020431564  
     111020921363        111021037826        111021258576        111022045513  
     111022218208        111018559176        111022276579        111022402155  
     111023380737        111027207284        111023507663  

111004893782

     111010999566        111016909215        111018651026        111017226275  
     111018135162        111019771743        111015516402        111020431609  
     111020921400        111021037853        111021258700        111022045715  
     111022218238        111018531543        111022276609        111022402179  
     111023380759        111027234735        111023507682  

111004894121

     111010987145        111016909251        111018661963        111017226337  
     111018135246        111019775814        111015488155        111020431653  
     111020921436        111021037880        111021258824        111022045918  
     111022218267        111018503910        111022276638        111022402203  
     111023380780        111027262187        111023507701  

111004894266

     111010974725        111016909287        111018672901        111017226398  
     111018135329        111019779885        111015459907        111020431698  
     111020921472        111021037907        111021258949        111022046120  
     111022218297        111018476277        111022276667        111022402226  
     111023380802        111027289638        111023507720  

111004894356

     111010962305        111016909322        111018683838        111017226460  
     111018135413        111019783956        111015431660        111020431743  
     111020921509        111021037934        111021259073        111022046323  
     111022218327        111018448643        111022276697        111022402250  
     111023380823        111027317090        111023507738  

111004894536

     111010949885        111016909358        111018694775        111017226522  
     111018135497        111019788027        111015403412        111020431788  
     111020921545        111021037961        111021259197        111022046525  
     111022218357        111018421010        111022276726        111022402274  
     111023380845        111027344541        111023507757  

111004894569

     111010937465        111016909394        111018705713        111017226583  
     111018135580        111019792099        111015375165        111020431832  
     111020921582        111021037988        111021259321        111022046727  
     111022218386        111018393377        111022276756        111022402298  
     111023380866        111027371992        111023507776  

111004894570

     111010925045        111016909430        111018716650        111017226645  
     111018135664        111019796170        111015346918        111020431877  
     111020921618        111021038015        111021259445        111022046930  
     111022218416        111018365744        111022276785        111022402322  
     111023380888        111027399444        111023507795  

111004894682

     111010912625        111016909466        111018727587        111017226706  
     111018135747        111019800241        111015318670        111020431922  
     111020921654        111021038042        111021259570        111022047132  
     111022218446        111018338111        111022276814        111022402346  
     111023380909        111027426895        111023507814  

111004894716

     111010900204        111016909501        111018738525        111017226768  
     111018135831        111019804312        111015290423        111020431966  
     111020921691        111021038069        111021259694        111022047335  
     111022218476        111018310478        111022276844        111022402370  
     111023380931        111027454347        111023507833  

111004894985

     111010887784        111016909537        111018749462        111017226829  
     111018135915        111019808383        111015262175        111020432011  
     111020921727        111021038096        111021259818        111022047537  
     111022218506        111018282845        111022276873        111022402394  
     111023380952        111027481798        111023507852  

111004895043

     111010875364        111016909573        111018760399        111017226891  
     111018135998        111019812455        111015233928        111020432056  
     111020921763        111021038123        111021259942        111022047739  
     111022218535        111018255212        111022276903        111022402417  
     111023380974        111027509250        111023507871  

111004895100

     111010862944        111016909609        111018771337        111017226953  
     111018136082        111019816526        111015205681        111020432101  
     111020921800        111021038150        111021260067        111022047942  
     111022218565        111018227579        111022276932        111022402441  
     111023380995        111027536701        111023507890  

111004895177

     111010850524        111016909645        111018782274        111017227014  
     111018136166        111019820597        111015177433        111020432145  
     111020921836        111021038176        111021260191        111022048144  
     111022218595        111018199946        111022276961        111022402465  
     111023381017        111027564153        111023507909  

111004800915

     111010838104        111016909680        111018793211        111017227076  
     111018136249        111019824668        111015149186        111020432190  
     111020921872        111021038203        111021260315        111022048347  
     111022218625        111018172313        111022276991        111022402489  
     111023381038        111027591604        111023507928  

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111004801051

     111010825684        111016909716        111018804148        111017227137  
     111018136333        111019828739        111015120938        111020432235  
     111020921909        111021038230        111021260439        111022048549  
     111022218654        111018144680        111022277020        111022402513  
     111023381060        111027619056        111023507947  

111004801107

     111010813263        111016909752        111018815086        111017227199  
     111018136417        111019832811        111015092691        111020432279  
     111020921945        111021038257        111021260564        111022048751  
     111022218684        111018117047        111022277050        111022402537  
     111023381081        111027646507        111023507965  

111004801185

     111010800843        111016909788        111018826023        111017227260  
     111018136500        111019836882        111015064444        111020432324  
     111020921981        111021038284        111021260688        111022048954  
     111022218714        111018089414        111022277079        111022402561  
     111023381103        111027673959        111023507984  

111004801400

     111010788423        111016909824        111018836960        111017227322  
     111018136584        111019840953        111015036196        111020432369  
     111020922018        111021038311        111021260812        111022049156  
     111022218744        111018061781        111022277108        111022402585  
     111023381124        111027701410        111023508003  

111004895458

     111010776003        111016909859        111018847898        111017227384  
     111018136667        111019845024        111015007949        111020432414  
     111020922054        111021038338        111021260936        111022049359  
     111022218773        111018034148        111022277138        111022402609  
     111023381146        111027728861        111023508022  

111004895470

     111010763583        111016909895        111018858835        111017227445  
     111018136751        111019849095        111014979701        111020432458  
     111020922090        111021038365        111021261060        111022049561  
     111022218803        111018006515        111022277167        111022402632  
     111023381167        111027756313        111023508041  

111004895885

     111010751163        111016909931        111018869772        111017227507  
     111018136835        111019853167        111014951454        111020432503  
     111020922127        111021038392        111021261185        111022049763  
     111022218833        111017978882        111022277197        111022402656  
     111023381189        111027783764        111023508060  

111004895931

     111010738743        111016909967        111018880710        111017227568  
     111018136918        111019857238        111014923207        111020432548  
     111020922163        111021038419        111021261309        111022049966  
     111022218863        111017951249        111022277226        111022402680  
     111023381211        111027811216        111023508079  

111004896022

     111010726322        111016910003        111018891647        111017227630  
     111018137002        111019861309        111014894959        111020432592  
     111020922199        111021038446        111021261433        111022050168  
     111022218893        111017923616        111022277255        111022402704  
     111023381232        111027838667        111023508098  

111004896101

     111010713902        111016910038        111018902584        111017227691  
     111018137086        111019865380        111014866712        111020432637  
     111020922236        111021038473        111021261557        111022050371  
     111022218922        111017895983        111022277285        111022402728  
     111023381254        111027866119        111023508117  

111004896280

     111010701482        111016910074        111018913522        111017227753  
     111018137169        111019869451        111014838464        111020432682  
     111020922272        111021038500        111021261682        111022050573  
     111022218952        111017868350        111022277314        111022402752  
     111023381275        111027893570        111023508136  

111004896314

     111010689062        111016910110        111018924459        111017227815  
     111018137253        111019873523        111014810217        111020432727  
     111020922308        111021038527        111021261806        111022050775  
     111022218982        111017840717        111022277344        111022402776  
     111023381297        111027921022        111023508155  

111004896505

     111010676642        111016910146        111018935396        111017227876  
     111018137336        111019877594        111014781970        111020432771  
     111020922345        111021038554        111021261930        111022050978  
     111022219012        111017813084        111022277373        111022402800  
     111023381318        111027948473        111023508173  

111004896763

     111010664222        111016910182        111018946334        111017227938  
     111018137420        111019881665        111014753722        111020432816  
     111020922381        111021038581        111021262054        111022051180  
     111022219041        111017785451        111022277402        111022402824  
     111023381340        111027975925        111023508192  

111004896932

     111010651802        111016910217        111018957271        111017227999  
     111018137504        111019885736        111014725475        111020432861  
     111020922417        111021038608        111021262178        111022051383  
     111022219071        111017757818        111022277432        111022402847  
     111023381361        111028003376        111023508211  

111004896965

     111010639381        111016910253        111018968208        111017228061  
     111018137587        111019889807        111014697227        111020432905  
     111020922454        111021038634        111021262303        111022051585  
     111022219101        111017730185        111022277461        111022402871  
     111023381383        111028030827        111023508230  

111004897045

     111010626961        111016910289        111018979145        111017228122  
     111018137671        111019893879        111014668980        111020432950  
     111020922490        111021038661        111021262427        111022051787  
     111022219131        111017702552        111022277491        111022402895  
     111023381404        111028058279        111023508249  

111004897135

     111010614541        111016910325        111018990083        111017228184  
     111018137755        111019897950        111014640733        111020432995  
     111020922526        111021038688        111021262551        111022051990  
     111022219160        111017674919        111022277520        111022402919  
     111023381426        111028085730        111023508268  

111004801950

     111010602121        111016910361        111019001020        111017228246  
     111018137838        111019902021        111014612485        111020433040  
     111020922563        111021038715        111021262675        111022052192  
     111022219190        111017647286        111022277549        111022402943  
     111023381447        111028113182        111023508287  

111004802007

     111010589701        111016910396        111019011957        111017228307  
     111018137922        111019906092        111014584238        111020433084  
     111020922599        111021038742        111021262800        111022052395  
     111022219220        111017619653        111022277579        111022402967  
     111023381469        111028140633        111023508306  

111004802197

     111010577281        111016910432        111019022895        111017228369  
     111018138005        111019910163        111014555990        111020433129  
     111020922635        111021038769        111021262924        111022052597  
     111022219250        111017592020        111022277608        111022402991  
     111023381490        111028168085        111023508325  

111004802298

     111010564861        111016910468        111019033832        111017228430  
     111018138089        111019914235        111014527743        111020433174  
     111020922672        111021038796        111021263048        111022052799  
     111022219280        111017564387        111022277638        111022403015  
     111023381512        111028195536        111023508344  

111004802377

     111010552440        111016910504        111019044769        111017228492  
     111018138173        111019918306        111014499496        111020433218  
     111020922708        111021038823        111021263172        111022053002  
     111022219309        111017536754        111022277667        111022403039  
     111023381533        111028222988        111023508363  

111004802399

     111010540020        111016910540        111019055707        111017228553  
     111018138256        111019922377        111014471248        111020433263  
     111020922744        111021038850        111021263297        111022053204  
     111022219339        111017509121        111022277696        111022403062  
     111023381555        111028250439        111023508382  

111004802434

     111010527600        111016910575        111019066644        111017228615  
     111018138340        111019926448        111014443001        111020433308  
     111020922781        111021038877        111021263421        111022053407  
     111022219369        111017481487        111022277726        111022403086  
     111023381576        111028277891        111023508400  

111004802456

     111010515180        111016910611        111019077581        111017228677  
     111018138424        111019930519        111014414753        111020433353  
     111020922817        111021038904        111021263545        111022053609  
     111022219399        111017453854        111022277755        111022403110  
     111023381598        111028305342        111023508419  

111004802490

     111010502760        111016910647        111019088519        111017228738  
     111018138507        111019934591        111014386506        111020433397  
     111020922854        111021038931        111021263669        111022053811  
     111022219428        111017426221        111022277785        111022403134  
     111023381619        111028332793        111023508438  

111004802603

     111010490340        111016910683        111019099456        111017228800  
     111018138591        111019938662        111014358259        111020433442  
     111020922890        111021038958        111021263793        111022054014  
     111022219458        111017398588        111022277814        111022403158  
     111023381641        111028360245        111023508457  

111004802894

     111010477920        111016910719        111019110393        111017228861  
     111018138674        111019942733        111014330011        111020433487  
     111020922926        111021038985        111021263918        111022054216  
     111022219488        111017370955        111022277843        111022403182  
     111023381662        111028387696        111023508476  

111004802940

     111010465499        111016910754        111019121331        111017228923  
     111018138758        111019946804        111014301764        111020433531  
     111020922963        111021039012        111021264042        111022054419  
     111022219518        111017343322        111022277873        111022403206  
     111023381684        111028415148        111023508495  

111004803211

     111010453079        111016910790        111019132268        111017228984  
     111018138842        111019950875        111014273516        111020433576  
     111020922999        111021039039        111021264166        111022054621  
     111022219548        111017315689        111022277902        111022403230  
     111023381705        111028442599        111023508514  

111004803255

     111010440659        111016910826        111019143205        111017229046  
     111018138925        111019954947        111014245269        111020433621  
     111020923035        111021039066        111021264290        111022054823  
     111022219577        111017288056        111022277932        111022403253  
     111023381727        111028470051        111023508533  

111004803334

     111010428239        111016910862        111019154143        111017229108  
     111018139009        111019959018        111014217022        111020433666  
     111020923072        111021039093        111021264415        111022055026  
     111022219607        111017260423        111022277961        111022403277  
     111023381748        111028497502        111023508552  

111004803503

     111010415819        111016910898        111019165080        111017229169  
     111018139093        111019963089        111014188774        111020433710  
     111020923108        111021039119        111021264539        111022055228  
     111022219637        111017232790        111022277990        111022403301  
     111023381770        111028524954        111023508571  

111004803558

     111010403399        111016910933        111019176017        111017229231  
     111018139176        111019967160        111014160527        111020433755  
     111020923144        111021039146        111021264663        111022055431  
     111022219667        111017205157        111022278020        111022403325  
     111023381791        111028552405        111023508590  

111004803592

     111010390979        111016910969        111019186954        111017229292  
     111018139260        111019971231        111014132279        111020433800  
     111020923181        111021039173        111021264787        111022055633  
     111022219696        111017177524        111022278049        111022403349  
     111023381813        111028579857        111023508609  

111004803659

     111010378558        111016911005        111019197892        111017229354  
     111018139344        111019975303        111014104032        111020433844  
     111020923217        111021039200        111021264912        111022055835  
     111022219726        111017149891        111022278079        111022403373  
     111023381834        111028607308        111023508627  

111004803682

     111010366138        111016911041        111019208829        111017229415  
     111018139427        111019979374        111014075785        111020433889  
     111020923253        111021039227        111021265036        111022056038  
     111022219756        111017122258        111022278108        111022403397  
     111023381856        111028634760        111023508646  

111004803693

     111010353718        111016911077        111019219766        111017229477  
     111018139511        111019983445        111014047537        111020433934  
     111020923290        111021039254        111021265160        111022056240  
     111022219786        111017094625        111022278137        111022403421  
     111023381877        111028662211        111023508665  

111004803749

     111010341298        111016911112        111019230704        111017229539  
     111018139594        111019987516        111014019290        111020433979  
     111020923326        111021039281        111021265284        111022056443  
     111022219815        111017066992        111022278167        111022403445  
     111023381899        111028689662        111023508684  

111004803761

     111010328878        111016911148        111019241641        111017229600  
     111018139678        111019991587        111013991042        111020434023  
     111020923362        111021039308        111021265408        111022056645  
     111022219845        111017039359        111022278196        111022403468  
     111023381920        111028717114        111023508703  

111004897359

     111010316458        111016911184        111019252578        111017229662  
     111018139762        111019995659        111013962795        111020434068  
     111020923399        111021039335        111021265533        111022056847  
     111022219875        111017011726        111022278226        111022403492  
     111023381942        111028744565        111023508722  

111004897562

     111010304038        111016911220        111019263516        111017229723  
     111018139845        111019999730        111013934548        111020434113  
     111020923435        111021039362        111021265657        111022057050  
     111022219905        111016984093        111022278255        111022403516  
     111023381964        111028772017        111023508741  

111004897630

     111010291617        111016911256        111019274453        111017229785  
     111018139929        111020003801        111013906300        111020434157  
     111020923471        111021039389        111021265781        111022057252  
     111022219935        111016956460        111022278284        111022403540  
     111023381985        111028799468        111023508760  

111004897663

     111010279197        111016911291        111019285390        111017229846  
     111018140013        111020007872        111013878053        111020434202  
     111020923508        111021039416        111021265905        111022057455  
     111022219964        111016928827        111022278314        111022403564  
     111023382007        111028826920        111023508779  

111004897764

     111010266777        111016911327        111019296328        111017229908  
     111018140096        111020011943        111013849805        111020434247  
     111020923544        111021039443        111021266030        111022057657  
     111022219994        111016901194        111022278343        111022403588  
     111023382028        111028854371        111023508798  

111004897832

     111010254357        111016911363        111019307265        111017229970  
     111018140180        111020016015        111013821558        111020434292  
     111020923580        111021039470        111021266154        111022057859  
     111022220024        111016873561        111022278373        111022403612  
     111023382050        111028881823        111023508817  

111004898259

     111010241937        111016911399        111019318202        111017230031  
     111018140263        111020020086        111013793311        111020434336  
     111020923617        111021039497        111021266278        111022058062  
     111022220054        111016845928        111022278402        111022403636  
     111023382071        111028909274        111023508835  

111004898439

     111010229517        111016911435        111019329140        111017230093  
     111018140347        111020024157        111013765063        111020434381  
     111020923653        111021039524        111021266402        111022058264  
     111022220083        111016818295        111022278431        111022403660  
     111023382093        111028936726        111023508854  

111004898709

     111010217097        111016911470        111019340077        111017230154  
     111018140431        111020028228        111013736816        111020434426  
     111020923689        111021039551        111021266526        111022058467  
     111022220113        111016790662        111022278461        111022403683  
     111023382114        111028964177        111023508873  

111004899070

     111010204676        111016911506        111019351014        111017230216  
     111018140514        111020032299        111013708568        111020434470  
     111020923726        111021039577        111021266651        111022058669  
     111022220143        111016763029        111022278490        111022403707  
     111023382136        111028991628        111023508892  

111004899362

     111010192256        111016911542        111019361951        111017230277  
     111018140598        111020036371        111013680321        111020434515  
     111020923762        111021039604        111021266775        111022058871  
     111022220173        111016735396        111022278520        111022403731  
     111023382157        111029019080        111023508911  

111004899520

     111010179836        111016911578        111019372889        111017230339  
     111018140682        111020040442        111013652074        111020434560  
     111020923798        111021039631        111021266899        111022059074  
     111022220202        111016707763        111022278549        111022403755  
     111023382179        111029046531        111023508930  

111004899531

     111010167416        111016911614        111019383826        111017230401  
     111018140765        111020044513        111013623826        111020434605  
     111020923835        111021039658        111021267023        111022059276  
     111022220232        111016680130        111022278578        111022403779  
     111023382200        111029073983        111023508949  

111004899553

     111010154996        111016911649        111019394763        111017230462  
     111018140849        111020048584        111013595579        111020434649  
     111020923871        111021039685        111021267148        111022059479  
     111022220262        111016652497        111022278608        111022403803  
     111023382222        111029101434        111023508968  

111004804155

     111010142576        111016911685        111019405701        111017230524  
     111018140932        111020052655        111013567331        111020434694  
     111020923907        111021039712        111021267272        111022059681  
     111022220292        111016624864        111022278637        111022403827  
     111023382243        111029128886        111023508987  

111004804188

     111010130156        111016911721        111019416638        111017230585  
     111018141016        111020056727        111013539084        111020434739  
     111020923944        111021039739        111021267396        111022059883  
     111022220322        111016597231        111022278667        111022403851  
     111023382265        111029156337        111023509006  

111004804436

     111010117735        111016911757        111019427575        111017230647  
     111018141100        111020060798        111013510837        111020434783  
     111020923980        111021039766        111021267520        111022060086  
     111022220351        111016569598        111022278696        111022403875  
     111023382286        111029183789        111023509025  

111004804447

     111010105315        111016911793        111019438513        111017230708  
     111018141183        111020064869        111013482589        111020434828  
     111020924016        111021039793        111021267645        111022060288  
     111022220381        111016541965        111022278725        111022403898  
     111023382308        111029211240        111023509044  

111004804571

     111010092895        111016911828        111019449450        111017230770  
     111018141267        111020068940        111013454342        111020434873  
     111020924053        111021039820        111021267769        111022060491  
     111022220411        111016514331        111022278755        111022403922  
     111023382329        111029238692        111023509062  

111004804807

     111010080475        111016911864        111019460387        111017230832  
     111018141351        111020073011        111013426094        111020434918  
     111020924089        111021039847        111021267893        111022060693  
     111022220441        111016486698        111022278784        111022403946  
     111023382351        111029266143        111023509081  

111004804852

     111010068055        111016911900        111019471325        111017230893  
     111018141434        111020077083        111013397847        111020434962  
     111020924126        111021039874        111021268017        111022060895  
     111022220470        111016459065        111022278814        111022403970  
     111023382372        111029293594        111023509100  

111004805066

     111010055635        111016911936        111019482262        111017230955  
     111018141518        111020081154        111013369600        111020435007  
     111020924162        111021039901        111021268141        111022061098  
     111022220500        111016431432        111022278843        111022403994  
     111023382394        111029321046        111023509119  

111004805134

     111010043215        111016911972        111019493199        111017231016  
     111018141601        111020085225        111013341352        111020435052  
     111020924198        111021039928        111021268266        111022061300  
     111022220530        111016403799        111022278872        111022404018  
     111023382415        111029348497        111023509138  

111004805369

     111010030794        111016912007        111019504137        111017231078  
     111018141685        111020089296        111013313105        111020435096  
     111020924235        111021039955        111021268390        111022061503  
     111022220560        111016376166        111022278902        111022404042  
     111023382437        111029375949        111023509157  

111004805505

     111010018374        111016912043        111019515074        111017231139  
     111018141769        111020093367        111013284857        111020435141  
     111020924271        111021039982        111021268514        111022061705  
     111022220590        111016348533        111022278931        111022404066  
     111023382458        111029403400        111023509176  

111004805561

     111010005954        111016912079        111019526011        111017231201  
     111018141852        111020097439        111013256610        111020435186  
     111020924307        111021040009        111021268638        111022061907  
     111022220619        111016320900        111022278961        111022404089  
     111023382480        111029430852        111023509195  

111004805572

     111009993534        111016912115        111019536949        111017231263  
     111018141936        111020101510        111013228363        111020435231  
     111020924344        111021040036        111021268763        111022062110  
     111022220649        111016293267        111022278990        111022404113  
     111023382501        111029458303        111023509214  

111004805617

     111009981114        111016912151        111019547886        111017231324  
     111018142020        111020105581        111013200115        111020435275  
     111020924380        111021040062        111021268887        111022062312  
     111022220679        111016265634        111022279019        111022404137  
     111023382523        111029485755        111023509233  

111004805796

     111009968694        111016912186        111019558823        111017231386  
     111018142103        111020109652        111013171868        111020435320  
     111020924416        111021040089        111021269011        111022062515  
     111022220709        111016238001        111022279049        111022404161  
     111023382544        111029513206        111023509252  

111004805831

     111009956274        111016912222        111019569760        111017231447  
     111018142187        111020113723        111013143620        111020435365  
     111020924453        111021040116        111021269135        111022062717  
     111022220738        111016210368        111022279078        111022404185  
     111023382566        111029540658        111023509271  

111004805897

     111009943853        111016912258        111019580698        111017231509  
     111018142271        111020117795        111013115373        111020435409  
     111020924489        111021040143        111021269260        111022062919  
     111022220768        111016182735        111022279108        111022404209  
     111023382587        111029568109        111023509289  

111004806326

     111009931433        111016912294        111019591635        111017231570  
     111018142354        111020121866        111013087126        111020435454  
     111020924525        111021040170        111021269384        111022063122  
     111022220798        111016155102        111022279137        111022404233  
     111023382609        111029595561        111023509308  

111004806348

     111009919013        111016912330        111019602572        111017231632  
     111018142438        111020125937        111013058878        111020435499  
     111020924562        111021040197        111021269508        111022063324  
     111022220828        111016127469        111022279166        111022404257  
     111023382630        111029623012        111023509327  

111004806371

     111009906593        111016912365        111019613510        111017231694  
     111018142521        111020130008        111013030631        111020435544  
     111020924598        111021040224        111021269632        111022063527  
     111022220857        111016099836        111022279196        111022404281  
     111023382652        111029650463        111023509346  

111004806449

     111009894173        111016912401        111019624447        111017231755  
     111018142605        111020134079        111013002383        111020435588  
     111020924634        111021040251        111021269756        111022063729  
     111022220887        111016072203        111022279225        111022404304  
     111023382673        111029677915        111023509365  

111004806584

     111009881753        111016912437        111019635384        111017231817  
     111018142689        111020138151        111012974136        111020435633  
     111020924671        111021040278        111021269881        111022063931  
     111022220917        111016044570        111022279255        111022404328  
     111023382695        111029705366        111023509384  

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111004806775

     111009869333        111016912473        111019646322        111017231878  
     111018142772        111020142222        111012945889        111020435678  
     111020924707        111021040305        111021270005        111022064134  
     111022220947        111016016937        111022279284        111022404352  
     111023382717        111029732818        111023509403  

111004806809

     111009856912        111016912509        111019657259        111017231940  
     111018142856        111020146293        111012917641        111020435722  
     111020924743        111021040332        111021270129        111022064336  
     111022220977        111015989304        111022279313        111022404376  
     111023382738        111029760269        111023509422  

111004807002

     111009844492        111016912544        111019668196        111017232001  
     111018142940        111020150364        111012889394        111020435767  
     111020924780        111021040359        111021270253        111022064539  
     111022221006        111015961671        111022279343        111022404400  
     111023382760        111029787721        111023509441  

111004807158

     111009832072        111016912580        111019679134        111017232063  
     111018143023        111020154435        111012861146        111020435812  
     111020924816        111021040386        111021270378        111022064741  
     111022221036        111015934038        111022279372        111022404424  
     111023382781        111029815172        111023509460  

111004960765

     111009819652        111016912616        111019690071        111017232125  
     111018143107        111020158507        111012832899        111020435857  
     111020924852        111021040413        111021270502        111022064943  
     111022221066        111015906405        111022279402        111022404448  
     111023382803        111029842624        111023509479  

111004807204

     111009807232        111016912652        111019701008        111017232186  
     111018143190        111020162578        111012804652        111020435901  
     111020924889        111021040440        111021270626        111022065146  
     111022221096        111015878772        111022279431        111022404472  
     111023382824        111029870075        111023509497  

111004807260

     111009794812        111016912688        111019711946        111017232248  
     111018143274        111020166649        111012776404        111020435946  
     111020924925        111021040467        111021270750        111022065348  
     111022221125        111015851139        111022279460        111022404496  
     111023382846        111029897527        111023509516  

111004807361

     111009782392        111016912723        111019722883        111017232309  
     111018143358        111020170720        111012748157        111020435991  
     111020924961        111021040494        111021270874        111022065551  
     111022221155        111015823506        111022279490        111022404519  
     111023382867        111029924978        111023509535  

111004807495

     111009769971        111016912759        111019733820        111017232371  
     111018143441        111020174791        111012719909        111020436035  
     111020924998        111021040520        111021270999        111022065753  
     111022221185        111015795873        111022279519        111022404543  
     111023382889        111029952429        111023509554  

111004807563

     111009757551        111016912795        111019744757        111017232432  
     111018143525        111020178863        111012691662        111020436080  
     111020925034        111021040547        111021271123        111022065955  
     111022221215        111015768240        111022279549        111022404567  
     111023382910        111029979881        111023509573  

111004807620

     111009745131        111016912831        111019755695        111017232494  
     111018143609        111020182934        111012663415        111020436125  
     111020925070        111021040574        111021271247        111022066158  
     111022221244        111015740607        111022279578        111022404591  
     111023382932        111030007332        111023509592  

111004807721

     111009732711        111016912867        111019766632        111017232556  
     111018143692        111020187005        111012635167        111020436170  
     111020925107        111021040601        111021271371        111022066360  
     111022221274        111015712974        111022279607        111022404615  
     111023382953        111030034784        111023509611  

111004807888

     111009720291        111016912902        111019777569        111017232617  
     111018143776        111020191076        111012606920        111020436214  
     111020925143        111021040628        111021271496        111022066563  
     111022221304        111015685341        111022279637        111022404639  
     111023382975        111030062235        111023509630  

111004808137

     111009707871        111016912938        111019788507        111017232679  
     111018143859        111020195147        111012578672        111020436259  
     111020925179        111021040655        111021271620        111022066765  
     111022221334        111015657708        111022279666        111022404663  
     111023382996        111030089687        111023509649  

111004808171

     111009695451        111016912974        111019799444        111017232740  
     111018143943        111020199219        111012550425        111020436304  
     111020925216        111021040682        111021271744        111022066967  
     111022221364        111015630075        111022279696        111022404687  
     111023383018        111030117138        111023509668  

111004808496

     111009683030        111016913010        111019810381        111017232802  
     111018144027        111020203290        111012522178        111020436348  
     111020925252        111021040709        111021271868        111022067170  
     111022221393        111015602442        111022279725        111022404711  
     111023383039        111030144590        111023509687  

111004808564

     111009670610        111016913046        111019821319        111017232863  
     111018144110        111020207361        111012493930        111020436393  
     111020925288        111021040736        111021271993        111022067372  
     111022221423        111015574809        111022279754        111022404734  
     111023383061        111030172041        111023509706  

111004808586

     111009658190        111016913081        111019832256        111017232925  
     111018144194        111020211432        111012465683        111020436438  
     111020925325        111021040763        111021272117        111022067575  
     111022221453        111015547175        111022279784        111022404758  
     111023383082        111030199493        111023509724  

111004808610

     111009645770        111016913117        111019843193        111017232987  
     111018144278        111020215503        111012437435        111020436483  
     111020925361        111021040790        111021272241        111022067777  
     111022221483        111015519542        111022279813        111022404782  
     111023383104        111030226944        111023509743  

111004808654

     111009633350        111016913153        111019854131        111017233048  
     111018144361        111020219575        111012409188        111020436527  
     111020925398        111021040817        111021272365        111022067979  
     111022221512        111015491909        111022279843        111022404806  
     111023383125        111030254395        111023509762  

111004808665

     111009620930        111016913189        111019865068        111017233110  
     111018144445        111020223646        111012380941        111020436572  
     111020925434        111021040844        111021272489        111022068182  
     111022221542        111015464276        111022279872        111022404830  
     111023383147        111030281847        111023509781  

111004808801

     111009608510        111016913225        111019876005        111017233171  
     111018144528        111020227717        111012352693        111020436617  
     111020925470        111021040871        111021272614        111022068384  
     111022221572        111015436643        111022279901        111022404854  
     111023383168        111030309298        111023509800  

111004808889

     111009596089        111016913260        111019886943        111017233233  
     111018144612        111020231788        111012324446        111020436661  
     111020925507        111021040898        111021272738        111022068587  
     111022221602        111015409010        111022279931        111022404878  
     111023383190        111030336750        111023509819  

111004808902

     111009583669        111016913296        111019897880        111017233294  
     111018144696        111020235859        111012296198        111020436706  
     111020925543        111021040925        111021272862        111022068789  
     111022221632        111015381377        111022279960        111022404902  
     111023383211        111030364201        111023509838  

111004809015

     111009571249        111016913332        111019908817        111017233356  
     111018144779        111020239931        111012267951        111020436751  
     111020925579        111021040952        111021272986        111022068991  
     111022221661        111015353744        111022279990        111022404925  
     111023383233        111030391653        111023509857  

111004903335

     111009558829        111016913368        111019919755        111017233418  
     111018144863        111020244002        111012239704        111020436796  
     111020925616        111021040979        111021273111        111022069194  
     111022221691        111015326111        111022280019        111022404949  
     111023383254        111030419104        111023509876  

111004903661

     111009546409        111016913404        111019930692        111017233479  
     111018144947        111020248073        111012211456        111020436840  
     111020925652        111021041005        111021273235        111022069396  
     111022221721        111015298478        111022280048        111022404973  
     111023383276        111030446556        111023509895  

111004903841

     111009533989        111016913439        111019941629        111017233541  
     111018145030        111020252144        111012183209        111020436885  
     111020925688        111021041032        111021273359        111022069599  
     111022221751        111015270845        111022280078        111022404997  
     111023383297        111030474007        111023509914  

111004904167

     111009521569        111016913475        111019952566        111017233602  
     111018145114        111020256215        111012154961        111020436930  
     111020925725        111021041059        111021273483        111022069801  
     111022221780        111015243212        111022280107        111022405021  
     111023383319        111030501459        111023509933  

111004904426

     111009509148        111016913511        111019963504        111017233664  
     111018145198        111020260287        111012126714        111020436974  
     111020925761        111021041086        111021273608        111022070003  
     111022221810        111015215579        111022280137        111022405045  
     111023383340        111030528910        111023509951  

111004904583

     111009496728        111016913547        111019974441        111017233725  
     111018145281        111020264358        111012098467        111020437019  
     111020925797        111021041113        111021273732        111022070206  
     111022221840        111015187946        111022280166        111022405069  
     111023383362        111030556362        111023509970  

111004904718

     111009484308        111016913583        111019985378        111017233787  
     111018145365        111020268429        111012070219        111020437064  
     111020925834        111021041140        111021273856        111022070408  
     111022221870        111015160313        111022280195        111022405093  
     111023383383        111030583813        111023509989  

111004904808

     111009471888        111016913618        111019996316        111017233849  
     111018145448        111020272500        111012041972        111020437109  
     111020925870        111021041167        111021273980        111022070611  
     111022221899        111015132680        111022280225        111022405117  
     111023383405        111030611264        111023510008  

111004904842

     111009459468        111016913654        111020007253        111017233910  
     111018145532        111020276571        111012013724        111020437153  
     111020925906        111021041194        111021274104        111022070813  
     111022221929        111015105047        111022280254        111022405140  
     111023383426        111030638716        111023510027  

111004904864

     111009447048        111016913690        111020018190        111017233972  
     111018145616        111020280643        111011985477        111020437198  
     111020925943        111021041221        111021274229        111022071015  
     111022221959        111015077414        111022280284        111022405164  
     111023383448        111030666167        111023510046  

111004904932

     111009434628        111016913726        111020029128        111017234033  
     111018145699        111020284714        111011957230        111020437243  
     111020925979        111021041248        111021274353        111022071218  
     111022221989        111015049781        111022280313        111022405188  
     111023383470        111030693619        111023510065  

111004905135

     111009422207        111016913762        111020040065        111017234095  
     111018145783        111020288785        111011928982        111020437287  
     111020926015        111021041275        111021274477        111022071420  
     111022222019        111015022148        111022280342        111022405212  
     111023383491        111030721070        111023510084  

111004809330

     111009409787        111016913797        111020051002        111017234156  
     111018145867        111020292856        111011900735        111020437332  
     111020926052        111021041302        111021274601        111022071623  
     111022222048        111014994515        111022280372        111022405236  
     111023383513        111030748522        111023510103  

111004809341

     111009397367        111016913833        111020061940        111017234218  
     111018145950        111020296927        111011872487        111020437377  
     111020926088        111021041329        111021274726        111022071825  
     111022222078        111014966882        111022280401        111022405260  
     111023383534        111030775973        111023510122  

111004809385

     111009384947        111016913869        111020072877        111017234280  
     111018146034        111020300999        111011844240        111020437422  
     111020926124        111021041356        111021274850        111022072027  
     111022222108        111014939249        111022280431        111022405284  
     111023383556        111030803425        111023510141  

111004809396

     111009372527        111016913905        111020083814        111017234341  
     111018146117        111020305070        111011815993        111020437466  
     111020926161        111021041383        111021274974        111022072230  
     111022222138        111014911616        111022280460        111022405308  
     111023383577        111030830876        111023510159  

111004809600

     111009360107        111016913941        111020094752        111017234403  
     111018146201        111020309141        111011787745        111020437511  
     111020926197        111021041410        111021275098        111022072432  
     111022222167        111014883983        111022280489        111022405332  
     111023383599        111030858328        111023510178  

111004809813

     111009347687        111016913976        111020105689        111017234464  
     111018146285        111020313212        111011759498        111020437556  
     111020926233        111021041437        111021275222        111022072635  
     111022222197        111014856350        111022280519        111022405355  
     111023383620        111030885779        111023510197  

111004810174

     111009335266        111016914012        111020116626        111017234526  
     111018146368        111020317283        111011731250        111020437600  
     111020926270        111021041463        111021275347        111022072837  
     111022222227        111014828717        111022280548        111022405379  
     111023383642        111030913230        111023510216  

111004810219

     111009322846        111016914048        111020127563        111017234587  
     111018146452        111020321355        111011703003        111020437645  
     111020926306        111021041490        111021275471        111022073039  
     111022222257        111014801084        111022280578        111022405403  
     111023383663        111030940682        111023510235  

111004810309

     111009310426        111016914084        111020138501        111017234649  
     111018146536        111020325426        111011674756        111020437690  
     111020926342        111021041517        111021275595        111022073242  
     111022222286        111014773451        111022280607        111022405427  
     111023383685        111030968133        111023510254  

111004810343

     111009298006        111016914120        111020149438        111017234711  
     111018146619        111020329497        111011646508        111020437735  
     111020926379        111021041544        111021275719        111022073444  
     111022222316        111014745818        111022280636        111022405451  
     111023383706        111030995585        111023510273  

111004810354

     111009285586        111016914155        111020160375        111017234772  
     111018146703        111020333568        111011618261        111020437779  
     111020926415        111021041571        111021275844        111022073647  
     111022222346        111014718185        111022280666        111022405475  
     111023383728        111031023036        111023510292  

111004810433

     111009273166        111016914191        111020171313        111017234834  
     111018146786        111020337639        111011590013        111020437824  
     111020926451        111021041598        111021275968        111022073849  
     111022222376        111014690552        111022280695        111022405499  
     111023383749        111031050488        111023510311  

111004810444

     111009260746        111016914227        111020182250        111017234895  
     111018146870        111020341711        111011561766        111020437869  
     111020926488        111021041625        111021276092        111022074051  
     111022222406        111014662919        111022280725        111022405523  
     111023383771        111031077939        111023510330  

111004810534

     111009248325        111016914263        111020193187        111017234957  
     111018146954        111020345782        111011533519        111020437913  
     111020926524        111021041652        111021276216        111022074254  
     111022222435        111014635286        111022280754        111022405547  
     111023383792        111031105391        111023510349  

111004810545

     111009235905        111016914299        111020204125        111017235018  
     111018147037        111020349853        111011505271        111020437958  
     111020926560        111021041679        111021276341        111022074456  
     111022222465        111014607653        111022280783        111022405570  
     111023383814        111031132842        111023510368  

111004810714

     111009223485        111016914334        111020215062        111017235080  
     111018147121        111020353924        111011477024        111020438003  
     111020926597        111021041706        111021276465        111022074659  
     111022222495        111014580019        111022280813        111022405594  
     111023383835        111031160294        111023510386  

111004810792

     111009211065        111016914370        111020225999        111017235142  
     111018147205        111020357995        111011448776        111020438048  
     111020926633        111021041733        111021276589        111022074861  
     111022222525        111014552386        111022280842        111022405618  
     111023383857        111031187745        111023510405  

111004810837

     111009198645        111016914406        111020236937        111017235203  
     111018147288        111020362067        111011420529        111020438092  
     111020926670        111021041760        111021276713        111022075063  
     111022222554        111014524753        111022280872        111022405642  
     111023383878        111031215196        111023510424  

111004810882

     111009186225        111016914442        111020247874        111017235265  
     111018147372        111020366138        111011392282        111020438137  
     111020926706        111021041787        111021276837        111022075266  
     111022222584        111014497120        111022280901        111022405666  
     111023383900        111031242648        111023510443  

111004810916

     111009173805        111016914478        111020258811        111017235326  
     111018147455        111020370209        111011364034        111020438182  
     111020926742        111021041814        111021276962        111022075468  
     111022222614        111014469487        111022280930        111022405690  
     111023383921        111031270099        111023510462  

111004810950

     111009161384        111016914513        111020269749        111017235388  
     111018147539        111020374280        111011335787        111020438226  
     111020926779        111021041841        111021277086        111022075671  
     111022222644        111014441854        111022280960        111022405714  
     111023383943        111031297551        111023510481  

111004811120

     111009148964        111016914549        111020280686        111017235449  
     111018147623        111020378351        111011307539        111020438271  
     111020926815        111021041868        111021277210        111022075873  
     111022222674        111014414221        111022280989        111022405738  
     111023383964        111031325002        111023510500  

111004811197

     111009136544        111016914585        111020291623        111017235511  
     111018147706        111020382423        111011279292        111020438316  
     111020926851        111021041895        111021277334        111022076075  
     111022222703        111014386588        111022281019        111022405761  
     111023383986        111031352454        111023510519  

111004811467

     111009124124        111016914621        111020302561        111017235573  
     111018147790        111020386494        111011251045        111020438361  
     111020926888        111021041922        111021277459        111022076278  
     111022222733        111014358955        111022281048        111022405785  
     111023384007        111031379905        111023510538  

111004811557

     111009111704        111016914657        111020313498        111017235634  
     111018147874        111020390565        111011222797        111020438405  
     111020926924        111021041948        111021277583        111022076480  
     111022222763        111014331322        111022281077        111022405809  
     111023384029        111031407357        111023510557  

111004811580

     111009099284        111016914692        111020324435        111017235696  
     111018147957        111020394636        111011194550        111020438450  
     111020926960        111021041975        111021277707        111022076683  
     111022222793        111014303689        111022281107        111022405833  
     111023384050        111031434808        111023510576  

111004811647

     111009086864        111016914728        111020335372        111017235757  
     111018148041        111020398707        111011166302        111020438495  
     111020926997        111021042002        111021277831        111022076885  
     111022222822        111014276056        111022281136        111022405857  
     111023384072        111031462260        111023510595  

111004811704

     111009074443        111016914764        111020346310        111017235819  
     111018148125        111020402779        111011138055        111020438539  
     111020927033        111021042029        111021277956        111022077087  
     111022222852        111014248423        111022281166        111022405881  
     111023384093        111031489711        111023510613  

111004811793

     111009062023        111016914800        111020357247        111017235880  
     111018148208        111020406850        111011109808        111020438584  
     111020927069        111021042056        111021278080        111022077290  
     111022222882        111014220790        111022281195        111022405905  
     111023384115        111031517163        111023510632  

111004811805

     111009049603        111016914836        111020368184        111017235942  
     111018148292        111020410921        111011081560        111020438629  
     111020927106        111021042083        111021278204        111022077492  
     111022222912        111014193157        111022281224        111022405929  
     111023384136        111031544614        111023510651  

111004812064

     111009037183        111016914871        111020379122        111017236004  
     111018148375        111020414992        111011053313        111020438674  
     111020927142        111021042110        111021278328        111022077695  
     111022222941        111014165524        111022281254        111022405953  
     111023384158        111031572065        111023510670  

111004908048

     111009024763        111016914907        111020390059        111017236065  
     111018148459        111020419063        111011025065        111020438718  
     111020927178        111021042137        111021278452        111022077897  
     111022222971        111014137891        111022281283        111022405976  
     111023384179        111031599517        111023510689  

111004908240

     111009012343        111016914943        111020400996        111017236127  
     111018148543        111020423135        111010996818        111020438763  
     111020927215        111021042164        111021278577        111022078099  
     111022223001        111014110258        111022281313        111022406000  
     111023384201        111031626968        111023510708  

111004908521

     111008999923        111016914979        111020411934        111017236188  
     111018148626        111020427206        111010968571        111020438808  
     111020927251        111021042191        111021278701        111022078302  
     111022223031        111014082625        111022281342        111022406024  
     111023384223        111031654420        111023510727  

111004908598

     111008987502        111016915015        111020422871        111017236250  
     111018148710        111020431277        111010940323        111020438852  
     111020927287        111021042218        111021278825        111022078504  
     111022223061        111014054992        111022281371        111022406048  
     111023384244        111031681871        111023510746  

111004908644

     111008975082        111016915050        111020433808        111017236311  
     111018148794        111020435348        111010912076        111020438897  
     111020927324        111021042245        111021278949        111022078707  
     111022223090        111014027359        111022281401        111022406072  
     111023384266        111031709323        111023510765  

111004908789

     111008962662        111016915086        111020444746        111017236373  
     111018148877        111020439419        111010883828        111020438942  
     111020927360        111021042272        111021279074        111022078909  
     111022223120        111013999726        111022281430        111022406096  
     111023384287        111031736774        111023510784  

111004908835

     111008950242        111016915122        111020455683        111017236435  
     111018148961        111020443491        111010855581        111020438987  
     111020927396        111021042299        111021279198        111022079111  
     111022223150        111013972093        111022281460        111022406120  
     111023384309        111031764226        111023510803  

111004812749

     111008937822        111016915158        111020466620        111017236496  
     111018149044        111020447562        111010827334        111020439031  
     111020927433        111021042326        111021279322        111022079314  
     111022223180        111013944460        111022281489        111022406144  
     111023384330        111031791677        111023510821  

111004812761

     111008925402        111016915194        111020477558        111017236558  
     111018149128        111020451633        111010799086        111020439076  
     111020927469        111021042353        111021279446        111022079516  
     111022223209        111013916827        111022281518        111022406168  
     111023384352        111031819129        111023510840  

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111004812873

     111008912982        111016915229        111020488495        111017236619  
     111018149212        111020455704        111010770839        111020439121  
     111020927505        111021042380        111021279570        111022079719  
     111022223239        111013889194        111022281548        111022406191  
     111023384373        111031846580        111023510859  

111004812930

     111008900561        111016915265        111020499432        111017236681  
     111018149295        111020459775        111010742591        111020439165  
     111020927542        111021042406        111021279695        111022079921  
     111022223269        111013861561        111022281577        111022406215  
     111023384395        111031874031        111023510878  

111004813010

     111008888141        111016915301        111020510369        111017236742  
     111018149379        111020463847        111010714344        111020439210  
     111020927578        111021042433        111021279819        111022080123  
     111022223299        111013833928        111022281607        111022406239  
     111023384416        111031901483        111023510897  

111004813212

     111008875721        111016915337        111020521307        111017236804  
     111018149463        111020467918        111010686097        111020439255  
     111020927614        111021042460        111021279943        111022080326  
     111022223328        111013806295        111022281636        111022406263  
     111023384438        111031928934        111023510916  

111004813256

     111008863301        111016915373        111020532244        111017236866  
     111018149546        111020471989        111010657849        111020439300  
     111020927651        111021042487        111021280067        111022080528  
     111022223358        111013778662        111022281665        111022406287  
     111023384459        111031956386        111023510935  

111004813313

     111008850881        111016915408        111020543181        111017236927  
     111018149630        111020476060        111010629602        111020439344  
     111020927687        111021042514        111021280192        111022080731  
     111022223388        111013751029        111022281695        111022406311  
     111023384481        111031983837        111023510954  

111004813335

     111008838461        111016915444        111020554119        111017236989  
     111018149713        111020480131        111010601354        111020439389  
     111020927723        111021042541        111021280316        111022080933  
     111022223418        111013723396        111022281724        111022406335  
     111023384502        111032011289        111023510973  

111004813368

     111008826041        111016915480        111020565056        111017237050  
     111018149797        111020484203        111010573107        111020439434  
     111020927760        111021042568        111021280440        111022081135  
     111022223448        111013695763        111022281754        111022406359  
     111023384524        111032038740        111023510992  

111004813627

     111008813620        111016915516        111020575993        111017237112  
     111018149881        111020488274        111010544860        111020439478  
     111020927796        111021042595        111021280564        111022081338  
     111022223477        111013668130        111022281783        111022406383  
     111023384545        111032066192        111023511011  

111004813672

     111008801200        111016915552        111020586931        111017237173  
     111018149964        111020492345        111010516612        111020439523  
     111020927832        111021042622        111021280689        111022081540  
     111022223507        111013640497        111022281812        111022406406  
     111023384567        111032093643        111023511030  

111004813694

     111008788780        111016915587        111020597868        111017237235  
     111018150048        111020496416        111010488365        111020439568  
     111020927869        111021042649        111021280813        111022081743  
     111022223537        111013612863        111022281842        111022406430  
     111023384588        111032121095        111023511048  

111004813762

     111008776360        111016915623        111020608805        111017237297  
     111018150132        111020500487        111010460117        111020439613  
     111020927905        111021042676        111021280937        111022081945  
     111022223567        111013585230        111022281871        111022406454  
     111023384610        111032148546        111023511067  

111004813997

     111008763940        111016915659        111020619743        111017237358  
     111018150215        111020504559        111010431870        111020439657  
     111020927942        111021042703        111021281061        111022082147  
     111022223596        111013557597        111022281901        111022406478  
     111023384631        111032175997        111023511086  

111004814156

     111008751520        111016915695        111020630680        111017237420  
     111018150299        111020508630        111010403623        111020439702  
     111020927978        111021042730        111021281185        111022082350  
     111022223626        111013529964        111022281930        111022406502  
     111023384653        111032203449        111023511105  

111004814482

     111008739100        111016915731        111020641617        111017237481  
     111018150382        111020512701        111010375375        111020439747  
     111020928014        111021042757        111021281310        111022082552  
     111022223656        111013502331        111022281959        111022406526  
     111023384674        111032230900        111023511124  

111004814628

     111008726679        111016915766        111020652555        111017237543  
     111018150466        111020516772        111010347128        111020439791  
     111020928051        111021042784        111021281434        111022082755  
     111022223686        111013474698        111022281989        111022406550  
     111023384696        111032258352        111023511143  

111004814730

     111008714259        111016915802        111020663492        111017237604  
     111018150550        111020520843        111010318880        111020439836  
     111020928087        111021042811        111021281558        111022082957  
     111022223716        111013447065        111022282018        111022406574  
     111023384717        111032285803        111023511162  

111004814785

     111008701839        111016915838        111020674429        111017237666  
     111018150633        111020524915        111010290633        111020439881  
     111020928123        111021042838        111021281682        111022083159  
     111022223745        111013419432        111022282048        111022406597  
     111023384739        111032313255        111023511181  

111004814853

     111008689419        111016915874        111020685367        111017237728  
     111018150717        111020528986        111010262386        111020439926  
     111020928160        111021042865        111021281807        111022083362  
     111022223775        111013391799        111022282077        111022406621  
     111023384760        111032340706        111023511200  

111004814875

     111008676999        111016915910        111020696304        111017237789  
     111018150801        111020533057        111010234138        111020439970  
     111020928196        111021042891        111021281931        111022083564  
     111022223805        111013364166        111022282106        111022406645  
     111023384782        111032368158        111023511219  

111004814886

     111008664579        111016915945        111020707241        111017237851  
     111018150884        111020537128        111010205891        111020440015  
     111020928232        111021042918        111021282055        111022083767  
     111022223835        111013336533        111022282136        111022406669  
     111023384803        111032395609        111023511238  

111004815078

     111008652159        111016915981        111020718178        111017237912  
     111018150968        111020541199        111010177643        111020440060  
     111020928269        111021042945        111021282179        111022083969  
     111022223864        111013308900        111022282165        111022406693  
     111023384825        111032423061        111023511257  

111004815135

     111008639738        111016916017        111020729116        111017237974  
     111018151052        111020545271        111010149396        111020440104  
     111020928305        111021042972        111021282304        111022084171  
     111022223894        111013281267        111022282195        111022406717  
     111023384846        111032450512        111023511275  

111004815258

     111008627318        111016916053        111020740053        111017238035  
     111018151135        111020549342        111010121149        111020440149  
     111020928341        111021042999        111021282428        111022084374  
     111022223924        111013253634        111022282224        111022406741  
     111023384868        111032477964        111023511294  

111004815269

     111008614898        111016916089        111020750990        111017238097  
     111018151219        111020553413        111010092901        111020440194  
     111020928378        111021043026        111021282552        111022084576  
     111022223954        111013226001        111022282253        111022406765  
     111023384889        111032505415        111023511313  

111004815472

     111008602478        111016916124        111020761928        111017238159  
     111018151302        111020557484        111010064654        111020440239  
     111020928414        111021043053        111021282676        111022084779  
     111022223983        111013198368        111022282283        111022406789  
     111023384911        111032532866        111023511332  

111004815539

     111008590058        111016916160        111020772865        111017238220  
     111018151386        111020561555        111010036406        111020440283  
     111020928450        111021043080        111021282800        111022084981  
     111022224013        111013170735        111022282312        111022406812  
     111023384932        111032560318        111023511351  

111004815652

     111008577638        111016916196        111020783802        111017238282  
     111018151470        111020565627        111010008159        111020440328  
     111020928487        111021043107        111021282925        111022085183  
     111022224043        111013143102        111022282342        111022406836  
     111023384954        111032587769        111023511370  

111004815786

     111008565218        111016916232        111020794740        111017238343  
     111018151553        111020569698        111009979912        111020440373  
     111020928523        111021043134        111021283049        111022085386  
     111022224073        111013115469        111022282371        111022406860  
     111023384976        111032615221        111023511389  

111004815843

     111008552797        111016916268        111020805677        111017238405  
     111018151637        111020573769        111009951664        111020440417  
     111020928559        111021043161        111021283173        111022085588  
     111022224103        111013087836        111022282400        111022406884  
     111023384997        111032642672        111023511408  

111004816068

     111008540377        111016916303        111020816614        111017238466  
     111018151721        111020577840        111009923417        111020440462  
     111020928596        111021043188        111021283297        111022085791  
     111022224132        111013060203        111022282430        111022406908  
     111023385019        111032670124        111023511427  

111004816079

     111008527957        111016916339        111020827552        111017238528  
     111018151804        111020581911        111009895169        111020440507  
     111020928632        111021043215        111021283422        111022085993  
     111022224162        111013032570        111022282459        111022406932  
     111023385040        111032697575        111023511446  

111004816080

     111008515537        111016916375        111020838489        111017238590  
     111018151888        111020585983        111009866922        111020440552  
     111020928668        111021043242        111021283546        111022086195  
     111022224192        111013004937        111022282489        111022406956  
     111023385062        111032725027        111023511465  

111004881341

     111008503117        111016916411        111020849426        111017238651  
     111018151971        111020590054        111009838675        111020440596  
     111020928705        111021043269        111021283670        111022086398  
     111022224222        111012977304        111022282518        111022406980  
     111023385083        111032752478        111023511483  

111004881374

     111008490697        111016916447        111020860364        111017238713  
     111018152055        111020594125        111009810427        111020440641  
     111020928741        111021043296        111021283794        111022086600  
     111022224251        111012949671        111022282547        111022407004  
     111023385105        111032779930        111023511502  

111004881396

     111008478277        111016916482        111020871301        111017238774  
     111018152139        111020598196        111009782180        111020440686  
     111020928777        111021043323        111021283918        111022086803  
     111022224281        111012922038        111022282577        111022407027  
     111023385126        111032807381        111023511521  

111004881408

     111008465856        111016916518        111020882238        111017238836  
     111018152222        111020602267        111009753932        111020440730  
     111020928814        111021043349        111021284043        111022087005  
     111022224311        111012894405        111022282606        111022407051  
     111023385148        111032834832        111023511540  

111004881419

     111008453436        111016916554        111020893175        111017238897  
     111018152306        111020606339        111009725685        111020440775  
     111020928850        111021043376        111021284167        111022087207  
     111022224341        111012866772        111022282636        111022407075  
     111023385169        111032862284        111023511559  

111004881442

     111008441016        111016916590        111020904113        111017238959  
     111018152390        111020610410        111009697438        111020440820  
     111020928886        111021043403        111021284291        111022087410  
     111022224370        111012839139        111022282665        111022407099  
     111023385191        111032889735        111023511578  

111004881509

     111008428596        111016916626        111020915050        111017239021  
     111018152473        111020614481        111009669190        111020440865  
     111020928923        111021043430        111021284415        111022087612  
     111022224400        111012811506        111022282694        111022407123  
     111023385212        111032917187        111023511597  

111004881554

     111008416176        111016916661        111020925987        111017239082  
     111018152557        111020618552        111009640943        111020440909  
     111020928959        111021043457        111021284540        111022087815  
     111022224430        111012783873        111022282724        111022407147  
     111023385234        111032944638        111023511616  

111004881600

     111008403756        111016916697        111020936925        111017239144  
     111018152640        111020622623        111009612695        111020440954  
     111020928995        111021043484        111021284664        111022088017  
     111022224460        111012756240        111022282753        111022407171  
     111023385255        111032972090        111023511635  

111004881745

     111008391336        111016916733        111020947862        111017239205  
     111018152724        111020626695        111009584448        111020440999  
     111020929032        111021043511        111021284788        111022088219  
     111022224490        111012728607        111022282783        111022407195  
     111023385277        111032999541        111023511654  

111004881868

     111008378915        111016916769        111020958799        111017239267  
     111018152808        111020630766        111009556201        111020441043  
     111020929068        111021043538        111021284912        111022088422  
     111022224519        111012700974        111022282812        111022407219  
     111023385298        111033026993        111023511673  

111004881936

     111008366495        111016916805        111020969737        111017239328  
     111018152891        111020634837        111009527953        111020441088  
     111020929104        111021043565        111021285037        111022088624  
     111022224549        111012673341        111022282841        111022407242  
     111023385320        111033054444        111023511692  

111004816125

     111008354075        111016916840        111020980674        111017239390  
     111018152975        111020638908        111009499706        111020441133  
     111020929141        111021043592        111021285161        111022088827  
     111022224579        111012645707        111022282871        111022407266  
     111023385341        111033081896        111023511710  

111004816181

     111008341655        111016916876        111020991611        111017239452  
     111018153059        111020642979        111009471458        111020441178  
     111020929177        111021043619        111021285285        111022089029  
     111022224609        111012618074        111022282900        111022407290  
     111023385363        111033109347        111023511729  

111004816608

     111008329235        111016916912        111021002549        111017239513  
     111018153142        111020647051        111009443211        111020441222  
     111020929214        111021043646        111021285409        111022089231  
     111022224638        111012590441        111022282930        111022407314  
     111023385384        111033136798        111023511748  

111004816619

     111008316815        111016916948        111021013486        111017239575  
     111018153226        111020651122        111009414964        111020441267  
     111020929250        111021043673        111021285533        111022089434  
     111022224668        111012562808        111022282959        111022407338  
     111023385406        111033164250        111023511767  

111004816844

     111008304395        111016916984        111021024423        111017239636  
     111018153309        111020655193        111009386716        111020441312  
     111020929286        111021043700        111021285658        111022089636  
     111022224698        111012535175        111022282988        111022407362  
     111023385427        111033191701        111023511786  

111004817014

     111008291974        111016917019        111021035361        111017239698  
     111018153393        111020659264        111009358469        111020441356  
     111020929323        111021043727        111021285782        111022089839  
     111022224728        111012507542        111022283018        111022407386  
     111023385449        111033219153        111023511805  

111004817025

     111008279554        111016917055        111021046298        111017239759  
     111018153477        111020663335        111009330221        111020441401  
     111020929359        111021043754        111021285906        111022090041  
     111022224758        111012479909        111022283047        111022407410  
     111023385470        111033246604        111023511824  

111004817069

     111008267134        111016917091        111021057235        111017239821  
     111018153560        111020667407        111009301974        111020441446  
     111020929395        111021043781        111021286030        111022090243  
     111022224787        111012452276        111022283077        111022407433  
     111023385492        111033274056        111023511843  

111004817148

     111008254714        111016917127        111021068173        111017239883  
     111018153644        111020671478        111009273727        111020441491  
     111020929432        111021043808        111021286155        111022090446  
     111022224817        111012424643        111022283106        111022407457  
     111023385513        111033301507        111023511862  

111004817171

     111008242294        111016917163        111021079110        111017239944  
     111018153728        111020675549        111009245479        111020441535  
     111020929468        111021043834        111021286279        111022090648  
     111022224847        111012397010        111022283135        111022407481  
     111023385535        111033328959        111023511881  

111004817238

     111008229874        111016917198        111021090047        111017240006  
     111018153811        111020679620        111009217232        111020441580  
     111020929504        111021043861        111021286403        111022090851  
     111022224877        111012369377        111022283165        111022407505  
     111023385556        111033356410        111023511900  

111004881992

     111008217454        111016917234        111021100984        111017240067  
     111018153895        111020683691        111009188984        111020441625  
     111020929541        111021043888        111021286527        111022091053  
     111022224906        111012341744        111022283194        111022407529  
     111023385578        111033383862        111023511919  

111004882151

     111008205033        111016917270        111021111922        111017240129  
     111018153979        111020687763        111009160737        111020441669  
     111020929577        111021043915        111021286652        111022091255  
     111022224936        111012314111        111022283224        111022407553  
     111023385599        111033411313        111023511937  

111004882218

     111008192613        111016917306        111021122859        111017240190  
     111018154062        111020691834        111009132490        111020441714  
     111020929613        111021043942        111021286776        111022091458  
     111022224966        111012286478        111022283253        111022407577  
     111023385621        111033438765        111023511956  

111004817687

     111008180193        111016917342        111021133796        111017240252  
     111018154146        111020695905        111009104242        111020441759  
     111020929650        111021043969        111021286900        111022091660  
     111022224996        111012258845        111022283282        111022407601  
     111023385642        111033466216        111023511975  

111004817812

     111008167773        111016917377        111021144734        111017240314  
     111018154229        111020699976        111009075995        111020441804  
     111020929686        111021043996        111021287024        111022091863  
     111022225025        111012231212        111022283312        111022407625  
     111023385664        111033493667        111023511994  

111004817890

     111008155353        111016917413        111021155671        111017240375  
     111018154313        111020704047        111009047747        111020441848  
     111020929722        111021044023        111021287148        111022092065  
     111022225055        111012203579        111022283341        111022407648  
     111023385685        111033521119        111023512013  

111004817902

     111008142933        111016917449        111021166608        111017240437  
     111018154397        111020708119        111009019500        111020441893  
     111020929759        111021044050        111021287273        111022092267  
     111022225085        111012175946        111022283371        111022407672  
     111023385707        111033548570        111023512032  

111004817924

     111008130513        111016917485        111021177546        111017240498  
     111018154480        111020712190        111008991253        111020441938  
     111020929795        111021044077        111021287397        111022092470  
     111022225115        111012148313        111022283400        111022407696  
     111023385729        111033576022        111023512051  

111004817968

     111008118092        111016917521        111021188483        111017240560  
     111018154564        111020716261        111008963005        111020441982  
     111020929831        111021044104        111021287521        111022092672  
     111022225145        111012120680        111022283429        111022407720  
     111023385750        111033603473        111023512070  

111004817979

     111008105672        111016917556        111021199420        111017240621  
     111018154648        111020720332        111008934758        111020442027  
     111020929868        111021044131        111021287645        111022092875  
     111022225174        111012093047        111022283459        111022407744  
     111023385772        111033630925        111023512089  

111004818048

     111008093252        111016917592        111021210358        111017240683  
     111018154731        111020724403        111008906510        111020442072  
     111020929904        111021044158        111021287770        111022093077  
     111022225204        111012065414        111022283488        111022407768  
     111023385793        111033658376        111023512108  

111004818060

     111008080832        111016917628        111021221295        111017240745  
     111018154815        111020728475        111008878263        111020442117  
     111020929940        111021044185        111021287894        111022093279  
     111022225234        111012037781        111022283518        111022407792  
     111023385815        111033685828        111023512127  

111004819005

     111008068412        111016917664        111021232232        111017240806  
     111018154898        111020732546        111008850016        111020442161  
     111020929977        111021044212        111021288018        111022093482  
     111022225264        111012010148        111022283547        111022407816  
     111023385836        111033713279        111023512145  

111004819016

     111008055992        111016917700        111021243170        111017240868  
     111018154982        111020736617        111008821768        111020442206  
     111020930013        111021044239        111021288142        111022093684  
     111022225293        111011982515        111022283576        111022407840  
     111023385858        111033740731        111023512164  

111004819038

     111008043572        111016917735        111021254107        111017240929  
     111018155066        111020740688        111008793521        111020442251  
     111020930049        111021044266        111021288266        111022093887  
     111022225323        111011954882        111022283606        111022407863  
     111023385879        111033768182        111023512183  

111004819173

     111008031151        111016917771        111021265044        111017240991  
     111018155149        111020744759        111008765273        111020442295  
     111020930086        111021044292        111021288391        111022094089  
     111022225353        111011927249        111022283635        111022407887  
     111023385901        111033795633        111023512202  

111004819195

     111008018731        111016917807        111021275981        111017241052  
     111018155233        111020748831        111008737026        111020442340  
     111020930122        111021044319        111021288515        111022094291  
     111022225383        111011899616        111022283665        111022407911  
     111023385922        111033823085        111023512221  

111004819218

     111008006311        111016917843        111021286919        111017241114  
     111018155317        111020752902        111008708779        111020442385  
     111020930158        111021044346        111021288639        111022094494  
     111022225412        111011871983        111022283694        111022407935  
     111023385944        111033850536        111023512240  

111004819296

     111007993891        111016917879        111021297856        111017241176  
     111018155400        111020756973        111008680531        111020442430  
     111020930195        111021044373        111021288763        111022094696  
     111022225442        111011844350        111022283723        111022407959  
     111023385965        111033877988        111023512259  

111004819397

     111007981471        111016917914        111021308793        111017241237  
     111018155484        111020761044        111008652284        111020442474  
     111020930231        111021044400        111021288888        111022094899  
     111022225472        111011816717        111022283753        111022407983  
     111023385987        111033905439        111023512278  

111004819454

     111007969051        111016917950        111021319731        111017241299  
     111018155567        111020765115        111008624036        111020442519  
     111020930267        111021044427        111021289012        111022095101  
     111022225502        111011789084        111022283782        111022408007  
     111023386008        111033932891        111023512297  

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111004819735

     111007956631        111016917986        111021330668        111017241360  
     111018155651        111020769187        111008595789        111020442564  
     111020930304        111021044454        111021289136        111022095303  
     111022225532        111011761451        111022283812        111022408031  
     111023386030        111033960342        111023512316  

111004819757

     111007944210        111016918022        111021341605        111017241422  
     111018155735        111020773258        111008567542        111020442608  
     111020930340        111021044481        111021289260        111022095506  
     111022225561        111011733818        111022283841        111022408055  
     111023386051        111033987794        111023512335  

111004819814

     111007931790        111016918058        111021352543        111017241483  
     111018155818        111020777329        111008539294        111020442653  
     111020930376        111021044508        111021289385        111022095708  
     111022225591        111011706185        111022283870        111022408078  
     111023386073        111034015245        111023512354  

111004819869

     111007919370        111016918093        111021363480        111017241545  
     111018155902        111020781400        111008511047        111020442698  
     111020930413        111021044535        111021289509        111022095911  
     111022225621        111011678551        111022283900        111022408102  
     111023386094        111034042697        111023512372  

111004819926

     111007906950        111016918129        111021374417        111017241607  
     111018155986        111020785471        111008482799        111020442743  
     111020930449        111021044562        111021289633        111022096113  
     111022225651        111011650918        111022283929        111022408126  
     111023386116        111034070148        111023512391  

111004820029

     111007894530        111016918165        111021385355        111017241668  
     111018156069        111020789543        111008454552        111020442787  
     111020930486        111021044589        111021289757        111022096315  
     111022225680        111011623285        111022283959        111022408150  
     111023386137        111034097599        111023512410  

111004820287

     111007882110        111016918201        111021396292        111017241730  
     111018156153        111020793614        111008426305        111020442832  
     111020930522        111021044616        111021289881        111022096518  
     111022225710        111011595652        111022283988        111022408174  
     111023386159        111034125051        111023512429  

111004886166

     111007869690        111016918237        111021407229        111017241791  
     111018156236        111020797685        111008398057        111020442877  
     111020930558        111021044643        111021290006        111022096720  
     111022225740        111011568019        111022284017        111022408198  
     111023386180        111034152502        111023512448  

111004886324

     111007857269        111016918272        111021418167        111017241853  
     111018156320        111020801756        111008369810        111020442921  
     111020930595        111021044670        111021290130        111022096923  
     111022225770        111011540386        111022284047        111022408222  
     111023386202        111034179954        111023512467  

111004886492

     111007844849        111016918308        111021429104        111017241914  
     111018156404        111020805827        111008341562        111020442966  
     111020930631        111021044697        111021290254        111022097125  
     111022225800        111011512753        111022284076        111022408246  
     111023386223        111034207405        111023512486  

111004886672

     111007832429        111016918344        111021440041        111017241976  
     111018156487        111020809899        111008313315        111020443011  
     111020930667        111021044724        111021290378        111022097327  
     111022225829        111011485120        111022284106        111022408269  
     111023386245        111034234857        111023512505  

111004886829

     111007820009        111016918380        111021450979        111017242038  
     111018156571        111020813970        111008285068        111020443056  
     111020930704        111021044751        111021290503        111022097530  
     111022225859        111011457487        111022284135        111022408293  
     111023386266        111034262308        111023512524  

111004886852

     111007807589        111016918416        111021461916        111017242099  
     111018156655        111020818041        111008256820        111020443100  
     111020930740        111021044777        111021290627        111022097732  
     111022225889        111011429854        111022284164        111022408317  
     111023386288        111034289760        111023512543  

111004886908

     111007795169        111016918451        111021472853        111017242161  
     111018156738        111020822112        111008228573        111020443145  
     111020930776        111021044804        111021290751        111022097935  
     111022225919        111011402221        111022284194        111022408341  
     111023386309        111034317211        111023512562  

111004886942

     111007782749        111016918487        111021483790        111017242222  
     111018156822        111020826183        111008200325        111020443190  
     111020930813        111021044831        111021290875        111022098137  
     111022225948        111011374588        111022284223        111022408365  
     111023386331        111034344663        111023512581  

111004886964

     111007770328        111016918523        111021494728        111017242284  
     111018156906        111020830255        111008172078        111020443234  
     111020930849        111021044858        111021291000        111022098339  
     111022225978        111011346955        111022284253        111022408389  
     111023386352        111034372114        111023512599  

111004886975

     111007757908        111016918559        111021505665        111017242345  
     111018156989        111020834326        111008143831        111020443279  
     111020930885        111021044885        111021291124        111022098542  
     111022226008        111011319322        111022284282        111022408413  
     111023386374        111034399566        111023512618  

111004820681

     111007745488        111016918595        111021516602        111017242407  
     111018157073        111020838397        111008115583        111020443324  
     111020930922        111021044912        111021291248        111022098744  
     111022226038        111011291689        111022284311        111022408437  
     111023386395        111034427017        111023512637  

111004820704

     111007733068        111016918630        111021527540        111017242469  
     111018157156        111020842468        111008087336        111020443369  
     111020930958        111021044939        111021291372        111022098947  
     111022226067        111011264056        111022284341        111022408461  
     111023386417        111034454468        111023512656  

111004820861

     111007720648        111016918666        111021538477        111017242530  
     111018157240        111020846539        111008059088        111020443413  
     111020930994        111021044966        111021291496        111022099149  
     111022226097        111011236423        111022284370        111022408484  
     111023386438        111034481920        111023512675  

111004820917

     111007708228        111016918702        111021549414        111017242592  
     111018157324        111020850611        111008030841        111020443458  
     111020931031        111021044993        111021291621        111022099351  
     111022226127        111011208790        111022284400        111022408508  
     111023386460        111034509371        111023512694  

111004821031

     111007695808        111016918738        111021560352        111017242653  
     111018157407        111020854682        111008002594        111020443503  
     111020931067        111021045020        111021291745        111022099554  
     111022226157        111011181157        111022284429        111022408532  
     111023386482        111034536823        111023512713  

111004821042

     111007683387        111016918774        111021571289        111017242715  
     111018157491        111020858753        111007974346        111020443547  
     111020931103        111021045047        111021291869        111022099756  
     111022226187        111011153524        111022284458        111022408556  
     111023386503        111034564274        111023512732  

111004821110

     111007670967        111016918809        111021582226        111017242776  
     111018157575        111020862824        111007946099        111020443592  
     111020931140        111021045074        111021291993        111022099959  
     111022226216        111011125891        111022284488        111022408580  
     111023386525        111034591726        111023512751  

111004821165

     111007658547        111016918845        111021593164        111017242838  
     111018157658        111020866895        111007917851        111020443637  
     111020931176        111021045101        111021292118        111022100161  
     111022226246        111011098258        111022284517        111022408604  
     111023386546        111034619177        111023512770  

111004821176

     111007646127        111016918881        111021604101        111017242900  
     111018157742        111020870967        111007889604        111020443682  
     111020931212        111021045128        111021292242        111022100363  
     111022226276        111011070625        111022284547        111022408628  
     111023386568        111034646629        111023512789  

111004821222

     111007633707        111016918917        111021615038        111017242961  
     111018157825        111020875038        111007861357        111020443726  
     111020931249        111021045155        111021292366        111022100566  
     111022226306        111011042992        111022284576        111022408652  
     111023386589        111034674080        111023512807  

111004821266

     111007621287        111016918953        111021625976        111017243023  
     111018157909        111020879109        111007833109        111020443771  
     111020931285        111021045182        111021292490        111022100768  
     111022226335        111011015359        111022284605        111022408676  
     111023386611        111034701532        111023512826  

111004821288

     111007608867        111016918988        111021636913        111017243084  
     111018157993        111020883180        111007804862        111020443816  
     111020931321        111021045209        111021292614        111022100971  
     111022226365        111010987726        111022284635        111022408699  
     111023386632        111034728983        111023512845  

111004821323

     111007596446        111016919024        111021647850        111017243146  
     111018158076        111020887251        111007776614        111020443860  
     111020931358        111021045235        111021292739        111022101173  
     111022226395        111010960093        111022284664        111022408723  
     111023386654        111034756434        111023512864  

111004821390

     111007584026        111016919060        111021658787        111017243207  
     111018158160        111020891323        111007748367        111020443905  
     111020931394        111021045262        111021292863        111022101375  
     111022226425        111010932460        111022284694        111022408747  
     111023386675        111034783886        111023512883  

111004821457

     111007571606        111016919096        111021669725        111017243269  
     111018158244        111020895394        111007720120        111020443950  
     111020931430        111021045289        111021292987        111022101578  
     111022226454        111010904827        111022284723        111022408771  
     111023386697        111034811337        111023512902  

111004821569

     111007559186        111016919132        111021680662        111017243331  
     111018158327        111020899465        111007691872        111020443995  
     111020931467        111021045316        111021293111        111022101780  
     111022226484        111010877194        111022284752        111022408795  
     111023386718        111034838789        111023512921  

111004821705

     111007546766        111016919167        111021691599        111017243392  
     111018158411        111020903536        111007663625        111020444039  
     111020931503        111021045343        111021293236        111022101983  
     111022226514        111010849561        111022284782        111022408819  
     111023386740        111034866240        111023512940  

111004821817

     111007534346        111016919203        111021702537        111017243454  
     111018158494        111020907607        111007635377        111020444084  
     111020931539        111021045370        111021293360        111022102185  
     111022226544        111010821928        111022284811        111022408843  
     111023386761        111034893692        111023512959  

111004821839

     111007521926        111016919239        111021713474        111017243515  
     111018158578        111020911679        111007607130        111020444129  
     111020931576        111021045397        111021293484        111022102387  
     111022226574        111010794295        111022284841        111022408867  
     111023386783        111034921143        111023512978  

111004821840

     111007509505        111016919275        111021724411        111017243577  
     111018158662        111020915750        111007578883        111020444173  
     111020931612        111021045424        111021293608        111022102590  
     111022226603        111010766662        111022284870        111022408891  
     111023386804        111034948595        111023512997  

111004887347

     111007497085        111016919311        111021735349        111017243638  
     111018158745        111020919821        111007550635        111020444218  
     111020931648        111021045451        111021293733        111022102792  
     111022226633        111010739029        111022284899        111022408914  
     111023386826        111034976046        111023513016  

111004887369

     111007484665        111016919346        111021746286        111017243700  
     111018158829        111020923892        111007522388        111020444263  
     111020931685        111021045478        111021293857        111022102995  
     111022226663        111010711395        111022284929        111022408938  
     111023386847        111035003498        111023513034  

111004887673

     111007472245        111016919382        111021757223        111017243762  
     111018158913        111020927963        111007494140        111020444308  
     111020931721        111021045505        111021293981        111022103197  
     111022226693        111010683762        111022284958        111022408962  
     111023386869        111035030949        111023513053  

111004888157

     111007459825        111016919418        111021768161        111017243823  
     111018158996        111020932035        111007465893        111020444352  
     111020931758        111021045532        111021294105        111022103399  
     111022226722        111010656129        111022284988        111022408986  
     111023386890        111035058400        111023513072  

111004888562

     111007447405        111016919454        111021779098        111017243885  
     111018159080        111020936106        111007437646        111020444397  
     111020931794        111021045559        111021294229        111022103602  
     111022226752        111010628496        111022285017        111022409010  
     111023386912        111035085852        111023513091  

111004822122

     111007434985        111016919490        111021790035        111017243946  
     111018159163        111020940177        111007409398        111020444442  
     111020931830        111021045586        111021294354        111022103804  
     111022226782        111010600863        111022285046        111022409034  
     111023386933        111035113303        111023513110  

111004822177

     111007422564        111016919525        111021800973        111017244008  
     111018159247        111020944248        111007381151        111020444486  
     111020931867        111021045613        111021294478        111022104007  
     111022226812        111010573230        111022285076        111022409058  
     111023386955        111035140755        111023513129  

111004822188

     111007410144        111016919561        111021811910        111017244069  
     111018159331        111020948319        111007352903        111020444531  
     111020931903        111021045640        111021294602        111022104209  
     111022226842        111010545597        111022285105        111022409082  
     111023386976        111035168206        111023513148  

111004822201

     111007397724        111016919597        111021822847        111017244131  
     111018159414        111020952391        111007324656        111020444576  
     111020931939        111021045667        111021294726        111022104411  
     111022226871        111010517964        111022285135        111022409105  
     111023386998        111035195658        111023513167  

111004822313

     111007385304        111016919633        111021833785        111017244193  
     111018159498        111020956462        111007296409        111020444621  
     111020931976        111021045694        111021294851        111022104614  
     111022226901        111010490331        111022285164        111022409129  
     111023387019        111035223109        111023513186  

111004822526

     111007372884        111016919669        111021844722        111017244254  
     111018159582        111020960533        111007268161        111020444665  
     111020932012        111021045720        111021294975        111022104816  
     111022226931        111010462698        111022285193        111022409153  
     111023387041        111035250561        111023513205  

111004822560

     111007360464        111016919704        111021855659        111017244316  
     111018159665        111020964604        111007239914        111020444710  
     111020932048        111021045747        111021295099        111022105019  
     111022226961        111010435065        111022285223        111022409177  
     111023387062        111035278012        111023513224  

111004822582

     111007348044        111016919740        111021866596        111017244377  
     111018159749        111020968675        111007211666        111020444755  
     111020932085        111021045774        111021295223        111022105221  
     111022226990        111010407432        111022285252        111022409201  
     111023387084        111035305464        111023513243  

111004822661

     111007335623        111016919776        111021877534        111017244439  
     111018159833        111020972747        111007183419        111020444799  
     111020932121        111021045801        111021295348        111022105423  
     111022227020        111010379799        111022285282        111022409225  
     111023387105        111035332915        111023513261  

111004889552

     111007323203        111016919812        111021888471        111017244500  
     111018159916        111020976818        111007155172        111020444844  
     111020932157        111021045828        111021295472        111022105626  
     111022227050        111010352166        111022285311        111022409249  
     111023387127        111035360367        111023513280  

111004889855

     111007310783        111016919848        111021899408        111017244562  
     111018160000        111020980889        111007126924        111020444889  
     111020932194        111021045855        111021295596        111022105828  
     111022227080        111010324533        111022285340        111022409273  
     111023387148        111035387818        111023513299  

111004890352

     111007298363        111016919883        111021910346        111017244624  
     111018160083        111020984960        111007098677        111020444934  
     111020932230        111021045882        111021295720        111022106031  
     111022227109        111010296900        111022285370        111022409297  
     111023387170        111035415269        111023513318  

111004890600

     111007285943        111016919919        111021921283        111017244685  
     111018160167        111020989031        111007070429        111020444978  
     111020932266        111021045909        111021295844        111022106233  
     111022227139        111010269267        111022285399        111022409320  
     111023387191        111035442721        111023513337  

111004890677

     111007273523        111016919955        111021932220        111017244747  
     111018160251        111020993103        111007042182        111020445023  
     111020932303        111021045936        111021295969        111022106435  
     111022227169        111010241634        111022285429        111022409344  
     111023387213        111035470172        111023513356  

111004890699

     111007261103        111016919991        111021943158        111017244808  
     111018160334        111020997174        111007013935        111020445068  
     111020932339        111021045963        111021296093        111022106638  
     111022227199        111010214001        111022285458        111022409368  
     111023387235        111035497624        111023513375  

111004890701

     111007248682        111016920027        111021954095        111017244870  
     111018160418        111021001245        111006985687        111020445112  
     111020932375        111021045990        111021296217        111022106840  
     111022227229        111010186368        111022285487        111022409392  
     111023387256        111035525075        111023513394  

111004825136

     111007236262        111016920062        111021965032        111017244931  
     111018160502        111021005316        111006957440        111020445157  
     111020932412        111021046017        111021296341        111022107043  
     111022227258        111010158735        111022285517        111022409416  
     111023387278        111035552527        111023513413  

111004984615

     111007223842        111016920098        111021975970        111017244993  
     111018160585        111021009387        111006929192        111020445202  
     111020932448        111021046044        111021296466        111022107245  
     111022227288        111010131102        111022285546        111022409440  
     111023387299        111035579978        111023513432  

111004985931

     111007211422        111016920134        111021986907        111017245055  
     111018160669        111021013459        111006900945        111020445247  
     111020932484        111021046071        111021296590        111022107447  
     111022227318        111010103469        111022285576        111022409464  
     111023387321        111035607430        111023513451  

111005162827

     111007199002        111016920170        111021997844        111017245116  
     111018160752        111021017530        111006872698        111020445291  
     111020932521        111021046098        111021296714        111022107650  
     111022227348        111010075836        111022285605        111022409488  
     111023387342        111035634881        111023513469  

111005118110

     111007186582        111016920206        111022008782        111017245178  
     111018160836        111021021601        111006844450        111020445336  
     111020932557        111021046125        111021296838        111022107852  
     111022227377        111010048203        111022285634        111022409512  
     111023387364        111035662333        111023513488  

111005068372

     111007174162        111016920241        111022019719        111017245239  
     111018160920        111021025672        111006816203        111020445381  
     111020932593        111021046152        111021296962        111022108055  
     111022227407        111010020570        111022285664        111022409535  
     111023387385        111035689784        111023513507  

111005000839

     111007161741        111016920277        111022030656        111017245301  
     111018161003        111021029743        111006787955        111020445425  
     111020932630        111021046178        111021297087        111022108257  
     111022227437        111009992937        111022285693        111022409559  
     111023387407        111035717235        111023513526  

111005070230

     111007149321        111016920313        111022041593        111017245362  
     111018161087        111021033815        111006759708        111020445470  
     111020932666        111021046205        111021297211        111022108459  
     111022227467        111009965304        111022285723        111022409583  
     111023387428        111035744687        111023513545  

111005071826

     111007136901        111016920349        111022052531        111017245424  
     111018161171        111021037886        111006731461        111020445515  
     111020932702        111021046232        111021297335        111022108662  
     111022227496        111009937671        111022285752        111022409607  
     111023387450        111035772138        111023513564  

111005104834

     111007124481        111016920385        111022063468        111017245486  
     111018161254        111021041957        111006703213        111020445560  
     111020932739        111021046259        111021297459        111022108864  
     111022227526        111009910038        111022285781        111022409631  
     111023387471        111035799590        111023513583  

111005343794

     111007112061        111016920420        111022074405        111017245547  
     111018161338        111021046028        111006674966        111020445604  
     111020932775        111021046286        111021297584        111022109067  
     111022227556        111009882405        111022285811        111022409655  
     111023387493        111035827041        111023513602  

111005333849

     111007099641        111016920456        111022085343        111017245609  
     111018161421        111021050099        111006646718        111020445649  
     111020932811        111021046313        111021297708        111022109269  
     111022227586        111009854772        111022285840        111022409679  
     111023387514        111035854493        111023513621  

111005334727

     111007087221        111016920492        111022096280        111017245670  
     111018161505        111021054171        111006618471        111020445694  
     111020932848        111021046340        111021297832        111022109471  
     111022227616        111009827139        111022285870        111022409703  
     111023387536        111035881944        111023513640  

111005245953

     111007074800        111016920528        111022107217        111017245732  
     111018161589        111021058242        111006590224        111020445738  
     111020932884        111021046367        111021297956        111022109674  
     111022227645        111009799506        111022285899        111022409727  
     111023387557        111035909396        111023513659  

111005274775

     111007062380        111016920564        111022118155        111017245793  
     111018161672        111021062313        111006561976        111020445783  
     111020932920        111021046394        111021298081        111022109876  
     111022227675        111009771873        111022285928        111022409750  
     111023387579        111035936847        111023513678  

111005280457

     111007049960        111016920599        111022129092        111017245855  
     111018161756        111021066384        111006533729        111020445828  
     111020932957        111021046421        111021298205        111022110079  
     111022227705        111009744239        111022285958        111022409774  
     111023387600        111035964299        111023513696  

111005283236

     111007037540        111016920635        111022140029        111017245917  
     111018161840        111021070455        111006505481        111020445873  
     111020932993        111021046448        111021298329        111022110281  
     111022227735        111009716606        111022285987        111022409798  
     111023387622        111035991750        111023513715  

111005318437

     111007025120        111016920671        111022150967        111017245978  
     111018161923        111021074527        111006477234        111020445917  
     111020933030        111021046475        111021298453        111022110483  
     111022227764        111009688973        111022286017        111022409822  
     111023387643        111036019201        111023513734  

111005288927

     111007012700        111016920707        111022161904        111017246040  
     111018162007        111021078598        111006448987        111020445962  
     111020933066        111021046502        111021298577        111022110686  
     111022227794        111009661340        111022286046        111022409846  
     111023387665        111036046653        111023513753  

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111005234614

     111007000280        111016920743        111022172841        111017246101  
     111018162090        111021082669        111006420739        111020446007  
     111020933102        111021046529        111021298702        111022110888  
     111022227824        111009633707        111022286075        111022409870  
     111023387686        111036074104        111023513772  

111005456553

     111006987859        111016920778        111022183779        111017246163  
     111018162174        111021086740        111006392492        111020446051  
     111020933139        111021046556        111021298826        111022111091  
     111022227854        111009606074        111022286105        111022409894  
     111023387708        111036101556        111023513791  

111005496973

     111006975439        111016920814        111022194716        111017246224  
     111018162258        111021090811        111006364244        111020446096  
     111020933175        111021046583        111021298950        111022111293  
     111022227884        111009578441        111022286134        111022409918  
     111023387729        111036129007        111023513810  

111005532457

     111006963019        111016920850        111022205653        111017246286  
     111018162341        111021094883        111006335997        111020446141  
     111020933211        111021046610        111021299074        111022111495  
     111022227913        111009550808        111022286164        111022409941  
     111023387751        111036156459        111023513829  

111005464574

     111006950599        111016920886        111022216591        111017246348  
     111018162425        111021098954        111006307750        111020446186  
     111020933248        111021046637        111021299199        111022111698  
     111022227943        111009523175        111022286193        111022409965  
     111023387772        111036183910        111023513848  

111005541053

     111006938179        111016920922        111022227528        111017246409  
     111018162509        111021103025        111006279502        111020446230  
     111020933284        111021046663        111021299323        111022111900  
     111022227973        111009495542        111022286222        111022409989  
     111023387794        111036211362        111023513867  

111005450085

     111006925759        111016920957        111022238465        111017246471  
     111018162592        111021107096        111006251255        111020446275  
     111020933320        111021046690        111021299447        111022112103  
     111022228003        111009467909        111022286252        111022410013  
     111023387815        111036238813        111023513886  

111005828196

     111006913339        111016920993        111022249402        111017246532  
     111018162676        111021111167        111006223007        111020446320  
     111020933357        111021046717        111021299571        111022112305  
     111022228032        111009440276        111022286281        111022410037  
     111023387837        111036266265        111023513905  

111006253650

     111006900918        111016921029        111022260340        111017246594  
     111018162760        111021115239        111006194760        111020446364  
     111020933393        111021046744        111021299696        111022112507  
     111022228062        111009412643        111022286311        111022410061  
     111023387858        111036293716        111023513923  

111006253885

     111006888498        111016921065        111022271277        111017246655  
     111018162843        111021119310        111006166513        111020446409  
     111020933429        111021046771        111021299820        111022112710  
     111022228092        111009385010        111022286340        111022410085  
     111023387880        111036321168        111023513942  

111006253975

     111006876078        111016921101        111022282214        111017246717  
     111018162927        111021123381        111006138265        111020446454  
     111020933466        111021046798        111021299944        111022112912  
     111022228122        111009357377        111022286369        111022410109  
     111023387901        111036348619        111023513961  

111006254101

     111006863658        111016921136        111022293152        111017246779  
     111018163010        111021127452        111006110018        111020446499  
     111020933502        111021046825        111021300068        111022113115  
     111022228151        111009329744        111022286399        111022410133  
     111023387923        111036376070        111023513980  

111006254178

     111006851238        111016921172        111022304089        111017246840  
     111018163094        111021131523        111006081770        111020446543  
     111020933538        111021046852        111021300192        111022113317  
     111022228181        111009302111        111022286428        111022410156  
     111023387944        111036403522        111023513999  

111006254358

     111006838818        111016921208        111022315026        111017246902  
     111018163178        111021135595        111006053523        111020446588  
     111020933575        111021046879        111021300317        111022113519  
     111022228211        111009274478        111022286458        111022410180  
     111023387966        111036430973        111023514018  

111006254448

     111006826398        111016921244        111022325964        111017246963  
     111018163261        111021139666        111006025276        111020446633  
     111020933611        111021046906        111021300441        111022113722  
     111022228241        111009246845        111022286487        111022410204  
     111023387988        111036458425        111023514037  

111006254998

     111006813977        111016921280        111022336901        111017247025  
     111018163345        111021143737        111005997028        111020446677  
     111020933647        111021046933        111021300565        111022113924  
     111022228271        111009219212        111022286516        111022410228  
     111023388009        111036485876        111023514056  

111006255102

     111006801557        111016921315        111022347838        111017247086  
     111018163429        111021147808        111005968781        111020446722  
     111020933684        111021046960        111021300689        111022114127  
     111022228300        111009191579        111022286546        111022410252  
     111023388031        111036513328        111023514075  

111006258284

     111006789137        111016921351        111022358776        111017247148  
     111018163512        111021151879        111005940533        111020446767  
     111020933720        111021046987        111021300814        111022114329  
     111022228330        111009163946        111022286575        111022410276  
     111023388052        111036540779        111023514094  

111006258341

     111006776717        111016921387        111022369713        111017247210  
     111018163596        111021155951        111005912286        111020446812  
     111020933756        111021047014        111021300938        111022114531  
     111022228360        111009136313        111022286605        111022410300  
     111023388074        111036568231        111023514113  

111006258543

     111006764297        111016921423        111022380650        111017247271  
     111018163679        111021160022        111005884039        111020446856  
     111020933793        111021047041        111021301062        111022114734  
     111022228390        111009108680        111022286634        111022410324  
     111023388095        111036595682        111023514131  

111006258598

     111006751877        111016921459        111022391588        111017247333  
     111018163763        111021164093        111005855791        111020446901  
     111020933829        111021047068        111021301186        111022114936  
     111022228419        111009081047        111022286663        111022410348  
     111023388117        111036623134        111023514150  

111006258857

     111006739457        111016921494        111022402525        111017247394  
     111018163847        111021168164        111005827544        111020446946  
     111020933865        111021047095        111021301310        111022115139  
     111022228449        111009053414        111022286693        111022410371  
     111023388138        111036650585        111023514169  

111006259072

     111006727036        111016921530        111022413462        111017247456  
     111018163930        111021172235        111005799296        111020446990  
     111020933902        111021047121        111021301435        111022115341  
     111022228479        111009025781        111022286722        111022410395  
     111023388160        111036678036        111023514188  

111006259229

     111006714616        111016921566        111022424399        111017247517  
     111018164014        111021176307        111005771049        111020447035  
     111020933938        111021047148        111021301559        111022115543  
     111022228509        111008998148        111022286752        111022410419  
     111023388181        111036705488        111023514207  

111006259634

     111006702196        111016921602        111022435337        111017247579  
     111018164098        111021180378        111005742802        111020447080  
     111020933974        111021047175        111021301683        111022115746  
     111022228538        111008970515        111022286781        111022410443  
     111023388203        111036732939        111023514226  

111006260018

     111006689776        111016921638        111022446274        111017247641  
     111018164181        111021184449        111005714554        111020447125  
     111020934011        111021047202        111021301807        111022115948  
     111022228568        111008942882        111022286810        111022410467  
     111023388224        111036760391        111023514245  

111006260030

     111006677356        111016921673        111022457211        111017247702  
     111018164265        111021188520        111005686307        111020447169  
     111020934047        111021047229        111021301932        111022116151  
     111022228598        111008915249        111022286840        111022410491  
     111023388246        111036787842        111023514264  

111006260142

     111006664936        111016921709        111022468149        111017247764  
     111018164348        111021192591        111005658059        111020447214  
     111020934083        111021047256        111021302056        111022116353  
     111022228628        111008887616        111022286869        111022410515  
     111023388267        111036815294        111023514283  

111006260209

     111006652516        111016921745        111022479086        111017247825  
     111018164432        111021196663        111005629812        111020447259  
     111020934120        111021047283        111021302180        111022116555  
     111022228658        111008859983        111022286899        111022410539  
     111023388289        111036842745        111023514302  

111006260300

     111006640095        111016921781        111022490023        111017247887  
     111018164516        111021200734        111005601565        111020447303  
     111020934156        111021047310        111021302304        111022116758  
     111022228687        111008832350        111022286928        111022410563  
     111023388310        111036870197        111023514321  

111006260322

     111006627675        111016921817        111022500961        111017247948  
     111018164599        111021204805        111005573317        111020447348  
     111020934192        111021047337        111021302429        111022116960  
     111022228717        111008804717        111022286957        111022410586  
     111023388332        111036897648        111023514340  

111006260423

     111006615255        111016921852        111022511898        111017248010  
     111018164683        111021208876        111005545070        111020447393  
     111020934229        111021047364        111021302553        111022117163  
     111022228747        111008777083        111022286987        111022410610  
     111023388353        111036925100        111023514358  

111006260456

     111006602835        111016921888        111022522835        111017248072  
     111018164767        111021212947        111005516822        111020447438  
     111020934265        111021047391        111021302677        111022117365  
     111022228777        111008749450        111022287016        111022410634  
     111023388375        111036952551        111023514377  

111006260489

     111006590415        111016921924        111022533773        111017248133  
     111018164850        111021217019        111005488575        111020447482  
     111020934302        111021047418        111021302801        111022117567  
     111022228806        111008721817        111022287046        111022410658  
     111023388396        111036980002        111023514396  

111006260535

     111006577995        111016921960        111022544710        111017248195  
     111018164934        111021221090        111005460328        111020447527  
     111020934338        111021047445        111021302925        111022117770  
     111022228836        111008694184        111022287075        111022410682  
     111023388418        111037007454        111023514415  

111006260546

     111006565575        111016921996        111022555647        111017248256  
     111018165017        111021225161        111005432080        111020447572  
     111020934374        111021047472        111021303050        111022117972  
     111022228866        111008666551        111022287104        111022410706  
     111023388439        111037034905        111023514434  

111006260580

     111006553154        111016922031        111022566585        111017248318  
     111018165101        111021229232        111005403833        111020447616  
     111020934411        111021047499        111021303174        111022118175  
     111022228896        111008638918        111022287134        111022410730  
     111023388461        111037062357        111023514453  

111006260591

     111006540734        111016922067        111022577522        111017248379  
     111018165185        111021233303        111005375585        111020447661  
     111020934447        111021047526        111021303298        111022118377  
     111022228926        111008611285        111022287163        111022410754  
     111023388482        111037089808        111023514472  

111006260704

     111006528314        111016922103        111022588459        111017248441  
     111018165268        111021237375        111005347338        111020447706  
     111020934483        111021047553        111021303422        111022118579  
     111022228955        111008583652        111022287193        111022410777  
     111023388504        111037117260        111023514491  

111006260715

     111006515894        111016922139        111022599397        111017248503  
     111018165352        111021241446        111005319091        111020447751  
     111020934520        111021047580        111021303547        111022118782  
     111022228985        111008556019        111022287222        111022410801  
     111023388525        111037144711        111023514510  

111006260760

     111006503474        111016922175        111022610334        111017248564  
     111018165436        111021245517        111005290843        111020447795  
     111020934556        111021047606        111021303671        111022118984  
     111022229015        111008528386        111022287251        111022410825  
     111023388547        111037172163        111023514529  

111006260805

     111006491054        111016922210        111022621271        111017248626  
     111018165519        111021249588        111005262596        111020447840  
     111020934592        111021047633        111021303795        111022119187  
     111022229045        111008500753        111022287281        111022410849  
     111023388568        111037199614        111023514548  

111006260939

     111006478634        111016922246        111022632208        111017248687  
     111018165603        111021253659        111005234348        111020447885  
     111020934629        111021047660        111021303919        111022119389  
     111022229074        111008473120        111022287310        111022410873  
     111023388590        111037227066        111023514567  

111006260940

     111006466213        111016922282        111022643146        111017248749  
     111018165687        111021257731        111005206101        111020447929  
     111020934665        111021047687        111021304044        111022119591  
     111022229104        111008445487        111022287340        111022410897  
     111023388611        111037254517        111023514585  

111006261143

     111006453793        111016922318        111022654083        111017248810  
     111018165770        111021261802        111005177854        111020447974  
     111020934701        111021047714        111021304168        111022119794  
     111022229134        111008417854        111022287369        111022410921  
     111023388633        111037281969        111023514604  

111006273326

     111006441373        111016922354        111022665020        111017248872  
     111018165854        111021265873        111005149606        111020448019  
     111020934738        111021047741        111021304292        111022119996  
     111022229164        111008390221        111022287398        111022410945  
     111023388654        111037309420        111023514623  

111006262155

     111006428953        111016922389        111022675958        111017248934  
     111018165937        111021269944        111005121359        111020448064  
     111020934774        111021047768        111021304416        111022120199  
     111022229193        111008362588        111022287428        111022410969  
     111023388676        111037336871        111023514642  

111006262278

     111006416533        111016922425        111022686895        111017248995  
     111018166021        111021274015        111005093111        111020448108  
     111020934810        111021047795        111021304540        111022120401  
     111022229223        111008334955        111022287457        111022410992  
     111023388697        111037364323        111023514661  

111006262649

     111006404113        111016922461        111022697832        111017249057  
     111018166105        111021278087        111005064864        111020448153  
     111020934847        111021047822        111021304665        111022120603  
     111022229253        111008307322        111022287487        111022411016  
     111023388719        111037391774        111023514680  

111006262650

     111006391693        111016922497        111022708770        111017249118  
     111018166188        111021282158        111005036617        111020448198  
     111020934883        111021047849        111021304789        111022120806  
     111022229283        111008279689        111022287516        111022411040  
     111023388741        111037419226        111023514699  

111006262706

     111006379272        111016922533        111022719707        111017249180  
     111018166272        111021286229        111005008369        111020448242  
     111020934919        111021047876        111021304913        111022121008  
     111022229313        111008252056        111022287545        111022411064  
     111023388762        111037446677        111023514718  

111006262717

     111006366852        111016922568        111022730644        111017249241  
     111018166356        111021290300        111004980122        111020448287  
     111020934956        111021047903        111021305037        111022121211  
     111022229342        111008224423        111022287575        111022411088  
     111023388784        111037474129        111023514737  

111006262740

     111006354432        111016922604        111022741582        111017249303  
     111018166439        111021294371        111004951874        111020448332  
     111020934992        111021047930        111021305162        111022121413  
     111022229372        111008196790        111022287604        111022411112  
     111023388805        111037501580        111023514756  

111006262784

     111006342012        111016922640        111022752519        111017249365  
     111018166523        111021298443        111004923627        111020448377  
     111020935028        111021047957        111021305286        111022121615  
     111022229402        111008169157        111022287634        111022411136  
     111023388827        111037529032        111023514775  

111006262795

     111006329592        111016922676        111022763456        111017249426  
     111018166606        111021302514        111004895380        111020448421  
     111020935065        111021047984        111021305410        111022121818  
     111022229432        111008141524        111022287663        111022411160  
     111023388848        111037556483        111023514793  

111006262807

     111006317172        111016922712        111022774394        111017249488  
     111018166690        111021306585        111004867132        111020448466  
     111020935101        111021048011        111021305534        111022122020  
     111022229461        111008113891        111022287692        111022411184  
     111023388870        111037583935        111023514812  

111006262818

     111006304752        111016922747        111022785331        111017249549  
     111018166774        111021310656        111004838885        111020448511  
     111020935137        111021048038        111021305658        111022122223  
     111022229491        111008086258        111022287722        111022411207  
     111023388891        111037611386        111023514831  

111006262885

     111006292331        111016922783        111022796268        111017249611  
     111018166857        111021314727        111004810637        111020448555  
     111020935174        111021048064        111021305783        111022122425  
     111022229521        111008058625        111022287751        111022411231  
     111023388913        111037638837        111023514850  

111006263033

     111006279911        111016922819        111022807205        111017249672  
     111018166941        111021318799        111004782390        111020448600  
     111020935210        111021048091        111021305907        111022122627  
     111022229551        111008030992        111022287781        111022411255  
     111023388934        111037666289        111023514869  

111006263055

     111006267491        111016922855        111022818143        111017249734  
     111018167025        111021322870        111004754143        111020448645  
     111020935246        111021048118        111021306031        111022122830  
     111022229580        111008003359        111022287810        111022411279  
     111023388956        111037693740        111023514888  

111006263066

     111006255071        111016922891        111022829080        111017249796  
     111018167108        111021326941        111004725895        111020448690  
     111020935283        111021048145        111021306155        111022123032  
     111022229610        111007975726        111022287839        111022411303  
     111023388977        111037721192        111023514907  

111006263268

     111006242651        111016922926        111022840017        111017249857  
     111018167192        111021331012        111004697648        111020448734  
     111020935319        111021048172        111021306280        111022123235  
     111022229640        111007948093        111022287869        111022411327  
     111023388999        111037748643        111023514926  

111006263303

     111006230231        111016922962        111022850955        111017249919  
     111018167275        111021335083        111004669400        111020448779  
     111020935355        111021048199        111021306404        111022123437  
     111022229670        111007920460        111022287898        111022411351  
     111023389020        111037776095        111023514945  

111006263370

     111006217811        111016922998        111022861892        111017249980  
     111018167359        111021339155        111004641153        111020448824  
     111020935392        111021048226        111021306528        111022123639  
     111022229700        111007892827        111022287928        111022411375  
     111023389042        111037803546        111023514964  

111006263695

     111006205390        111016923034        111022872829        111017250042  
     111018167443        111021343226        111004612906        111020448868  
     111020935428        111021048253        111021306652        111022123842  
     111022229729        111007865194        111022287957        111022411399  
     111023389063        111037830998        111023514983  

111006263774

     111006192970        111016923070        111022883767        111017250103  
     111018167526        111021347297        111004584658        111020448913  
     111020935464        111021048280        111021306777        111022124044  
     111022229759        111007837561        111022287986        111022411422  
     111023389085        111037858449        111023515002  

111006263808

     111006180550        111016923105        111022894704        111017250165  
     111018167610        111021351368        111004556411        111020448958  
     111020935501        111021048307        111021306901        111022124247  
     111022229789        111007809927        111022288016        111022411446  
     111023389106        111037885901        111023515020  

111006263921

     111006168130        111016923141        111022905641        111017250227  
     111018167694        111021355439        111004528163        111020449003  
     111020935537        111021048334        111021307025        111022124449  
     111022229819        111007782294        111022288045        111022411470  
     111023389128        111037913352        111023515039  

111006263987

     111006155710        111016923177        111022916579        111017250288  
     111018167777        111021359511        111004499916        111020449047  
     111020935574        111021048361        111021307149        111022124651  
     111022229848        111007754661        111022288075        111022411494  
     111023389149        111037940803        111023515058  

111006264023

     111006143290        111016923213        111022927516        111017250350  
     111018167861        111021363582        111004471669        111020449092  
     111020935610        111021048388        111021307273        111022124854  
     111022229878        111007727028        111022288104        111022411518  
     111023389171        111037968255        111023515077  

111006264034

     111006130870        111016923249        111022938453        111017250411  
     111018167944        111021367653        111004443421        111020449137  
     111020935646        111021048415        111021307398        111022125056  
     111022229908        111007699395        111022288133        111022411542  
     111023389192        111037995706        111023515096  

111006264056

     111006118449        111016923284        111022949391        111017250473  
     111018168028        111021371724        111004415174        111020449181  
     111020935683        111021048442        111021307522        111022125259  
     111022229938        111007671762        111022288163        111022411566  
     111023389214        111038023158        111023515115  

111006264078

     111006106029        111016923320        111022960328        111017250534  
     111018168112        111021375795        111004386926        111020449226  
     111020935719        111021048469        111021307646        111022125461  
     111022229968        111007644129        111022288192        111022411590  
     111023389235        111038050609        111023515134  

111006265350

     111006093609        111016923356        111022971265        111017250596  
     111018168195        111021379867        111004358679        111020449271  
     111020935755        111021048496        111021307770        111022125663  
     111022229997        111007616496        111022288222        111022411613  
     111023389257        111038078061        111023515153  

111006265552

     111006081189        111016923392        111022982203        111017250658  
     111018168279        111021383938        111004330432        111020449316  
     111020935792        111021048523        111021307895        111022125866  
     111022230027        111007588863        111022288251        111022411637  
     111023389278        111038105512        111023515172  

111006265619

     111006068769        111016923428        111022993140        111017250719  
     111018168363        111021388009        111004302184        111020449360  
     111020935828        111021048549        111021308019        111022126068  
     111022230057        111007561230        111022288280        111022411661  
     111023389300        111038132964        111023515191  

111006265653

     111006056349        111016923463        111023004077        111017250781  
     111018168446        111021392080        111004273937        111020449405  
     111020935864        111021048576        111021308143        111022126271  
     111022230087        111007533597        111022288310        111022411685  
     111023389321        111038160415        111023515210  

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111006265709

     111006043929        111016923499        111023015014        111017250842  
     111018168530        111021396151        111004245689        111020449450  
     111020935901        111021048603        111021308267        111022126473  
     111022230116        111007505964        111022288339        111022411709  
     111023389343        111038187867        111023515229  

111006265732

     111006031508        111016923535        111023025952        111017250904  
     111018168614        111021400223        111004217442        111020449494  
     111020935937        111021048630        111021308392        111022126675  
     111022230146        111007478331        111022288369        111022411733  
     111023389364        111038215318        111023515247  

111006265833

     111006019088        111016923571        111023036889        111017250965  
     111018168697        111021404294        111004189195        111020449539  
     111020935973        111021048657        111021308516        111022126878  
     111022230176        111007450698        111022288398        111022411757  
     111023389386        111038242770        111023515266  

111006265855

     111006006668        111016923607        111023047826        111017251027  
     111018168781        111021408365        111004160947        111020449584  
     111020936010        111021048684        111021308640        111022127080  
     111022230206        111007423065        111022288427        111022411781  
     111023389407        111038270221        111023515285  

111006267790

     111005994248        111016923642        111023058764        111017251089  
     111018168864        111021412436        111004132700        111020449629  
     111020936046        111021048711        111021308764        111022127283  
     111022230235        111007395432        111022288457        111022411805  
     111023389429        111038297672        111023515304  

111006267813

     111005981828        111016923678        111023069701        111017251150  
     111018168948        111021416507        111004104452        111020449673  
     111020936082        111021048738        111021308888        111022127485  
     111022230265        111007367799        111022288486        111022411828  
     111023389450        111038325124        111023515323  

111006268016

     111005969408        111016923714        111023080638        111017251212  
     111018169032        111021420579        111004076205        111020449718  
     111020936119        111021048765        111021309013        111022127687  
     111022230295        111007340166        111022288516        111022411852  
     111023389472        111038352575        111023515342  

111006268061

     111005956988        111016923750        111023091576        111017251273  
     111018169115        111021424650        111004047958        111020449763  
     111020936155        111021048792        111021309137        111022127890  
     111022230325        111007312533        111022288545        111022411876  
     111023389494        111038380027        111023515361  

111006268151

     111005944567        111016923786        111023102513        111017251335  
     111018169199        111021428721        111004019710        111020449807  
     111020936191        111021048819        111021309261        111022128092  
     111022230355        111007284900        111022288574        111022411900  
     111023389515        111038407478        111023515380  

111006268162

     111005932147        111016923821        111023113450        111017251396  
     111018169283        111021432792        111003991463        111020449852  
     111020936228        111021048846        111021309385        111022128295  
     111022230384        111007257267        111022288604        111022411924  
     111023389537        111038434930        111023515399  

111006268274

     111005919727        111016923857        111023124388        111017251458  
     111018169366        111021436863        111003963215        111020449897  
     111020936264        111021048873        111021309510        111022128497  
     111022230414        111007229634        111022288633        111022411948  
     111023389558        111038462381        111023515418  

111006268320

     111005907307        111016923893        111023135325        111017251520  
     111018169450        111021440935        111003934968        111020449942  
     111020936300        111021048900        111021309634        111022128699  
     111022230444        111007202001        111022288663        111022411972  
     111023389580        111038489833        111023515437  

111006298019

     111005894887        111016923929        111023146262        111017251581  
     111018169533        111021445006        111003906721        111020449986  
     111020936337        111021048927        111021309758        111022128902  
     111022230474        111007174368        111022288692        111022411996  
     111023389601        111038517284        111023515455  

111006298200

     111005882467        111016923965        111023157200        111017251643  
     111018169617        111021449077        111003878473        111020450031  
     111020936373        111021048954        111021309882        111022129104  
     111022230503        111007146735        111022288721        111022412020  
     111023389623        111038544736        111023515474  

111006249813

     111005870047        111016924000        111023168137        111017251704  
     111018169701        111021453148        111003850226        111020450076  
     111020936409        111021048981        111021310006        111022129307  
     111022230533        111007119102        111022288751        111022412043  
     111023389644        111038572187        111023515493  

111006249824

     111005857626        111016924036        111023179074        111017251766  
     111018169784        111021457219        111003821978        111020450120  
     111020936446        111021049007        111021310131        111022129509  
     111022230563        111007091469        111022288780        111022412067  
     111023389666        111038599638        111023515512  

111006250455

     111005845206        111016924072        111023190011        111017251827  
     111018169868        111021461291        111003793731        111020450165  
     111020936482        111021049034        111021310255        111022129711  
     111022230593        111007063836        111022288810        111022412091  
     111023389687        111038627090        111023515531  

111006250703

     111005832786        111016924108        111023200949        111017251889  
     111018169952        111021465362        111003765484        111020450210  
     111020936518        111021049061        111021310379        111022129914  
     111022230622        111007036203        111022288839        111022412115  
     111023389709        111038654541        111023515550  

111006250893

     111005820366        111016924144        111023211886        111017251951  
     111018170035        111021469433        111003737236        111020450255  
     111020936555        111021049088        111021310503        111022130116  
     111022230652        111007008570        111022288868        111022412139  
     111023389730        111038681993        111023515569  

111006250972

     111005807946        111016924179        111023222823        111017252012  
     111018170119        111021473504        111003708989        111020450299  
     111020936591        111021049115        111021310628        111022130319  
     111022230682        111006980937        111022288898        111022412163  
     111023389752        111038709444        111023515588  

111006251388

     111005795526        111016924215        111023233761        111017252074  
     111018170202        111021477575        111003680741        111020450344  
     111020936627        111021049142        111021310752        111022130521  
     111022230712        111006953304        111022288927        111022412187  
     111023389773        111038736896        111023515607  

111006251580

     111005783106        111016924251        111023244698        111017252135  
     111018170286        111021481647        111003652494        111020450389  
     111020936664        111021049169        111021310876        111022130723  
     111022230742        111006925671        111022288957        111022412211  
     111023389795        111038764347        111023515626  

111006251805

     111005770685        111016924287        111023255635        111017252197  
     111018170370        111021485718        111003624247        111020450433  
     111020936700        111021049196        111021311000        111022130926  
     111022230771        111006898038        111022288986        111022412235  
     111023389816        111038791799        111023515645  

111006251872

     111005758265        111016924323        111023266573        111017252258  
     111018170453        111021489789        111003595999        111020450478  
     111020936736        111021049223        111021311125        111022131128  
     111022230801        111006870405        111022289015        111022412258  
     111023389838        111038819250        111023515664  

111006252020

     111005745845        111016924358        111023277510        111017252320  
     111018170537        111021493860        111003567752        111020450523  
     111020936773        111021049250        111021311249        111022131331  
     111022230831        111006842771        111022289045        111022412282  
     111023389859        111038846702        111023515682  

111006252198

     111005733425        111016924394        111023288447        111017252382  
     111018170621        111021497931        111003539504        111020450568  
     111020936809        111021049277        111021311373        111022131533  
     111022230861        111006815138        111022289074        111022412306  
     111023389881        111038874153        111023515701  

111006252446

     111005721005        111016924430        111023299385        111017252443  
     111018170704        111021502003        111003511257        111020450612  
     111020936846        111021049304        111021311497        111022131735  
     111022230890        111006787505        111022289104        111022412330  
     111023389902        111038901604        111023515720  

111006252480

     111005708585        111016924466        111023310322        111017252505  
     111018170788        111021506074        111003483010        111020450657  
     111020936882        111021049331        111021311621        111022131938  
     111022230920        111006759872        111022289133        111022412354  
     111023389924        111038929056        111023515739  

111006252503

     111005696165        111016924502        111023321259        111017252566  
     111018170871        111021510145        111003454762        111020450702  
     111020936918        111021049358        111021311746        111022132140  
     111022230950        111006732239        111022289162        111022412378  
     111023389945        111038956507        111023515758  

111006252716

     111005683744        111016924537        111023332197        111017252628  
     111018170955        111021514216        111003426515        111020450746  
     111020936955        111021049385        111021311870        111022132343  
     111022230980        111006704606        111022289192        111022412402  
     111023389967        111038983959        111023515777  

111006253043

     111005671324        111016924573        111023343134        111017252689  
     111018171039        111021518287        111003398267        111020450791  
     111020936991        111021049412        111021311994        111022132545  
     111022231010        111006676973        111022289221        111022412426  
     111023389988        111039011410        111023515796  

111006253335

     111005658904        111016924609        111023354071        111017252751  
     111018171122        111021522359        111003370020        111020450836  
     111020937027        111021049439        111021312118        111022132747  
     111022231039        111006649340        111022289251        111022412449  
     111023390010        111039038862        111023515815  

111006253458

     111005646484        111016924645        111023365009        111017252813  
     111018171206        111021526430        111003341773        111020450881  
     111020937064        111021049466        111021312243        111022132950  
     111022231069        111006621707        111022289280        111022412473  
     111023390031        111039066313        111023515834  

111006441918

     111005634064        111016924681        111023375946        111017252874  
     111018171290        111021530501        111003313525        111020450925  
     111020937100        111021049492        111021312367        111022133152  
     111022231099        111006594074        111022289309        111022412497  
     111023390053        111039093765        111023515853  

111006395354

     111005621644        111016924716        111023386883        111017252936  
     111018171373        111021534572        111003285278        111020450970  
     111020937136        111021049519        111021312491        111022133355  
     111022231129        111006566441        111022289339        111022412521  
     111023390074        111039121216        111023515872  

111006376511

     111005609224        111016924752        111023397820        111017252997  
     111018171457        111021538643        111003257030        111020451015  
     111020937173        111021049546        111021312615        111022133557  
     111022231158        111006538808        111022289368        111022412545  
     111023390096        111039148668        111023515891  

111006305759

     111005596803        111016924788        111023408758        111017253059  
     111018171541        111021542715        111003228783        111020451059  
     111020937209        111021049573        111021312740        111022133759  
     111022231188        111006511175        111022289398        111022412569  
     111023390117        111039176119        111023515909  

111006338261

     111005584383        111016924824        111023419695        111017253120  
     111018171624        111021546786        111003200536        111020451104  
     111020937245        111021049600        111021312864        111022133962  
     111022231218        111006483542        111022289427        111022412593  
     111023390139        111039203571        111023515928  

111007003452

     111005571963        111016924860        111023430632        111017253182  
     111018171708        111021550857        111003172288        111020451149  
     111020937282        111021049627        111021312988        111022134164  
     111022231248        111006455909        111022289456        111022412617  
     111023390160        111039231022        111023515947  

111006983672

     111005559543        111016924895        111023441570        111017253244  
     111018171791        111021554928        111003144041        111020451194  
     111020937318        111021049654        111021313112        111022134367  
     111022231277        111006428276        111022289486        111022412641  
     111023390182        111039258473        111023515966  

111006983706

     111005547123        111016924931        111023452507        111017253305  
     111018171875        111021558999        111003115793        111020451238  
     111020937354        111021049681        111021313236        111022134569  
     111022231307        111006400643        111022289515        111022412664  
     111023390203        111039285925        111023515985  

111006983717

     111005534703        111016924967        111023463444        111017253367  
     111018171959        111021563071        111003087546        111020451283  
     111020937391        111021049708        111021313361        111022134771  
     111022231337        111006373010        111022289545        111022412688  
     111023390225        111039313376        111023516004  

111006983829

     111005522283        111016925003        111023474382        111017253428  
     111018172042        111021567142        111003059299        111020451328  
     111020937427        111021049735        111021313485        111022134974  
     111022231367        111006345377        111022289574        111022412712  
     111023390247        111039340828        111023516023  

111006983863

     111005509862        111016925039        111023485319        111017253490  
     111018172126        111021571213        111003031051        111020451372  
     111020937463        111021049762        111021313609        111022135176  
     111022231397        111006317744        111022289603        111022412736  
     111023390268        111039368279        111023516042  

111006983931

     111005497442        111016925074        111023496256        111017253551  
     111018172210        111021575284        111003002804        111020451417  
     111020937500        111021049789        111021313733        111022135379  
     111022231426        111006290111        111022289633        111022412760  
     111023390290        111039395731        111023516061  

111006983953

     111005485022        111016925110        111023507194        111017253613  
     111018172293        111021579355        111002974556        111020451462  
     111020937536        111021049816        111021313858        111022135581  
     111022231456        111006262478        111022289662        111022412784  
     111023390311        111039423182        111023516080  

111006984101

     111005472602        111016925146        111023518131        111017253675  
     111018172377        111021583427        111002946309        111020451507  
     111020937572        111021049843        111021313982        111022135783  
     111022231486        111006234845        111022289692        111022412808  
     111023390333        111039450634        111023516099  

111006984189

     111005460182        111016925182        111023529068        111017253736  
     111018172460        111021587498        111002918062        111020451551  
     111020937609        111021049870        111021314106        111022135986  
     111022231516        111006207212        111022289721        111022412832  
     111023390354        111039478085        111023516117  

111006984202

     111005447762        111016925218        111023540006        111017253798  
     111018172544        111021591569        111002889814        111020451596  
     111020937645        111021049897        111021314230        111022136188  
     111022231545        111006179579        111022289750        111022412856  
     111023390376        111039505537        111023516136  

111006984246

     111005435342        111016925253        111023550943        111017253859  
     111018172628        111021595640        111002861567        111020451641  
     111020937681        111021049924        111021314354        111022136391  
     111022231575        111006151946        111022289780        111022412879  
     111023390397        111039532988        111023516155  

111006984336

     111005422921        111016925289        111023561880        111017253921  
     111018172711        111021599711        111002833319        111020451685  
     111020937718        111021049950        111021314479        111022136593  
     111022231605        111006124313        111022289809        111022412903  
     111023390419        111039560439        111023516174  

111006984684

     111005410501        111016925325        111023572817        111017253982  
     111018172795        111021603783        111002805072        111020451730  
     111020937754        111021049977        111021314603        111022136795  
     111022231635        111006096680        111022289839        111022412927  
     111023390440        111039587891        111023516193  

111006984875

     111005398081        111016925361        111023583755        111017254044  
     111018172879        111021607854        111002776825        111020451775  
     111020937790        111021050004        111021314727        111022136998  
     111022231664        111006069047        111022289868        111022412951  
     111023390462        111039615342        111023516212  

111006984910

     111005385661        111016925397        111023594692        111017254106  
     111018172962        111021611925        111002748577        111020451820  
     111020937827        111021050031        111021314851        111022137200  
     111022231694        111006041414        111022289897        111022412975  
     111023390483        111039642794        111023516231  

111006985023

     111005373241        111016925432        111023605629        111017254167  
     111018173046        111021615996        111002720330        111020451864  
     111020937863        111021050058        111021314976        111022137403  
     111022231724        111006013781        111022289927        111022412999  
     111023390505        111039670245        111023516250  

111006985090

     111005360821        111016925468        111023616567        111017254229  
     111018173129        111021620067        111002692082        111020451909  
     111020937899        111021050085        111021315100        111022137605  
     111022231754        111005986148        111022289956        111022413023  
     111023390526        111039697697        111023516269  

111006985146

     111005348401        111016925504        111023627504        111017254290  
     111018173213        111021624139        111002663835        111020451954  
     111020937936        111021050112        111021315224        111022137807  
     111022231784        111005958515        111022289986        111022413047  
     111023390548        111039725148        111023516288  

111006985337

     111005335980        111016925540        111023638441        111017254352  
     111018173297        111021628210        111002635588        111020451998  
     111020937972        111021050139        111021315348        111022138010  
     111022231813        111005930882        111022290015        111022413071  
     111023390569        111039752600        111023516307  

111006985371

     111005323560        111016925576        111023649379        111017254413  
     111018173380        111021632281        111002607340        111020452043  
     111020938008        111021050166        111021315473        111022138212  
     111022231843        111005903249        111022290044        111022413094  
     111023390591        111039780051        111023516326  

111006985449

     111005311140        111016925611        111023660316        111017254475  
     111018173464        111021636352        111002579093        111020452088  
     111020938045        111021050193        111021315597        111022138415  
     111022231873        111005875615        111022290074        111022413118  
     111023390612        111039807503        111023516344  

111006985618

     111005298720        111016925647        111023671253        111017254537  
     111018173548        111021640423        111002550845        111020452133  
     111020938081        111021050220        111021315721        111022138617  
     111022231903        111005847982        111022290103        111022413142  
     111023390634        111039834954        111023516363  

111006985731

     111005286300        111016925683        111023682191        111017254598  
     111018173631        111021644495        111002522598        111020452177  
     111020938118        111021050247        111021315845        111022138819  
     111022231932        111005820349        111022290133        111022413166  
     111023390655        111039862405        111023516382  

111006985821

     111005273880        111016925719        111023693128        111017254660  
     111018173715        111021648566        111002494351        111020452222  
     111020938154        111021050274        111021315969        111022139022  
     111022231962        111005792716        111022290162        111022413190  
     111023390677        111039889857        111023516401  

111006986068

     111005261460        111016925755        111023704065        111017254721  
     111018173798        111021652637        111002466103        111020452267  
     111020938190        111021050301        111021316094        111022139224  
     111022231992        111005765083        111022290191        111022413214  
     111023390698        111039917308        111023516420  

111006986192

     111005249039        111016925790        111023715003        111017254783  
     111018173882        111021656708        111002437856        111020452311  
     111020938227        111021050328        111021316218        111022139427  
     111022232022        111005737450        111022290221        111022413238  
     111023390720        111039944760        111023516439  

111006986293

     111005236619        111016925826        111023725940        111017254844  
     111018173966        111021660779        111002409608        111020452356  
     111020938263        111021050355        111021316342        111022139629  
     111022232052        111005709817        111022290250        111022413262  
     111023390741        111039972211        111023516458  

111006986327

     111005224199        111016925862        111023736877        111017254906  
     111018174049        111021664851        111002381361        111020452401  
     111020938299        111021050382        111021316466        111022139831  
     111022232081        111005682184        111022290280        111022413285  
     111023390763        111039999663        111023516477  

111006973648

     111005211779        111016925898        111023747815        111017254968  
     111018174133        111021668922        111002353114        111020452446  
     111020938336        111021050409        111021316591        111022140034  
     111022232111        111005654551        111022290309        111022413309  
     111023390784        111040027114        111023516496  

111006987115

     111005199359        111016925934        111023758752        111017255029  
     111018174217        111021672993        111002324866        111020452490  
     111020938372        111021050435        111021316715        111022140236  
     111022232141        111005626918        111022290338        111022413333  
     111023390806        111040054566        111023516515  

111006987159

     111005186939        111016925969        111023769689        111017255091  
     111018174300        111021677064        111002296619        111020452535  
     111020938408        111021050462        111021316839        111022140439  
     111022232171        111005599285        111022290368        111022413357  
     111023390827        111040082017        111023516534  

111006987317

     111005174519        111016926005        111023780626        111017255152  
     111018174384        111021681135        111002268371        111020452580  
     111020938445        111021050489        111021316963        111022140641  
     111022232200        111005571652        111022290397        111022413381  
     111023390849        111040109469        111023516553  

111006987339

     111005162098        111016926041        111023791564        111017255214  
     111018174468        111021685207        111002240124        111020452624  
     111020938481        111021050516        111021317088        111022140843  
     111022232230        111005544019        111022290427        111022413405  
     111023390870        111040136920        111023516571  

111006987340

     111005149678        111016926077        111023802501        111017255275  
     111018174551        111021689278        111002211877        111020452669  
     111020938517        111021050543        111021317212        111022141046  
     111022232260        111005516386        111022290456        111022413429  
     111023390892        111040164372        111023516590  

111006987351

     111005137258        111016926113        111023813438        111017255337  
     111018174635        111021693349        111002183629        111020452714  
     111020938554        111021050570        111021317336        111022141248  
     111022232290        111005488753        111022290485        111022413453  
     111023390913        111040191823        111023516609  

111006987575

     111005124838        111016926148        111023824376        111017255399  
     111018174718        111021697420        111002155382        111020452759  
     111020938590        111021050597        111021317460        111022141451  
     111022232319        111005461120        111022290515        111022413477  
     111023390935        111040219274        111023516628  

111006987654

     111005112418        111016926184        111023835313        111017255460  
     111018174802        111021701491        111002127134        111020452803  
     111020938626        111021050624        111021317584        111022141653  
     111022232349        111005433487        111022290544        111022413500  
     111023390956        111040246726        111023516647  

111006987722

     111005099998        111016926220        111023846250        111017255522  
     111018174886        111021705563        111002098887        111020452848  
     111020938663        111021050651        111021317709        111022141855  
     111022232379        111005405854        111022290574        111022413524  
     111023390978        111040274177        111023516666  

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111006987823

     111005087578        111016926256        111023857188        111017255583  
     111018174969        111021709634        111002070640        111020452893  
     111020938699        111021050678        111021317833        111022142058  
     111022232409        111005378221        111022290603        111022413548  
     111023391000        111040301629        111023516685  

111006987890

     111005075157        111016926292        111023868125        111017255645  
     111018175053        111021713705        111002042392        111020452937  
     111020938735        111021050705        111021317957        111022142260  
     111022232439        111005350588        111022290632        111022413572  
     111023391021        111040329080        111023516704  

111006988082

     111005062737        111016926327        111023879062        111017255706  
     111018175137        111021717776        111002014145        111020452982  
     111020938772        111021050732        111021318081        111022142463  
     111022232468        111005322955        111022290662        111022413596  
     111023391043        111040356532        111023516723  

111006988172

     111005050317        111016926363        111023890000        111017255768  
     111018175220        111021721847        111001985897        111020453027  
     111020938808        111021050759        111021318206        111022142665  
     111022232498        111005295322        111022290691        111022413620  
     111023391064        111040383983        111023516742  

111006988611

     111005037897        111016926399        111023900937        111017255830  
     111018175304        111021725919        111001957650        111020453072  
     111020938844        111021050786        111021318330        111022142867  
     111022232528        111005267689        111022290721        111022413644  
     111023391086        111040411435        111023516761  

111006988723

     111005025477        111016926435        111023911874        111017255891  
     111018175387        111021729990        111001929403        111020453116  
     111020938881        111021050813        111021318454        111022143070  
     111022232558        111005240056        111022290750        111022413668  
     111023391107        111040438886        111023516779  

111006988958

     111005013057        111016926471        111023922812        111017255953  
     111018175471        111021734061        111001901155        111020453161  
     111020938917        111021050840        111021318578        111022143272  
     111022232587        111005212423        111022290779        111022413692  
     111023391129        111040466338        111023516798  

111006988981

     111005000637        111016926506        111023933749        111017256014  
     111018175555        111021738132        111001872908        111020453206  
     111020938953        111021050867        111021318702        111022143475  
     111022232617        111005184790        111022290809        111022413715  
     111023391150        111040493789        111023516817  

111006989252

     111004988216        111016926542        111023944686        111017256076  
     111018175638        111021742203        111001844660        111020453250  
     111020938990        111021050893        111021318827        111022143677  
     111022232647        111005157157        111022290838        111022413739  
     111023391172        111040521240        111023516836  

111006989285

     111004975796        111016926578        111023955623        111017256137  
     111018175722        111021746275        111001816413        111020453295  
     111020939026        111021050920        111021318951        111022143879  
     111022232677        111005129524        111022290868        111022413763  
     111023391193        111040548692        111023516855  

111006989454

     111004963376        111016926614        111023966561        111017256199  
     111018175806        111021750346        111001788166        111020453340  
     111020939062        111021050947        111021319075        111022144082  
     111022232706        111005101891        111022290897        111022413787  
     111023391215        111040576143        111023516874  

111006989645

     111004950956        111016926650        111023977498        111017256261  
     111018175889        111021754417        111001759918        111020453385  
     111020939099        111021050974        111021319199        111022144284  
     111022232736        111005074258        111022290926        111022413811  
     111023391236        111040603595        111023516893  

111006989858

     111004938536        111016926685        111023988435        111017256322  
     111018175973        111021758488        111001731671        111020453429  
     111020939135        111021051001        111021319324        111022144487  
     111022232766        111005046625        111022290956        111022413835  
     111023391258        111040631046        111023516912  

111006989915

     111004926116        111016926721        111023999373        111017256384  
     111018176056        111021762559        111001703423        111020453474  
     111020939171        111021051028        111021319448        111022144689  
     111022232796        111005018992        111022290985        111022413859  
     111023391279        111040658498        111023516931  

111006990096

     111004913696        111016926757        111024010310        111017256445  
     111018176140        111021766631        111001675176        111020453519  
     111020939208        111021051055        111021319572        111022144891  
     111022232826        111004991359        111022291015        111022413883  
     111023391301        111040685949        111023516950  

111006990276

     111004901275        111016926793        111024021247        111017256507  
     111018176224        111021770702        111001646929        111020453563  
     111020939244        111021051082        111021319696        111022145094  
     111022232855        111004963726        111022291044        111022413907  
     111023391322        111040713401        111023516969  

111006990401

     111004888855        111016926829        111024032185        111017256568  
     111018176307        111021774773        111001618681        111020453608  
     111020939280        111021051109        111021319821        111022145296  
     111022232885        111004936093        111022291073        111022413930  
     111023391344        111040740852        111023516988  

111006990579

     111004876435        111016926864        111024043122        111017256630  
     111018176391        111021778844        111001590434        111020453653  
     111020939317        111021051136        111021319945        111022145499  
     111022232915        111004908459        111022291103        111022413954  
     111023391365        111040768304        111023517006  

111006977754

     111004864015        111016926900        111024054059        111017256692  
     111018176475        111021782915        111001562186        111020453698  
     111020939353        111021051163        111021320069        111022145701  
     111022232945        111004880826        111022291132        111022413978  
     111023391387        111040795755        111023517025  

111006977811

     111004851595        111016926936        111024064997        111017256753  
     111018176558        111021786987        111001533939        111020453742  
     111020939390        111021051190        111021320193        111022145903  
     111022232974        111004853193        111022291162        111022414002  
     111023391408        111040823206        111023517044  

111006977855

     111004839175        111016926972        111024075934        111017256815  
     111018176642        111021791058        111001505692        111020453787  
     111020939426        111021051217        111021320317        111022146106  
     111022233004        111004825560        111022291191        111022414026  
     111023391430        111040850658        111023517063  

111006978014

     111004826755        111016927008        111024086871        111017256876  
     111018176725        111021795129        111001477444        111020453832  
     111020939462        111021051244        111021320442        111022146308  
     111022233034        111004797927        111022291220        111022414050  
     111023391451        111040878109        111023517082  

111006991604

     111004814334        111016927043        111024097809        111017256938  
     111018176809        111021799200        111001449197        111020453876  
     111020939499        111021051271        111021320566        111022146511  
     111022233064        111004770294        111022291250        111022414074  
     111023391473        111040905561        111023517101  

111006991660

     111004801914        111016927079        111024108746        111017256999  
     111018176893        111021803271        111001420949        111020453921  
     111020939535        111021051298        111021320690        111022146713  
     111022233094        111004742661        111022291279        111022414098  
     111023391494        111040933012        111023517120  

111006991862

     111004789494        111016927115        111024119683        111017257061  
     111018176976        111021807343        111001392702        111020453966  
     111020939571        111021051325        111021320814        111022146915  
     111022233123        111004715028        111022291309        111022414121  
     111023391516        111040960464        111023517139  

111006991985

     111004777074        111016927151        111024130621        111017257123  
     111018177060        111021811414        111001364455        111020454011  
     111020939608        111021051352        111021320939        111022147118  
     111022233153        111004687395        111022291338        111022414145  
     111023391537        111040987915        111023517158  

111006992098

     111004764654        111016927187        111024141558        111017257184  
     111018177144        111021815485        111001336207        111020454055  
     111020939644        111021051378        111021321063        111022147320  
     111022233183        111004659762        111022291367        111022414169  
     111023391559        111041015367        111023517177  

111006992100

     111004752234        111016927222        111024152495        111017257246  
     111018177227        111021819556        111001307960        111020454100  
     111020939680        111021051405        111021321187        111022147523  
     111022233213        111004632129        111022291397        111022414193  
     111023391580        111041042818        111023517196  

111006992357

     111004739814        111016927258        111024163432        111017257307  
     111018177311        111021823627        111001279712        111020454145  
     111020939717        111021051432        111021321311        111022147725  
     111022233242        111004604496        111022291426        111022414217  
     111023391602        111041070270        111023517215  

111006992458

     111004727393        111016927294        111024174370        111017257369  
     111018177395        111021827699        111001251465        111020454189  
     111020939753        111021051459        111021321436        111022147927  
     111022233272        111004576863        111022291456        111022414241  
     111023391623        111041097721        111023517233  

111006992537

     111004714973        111016927330        111024185307        111017257430  
     111018177478        111021831770        111001223218        111020454234  
     111020939789        111021051486        111021321560        111022148130  
     111022233302        111004549230        111022291485        111022414265  
     111023391645        111041125173        111023517252  

111006992762

     111004702553        111016927366        111024196244        111017257492  
     111018177562        111021835841        111001194970        111020454279  
     111020939826        111021051513        111021321684        111022148332  
     111022233332        111004521597        111022291514        111022414289  
     111023391666        111041152624        111023517271  

111006978126

     111004690133        111016927401        111024207182        111017257554  
     111018177645        111021839912        111001166723        111020454324  
     111020939862        111021051540        111021321808        111022148535  
     111022233361        111004493964        111022291544        111022414313  
     111023391688        111041180075        111023517290  

111006978159

     111004677713        111016927437        111024218119        111017257615  
     111018177729        111021843983        111001138475        111020454368  
     111020939898        111021051567        111021321932        111022148737  
     111022233391        111004466331        111022291573        111022414336  
     111023391709        111041207527        111023517309  

111006978216

     111004665293        111016927473        111024229056        111017257677  
     111018177813        111021848055        111001110228        111020454413  
     111020939935        111021051594        111021322057        111022148939  
     111022233421        111004438698        111022291603        111022414360  
     111023391731        111041234978        111023517328  

111006978395

     111004652873        111016927509        111024239994        111017257738  
     111018177896        111021852126        111001081981        111020454458  
     111020939971        111021051621        111021322181        111022149142  
     111022233451        111004411065        111022291632        111022414384  
     111023391753        111041262430        111023517347  

111006978508

     111004640452        111016927545        111024250931        111017257800  
     111018177980        111021856197        111001053733        111020454502  
     111020940007        111021051648        111021322305        111022149344  
     111022233481        111004383432        111022291661        111022414408  
     111023391774        111041289881        111023517366  

111006978564

     111004628032        111016927580        111024261868        111017257861  
     111018178064        111021860268        111001025486        111020454547  
     111020940044        111021051675        111021322429        111022149547  
     111022233510        111004355799        111022291691        111022414432  
     111023391796        111041317333        111023517385  

111006978621

     111004615612        111016927616        111024272806        111017257923  
     111018178147        111021864339        111000997238        111020454592  
     111020940080        111021051702        111021322554        111022149749  
     111022233540        111004328166        111022291720        111022414456  
     111023391817        111041344784        111023517404  

111006978687

     111004603192        111016927652        111024283743        111017257985  
     111018178231        111021868411        111000968991        111020454637  
     111020940116        111021051729        111021322678        111022149951  
     111022233570        111004300533        111022291750        111022414480  
     111023391839        111041372236        111023517423  

111006978834

     111004590772        111016927688        111024294680        111017258046  
     111018178314        111021872482        111000940744        111020454681  
     111020940153        111021051756        111021322802        111022150154  
     111022233600        111004272900        111022291779        111022414504  
     111023391860        111041399687        111023517441  

111006978935

     111004578352        111016927724        111024305618        111017258108  
     111018178398        111021876553        111000912496        111020454726  
     111020940189        111021051783        111021322926        111022150356  
     111022233629        111004245267        111022291808        111022414528  
     111023391882        111041427139        111023517460  

111006979251

     111004565932        111016927759        111024316555        111017258169  
     111018178482        111021880624        111000884249        111020454771  
     111020940225        111021051810        111021323050        111022150559  
     111022233659        111004217634        111022291838        111022414551  
     111023391903        111041454590        111023517479  

111006979273

     111004553511        111016927795        111024327492        111017258231  
     111018178565        111021884695        111000856001        111020454815  
     111020940262        111021051836        111021323175        111022150761  
     111022233689        111004190001        111022291867        111022414575  
     111023391925        111041482041        111023517498  

111006979318

     111004541091        111016927831        111024338429        111017258292  
     111018178649        111021888767        111000827754        111020454860  
     111020940298        111021051863        111021323299        111022150963  
     111022233719        111004162368        111022291897        111022414599  
     111023391946        111041509493        111023517517  

111006979329

     111004528671        111016927867        111024349367        111017258354  
     111018178733        111021892838        111000799507        111020454905  
     111020940334        111021051890        111021323423        111022151166  
     111022233748        111004134735        111022291926        111022414623  
     111023391968        111041536944        111023517536  

111006979419

     111004516251        111016927903        111024360304        111017258416  
     111018178816        111021896909        111000771259        111020454950  
     111020940371        111021051917        111021323547        111022151368  
     111022233778        111004107102        111022291955        111022414647  
     111023391989        111041564396        111023517555  

111006979464

     111004503831        111016927938        111024371241        111017258477  
     111018178900        111021900980        111000743012        111020454994  
     111020940407        111021051944        111021323672        111022151571  
     111022233808        111004079469        111022291985        111022414671  
     111023392011        111041591847        111023517574  

111006979497

     111004491411        111016927974        111024382179        111017258539  
     111018178983        111021905051        111000714764        111020455039  
     111020940443        111021051971        111021323796        111022151773  
     111022233838        111004051836        111022292014        111022414695  
     111023392032        111041619299        111023517593  

111006993088

     111004478991        111016928010        111024393116        111017258600  
     111018179067        111021909123        111000686517        111020455084  
     111020940480        111021051998        111021323920        111022151975  
     111022233868        111004024203        111022292044        111022414719  
     111023392054        111041646750        111023517612  

111006993099

     111004466570        111016928046        111024404053        111017258662  
     111018179151        111021913194        111000658270        111020455128  
     111020940516        111021052025        111021324044        111022152178  
     111022233897        111003996570        111022292073        111022414743  
     111023392075        111041674202        111023517631  

111006993303

     111004454150        111016928082        111024414991        111017258723  
     111018179234        111021917265        111000630022        111020455173  
     111020940552        111021052052        111021324169        111022152380  
     111022233927        111003968937        111022292102        111022414766  
     111023392097        111041701653        111023517650  

111006993583

     111004441730        111016928117        111024425928        111017258785  
     111018179318        111021921336        111000601775        111020455218  
     111020940589        111021052079        111021324293        111022152583  
     111022233957        111003941303        111022292132        111022414790  
     111023392118        111041729105        111023517668  

111006979655

     111004429310        111016928153        111024436865        111017258847  
     111018179402        111021925407        111000573527        111020455263  
     111020940625        111021052106        111021324417        111022152785  
     111022233987        111003913670        111022292161        111022414814  
     111023392140        111041756556        111023517687  

111006979677

     111004416890        111016928189        111024447803        111017258908  
     111018179485        111021929479        111000545280        111020455307  
     111020940662        111021052133        111021324541        111022152987  
     111022234016        111003886037        111022292191        111022414838  
     111023392161        111041784007        111023517706  

111006979778

     111004404470        111016928225        111024458740        111017258970  
     111018179569        111021933550        111000517033        111020455352  
     111020940698        111021052160        111021324665        111022153190  
     111022234046        111003858404        111022292220        111022414862  
     111023392183        111041811459        111023517725  

111006979790

     111004392050        111016928261        111024469677        111017259031  
     111018179652        111021937621        111000488785        111020455397  
     111020940734        111021052187        111021324790        111022153392  
     111022234076        111003830771        111022292249        111022414886  
     111023392204        111041838910        111023517744  

111006979846

     111004379629        111016928296        111024480615        111017259093  
     111018179736        111021941692        111000460538        111020455441  
     111020940771        111021052214        111021324914        111022153595  
     111022234106        111003803138        111022292279        111022414910  
     111023392226        111041866362        111023517763  

111006979879

     111004367209        111016928332        111024491552        111017259154  
     111018179820        111021945763        111000432290        111020455486  
     111020940807        111021052241        111021325038        111022153797  
     111022234136        111003775505        111022292308        111022414934  
     111023392247        111041893813        111023517782  

111006980039

     111004354789        111016928368        111024502489        111017259216  
     111018179903        111021949835        111000404043        111020455531  
     111020940843        111021052268        111021325162        111022153999  
     111022234165        111003747872        111022292338        111022414957  
     111023392269        111041921265        111023517801  

111006980062

     111004342369        111016928404        111024513427        111017259278  
     111018179987        111021953906        111000375796        111020455576  
     111020940880        111021052295        111021325287        111022154202  
     111022234195        111003720239        111022292367        111022414981  
     111023392290        111041948716        111023517820  

111006980084

     111004329949        111016928440        111024524364        111017259339  
     111018180071        111021957977        111000347548        111020455620  
     111020940916        111021052321        111021325411        111022154404  
     111022234225        111003692606        111022292396        111022415005  
     111023392312        111041976168        111023517839  

111006980309

     111004317529        111016928475        111024535301        111017259401  
     111018180154        111021962048        111000319301        111020455665  
     111020940952        111021052348        111021325535        111022154607  
     111022234255        111003664973        111022292426        111022415029  
     111023392333        111042003619        111023517858  

111006980433

     111004305109        111016928511        111024546238        111017259462  
     111018180238        111021966119        111000291053        111020455710  
     111020940989        111021052375        111021325659        111022154809  
     111022234284        111003637340        111022292455        111022415053  
     111023392355        111042031071        111023517877  

111006980444

     111004292688        111016928547        111024557176        111017259524  
     111018180322        111021970191        111000262806        111020455754  
     111020941025        111021052402        111021325784        111022155011  
     111022234314        111003609707        111022292485        111022415077  
     111023392376        111042058522        111023517895  

111006980556

     111004280268        111016928583        111024568113        111017259585  
     111018180405        111021974262        111000234559        111020455799  
     111020941061        111021052429        111021325908        111022155214  
     111022234344        111003582074        111022292514        111022415101  
     111023392398        111042085974        111023517914  

111006980679

     111004267848        111016928619        111024579050        111017259647  
     111018180489        111021978333        111000206311        111020455844  
     111020941098        111021052456        111021326032        111022155416  
     111022234374        111003554441        111022292543        111022415125  
     111023392419        111042113425        111023517933  

111006980938

     111004255428        111016928654        111024589988        111017259709  
     111018180572        111021982404        111000178064        111020455889  
     111020941134        111021052483        111021326156        111022155619  
     111022234403        111003526808        111022292573        111022415149  
     111023392441        111042140876        111023517952  

111006980994

     111004243008        111016928690        111024600925        111017259770  
     111018180656        111021986475        111000149816        111020455933  
     111020941170        111021052510        111021326280        111022155821  
     111022234433        111003499175        111022292602        111022415172  
     111023392462        111042168328        111023517971  

111006981063

     111004230588        111016928726        111024611862        111017259832  
     111018180740        111021990547        111000121569        111020455978  
     111020941207        111021052537        111021326405        111022156023  
     111022234463        111003471542        111022292632        111022415196  
     111023392484        111042195779        111023517990  

111006995136

     111004218168        111016928762        111024622800        111017259893  
     111018180823        111021994618        111000093322        111020456023  
     111020941243        111021052564        111021326529        111022156226  
     111022234493        111003443909        111022292661        111022415220  
     111023392506        111042223231        111023518009  

111006995338

     111004205747        111016928798        111024633737        111017259955  
     111018180907        111021998689        111000065074        111020456067  
     111020941279        111021052591        111021326653        111022156428  
     111022234523        111003416276        111022292690        111022415244  
     111023392527        111042250682        111023518028  

111006995361

     111004193327        111016928833        111024644674        111017260016  
     111018180991        111022002760        111000036827        111020456112  
     111020941316        111021052618        111021326777        111022156631  
     111022234552        111003388643        111022292720        111022415268  
     111023392549        111042278134        111023518047  

111006995428

     111004180907        111016928869        111024655612        111017260078  
     111018181074        111022006831        111000008579        111020456157  
     111020941352        111021052645        111021326902        111022156833  
     111022234582        111003361010        111022292749        111022415292  
     111023392570        111042305585        111023518066  

111006995507

     111004168487        111016928905        111024666549        111017260140  
     111018181158        111022010903        110999980332        111020456202  
     111020941388        111021052672        111021327026        111022157035  
     111022234612        111003333377        111022292779        111022415316  
     111023392592        111042333037        111023518085  

111006995529

     111004156067        111016928941        111024677486        111017260201  
     111018181241        111022014974        110999952085        111020456246  
     111020941425        111021052699        111021327150        111022157238  
     111022234642        111003305744        111022292808        111022415340  
     111023392613        111042360488        111023518103  

111006995596

     111004143647        111016928977        111024688424        111017260263  
     111018181325        111022019045        110999923837        111020456291  
     111020941461        111021052726        111021327274        111022157440  
     111022234671        111003278111        111022292837        111022415364  
     111023392635        111042387940        111023518122  

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111006995732

     111004131227        111016929012        111024699361        111017260324  
     111018181409        111022023116        110999895590        111020456336  
     111020941497        111021052753        111021327398        111022157643  
     111022234701        111003250478        111022292867        111022415387  
     111023392656        111042415391        111023518141  

111006995754

     111004118806        111016929048        111024710298        111017260386  
     111018181492        111022027187        110999867342        111020456380  
     111020941534        111021052779        111021327523        111022157845  
     111022234731        111003222845        111022292896        111022415411  
     111023392678        111042442842        111023518160  

111007012878

     111004106386        111016929084        111024721235        111017260447  
     111018181576        111022031259        110999839095        111020456425  
     111020941570        111021052806        111021327647        111022158047  
     111022234761        111003195212        111022292926        111022415435  
     111023392699        111042470294        111023518179  

111006981164

     111004093966        111016929120        111024732173        111017260509  
     111018181660        111022035330        110999810848        111020456470  
     111020941606        111021052833        111021327771        111022158250  
     111022234790        111003167579        111022292955        111022415459  
     111023392721        111042497745        111023518198  

111006981388

     111004081546        111016929156        111024743110        111017260571  
     111018181743        111022039401        110999782600        111020456515  
     111020941643        111021052860        111021327895        111022158452  
     111022234820        111003139946        111022292984        111022415483  
     111023392742        111042525197        111023518217  

111006981445

     111004069126        111016929191        111024754047        111017260632  
     111018181827        111022043472        110999754353        111020456559  
     111020941679        111021052887        111021328020        111022158655  
     111022234850        111003112313        111022293014        111022415507  
     111023392764        111042552648        111023518236  

111006981535

     111004056706        111016929227        111024764985        111017260694  
     111018181910        111022047543        110999726105        111020456604  
     111020941715        111021052914        111021328144        111022158857  
     111022234880        111003084680        111022293043        111022415531  
     111023392785        111042580100        111023518255  

111006981568

     111004044286        111016929263        111024775922        111017260755  
     111018181994        111022051615        110999697858        111020456649  
     111020941752        111021052941        111021328268        111022159059  
     111022234910        111003057047        111022293073        111022415555  
     111023392807        111042607551        111023518274  

111006981579

     111004031865        111016929299        111024786859        111017260817  
     111018182078        111022055686        110999669611        111020456693  
     111020941788        111021052968        111021328392        111022159262  
     111022234939        111003029414        111022293102        111022415579  
     111023392828        111042635003        111023518293  

111006981647

     111004019445        111016929335        111024797797        111017260878  
     111018182161        111022059757        110999641363        111020456738  
     111020941824        111021052995        111021328517        111022159464  
     111022234969        111003001781        111022293131        111022415602  
     111023392850        111042662454        111023518312  

111006981669

     111004007025        111016929370        111024808734        111017260940  
     111018182245        111022063828        110999613116        111020456783  
     111020941861        111021053022        111021328641        111022159667  
     111022234999        111002974147        111022293161        111022415626  
     111023392871        111042689906        111023518330  

111006981771

     111003994605        111016929406        111024819671        111017261002  
     111018182329        111022067899        110999584868        111020456828  
     111020941897        111021053049        111021328765        111022159869  
     111022235029        111002946514        111022293190        111022415650  
     111023392893        111042717357        111023518349  

111006981805

     111003982185        111016929442        111024830609        111017261063  
     111018182412        111022071971        110999556621        111020456872  
     111020941934        111021053076        111021328889        111022160071  
     111022235058        111002918881        111022293220        111022415674  
     111023392914        111042744808        111023518368  

111006981883

     111003969765        111016929478        111024841546        111017261125  
     111018182496        111022076042        110999528374        111020456917  
     111020941970        111021053103        111021329013        111022160274  
     111022235088        111002891248        111022293249        111022415698  
     111023392936        111042772260        111023518387  

111006981984

     111003957345        111016929514        111024852483        111017261186  
     111018182579        111022080113        110999500126        111020456962  
     111020942006        111021053130        111021329138        111022160476  
     111022235118        111002863615        111022293278        111022415722  
     111023392957        111042799711        111023518406  

111006982008

     111003944924        111016929549        111024863421        111017261248  
     111018182663        111022084184        110999471879        111020457006  
     111020942043        111021053157        111021329262        111022160679  
     111022235148        111002835982        111022293308        111022415746  
     111023392979        111042827163        111023518425  

111006982019

     111003932504        111016929585        111024874358        111017261309  
     111018182747        111022088255        110999443631        111020457051  
     111020942079        111021053184        111021329386        111022160881  
     111022235178        111002808349        111022293337        111022415770  
     111023393000        111042854614        111023518444  

111006982288

     111003920084        111016929621        111024885295        111017261371  
     111018182830        111022092327        110999415384        111020457096  
     111020942115        111021053211        111021329510        111022161083  
     111022235207        111002780716        111022293367        111022415793  
     111023393022        111042882066        111023518463  

111006982570

     111003907664        111016929657        111024896233        111017261433  
     111018182914        111022096398        110999387137        111020457141  
     111020942152        111021053238        111021329635        111022161286  
     111022235237        111002753083        111022293396        111022415817  
     111023393043        111042909517        111023518482  

111006982581

     111003895244        111016929693        111024907170        111017261494  
     111018182998        111022100469        110999358889        111020457185  
     111020942188        111021053264        111021329759        111022161488  
     111022235267        111002725450        111022293425        111022415841  
     111023393065        111042936969        111023518501  

111006982615

     111003882824        111016929728        111024918107        111017261556  
     111018183081        111022104540        110999330642        111020457230  
     111020942224        111021053291        111021329883        111022161691  
     111022235297        111002697817        111022293455        111022415865  
     111023393086        111042964420        111023518520  

111006982806

     111003870404        111016929764        111024929044        111017261617  
     111018183165        111022108611        110999302394        111020457275  
     111020942261        111021053318        111021330007        111022161893  
     111022235326        111002670184        111022293484        111022415889  
     111023393108        111042991872        111023518539  

111006982930

     111003857983        111016929800        111024939982        111017261679  
     111018183249        111022112683        110999274147        111020457319  
     111020942297        111021053345        111021330132        111022162095  
     111022235356        111002642551        111022293514        111022415913  
     111023393129        111043019323        111023518557  

111006983009

     111003845563        111016929836        111024950919        111017261740  
     111018183332        111022116754        110999245900        111020457364  
     111020942333        111021053372        111021330256        111022162298  
     111022235386        111002614918        111022293543        111022415937  
     111023393151        111043046775        111023518576  

111006983087

     111003833143        111016929872        111024961856        111017261802  
     111018183416        111022120825        110999217652        111020457409  
     111020942370        111021053399        111021330380        111022162500  
     111022235416        111002587285        111022293572        111022415961  
     111023393172        111043074226        111023518595  

111006983122

     111003820723        111016929907        111024972794        111017261864  
     111018183499        111022124896        110999189405        111020457454  
     111020942406        111021053426        111021330504        111022162703  
     111022235445        111002559652        111022293602        111022415985  
     111023393194        111043101677        111023518614  

111006983144

     111003808303        111016929943        111024983731        111017261925  
     111018183583        111022128967        110999161157        111020457498  
     111020942442        111021053453        111021330628        111022162905  
     111022235475        111002532019        111022293631        111022416008  
     111023393215        111043129129        111023518633  

111006983302

     111003795883        111016929979        111024994668        111017261987  
     111018183667        111022133039        110999132910        111020457543  
     111020942479        111021053480        111021330753        111022163107  
     111022235505        111002504386        111022293661        111022416032  
     111023393237        111043156580        111023518652  

111006983380

     111003783463        111016930015        111025005606        111017262048  
     111018183750        111022137110        110999104663        111020457588  
     111020942515        111021053507        111021330877        111022163310  
     111022235535        111002476753        111022293690        111022416056  
     111023393259        111043184032        111023518671  

111006983593

     111003771042        111016930051        111025016543        111017262110  
     111018183834        111022141181        110999076415        111020457632  
     111020942551        111021053534        111021331001        111022163512  
     111022235565        111002449120        111022293719        111022416080  
     111023393280        111043211483        111023518690  

111006983616

     111003758622        111016930086        111025027480        111017262171  
     111018183918        111022145252        110999048168        111020457677  
     111020942588        111021053561        111021331125        111022163715  
     111022235594        111002421487        111022293749        111022416104  
     111023393302        111043238935        111023518709  

111006997622

     111003746202        111016930122        111025038418        111017262233  
     111018184001        111022149323        110999019920        111020457722  
     111020942624        111021053588        111021331250        111022163917  
     111022235624        111002393854        111022293778        111022416128  
     111023393323        111043266386        111023518728  

111006968484

     111003733782        111016930158        111025049355        111017262295  
     111018184085        111022153395        110998991673        111020457767  
     111020942660        111021053615        111021331374        111022164119  
     111022235654        111002366221        111022293808        111022416152  
     111023393345        111043293838        111023518747  

111007076159

     111003721362        111016930194        111025060292        111017262356  
     111018184168        111022157466        110998963426        111020457811  
     111020942697        111021053642        111021331498        111022164322  
     111022235684        111002338588        111022293837        111022416176  
     111023393366        111043321289        111023518765  

111007028718

     111003708942        111016930230        111025071230        111017262418  
     111018184252        111022161537        110998935178        111020457856  
     111020942733        111021053669        111021331622        111022164524  
     111022235713        111002310955        111022293866        111022416200  
     111023393388        111043348741        111023518784  

111007157632

     111003696522        111016930265        111025082167        111017262479  
     111018184336        111022165608        110998906931        111020457901  
     111020942769        111021053696        111021331746        111022164727  
     111022235743        111002283322        111022293896        111022416223  
     111023393409        111043376192        111023518803  

111007177678

     111003684101        111016930301        111025093104        111017262541  
     111018184419        111022169679        110998878683        111020457945  
     111020942806        111021053722        111021331871        111022164929  
     111022235773        111002255689        111022293925        111022416247  
     111023393431        111043403643        111023518822  

111007068891

     111003671681        111016930337        111025104041        111017262602  
     111018184503        111022173751        110998850436        111020457990  
     111020942842        111021053749        111021331995        111022165131  
     111022235803        111002228056        111022293955        111022416271  
     111023393452        111043431095        111023518841  

111007069061

     111003659261        111016930373        111025114979        111017262664  
     111018184587        111022177822        110998822189        111020458035  
     111020942878        111021053776        111021332119        111022165334  
     111022235832        111002200423        111022293984        111022416295  
     111023393474        111043458546        111023518860  

111007153324

     111003646841        111016930409        111025125916        111017262726  
     111018184670        111022181893        110998793941        111020458080  
     111020942915        111021053803        111021332243        111022165536  
     111022235862        111002172790        111022294013        111022416319  
     111023393495        111043485998        111023518879  

111007038775

     111003634421        111016930444        111025136853        111017262787  
     111018184754        111022185964        110998765694        111020458124  
     111020942951        111021053830        111021332368        111022165739  
     111022235892        111002145157        111022294043        111022416343  
     111023393517        111043513449        111023518898  

111007022330

     111003622001        111016930480        111025147791        111017262849  
     111018184837        111022190035        110998737446        111020458169  
     111020942987        111021053857        111021332492        111022165941  
     111022235922        111002117524        111022294072        111022416367  
     111023393538        111043540901        111023518917  

111007073381

     111003609581        111016930516        111025158728        111017262910  
     111018184921        111022194107        110998709199        111020458214  
     111020943024        111021053884        111021332616        111022166143  
     111022235952        111002089891        111022294102        111022416391  
     111023393560        111043568352        111023518936  

111007074898

     111003597160        111016930552        111025169665        111017262972  
     111018185005        111022198178        110998680952        111020458258  
     111020943060        111021053911        111021332740        111022166346  
     111022235981        111002062258        111022294131        111022416415  
     111023393581        111043595804        111023518955  

111007267623

     111003584740        111016930588        111025180603        111017263033  
     111018185088        111022202249        110998652704        111020458303  
     111020943096        111021053938        111021332865        111022166548  
     111022236011        111002034625        111022294160        111022416438  
     111023393603        111043623255        111023518974  

111007249386

     111003572320        111016930623        111025191540        111017263095  
     111018185172        111022206320        110998624457        111020458348  
     111020943133        111021053965        111021332989        111022166751  
     111022236041        111002006991        111022294190        111022416462  
     111023393624        111043650707        111023518992  

111007250962

     111003559900        111016930659        111025202477        111017263157  
     111018185256        111022210391        110998596209        111020458393  
     111020943169        111021053992        111021333113        111022166953  
     111022236071        111001979358        111022294219        111022416486  
     111023393646        111043678158        111023519011  

111007274632

     111003547480        111016930695        111025213415        111017263218  
     111018185339        111022214463        110998567962        111020458437  
     111020943206        111021054019        111021333237        111022167155  
     111022236100        111001951725        111022294249        111022416510  
     111023393667        111043705609        111023519030  

111007949664

     111003535060        111016930731        111025224352        111017263280  
     111018185423        111022218534        110998539715        111020458482  
     111020943242        111021054046        111021333361        111022167358  
     111022236130        111001924092        111022294278        111022416534  
     111023393689        111043733061        111023519049  

111007995104

     111003522640        111016930767        111025235289        111017263341  
     111018185506        111022222605        110998511467        111020458527  
     111020943278        111021054073        111021333486        111022167560  
     111022236160        111001896459        111022294307        111022416558  
     111023393710        111043760512        111023519068  

111007995137

     111003510219        111016930802        111025246227        111017263403  
     111018185590        111022226676        110998483220        111020458571  
     111020943315        111021054100        111021333610        111022167763  
     111022236190        111001868826        111022294337        111022416582  
     111023393732        111043787964        111023519087  

111007995148

     111003497799        111016930838        111025257164        111017263464  
     111018185674        111022230747        110998454972        111020458616  
     111020943351        111021054127        111021333734        111022167965  
     111022236220        111001841193        111022294366        111022416606  
     111023393753        111043815415        111023519106  

111007995328

     111003485379        111016930874        111025268101        111017263526  
     111018185757        111022234819        110998426725        111020458661  
     111020943387        111021054154        111021333858        111022168167  
     111022236249        111001813560        111022294396        111022416629  
     111023393775        111043842867        111023519125  

111007995430

     111003472959        111016930910        111025279039        111017263588  
     111018185841        111022238890        110998398478        111020458706  
     111020943424        111021054181        111021333983        111022168370  
     111022236279        111001785927        111022294425        111022416653  
     111023393796        111043870318        111023519144  

111007995441

     111003460539        111016930946        111025289976        111017263649  
     111018185925        111022242961        110998370230        111020458750  
     111020943460        111021054207        111021334107        111022168572  
     111022236309        111001758294        111022294454        111022416677  
     111023393818        111043897770        111023519163  

111007995968

     111003448119        111016930981        111025300913        111017263711  
     111018186008        111022247032        110998341983        111020458795  
     111020943496        111021054234        111021334231        111022168775  
     111022236339        111001730661        111022294484        111022416701  
     111023393839        111043925221        111023519182  

111007995979

     111003435699        111016931017        111025311850        111017263772  
     111018186092        111022251103        110998313735        111020458840  
     111020943533        111021054261        111021334355        111022168977  
     111022236368        111001703028        111022294513        111022416725  
     111023393861        111043952673        111023519201  

111007991661

     111003423278        111016931053        111025322788        111017263834  
     111018186176        111022255175        110998285488        111020458884  
     111020943569        111021054288        111021334480        111022169179  
     111022236398        111001675395        111022294543        111022416749  
     111023393882        111043980124        111023519219  

111007991773

     111003410858        111016931089        111025333725        111017263895  
     111018186259        111022259246        110998257241        111020458929  
     111020943605        111021054315        111021334604        111022169382  
     111022236428        111001647762        111022294572        111022416773  
     111023393904        111044007576        111023519238  

111007992471

     111003398438        111016931125        111025344662        111017263957  
     111018186343        111022263317        110998228993        111020458974  
     111020943642        111021054342        111021334728        111022169584  
     111022236458        111001620129        111022294601        111022416797  
     111023393925        111044035027        111023519257  

111007992527

     111003386018        111016931160        111025355600        111017264019  
     111018186426        111022267388        110998200746        111020459019  
     111020943678        111021054369        111021334852        111022169787  
     111022236487        111001592496        111022294631        111022416821  
     111023393947        111044062478        111023519276  

111007993764

     111003373598        111016931196        111025366537        111017264080  
     111018186510        111022271459        110998172498        111020459063  
     111020943714        111021054396        111021334976        111022169989  
     111022236517        111001564863        111022294660        111022416844  
     111023393968        111044089930        111023519295  

111007993843

     111003361178        111016931232        111025377474        111017264142  
     111018186594        111022275531        110998144251        111020459108  
     111020943751        111021054423        111021335101        111022170191  
     111022236547        111001537230        111022294690        111022416868  
     111023393990        111044117381        111023519314  

111007988656

     111003348758        111016931268        111025388412        111017264203  
     111018186677        111022279602        110998116004        111020459153  
     111020943787        111021054450        111021335225        111022170394  
     111022236577        111001509597        111022294719        111022416892  
     111023394012        111044144833        111023519333  

111007988779

     111003336337        111016931304        111025399349        111017264265  
     111018186761        111022283673        110998087756        111020459197  
     111020943823        111021054477        111021335349        111022170596  
     111022236607        111001481964        111022294748        111022416916  
     111023394033        111044172284        111023519352  

111007988959

     111003323917        111016931339        111025410286        111017264326  
     111018186845        111022287744        110998059509        111020459242  
     111020943860        111021054504        111021335473        111022170799  
     111022236636        111001454331        111022294778        111022416940  
     111023394055        111044199736        111023519371  

111007989084

     111003311497        111016931375        111025421224        111017264388  
     111018186928        111022291815        110998031261        111020459287  
     111020943896        111021054531        111021335598        111022171001  
     111022236666        111001426698        111022294807        111022416964  
     111023394076        111044227187        111023519390  

111007989163

     111003299077        111016931411        111025432161        111017264450  
     111018187012        111022295887        110998003014        111020459332  
     111020943932        111021054558        111021335722        111022171203  
     111022236696        111001399065        111022294837        111022416988  
     111023394098        111044254639        111023519409  

111007989400

     111003286657        111016931447        111025443098        111017264511  
     111018187095        111022299958        110997974767        111020459376  
     111020943969        111021054585        111021335846        111022171406  
     111022236726        111001371432        111022294866        111022417012  
     111023394119        111044282090        111023519427  

111007992561

     111003274237        111016931483        111025454036        111017264573  
     111018187179        111022304029        110997946519        111020459421  
     111020944005        111021054612        111021335970        111022171608  
     111022236755        111001343799        111022294895        111022417036  
     111023394141        111044309542        111023519446  

111007992752

     111003261817        111016931518        111025464973        111017264634  
     111018187263        111022308100        110997918272        111020459466  
     111020944041        111021054639        111021336094        111022171811  
     111022236785        111001316166        111022294925        111022417059  
     111023394162        111044336993        111023519465  

111007992897

     111003249396        111016931554        111025475910        111017264696  
     111018187346        111022312171        110997890024        111020459510  
     111020944078        111021054665        111021336219        111022172013  
     111022236815        111001288533        111022294954        111022417083  
     111023394184        111044364444        111023519484  

111007993056

     111003236976        111016931590        111025486847        111017264757  
     111018187430        111022316243        110997861777        111020459555  
     111020944114        111021054692        111021336343        111022172215  
     111022236845        111001260900        111022294984        111022417107  
     111023394205        111044391896        111023519503  

111007993179

     111003224556        111016931626        111025497785        111017264819  
     111018187514        111022320314        110997833530        111020459600  
     111020944150        111021054719        111021336467        111022172418  
     111022236874        111001233267        111022295013        111022417131  
     111023394227        111044419347        111023519522  

111007993258

     111003212136        111016931662        111025508722        111017264881  
     111018187597        111022324385        110997805282        111020459645  
     111020944187        111021054746        111021336591        111022172620  
     111022236904        111001205634        111022295042        111022417155  
     111023394248        111044446799        111023519541  

111007993315

     111003199716        111016931697        111025519659        111017264942  
     111018187681        111022328456        110997777035        111020459689  
     111020944223        111021054773        111021336716        111022172823  
     111022236934        111001178001        111022295072        111022417179  
     111023394270        111044474250        111023519560  

111007993359

     111003187296        111016931733        111025530597        111017265004  
     111018187764        111022332527        110997748787        111020459734  
     111020944259        111021054800        111021336840        111022173025  
     111022236964        111001150368        111022295101        111022417203  
     111023394291        111044501702        111023519579  

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111008020890

     111003174876        111016931769        111025541534        111017265065  
     111018187848        111022336599        110997720540        111020459779  
     111020944296        111021054827        111021336964        111022173227  
     111022236994        111001122735        111022295131        111022417227  
     111023394313        111044529153        111023519598  

111008021262

     111003162455        111016931805        111025552471        111017265127  
     111018187932        111022340670        110997692293        111020459823  
     111020944332        111021054854        111021337088        111022173430  
     111022237023        111001095102        111022295160        111022417251  
     111023394334        111044556605        111023519617  

111008021273

     111003150035        111016931841        111025563409        111017265188  
     111018188015        111022344741        110997664045        111020459868  
     111020944368        111021054881        111021337213        111022173632  
     111022237053        111001067469        111022295189        111022417274  
     111023394356        111044584056        111023519636  

111008021307

     111003137615        111016931876        111025574346        111017265250  
     111018188099        111022348812        110997635798        111020459913  
     111020944405        111021054908        111021337337        111022173835  
     111022237083        111001039835        111022295219        111022417298  
     111023394377        111044611508        111023519654  

111008021442

     111003125195        111016931912        111025585283        111017265312  
     111018188183        111022352883        110997607550        111020459958  
     111020944441        111021054935        111021337461        111022174037  
     111022237113        111001012202        111022295248        111022417322  
     111023394399        111044638959        111023519673  

111008021497

     111003112775        111016931948        111025596221        111017265373  
     111018188266        111022356955        110997579303        111020460002  
     111020944478        111021054962        111021337585        111022174239  
     111022237142        111000984569        111022295278        111022417346  
     111023394420        111044666410        111023519692  

111008021622

     111003100355        111016931984        111025607158        111017265435  
     111018188350        111022361026        110997551056        111020460047  
     111020944514        111021054989        111021337709        111022174442  
     111022237172        111000956936        111022295307        111022417370  
     111023394442        111044693862        111023519711  

111008021879

     111003087935        111016932020        111025618095        111017265496  
     111018188433        111022365097        110997522808        111020460092  
     111020944550        111021055016        111021337834        111022174644  
     111022237202        111000929303        111022295336        111022417394  
     111023394463        111044721313        111023519730  

111008021936

     111003075514        111016932055        111025629033        111017265558  
     111018188517        111022369168        110997494561        111020460136  
     111020944587        111021055043        111021337958        111022174847  
     111022237232        111000901670        111022295366        111022417418  
     111023394485        111044748765        111023519749  

111008028416

     111003063094        111016932091        111025639970        111017265619  
     111018188601        111022373239        110997466313        111020460181  
     111020944623        111021055070        111021338082        111022175049  
     111022237262        111000874037        111022295395        111022417442  
     111023394506        111044776216        111023519768  

111008028483

     111003050674        111016932127        111025650907        111017265681  
     111018188684        111022377311        110997438066        111020460226  
     111020944659        111021055097        111021338206        111022175251  
     111022237291        111000846404        111022295425        111022417465  
     111023394528        111044803668        111023519787  

111008028562

     111003038254        111016932163        111025661845        111017265743  
     111018188768        111022381382        110997409819        111020460271  
     111020944696        111021055124        111021338331        111022175454  
     111022237321        111000818771        111022295454        111022417489  
     111023394549        111044831119        111023519806  

111008028900

     111003025834        111016932199        111025672782        111017265804  
     111018188852        111022385453        110997381571        111020460315  
     111020944732        111021055150        111021338455        111022175656  
     111022237351        111000791138        111022295483        111022417513  
     111023394571        111044858571        111023519825  

111008029204

     111003013414        111016932234        111025683719        111017265866  
     111018188935        111022389524        110997353324        111020460360  
     111020944768        111021055177        111021338579        111022175859  
     111022237381        111000763505        111022295513        111022417537  
     111023394592        111044886022        111023519844  

111008029282

     111003000994        111016932270        111025694656        111017265927  
     111018189019        111022393595        110997325076        111020460405  
     111020944805        111021055204        111021338703        111022176061  
     111022237410        111000735872        111022295542        111022417561  
     111023394614        111044913474        111023519863  

111008049217

     111002988573        111016932306        111025705594        111017265989  
     111018189103        111022397667        110997296829        111020460449  
     111020944841        111021055231        111021338828        111022176263  
     111022237440        111000708239        111022295572        111022417585  
     111023394635        111044940925        111023519881  

111008049251

     111002976153        111016932342        111025716531        111017266050  
     111018189186        111022401738        110997268582        111020460494  
     111020944877        111021055258        111021338952        111022176466  
     111022237470        111000680606        111022295601        111022417609  
     111023394657        111044968377        111023519900  

111008049363

     111002963733        111016932378        111025727468        111017266112  
     111018189270        111022405809        110997240334        111020460539  
     111020944914        111021055285        111021339076        111022176668  
     111022237500        111000652973        111022295630        111022417633  
     111023394678        111044995828        111023519919  

111008049408

     111002951313        111016932413        111025738406        111017266174  
     111018189353        111022409880        110997212087        111020460584  
     111020944950        111021055312        111021339200        111022176871  
     111022237529        111000625340        111022295660        111022417657  
     111023394700        111045023279        111023519938  

111008049431

     111002938893        111016932449        111025749343        111017266235  
     111018189437        111022413951        110997183839        111020460628  
     111020944986        111021055339        111021339324        111022177073  
     111022237559        111000597707        111022295689        111022417680  
     111023394721        111045050731        111023519957  

111008049475

     111002926473        111016932485        111025760280        111017266297  
     111018189521        111022418023        110997155592        111020460673  
     111020945023        111021055366        111021339449        111022177275  
     111022237589        111000570074        111022295719        111022417704  
     111023394743        111045078182        111023519976  

111008049576

     111002914053        111016932521        111025771218        111017266358  
     111018189604        111022422094        110997127345        111020460718  
     111020945059        111021055393        111021339573        111022177478  
     111022237619        111000542441        111022295748        111022417728  
     111023394765        111045105634        111023519995  

111008049633

     111002901632        111016932557        111025782155        111017266420  
     111018189688        111022426165        110997099097        111020460762  
     111020945095        111021055420        111021339697        111022177680  
     111022237649        111000514808        111022295777        111022417752  
     111023394786        111045133085        111023520014  

111008049677

     111002889212        111016932592        111025793092        111017266481  
     111018189772        111022430236        110997070850        111020460807  
     111020945132        111021055447        111021339821        111022177883  
     111022237678        111000487175        111022295807        111022417776  
     111023394808        111045160537        111023520033  

111008049745

     111002876792        111016932628        111025804030        111017266543  
     111018189855        111022434307        110997042602        111020460852  
     111020945168        111021055474        111021339946        111022178085  
     111022237708        111000459542        111022295836        111022417800  
     111023394829        111045187988        111023520052  

111008049802

     111002864372        111016932664        111025814967        111017266605  
     111018189939        111022438379        110997014355        111020460897  
     111020945204        111021055501        111021340070        111022178287  
     111022237738        111000431909        111022295866        111022417824  
     111023394851        111045215440        111023520071  

111008049813

     111002851952        111016932700        111025825904        111017266666  
     111018190022        111022442450        110996986108        111020460941  
     111020945241        111021055528        111021340194        111022178490  
     111022237768        111000404276        111022295895        111022417848  
     111023394872        111045242891        111023520089  

111008049846

     111002839532        111016932736        111025836842        111017266728  
     111018190106        111022446521        110996957860        111020460986  
     111020945277        111021055555        111021340318        111022178692  
     111022237797        111000376643        111022295924        111022417872  
     111023394894        111045270343        111023520108  

111008050006

     111002827112        111016932771        111025847779        111017266789  
     111018190190        111022450592        110996929613        111020461031  
     111020945313        111021055582        111021340442        111022178895  
     111022237827        111000349010        111022295954        111022417895  
     111023394915        111045297794        111023520127  

111008022050

     111002814691        111016932807        111025858716        111017266851  
     111018190273        111022454663        110996901365        111020461075  
     111020945350        111021055608        111021340567        111022179097  
     111022237857        111000321377        111022295983        111022417919  
     111023394937        111045325245        111023520146  

111008022094

     111002802271        111016932843        111025869653        111017266912  
     111018190357        111022458735        110996873118        111020461120  
     111020945386        111021055635        111021340691        111022179299  
     111022237887        111000293744        111022296013        111022417943  
     111023394958        111045352697        111023520165  

111008022207

     111002789851        111016932879        111025880591        111017266974  
     111018190441        111022462806        110996844871        111020461165  
     111020945422        111021055662        111021340815        111022179502  
     111022237916        111000266111        111022296042        111022417967  
     111023394980        111045380148        111023520184  

111008022432

     111002777431        111016932915        111025891528        111017267036  
     111018190524        111022466877        110996816623        111020461210  
     111020945459        111021055689        111021340939        111022179704  
     111022237946        111000238478        111022296071        111022417991  
     111023395001        111045407600        111023520203  

111008022511

     111002765011        111016932950        111025902465        111017267097  
     111018190608        111022470948        110996788376        111020461254  
     111020945495        111021055716        111021341064        111022179907  
     111022237976        111000210845        111022296101        111022418015  
     111023395023        111045435051        111023520222  

111008022689

     111002752591        111016932986        111025913403        111017267159  
     111018190691        111022475019        110996760128        111020461299  
     111020945531        111021055743        111021341188        111022180109  
     111022238006        111000183212        111022296130        111022418039  
     111023395044        111045462503        111023520241  

111008022757

     111002740171        111016933022        111025924340        111017267220  
     111018190775        111022479091        110996731881        111020461344  
     111020945568        111021055770        111021341312        111022180311  
     111022238036        111000155579        111022296160        111022418063  
     111023395066        111045489954        111023520260  

111008022847

     111002727750        111016933058        111025935277        111017267282  
     111018190859        111022483162        110996703634        111020461388  
     111020945604        111021055797        111021341436        111022180514  
     111022238065        111000127946        111022296189        111022418087  
     111023395087        111045517406        111023520279  

111008022982

     111002715330        111016933094        111025946215        111017267343  
     111018190942        111022487233        110996675386        111020461433  
     111020945640        111021055824        111021341561        111022180716  
     111022238095        111000100313        111022296218        111022418110  
     111023395109        111045544857        111023520298  

111008023039

     111002702910        111016933129        111025957152        111017267405  
     111018191026        111022491304        110996647139        111020461478  
     111020945677        111021055851        111021341685        111022180919  
     111022238125        111000072679        111022296248        111022418134  
     111023395130        111045572309        111023520316  

111008023253

     111002690490        111016933165        111025968089        111017267467  
     111018191110        111022495375        110996618891        111020461523  
     111020945713        111021055878        111021341809        111022181121  
     111022238155        111000045046        111022296277        111022418158  
     111023395152        111045599760        111023520335  

111008029439

     111002678070        111016933201        111025979027        111017267528  
     111018191193        111022499447        110996590644        111020461567  
     111020945750        111021055905        111021341933        111022181323  
     111022238184        111000017413        111022296307        111022418182  
     111023395173        111045627211        111023520354  

111008029484

     111002665650        111016933237        111025989964        111017267590  
     111018191277        111022503518        110996562397        111020461612  
     111020945786        111021055932        111021342057        111022181526  
     111022238214        110999989780        111022296336        111022418206  
     111023395195        111045654663        111023520373  

111008029653

     111002653230        111016933273        111026000901        111017267651  
     111018191360        111022507589        110996534149        111020461657  
     111020945822        111021055959        111021342182        111022181728  
     111022238244        110999962147        111022296365        111022418230  
     111023395216        111045682114        111023520392  

111008029934

     111002640809        111016933308        111026011839        111017267713  
     111018191444        111022511660        110996505902        111020461701  
     111020945859        111021055986        111021342306        111022181931  
     111022238274        110999934514        111022296395        111022418254  
     111023395238        111045709566        111023520411  

111008030059

     111002628389        111016933344        111026022776        111017267774  
     111018191528        111022515731        110996477654        111020461746  
     111020945895        111021056013        111021342430        111022182133  
     111022238304        110999906881        111022296424        111022418278  
     111023395259        111045737017        111023520430  

111008030149

     111002615969        111016933380        111026033713        111017267836  
     111018191611        111022519803        110996449407        111020461791  
     111020945931        111021056040        111021342554        111022182335  
     111022238333        110999879248        111022296454        111022418301  
     111023395281        111045764469        111023520449  

111008030172

     111002603549        111016933416        111026044651        111017267898  
     111018191695        111022523874        110996421160        111020461836  
     111020945968        111021056067        111021342679        111022182538  
     111022238363        110999851615        111022296483        111022418325  
     111023395302        111045791920        111023520468  

111008030374

     111002591129        111016933452        111026055588        111017267959  
     111018191779        111022527945        110996392912        111020461880  
     111020946004        111021056093        111021342803        111022182740  
     111022238393        110999823982        111022296512        111022418349  
     111023395324        111045819372        111023520487  

111008030431

     111002578709        111016933487        111026066525        111017268021  
     111018191862        111022532016        110996364665        111020461925  
     111020946040        111021056120        111021342927        111022182943  
     111022238423        110999796349        111022296542        111022418373  
     111023395345        111045846823        111023520506  

111008030453

     111002566289        111016933523        111026077462        111017268082  
     111018191946        111022536087        110996336417        111020461970  
     111020946077        111021056147        111021343051        111022183145  
     111022238452        110999768716        111022296571        111022418397  
     111023395367        111045874275        111023520525  

111008030464

     111002553868        111016933559        111026088400        111017268144  
     111018192030        111022540159        110996308170        111020462014  
     111020946113        111021056174        111021343176        111022183347  
     111022238482        110999741083        111022296601        111022418421  
     111023395388        111045901726        111023520543  

111008030576

     111002541448        111016933595        111026099337        111017268205  
     111018192113        111022544230        110996279923        111020462059  
     111020946149        111021056201        111021343300        111022183550  
     111022238512        110999713450        111022296630        111022418445  
     111023395410        111045929178        111023520562  

111008030633

     111002529028        111016933631        111026110274        111017268267  
     111018192197        111022548301        110996251675        111020462104  
     111020946186        111021056228        111021343424        111022183752  
     111022238542        110999685817        111022296659        111022418469  
     111023395431        111045956629        111023520581  

111008050242

     111002516608        111016933666        111026121212        111017268329  
     111018192280        111022552372        110996223428        111020462149  
     111020946222        111021056255        111021343548        111022183955  
     111022238571        110999658184        111022296689        111022418493  
     111023395453        111045984080        111023520600  

111008050499

     111002504188        111016933702        111026132149        111017268390  
     111018192364        111022556443        110996195180        111020462193  
     111020946258        111021056282        111021343672        111022184157  
     111022238601        110999630551        111022296718        111022418516  
     111023395474        111046011532        111023520619  

111008050534

     111002491768        111016933738        111026143086        111017268452  
     111018192448        111022560515        110996166933        111020462238  
     111020946295        111021056309        111021343797        111022184359  
     111022238631        110999602918        111022296748        111022418540  
     111023395496        111046038983        111023520638  

111008050590

     111002479348        111016933774        111026154024        111017268513  
     111018192531        111022564586        110996138686        111020462283  
     111020946331        111021056336        111021343921        111022184562  
     111022238661        110999575285        111022296777        111022418564  
     111023395518        111046066435        111023520657  

111008050635

     111002466927        111016933810        111026164961        111017268575  
     111018192615        111022568657        110996110438        111020462327  
     111020946367        111021056363        111021344045        111022184764  
     111022238691        110999547652        111022296806        111022418588  
     111023395539        111046093886        111023520676  

111008050736

     111002454507        111016933845        111026175898        111017268636  
     111018192699        111022572728        110996082191        111020462372  
     111020946404        111021056390        111021344169        111022184967  
     111022238720        110999520019        111022296836        111022418612  
     111023395561        111046121338        111023520695  

111008050758

     111002442087        111016933881        111026186836        111017268698  
     111018192782        111022576799        110996053943        111020462417  
     111020946440        111021056417        111021344294        111022185169  
     111022238750        110999492386        111022296865        111022418636  
     111023395582        111046148789        111023520714  

111008050927

     111002429667        111016933917        111026197773        111017268760  
     111018192866        111022580871        110996025696        111020462462  
     111020946476        111021056444        111021344418        111022185371  
     111022238780        110999464753        111022296895        111022418660  
     111023395604        111046176241        111023520733  

111008051018

     111002417247        111016933953        111026208710        111017268821  
     111018192949        111022584942        110995997449        111020462506  
     111020946513        111021056471        111021344542        111022185574  
     111022238810        110999437120        111022296924        111022418684  
     111023395625        111046203692        111023520751  

111008051041

     111002404827        111016933989        111026219648        111017268883  
     111018193033        111022589013        110995969201        111020462551  
     111020946549        111021056498        111021344666        111022185776  
     111022238839        110999409487        111022296953        111022418708  
     111023395647        111046231144        111023520770  

111008145551

     111002392407        111016934024        111026230585        111017268944  
     111018193117        111022593084        110995940954        111020462596  
     111020946585        111021056525        111021344790        111022185979  
     111022238869        110999381854        111022296983        111022418731  
     111023395668        111046258595        111023520789  

111008030789

     111002379986        111016934060        111026241522        111017269006  
     111018193200        111022597155        110995912706        111020462640  
     111020946622        111021056551        111021344915        111022186181  
     111022238899        110999354221        111022297012        111022418755  
     111023395690        111046286046        111023520808  

111008030970

     111002367566        111016934096        111026252459        111017269067  
     111018193284        111022601227        110995884459        111020462685  
     111020946658        111021056578        111021345039        111022186383  
     111022238929        110999326588        111022297042        111022418779  
     111023395711        111046313498        111023520827  

111008030992

     111002355146        111016934132        111026263397        111017269129  
     111018193368        111022605298        110995856212        111020462730  
     111020946694        111021056605        111021345163        111022186586  
     111022238958        110999298955        111022297071        111022418803  
     111023395733        111046340949        111023520846  

111008031117

     111002342726        111016934168        111026274334        111017269191  
     111018193451        111022609369        110995827964        111020462775  
     111020946731        111021056632        111021345287        111022186788  
     111022238988        110999271322        111022297100        111022418827  
     111023395754        111046368401        111023520865  

111008031207

     111002330306        111016934203        111026285271        111017269252  
     111018193535        111022613440        110995799717        111020462819  
     111020946767        111021056659        111021345412        111022186991  
     111022239018        110999243689        111022297130        111022418851  
     111023395776        111046395852        111023520884  

111008031296

     111002317886        111016934239        111026296209        111017269314  
     111018193618        111022617511        110995771469        111020462864  
     111020946803        111021056686        111021345536        111022187193  
     111022239048        110999216056        111022297159        111022418875  
     111023395797        111046423304        111023520903  

111008031375

     111002305466        111016934275        111026307146        111017269375  
     111018193702        111022621583        110995743222        111020462909  
     111020946840        111021056713        111021345660        111022187395  
     111022239078        110999188423        111022297189        111022418899  
     111023395819        111046450755        111023520922  

111008031498

     111002293045        111016934311        111026318083        111017269437  
     111018193786        111022625654        110995714975        111020462953  
     111020946876        111021056740        111021345784        111022187598  
     111022239107        110999160790        111022297218        111022418923  
     111023395840        111046478207        111023520941  

111008031544

     111002280625        111016934347        111026329021        111017269498  
     111018193869        111022629725        110995686727        111020462998  
     111020946912        111021056767        111021345909        111022187800  
     111022239137        110999133157        111022297247        111022418946  
     111023395862        111046505658        111023520960  

111008031601

     111002268205        111016934382        111026339958        111017269560  
     111018193953        111022633796        110995658480        111020463043  
     111020946949        111021056794        111021346033        111022188003  
     111022239167        110999105523        111022297277        111022418970  
     111023395883        111046533110        111023520978  

111008031678

     111002255785        111016934418        111026350895        111017269622  
     111018194037        111022637867        110995630232        111020463088  
     111020946985        111021056821        111021346157        111022188205  
     111022239197        110999077890        111022297306        111022418994  
     111023395905        111046560561        111023520997  

111008031803

     111002243365        111016934454        111026361833        111017269683  
     111018194120        111022641939        110995601985        111020463132  
     111020947022        111021056848        111021346281        111022188407  
     111022239226        110999050257        111022297336        111022419018  
     111023395926        111046588012        111023521016  

111008051300

     111002230945        111016934490        111026372770        111017269745  
     111018194204        111022646010        110995573738        111020463177  
     111020947058        111021056875        111021346405        111022188610  
     111022239256        110999022624        111022297365        111022419042  
     111023395948        111046615464        111023521035  

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111008051591

     111002218525        111016934526        111026383707        111017269806  
     111018194287        111022650081        110995545490        111020463222  
     111020947094        111021056902        111021346530        111022188812  
     111022239286        110998994991        111022297394        111022419066  
     111023395969        111046642915        111023521054  

111008051759

     111002206104        111016934561        111026394645        111017269868  
     111018194371        111022654152        110995517243        111020463266  
     111020947131        111021056929        111021346654        111022189015  
     111022239316        110998967358        111022297424        111022419090  
     111023395991        111046670367        111023521073  

111008051771

     111002193684        111016934597        111026405582        111017269929  
     111018194455        111022658223        110995488995        111020463311  
     111020947167        111021056956        111021346778        111022189217  
     111022239346        110998939725        111022297453        111022419114  
     111023396012        111046697818        111023521092  

111008051782

     111002181264        111016934633        111026416519        111017269991  
     111018194538        111022662295        110995460748        111020463356  
     111020947203        111021056983        111021346902        111022189419  
     111022239375        110998912092        111022297483        111022419137  
     111023396034        111046725270        111023521111  

111008051962

     111002168844        111016934669        111026427457        111017270053  
     111018194622        111022666366        110995432501        111020463401  
     111020947240        111021057010        111021347027        111022189622  
     111022239405        110998884459        111022297512        111022419161  
     111023396055        111046752721        111023521130  

111008051995

     111002156424        111016934705        111026438394        111017270114  
     111018194706        111022670437        110995404253        111020463445  
     111020947276        111021057036        111021347151        111022189824  
     111022239435        110998856826        111022297541        111022419185  
     111023396077        111046780173        111023521149  

111008052121

     111002144004        111016934740        111026449331        111017270176  
     111018194789        111022674508        110995376006        111020463490  
     111020947312        111021057063        111021347275        111022190027  
     111022239465        110998829193        111022297571        111022419209  
     111023396098        111046807624        111023521168  

111008031904

     111002131584        111016934776        111026460268        111017270237  
     111018194873        111022678579        110995347758        111020463535  
     111020947349        111021057090        111021347399        111022190229  
     111022239494        110998801560        111022297600        111022419233  
     111023396120        111046835076        111023521187  

111008032129

     111002119163        111016934812        111026471206        111017270299  
     111018194957        111022682651        110995319511        111020463579  
     111020947385        111021057117        111021347524        111022190431  
     111022239524        110998773927        111022297630        111022419257  
     111023396141        111046862527        111023521205  

111008032185

     111002106743        111016934848        111026482143        111017270360  
     111018195040        111022686722        110995291264        111020463624  
     111020947421        111021057144        111021347648        111022190634  
     111022239554        110998746294        111022297659        111022419281  
     111023396163        111046889979        111023521224  

111008032253

     111002094323        111016934884        111026493080        111017270422  
     111018195124        111022690793        110995263016        111020463669  
     111020947458        111021057171        111021347772        111022190836  
     111022239584        110998718661        111022297688        111022419305  
     111023396184        111046917430        111023521243  

111008032264

     111002081903        111016934919        111026504018        111017270484  
     111018195207        111022694864        110995234769        111020463714  
     111020947494        111021057198        111021347896        111022191039  
     111022239613        110998691028        111022297718        111022419329  
     111023396206        111046944881        111023521262  

111008032781

     111002069483        111016934955        111026514955        111017270545  
     111018195291        111022698935        110995206521        111020463758  
     111020947530        111021057225        111021348020        111022191241  
     111022239643        110998663395        111022297747        111022419352  
     111023396227        111046972333        111023521281  

111008032804

     111002057063        111016934991        111026525892        111017270607  
     111018195375        111022703007        110995178274        111020463803  
     111020947567        111021057252        111021348145        111022191443  
     111022239673        110998635762        111022297777        111022419376  
     111023396249        111046999784        111023521300  

111008032905

     111002044643        111016935027        111026536830        111017270668  
     111018195458        111022707078        110995150027        111020463848  
     111020947603        111021057279        111021348269        111022191646  
     111022239703        110998608129        111022297806        111022419400  
     111023396271        111047027236        111023521319  

111008032983

     111002032222        111016935063        111026547767        111017270730  
     111018195542        111022711149        110995121779        111020463892  
     111020947639        111021057306        111021348393        111022191848  
     111022239733        110998580496        111022297835        111022419424  
     111023396292        111047054687        111023521338  

111008052334

     111002019802        111016935098        111026558704        111017270791  
     111018195626        111022715220        110995093532        111020463937  
     111020947676        111021057333        111021348517        111022192051  
     111022239762        110998552863        111022297865        111022419448  
     111023396314        111047082139        111023521357  

111008052525

     111002007382        111016935134        111026569642        111017270853  
     111018195709        111022719291        110995065284        111020463982  
     111020947712        111021057360        111021348642        111022192253  
     111022239792        110998525230        111022297894        111022419472  
     111023396335        111047109590        111023521376  

111008052569

     111001994962        111016935170        111026580579        111017270915  
     111018195793        111022723363        110995037037        111020464027  
     111020947748        111021057387        111021348766        111022192455  
     111022239822        110998497597        111022297924        111022419496  
     111023396357        111047137042        111023521395  

111008052570

     111001982542        111016935206        111026591516        111017270976  
     111018195876        111022727434        110995008790        111020464071  
     111020947785        111021057414        111021348890        111022192658  
     111022239852        110998469964        111022297953        111022419520  
     111023396378        111047164493        111023521413  

111008052682

     111001970122        111016935242        111026602454        111017271038  
     111018195960        111022731505        110994980542        111020464116  
     111020947821        111021057441        111021349014        111022192860  
     111022239881        110998442331        111022297982        111022419544  
     111023396400        111047191945        111023521432  

111008052817

     111001957702        111016935277        111026613391        111017271099  
     111018196044        111022735576        110994952295        111020464161  
     111020947857        111021057468        111021349138        111022193063  
     111022239911        110998414698        111022298012        111022419567  
     111023396421        111047219396        111023521451  

111008052840

     111001945281        111016935313        111026624328        111017271161  
     111018196127        111022739647        110994924047        111020464205  
     111020947894        111021057494        111021349263        111022193265  
     111022239941        110998387065        111022298041        111022419591  
     111023396443        111047246847        111023521470  

111008052895

     111001932861        111016935349        111026635265        111017271222  
     111018196211        111022743719        110994895800        111020464250  
     111020947930        111021057521        111021349387        111022193467  
     111022239971        110998359432        111022298071        111022419615  
     111023396464        111047274299        111023521489  

111008151930

     111001920441        111016935385        111026646203        111017271284  
     111018196295        111022747790        110994867553        111020464295  
     111020947966        111021057548        111021349511        111022193670  
     111022240000        110998331799        111022298100        111022419639  
     111023396486        111047301750        111023521508  

111008033197

     111001908021        111016935421        111026657140        111017271346  
     111018196378        111022751861        110994839305        111020464340  
     111020948003        111021057575        111021349635        111022193872  
     111022240030        110998304166        111022298129        111022419663  
     111023396507        111047329202        111023521527  

111008033210

     111001895601        111016935456        111026668077        111017271407  
     111018196462        111022755932        110994811058        111020464384  
     111020948039        111021057602        111021349760        111022194075  
     111022240060        110998276533        111022298159        111022419687  
     111023396529        111047356653        111023521546  

111008033412

     111001883181        111016935492        111026679015        111017271469  
     111018196545        111022760003        110994782810        111020464429  
     111020948075        111021057629        111021349884        111022194277  
     111022240090        110998248900        111022298188        111022419711  
     111023396550        111047384105        111023521565  

111008033557

     111001870761        111016935528        111026689952        111017271530  
     111018196629        111022764075        110994754563        111020464474  
     111020948112        111021057656        111021350008        111022194479  
     111022240120        110998221267        111022298218        111022419735  
     111023396572        111047411556        111023521584  

111008033579

     111001858340        111016935564        111026700889        111017271592  
     111018196713        111022768146        110994726316        111020464518  
     111020948148        111021057683        111021350132        111022194682  
     111022240149        110998193634        111022298247        111022419759  
     111023396593        111047439008        111023521603  

111008033647

     111001845920        111016935600        111026711827        111017271653  
     111018196796        111022772217        110994698068        111020464563  
     111020948184        111021057710        111021350257        111022194884  
     111022240179        110998166001        111022298276        111022419782  
     111023396615        111047466459        111023521622  

111008033704

     111001833500        111016935635        111026722764        111017271715  
     111018196880        111022776288        110994669821        111020464608  
     111020948221        111021057737        111021350381        111022195087  
     111022240209        110998138367        111022298306        111022419806  
     111023396636        111047493911        111023521640  

111008033726

     111001821080        111016935671        111026733701        111017271777  
     111018196964        111022780359        110994641573        111020464653  
     111020948257        111021057764        111021350505        111022195289  
     111022240239        110998110734        111022298335        111022419830  
     111023396658        111047521362        111023521659  

111008033771

     111001808660        111016935707        111026744639        111017271838  
     111018197047        111022784431        110994613326        111020464697  
     111020948294        111021057791        111021350629        111022195491  
     111022240268        110998083101        111022298365        111022419854  
     111023396679        111047548813        111023521678  

111008033850

     111001796240        111016935743        111026755576        111017271900  
     111018197131        111022788502        110994585079        111020464742  
     111020948330        111021057818        111021350753        111022195694  
     111022240298        110998055468        111022298394        111022419878  
     111023396701        111047576265        111023521697  

111008033872

     111001783820        111016935779        111026766513        111017271961  
     111018197214        111022792573        110994556831        111020464787  
     111020948366        111021057845        111021350878        111022195896  
     111022240328        110998027835        111022298423        111022419902  
     111023396722        111047603716        111023521716  

111008033939

     111001771399        111016935814        111026777451        111017272023  
     111018197298        111022796644        110994528584        111020464831  
     111020948403        111021057872        111021351002        111022196099  
     111022240358        110998000202        111022298453        111022419926  
     111023396744        111047631168        111023521735  

111008033951

     111001758979        111016935850        111026788388        111017272084  
     111018197382        111022800715        110994500336        111020464876  
     111020948439        111021057899        111021351126        111022196301  
     111022240388        110997972569        111022298482        111022419950  
     111023396765        111047658619        111023521754  

111008034121

     111001746559        111016935886        111026799325        111017272146  
     111018197465        111022804787        110994472089        111020464921  
     111020948475        111021057926        111021351250        111022196503  
     111022240417        110997944936        111022298512        111022419973  
     111023396787        111047686071        111023521773  

111008034176

     111001734139        111016935922        111026810263        111017272208  
     111018197549        111022808858        110994443842        111020464966  
     111020948512        111021057953        111021351375        111022196706  
     111022240447        110997917303        111022298541        111022419997  
     111023396808        111047713522        111023521792  

111008034323

     111001721719        111016935958        111026821200        111017272269  
     111018197633        111022812929        110994415594        111020465010  
     111020948548        111021057979        111021351499        111022196908  
     111022240477        110997889670        111022298570        111022420021  
     111023396830        111047740974        111023521811  

111008053065

     111001709299        111016935993        111026832137        111017272331  
     111018197716        111022817000        110994387347        111020465055  
     111020948584        111021058006        111021351623        111022197111  
     111022240507        110997862037        111022298600        111022420045  
     111023396851        111047768425        111023521830  

111008053122

     111001696879        111016936029        111026843074        111017272392  
     111018197800        111022821071        110994359099        111020465100  
     111020948621        111021058033        111021351747        111022197313  
     111022240536        110997834404        111022298629        111022420069  
     111023396873        111047795877        111023521849  

111008034479

     111001684458        111016936065        111026854012        111017272454  
     111018197884        111022825143        110994330852        111020465144  
     111020948657        111021058060        111021351872        111022197515  
     111022240566        110997806771        111022298659        111022420093  
     111023396894        111047823328        111023521867  

111008034536

     111001672038        111016936101        111026864949        111017272515  
     111018197967        111022829214        110994302605        111020465189  
     111020948693        111021058087        111021351996        111022197718  
     111022240596        110997779138        111022298688        111022420117  
     111023396916        111047850780        111023521886  

111008034682

     111001659618        111016936137        111026875886        111017272577  
     111018198051        111022833285        110994274357        111020465234  
     111020948730        111021058114        111021352120        111022197920  
     111022240626        110997751505        111022298717        111022420141  
     111023396937        111047878231        111023521905  

111008034761

     111001647198        111016936172        111026886824        111017272639  
     111018198134        111022837356        110994246110        111020465279  
     111020948766        111021058141        111021352244        111022198123  
     111022240655        110997723872        111022298747        111022420165  
     111023396959        111047905682        111023521924  

111008034783

     111001634778        111016936208        111026897761        111017272700  
     111018198218        111022841427        110994217862        111020465323  
     111020948802        111021058168        111021352368        111022198325  
     111022240685        110997696239        111022298776        111022420188  
     111023396980        111047933134        111023521943  

111008035166

     111001622358        111016936244        111026908698        111017272762  
     111018198302        111022845499        110994189615        111020465368  
     111020948839        111021058195        111021352493        111022198527  
     111022240715        110997668606        111022298806        111022420212  
     111023397002        111047960585        111023521962  

111008035391

     111001609938        111016936280        111026919636        111017272823  
     111018198385        111022849570        110994161368        111020465413  
     111020948875        111021058222        111021352617        111022198730  
     111022240745        110997640973        111022298835        111022420236  
     111023397024        111047988037        111023521981  

111008035481

     111001597517        111016936316        111026930573        111017272885  
     111018198469        111022853641        110994133120        111020465457  
     111020948911        111021058249        111021352741        111022198932  
     111022240775        110997613340        111022298864        111022420260  
     111023397045        111048015488        111023522000  

111008035526

     111001585097        111016936351        111026941510        111017272946  
     111018198553        111022857712        110994104873        111020465502  
     111020948948        111021058276        111021352865        111022199135  
     111022240804        110997585707        111022298894        111022420284  
     111023397067        111048042940        111023522019  

111008035582

     111001572677        111016936387        111026952448        111017273008  
     111018198636        111022861783        110994076625        111020465547  
     111020948984        111021058303        111021352990        111022199337  
     111022240834        110997558074        111022298923        111022420308  
     111023397088        111048070391        111023522038  

111008035638

     111001560257        111016936423        111026963385        111017273070  
     111018198720        111022865855        110994048378        111020465592  
     111020949020        111021058330        111021353114        111022199539  
     111022240864        110997530441        111022298953        111022420332  
     111023397110        111048097843        111023522057  

111008035717

     111001547837        111016936459        111026974322        111017273131  
     111018198803        111022869926        110994020131        111020465636  
     111020949057        111021058357        111021353238        111022199742  
     111022240894        110997502808        111022298982        111022420356  
     111023397131        111048125294        111023522075  

111008035841

     111001535417        111016936495        111026985260        111017273193  
     111018198887        111022873997        110993991883        111020465681  
     111020949093        111021058384        111021353362        111022199944  
     111022240923        110997475175        111022299011        111022420380  
     111023397153        111048152746        111023522094  

111008036156

     111001522997        111016936530        111026996197        111017273254  
     111018198971        111022878068        110993963636        111020465726  
     111020949129        111021058411        111021353486        111022200147  
     111022240953        110997447542        111022299041        111022420403  
     111023397174        111048180197        111023522113  

111008096949

     111001510576        111016936566        111027007134        111017273316  
     111018199054        111022882139        110993935388        111020465770  
     111020949166        111021058437        111021353611        111022200349  
     111022240983        110997419909        111022299070        111022420427  
     111023397196        111048207648        111023522132  

111008036381

     111001498156        111016936602        111027018071        111017273377  
     111018199138        111022886211        110993907141        111020465815  
     111020949202        111021058464        111021353735        111022200551  
     111022241013        110997392276        111022299100        111022420451  
     111023397217        111048235100        111023522151  

111008036493

     111001485736        111016936638        111027029009        111017273439  
     111018199222        111022890282        110993878894        111020465860  
     111020949238        111021058491        111021353859        111022200754  
     111022241042        110997364643        111022299129        111022420475  
     111023397239        111048262551        111023522170  

111008036875

     111001473316        111016936674        111027039946        111017273501  
     111018199305        111022894353        110993850646        111020465905  
     111020949275        111021058518        111021353983        111022200956  
     111022241072        110997337010        111022299158        111022420499  
     111023397260        111048290003        111023522189  

111008036921

     111001460896        111016936709        111027050883        111017273562  
     111018199389        111022898424        110993822399        111020465949  
     111020949311        111021058545        111021354108        111022201159  
     111022241102        110997309377        111022299188        111022420523  
     111023397282        111048317454        111023522208  

111008037034

     111001448476        111016936745        111027061821        111017273624  
     111018199472        111022902495        110993794151        111020465994  
     111020949347        111021058572        111021354232        111022201361  
     111022241132        110997281744        111022299217        111022420547  
     111023397303        111048344906        111023522227  

111008037124

     111001436056        111016936781        111027072758        111017273685  
     111018199556        111022906567        110993765904        111020466039  
     111020949384        111021058599        111021354356        111022201563  
     111022241162        110997254111        111022299247        111022420571  
     111023397325        111048372357        111023522246  

111008037269

     111001423635        111016936817        111027083695        111017273747  
     111018199640        111022910638        110993737657        111020466083  
     111020949420        111021058626        111021354480        111022201766  
     111022241191        110997226478        111022299276        111022420595  
     111023397346        111048399809        111023522265  

111008037315

     111001411215        111016936853        111027094633        111017273808  
     111018199723        111022914709        110993709409        111020466128  
     111020949456        111021058653        111021354605        111022201968  
     111022241221        110997198845        111022299305        111022420618  
     111023397368        111048427260        111023522284  

111008037359

     111001398795        111016936888        111027105570        111017273870  
     111018199807        111022918780        110993681162        111020466173  
     111020949493        111021058680        111021354729        111022202171  
     111022241251        110997171211        111022299335        111022420642  
     111023397389        111048454712        111023522302  

111008077128

     111001386375        111016936924        111027116507        111017273932  
     111018199891        111022922851        110993652914        111020466218  
     111020949529        111021058707        111021354853        111022202373  
     111022241281        110997143578        111022299364        111022420666  
     111023397411        111048482163        111023522321  

111008037720

     111001373955        111016936960        111027127445        111017273993  
     111018199974        111022926923        110993624667        111020466262  
     111020949566        111021058734        111021354977        111022202575  
     111022241310        110997115945        111022299394        111022420690  
     111023397432        111048509614        111023522340  

111008037810

     111001361535        111016936996        111027138382        111017274055  
     111018200058        111022930994        110993596420        111020466307  
     111020949602        111021058761        111021355101        111022202778  
     111022241340        110997088312        111022299423        111022420714  
     111023397454        111048537066        111023522359  

111008038057

     111001349115        111016937032        111027149319        111017274116  
     111018200141        111022935065        110993568172        111020466352  
     111020949638        111021058788        111021355226        111022202980  
     111022241370        110997060679        111022299452        111022420738  
     111023397475        111048564517        111023522378  

111008038091

     111001336694        111016937067        111027160257        111017274178  
     111018200225        111022939136        110993539925        111020466396  
     111020949675        111021058815        111021355350        111022203183  
     111022241400        110997033046        111022299482        111022420762  
     111023397497        111048591969        111023522397  

111008038158

     111001324274        111016937103        111027171194        111017274239  
     111018200309        111022943207        110993511677        111020466441  
     111020949711        111021058842        111021355474        111022203385  
     111022241430        110997005413        111022299511        111022420786  
     111023397518        111048619420        111023522416  

111008038293

     111001311854        111016937139        111027182131        111017274301  
     111018200392        111022947279        110993483430        111020466486  
     111020949747        111021058869        111021355598        111022203587  
     111022241459        110996977780        111022299541        111022420809  
     111023397540        111048646872        111023522435  

111008038541

     111001299434        111016937175        111027193069        111017274363  
     111018200476        111022951350        110993455183        111020466531  
     111020949784        111021058896        111021355723        111022203790  
     111022241489        110996950147        111022299570        111022420833  
     111023397561        111048674323        111023522454  

111008038642

     111001287014        111016937211        111027204006        111017274424  
     111018200560        111022955421        110993426935        111020466575  
     111020949820        111021058922        111021355847        111022203992  
     111022241519        110996922514        111022299599        111022420857  
     111023397583        111048701775        111023522473  

111008038732

     111001274594        111016937246        111027214943        111017274486  
     111018200643        111022959492        110993398688        111020466620  
     111020949856        111021058949        111021355971        111022204195  
     111022241549        110996894881        111022299629        111022420881  
     111023397604        111048729226        111023522492  

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111008038743

     111001262174        111016937282        111027225880        111017274547  
     111018200727        111022963563        110993370440        111020466665  
     111020949893        111021058976        111021356095        111022204397  
     111022241578        110996867248        111022299658        111022420905  
     111023397626        111048756678        111023522511  

111008038934

     111001249753        111016937318        111027236818        111017274609  
     111018200811        111022967635        110993342193        111020466709  
     111020949929        111021059003        111021356220        111022204599  
     111022241608        110996839615        111022299688        111022420929  
     111023397647        111048784129        111023522529  

111008039283

     111001237333        111016937354        111027247755        111017274670  
     111018200894        111022971706        110993313946        111020466754  
     111020949965        111021059030        111021356344        111022204802  
     111022241638        110996811982        111022299717        111022420953  
     111023397669        111048811581        111023522548  

111008039384

     111001224913        111016937390        111027258692        111017274732  
     111018200978        111022975777        110993285698        111020466799  
     111020950002        111021059057        111021356468        111022205004  
     111022241668        110996784349        111022299746        111022420977  
     111023397690        111048839032        111023522567  

111008039508

     111001212493        111016937425        111027269630        111017274794  
     111018201061        111022979848        110993257451        111020466844  
     111020950038        111021059084        111021356592        111022205207  
     111022241697        110996756716        111022299776        111022421001  
     111023397712        111048866483        111023522586  

111008039788

     111001200073        111016937461        111027280567        111017274855  
     111018201145        111022983919        110993229203        111020466888  
     111020950074        111021059111        111021356716        111022205409  
     111022241727        110996729083        111022299805        111022421024  
     111023397733        111048893935        111023522605  

111008039845

     111001187653        111016937497        111027291504        111017274917  
     111018201229        111022987991        110993200956        111020466933  
     111020950111        111021059138        111021356841        111022205611  
     111022241757        110996701450        111022299835        111022421048  
     111023397755        111048921386        111023522624  

111008039889

     111001175233        111016937533        111027302442        111017274978  
     111018201312        111022992062        110993172709        111020466978  
     111020950147        111021059165        111021356965        111022205814  
     111022241787        110996673817        111022299864        111022421072  
     111023397777        111048948838        111023522643  

111008040128

     111001162812        111016937569        111027313379        111017275040  
     111018201396        111022996133        110993144461        111020467022  
     111020950183        111021059192        111021357089        111022206016  
     111022241817        110996646184        111022299893        111022421096  
     111023397798        111048976289        111023522662  

111008040229

     111001150392        111016937604        111027324316        111017275101  
     111018201480        111023000204        110993116214        111020467067  
     111020950220        111021059219        111021357213        111022206219  
     111022241846        110996618551        111022299923        111022421120  
     111023397820        111049003741        111023522681  

111008040230

     111001137972        111016937640        111027335254        111017275163  
     111018201563        111023004275        110993087966        111020467112  
     111020950256        111021059246        111021357338        111022206421  
     111022241876        110996590918        111022299952        111022421144  
     111023397841        111049031192        111023522700  

111008040735

     111001125552        111016937676        111027346191        111017275225  
     111018201647        111023008347        110993059719        111020467157  
     111020950292        111021059273        111021357462        111022206623  
     111022241906        110996563285        111022299982        111022421168  
     111023397863        111049058644        111023522719  

111008040779

     111001113132        111016937712        111027357128        111017275286  
     111018201730        111023012418        110993031472        111020467201  
     111020950329        111021059300        111021357586        111022206826  
     111022241936        110996535652        111022300011        111022421192  
     111023397884        111049086095        111023522737  

111008040825

     111001100712        111016937748        111027368066        111017275348  
     111018201814        111023016489        110993003224        111020467246  
     111020950365        111021059327        111021357710        111022207028  
     111022241965        110996508019        111022300040        111022421216  
     111023397906        111049113547        111023522756  

111008040847

     111001088292        111016937783        111027379003        111017275409  
     111018201898        111023020560        110992974977        111020467291  
     111020950401        111021059354        111021357834        111022207231  
     111022241995        110996480386        111022300070        111022421239  
     111023397927        111049140998        111023522775  

111008040937

     111001075871        111016937819        111027389940        111017275471  
     111018201981        111023024631        110992946729        111020467335  
     111020950438        111021059380        111021357959        111022207433  
     111022242025        110996452753        111022300099        111022421263  
     111023397949        111049168449        111023522794  

111008041310

     111001063451        111016937855        111027400877        111017275532  
     111018202065        111023028703        110992918482        111020467380  
     111020950474        111021059407        111021358083        111022207635  
     111022242055        110996425120        111022300129        111022421287  
     111023397970        111049195901        111023522813  

111008041387

     111001051031        111016937891        111027411815        111017275594  
     111018202149        111023032774        110992890235        111020467425  
     111020950510        111021059434        111021358207        111022207838  
     111022242084        110996397487        111022300158        111022421311  
     111023397992        111049223352        111023522832  

111008041703

     111001038611        111016937927        111027422752        111017275656  
     111018202232        111023036845        110992861987        111020467470  
     111020950547        111021059461        111021358331        111022208040  
     111022242114        110996369854        111022300187        111022421335  
     111023398013        111049250804        111023522851  

111008041769

     111001026191        111016937962        111027433689        111017275717  
     111018202316        111023040916        110992833740        111020467514  
     111020950583        111021059488        111021358456        111022208243  
     111022242144        110996342221        111022300217        111022421359  
     111023398035        111049278255        111023522870  

111008041860

     111001013771        111016937998        111027444627        111017275779  
     111018202399        111023044987        110992805492        111020467559  
     111020950619        111021059515        111021358580        111022208445  
     111022242174        110996314588        111022300246        111022421383  
     111023398056        111049305707        111023522889  

111008041949

     111001001351        111016938034        111027455564        111017275840  
     111018202483        111023049059        110992777245        111020467604  
     111020950656        111021059542        111021358704        111022208647  
     111022242204        110996286955        111022300276        111022421407  
     111023398078        111049333158        111023522908  

111008042029

     111000988930        111016938070        111027466501        111017275902  
     111018202567        111023053130        110992748998        111020467648  
     111020950692        111021059569        111021358828        111022208850  
     111022242233        110996259322        111022300305        111022421431  
     111023398099        111049360610        111023522927  

111008042175

     111000976510        111016938106        111027477439        111017275963  
     111018202650        111023057201        110992720750        111020467693  
     111020950728        111021059596        111021358953        111022209052  
     111022242263        110996231689        111022300334        111022421454  
     111023398121        111049388061        111023522946  

111008042210

     111000964090        111016938141        111027488376        111017276025  
     111018202734        111023061272        110992692503        111020467738  
     111020950765        111021059623        111021359077        111022209255  
     111022242293        110996204055        111022300364        111022421478  
     111023398142        111049415513        111023522964  

111008042355

     111000951670        111016938177        111027499313        111017276087  
     111018202818        111023065343        110992664255        111020467783  
     111020950801        111021059650        111021359201        111022209457  
     111022242323        110996176422        111022300393        111022421502  
     111023398164        111049442964        111023522983  

111008042625

     111000939250        111016938213        111027510251        111017276148  
     111018202901        111023069415        110992636008        111020467827  
     111020950838        111021059677        111021359325        111022209659  
     111022242352        110996148789        111022300423        111022421526  
     111023398185        111049470415        111023523002  

111008042636

     111000926830        111016938249        111027521188        111017276210  
     111018202985        111023073486        110992607761        111020467872  
     111020950874        111021059704        111021359449        111022209862  
     111022242382        110996121156        111022300452        111022421550  
     111023398207        111049497867        111023523021  

111008042670

     111000914410        111016938285        111027532125        111017276271  
     111018203068        111023077557        110992579513        111020467917  
     111020950910        111021059731        111021359574        111022210064  
     111022242412        110996093523        111022300481        111022421574  
     111023398228        111049525318        111023523040  

111008042827

     111000901989        111016938320        111027543063        111017276333  
     111018203152        111023081628        110992551266        111020467961  
     111020950947        111021059758        111021359698        111022210267  
     111022242442        110996065890        111022300511        111022421598  
     111023398250        111049552770        111023523059  

111008014444

     111000889569        111016938356        111027554000        111017276394  
     111018203236        111023085699        110992523018        111020468006  
     111020950983        111021059785        111021359822        111022210469  
     111022242472        110996038257        111022300540        111022421622  
     111023398271        111049580221        111023523078  

111008014499

     111000877149        111016938392        111027564937        111017276456  
     111018203319        111023089771        110992494771        111020468051  
     111020951019        111021059812        111021359946        111022210671  
     111022242501        110996010624        111022300570        111022421645  
     111023398293        111049607673        111023523097  

111008014646

     111000864729        111016938428        111027575875        111017276518  
     111018203403        111023093842        110992466524        111020468096  
     111020951056        111021059839        111021360071        111022210874  
     111022242531        110995982991        111022300599        111022421669  
     111023398314        111049635124        111023523116  

111008014758

     111000852309        111016938464        111027586812        111017276579  
     111018203487        111023097913        110992438276        111020468140  
     111020951092        111021059865        111021360195        111022211076  
     111022242561        110995955358        111022300628        111022421693  
     111023398336        111049662576        111023523135  

111008014792

     111000839889        111016938499        111027597749        111017276641  
     111018203570        111023101984        110992410029        111020468185  
     111020951128        111021059892        111021360319        111022211279  
     111022242591        110995927725        111022300658        111022421717  
     111023398357        111049690027        111023523154  

111008014859

     111000827469        111016938535        111027608686        111017276702  
     111018203654        111023106055        110992381781        111020468230  
     111020951165        111021059919        111021360443        111022211481  
     111022242620        110995900092        111022300687        111022421741  
     111023398379        111049717479        111023523173  

111008043075

     111000815048        111016938571        111027619624        111017276764  
     111018203738        111023110127        110992353534        111020468274  
     111020951201        111021059946        111021360568        111022211683  
     111022242650        110995872459        111022300717        111022421765  
     111023398400        111049744930        111023523191  

111008043121

     111000802628        111016938607        111027630561        111017276825  
     111018203821        111023114198        110992325287        111020468319  
     111020951237        111021059973        111021360692        111022211886  
     111022242680        110995844826        111022300746        111022421789  
     111023398422        111049772382        111023523210  

111008043288

     111000790208        111016938643        111027641498        111017276887  
     111018203905        111023118269        110992297039        111020468364  
     111020951274        111021060000        111021360816        111022212088  
     111022242710        110995817193        111022300775        111022421813  
     111023398443        111049799833        111023523229  

111008043356

     111000777788        111016938678        111027652436        111017276949  
     111018203988        111023122340        110992268792        111020468409  
     111020951310        111021060027        111021360940        111022212291  
     111022242739        110995789560        111022300805        111022421837  
     111023398465        111049827284        111023523248  

111008043378

     111000765368        111016938714        111027663373        111017277010  
     111018204072        111023126411        110992240544        111020468453  
     111020951346        111021060054        111021361064        111022212493  
     111022242769        110995761927        111022300834        111022421860  
     111023398486        111049854736        111023523267  

111008043468

     111000752948        111016938750        111027674310        111017277072  
     111018204156        111023130483        110992212297        111020468498  
     111020951383        111021060081        111021361189        111022212695  
     111022242799        110995734294        111022300864        111022421884  
     111023398508        111049882187        111023523286  

111008043479

     111000740528        111016938786        111027685248        111017277133  
     111018204239        111023134554        110992184050        111020468543  
     111020951419        111021060108        111021361313        111022212898  
     111022242829        110995706661        111022300893        111022421908  
     111023398530        111049909639        111023523305  

111008043514

     111000728107        111016938822        111027696185        111017277195  
     111018204323        111023138625        110992155802        111020468587  
     111020951455        111021060135        111021361437        111022213100  
     111022242859        110995679028        111022300922        111022421932  
     111023398551        111049937090        111023523324  

111008043895

     111000715687        111016938857        111027707122        111017277256  
     111018204407        111023142696        110992127555        111020468632  
     111020951492        111021060162        111021361561        111022213303  
     111022242888        110995651395        111022300952        111022421956  
     111023398573        111049964542        111023523343  

111008044043

     111000703267        111016938893        111027718060        111017277318  
     111018204490        111023146767        110992099307        111020468677  
     111020951528        111021060189        111021361686        111022213505  
     111022242918        110995623762        111022300981        111022421980  
     111023398594        111049991993        111023523362  

111008044100

     111000690847        111016938929        111027728997        111017277380  
     111018204574        111023150839        110992071060        111020468722  
     111020951564        111021060216        111021361810        111022213707  
     111022242948        110995596129        111022301011        111022422004  
     111023398616        111050019445        111023523381  

111007996396

     111000678427        111016938965        111027739934        111017277441  
     111018204657        111023154910        110992042813        111020468766  
     111020951601        111021060243        111021361934        111022213910  
     111022242978        110995568496        111022301040        111022422028  
     111023398637        111050046896        111023523399  

111007996420

     111000666007        111016939001        111027750872        111017277503  
     111018204741        111023158981        110992014565        111020468811  
     111020951637        111021060270        111021362058        111022214112  
     111022243007        110995540863        111022301069        111022422052  
     111023398659        111050074348        111023523418  

111007996453

     111000653587        111016939036        111027761809        111017277564  
     111018204825        111023163052        110991986318        111020468856  
     111020951673        111021060297        111021362182        111022214315  
     111022243037        110995513230        111022301099        111022422075  
     111023398680        111050101799        111023523437  

111007996475

     111000641166        111016939072        111027772746        111017277626  
     111018204908        111023167123        110991958070        111020468900  
     111020951710        111021060323        111021362307        111022214517  
     111022243067        110995485597        111022301128        111022422099  
     111023398702        111050129250        111023523456  

111007996509

     111000628746        111016939108        111027783683        111017277687  
     111018204992        111023171195        110991929823        111020468945  
     111020951746        111021060350        111021362431        111022214719  
     111022243097        110995457964        111022301158        111022422123  
     111023398723        111050156702        111023523475  

111007996598

     111000616326        111016939144        111027794621        111017277749  
     111018205076        111023175266        110991901576        111020468990  
     111020951782        111021060377        111021362555        111022214922  
     111022243126        110995430331        111022301187        111022422147  
     111023398745        111050184153        111023523494  

111007996868

     111000603906        111016939180        111027805558        111017277811  
     111018205159        111023179337        110991873328        111020469035  
     111020951819        111021060404        111021362679        111022215124  
     111022243156        110995402698        111022301216        111022422171  
     111023398766        111050211605        111023523513  

111008016750

     111000591486        111016939215        111027816495        111017277872  
     111018205243        111023183408        110991845081        111020469079  
     111020951855        111021060431        111021362804        111022215327  
     111022243186        110995375065        111022301246        111022422195  
     111023398788        111050239056        111023523532  

111008023343

     111000579066        111016939251        111027827433        111017277934  
     111018205326        111023187479        110991816833        111020469124  
     111020951891        111021060458        111021362928        111022215529  
     111022243216        110995347432        111022301275        111022422219  
     111023398809        111050266508        111023523551  

111008023365

     111000566646        111016939287        111027838370        111017277995  
     111018205410        111023191551        110991788586        111020469169  
     111020951928        111021060485        111021363052        111022215731  
     111022243246        110995319799        111022301305        111022422243  
     111023398831        111050293959        111023523570  

111008023578

     111000554225        111016939323        111027849307        111017278057  
     111018205494        111023195622        110991760339        111020469213  
     111020951964        111021060512        111021363176        111022215934  
     111022243275        110995292166        111022301334        111022422267  
     111023398852        111050321411        111023523589  

111008023646

     111000541805        111016939359        111027860245        111017278118  
     111018205577        111023199693        110991732091        111020469258  
     111020952000        111021060539        111021363301        111022216136  
     111022243305        110995264533        111022301363        111022422290  
     111023398874        111050348862        111023523608  

111008023679

     111000529385        111016939394        111027871182        111017278180  
     111018205661        111023203764        110991703844        111020469303  
     111020952037        111021060566        111021363425        111022216339  
     111022243335        110995236899        111022301393        111022422314  
     111023398895        111050376314        111023523626  

111008023725

     111000516965        111016939430        111027882119        111017278242  
     111018205745        111023207835        110991675596        111020469348  
     111020952073        111021060593        111021363549        111022216541  
     111022243365        110995209266        111022301422        111022422338  
     111023398917        111050403765        111023523645  

111008023860

     111000504545        111016939466        111027893057        111017278303  
     111018205828        111023211907        110991647349        111020469392  
     111020952110        111021060620        111021363673        111022216743  
     111022243394        110995181633        111022301452        111022422362  
     111023398938        111050431216        111023523664  

111008023916

     111000492125        111016939502        111027903994        111017278365  
     111018205912        111023215978        110991619102        111020469437  
     111020952146        111021060647        111021363797        111022216946  
     111022243424        110995154000        111022301481        111022422386  
     111023398960        111050458668        111023523683  

111008023927

     111000479705        111016939538        111027914931        111017278426  
     111018205995        111023220049        110991590854        111020469482  
     111020952182        111021060674        111021363922        111022217148  
     111022243454        110995126367        111022301510        111022422410  
     111023398981        111050486119        111023523702  

111008023938

     111000467284        111016939573        111027925869        111017278488  
     111018206079        111023224120        110991562607        111020469526  
     111020952219        111021060701        111021364046        111022217351  
     111022243484        110995098734        111022301540        111022422434  
     111023399003        111050513571        111023523721  

111008023949

     111000454864        111016939609        111027936806        111017278549  
     111018206163        111023228191        110991534359        111020469571  
     111020952255        111021060728        111021364170        111022217553  
     111022243514        110995071101        111022301569        111022422458  
     111023399024        111050541022        111023523740  

111008023994

     111000442444        111016939645        111027947743        111017278611  
     111018206246        111023232263        110991506112        111020469616  
     111020952291        111021060755        111021364294        111022217755  
     111022243543        110995043468        111022301599        111022422481  
     111023399046        111050568474        111023523759  

111008024221

     111000430024        111016939681        111027958681        111017278673  
     111018206330        111023236334        110991477865        111020469661  
     111020952328        111021060782        111021364419        111022217958  
     111022243573        110995015835        111022301628        111022422505  
     111023399067        111050595925        111023523778  

111008024243

     111000417604        111016939717        111027969618        111017278734  
     111018206414        111023240405        110991449617        111020469705  
     111020952364        111021060808        111021364543        111022218160  
     111022243603        110994988202        111022301657        111022422529  
     111023399089        111050623377        111023523797  

111008044155

     111000405184        111016939752        111027980555        111017278796  
     111018206497        111023244476        110991421370        111020469750  
     111020952400        111021060835        111021364667        111022218363  
     111022243633        110994960569        111022301687        111022422553  
     111023399110        111050650828        111023523816  

111008044166

     111000392764        111016939788        111027991492        111017278857  
     111018206581        111023248547        110991393122        111020469795  
     111020952437        111021060862        111021364791        111022218565  
     111022243662        110994932936        111022301716        111022422577  
     111023399132        111050678280        111023523835  

111008044177

     111000380343        111016939824        111028002430        111017278919  
     111018206665        111023252619        110991364875        111020469839  
     111020952473        111021060889        111021364916        111022218767  
     111022243692        110994905303        111022301746        111022422601  
     111023399153        111050705731        111023523853  

111008044313

     111000367923        111016939860        111028013367        111017278980  
     111018206748        111023256690        110991336628        111020469884  
     111020952509        111021060916        111021365040        111022218970  
     111022243722        110994877670        111022301775        111022422625  
     111023399175        111050733183        111023523872  

111008044403

     111000355503        111016939896        111028024304        111017279042  
     111018206832        111023260761        110991308380        111020469929  
     111020952546        111021060943        111021365164        111022219172  
     111022243752        110994850037        111022301804        111022422649  
     111023399196        111050760634        111023523891  

111008044593

     111000343083        111016939931        111028035242        111017279104  
     111018206915        111023264832        110991280133        111020469974  
     111020952582        111021060970        111021365288        111022219375  
     111022243781        110994822404        111022301834        111022422673  
     111023399218        111050788085        111023523910  

111008044616

     111000330663        111016939967        111028046179        111017279165  
     111018206999        111023268903        110991251885        111020470018  
     111020952618        111021060997        111021365412        111022219577  
     111022243811        110994794771        111022301863        111022422696  
     111023399239        111050815537        111023523929  

111008044773

     111000318243        111016940003        111028057116        111017279227  
     111018207083        111023272975        110991223638        111020470063  
     111020952655        111021061024        111021365537        111022219779  
     111022243841        110994767138        111022301893        111022422720  
     111023399261        111050842988        111023523948  

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111008044841

     111000305823        111016940039        111028068054        111017279288  
     111018207166        111023277046        110991195391        111020470108  
     111020952691        111021061051        111021365661        111022219982  
     111022243871        110994739505        111022301922        111022422744  
     111023399283        111050870440        111023523967  

111008044863

     111000293402        111016940075        111028078991        111017279350  
     111018207250        111023281117        110991167143        111020470152  
     111020952727        111021061078        111021365785        111022220184  
     111022243901        110994711872        111022301951        111022422768  
     111023399304        111050897891        111023523986  

111008044919

     111000280982        111016940110        111028089928        111017279411  
     111018207334        111023285188        110991138896        111020470197  
     111020952764        111021061105        111021365909        111022220387  
     111022243930        110994684239        111022301981        111022422792  
     111023399326        111050925343        111023524005  

111008044931

     111000268562        111016940146        111028100866        111017279473  
     111018207417        111023289259        110991110648        111020470242  
     111020952800        111021061132        111021366034        111022220589  
     111022243960        110994656606        111022302010        111022422816  
     111023399347        111050952794        111023524024  

111008045022

     111000256142        111016940182        111028111803        111017279535  
     111018207501        111023293331        110991082401        111020470287  
     111020952836        111021061159        111021366158        111022220791  
     111022243990        110994628973        111022302040        111022422840  
     111023399369        111050980246        111023524043  

111008104264

     111000243722        111016940218        111028122740        111017279596  
     111018207584        111023297402        110991054154        111020470331  
     111020952873        111021061186        111021366282        111022220994  
     111022244020        110994601340        111022302069        111022422864  
     111023399390        111051007697        111023524061  

111007997094

     111000231302        111016940254        111028133678        111017279658  
     111018207668        111023301473        110991025906        111020470376  
     111020952909        111021061213        111021366406        111022221196  
     111022244049        110994573707        111022302098        111022422888  
     111023399412        111051035149        111023524080  

111007997106

     111000218882        111016940289        111028144615        111017279719  
     111018207752        111023305544        110990997659        111020470421  
     111020952945        111021061240        111021366530        111022221399  
     111022244079        110994546074        111022302128        111022422911  
     111023399433        111051062600        111023524099  

111007997308

     111000206461        111016940325        111028155552        111017279781  
     111018207835        111023309615        110990969411        111020470465  
     111020952982        111021061266        111021366655        111022221601  
     111022244109        110994518441        111022302157        111022422935  
     111023399455        111051090051        111023524118  

111007997331

     111000194041        111016940361        111028166489        111017279842  
     111018207919        111023313687        110990941164        111020470510  
     111020953018        111021061293        111021366779        111022221803  
     111022244139        110994490808        111022302187        111022422959  
     111023399476        111051117503        111023524137  

111007997577

     111000181621        111016940397        111028177427        111017279904  
     111018208003        111023317758        110990912917        111020470555  
     111020953054        111021061320        111021366903        111022222006  
     111022244168        110994463175        111022302216        111022422983  
     111023399498        111051144954        111023524156  

111007997689

     111000169201        111016940433        111028188364        111017279966  
     111018208086        111023321829        110990884669        111020470600  
     111020953091        111021061347        111021367027        111022222208  
     111022244198        110994435542        111022302245        111022423007  
     111023399519        111051172406        111023524175  

111008016772

     111000156781        111016940468        111028199301        111017280027  
     111018208170        111023325900        110990856422        111020470644  
     111020953127        111021061374        111021367152        111022222411  
     111022244228        110994407909        111022302275        111022423031  
     111023399541        111051199857        111023524194  

111008017447

     111000144361        111016940504        111028210239        111017280089  
     111018208253        111023329971        110990828174        111020470689  
     111020953163        111021061401        111021367276        111022222613  
     111022244258        110994380276        111022302304        111022423055  
     111023399562        111051227309        111023524213  

111008017582

     111000131941        111016940540        111028221176        111017280150  
     111018208337        111023334043        110990799927        111020470734  
     111020953200        111021061428        111021367400        111022222815  
     111022244288        110994352643        111022302334        111022423079  
     111023399584        111051254760        111023524232  

111008017694

     111000119520        111016940576        111028232113        111017280212  
     111018208421        111023338114        110990771680        111020470778  
     111020953236        111021061455        111021367524        111022223018  
     111022244317        110994325010        111022302363        111022423103  
     111023399605        111051282212        111023524251  

111008017706

     111000107100        111016940612        111028243051        111017280273  
     111018208504        111023342185        110990743432        111020470823  
     111020953272        111021061482        111021367649        111022223220  
     111022244347        110994297377        111022302392        111022423126  
     111023399627        111051309663        111023524270  

111008017740

     111000094680        111016940647        111028253988        111017280335  
     111018208588        111023346256        110990715185        111020470868  
     111020953309        111021061509        111021367773        111022223423  
     111022244377        110994269743        111022302422        111022423150  
     111023399648        111051337115        111023524288  

111008017762

     111000082260        111016940683        111028264925        111017280397  
     111018208672        111023350327        110990686937        111020470913  
     111020953345        111021061536        111021367897        111022223625  
     111022244407        110994242110        111022302451        111022423174  
     111023399670        111051364566        111023524307  

111008017773

     111000069840        111016940719        111028275863        111017280458  
     111018208755        111023354399        110990658690        111020470957  
     111020953382        111021061563        111021368021        111022223827  
     111022244436        110994214477        111022302481        111022423198  
     111023399691        111051392017        111023524326  

111008017920

     111000057420        111016940755        111028286800        111017280520  
     111018208839        111023358470        110990630443        111020471002  
     111020953418        111021061590        111021368145        111022224030  
     111022244466        110994186844        111022302510        111022423222  
     111023399713        111051419469        111023524345  

111008017964

     111000045000        111016940791        111028297737        111017280581  
     111018208922        111023362541        110990602195        111020471047  
     111020953454        111021061617        111021368270        111022224232  
     111022244496        110994159211        111022302539        111022423246  
     111023399734        111051446920        111023524364  

111008018022

     111000032579        111016940826        111028308675        111017280643  
     111018209006        111023366612        110990573948        111020471091  
     111020953491        111021061644        111021368394        111022224435  
     111022244526        110994131578        111022302569        111022423270  
     111023399756        111051474372        111023524383  

111008024625

     111000020159        111016940862        111028319612        111017280704  
     111018209090        111023370683        110990545700        111020471136  
     111020953527        111021061671        111021368518        111022224637  
     111022244556        110994103945        111022302598        111022423294  
     111023399777        111051501823        111023524402  

111008024636

     111000007739        111016940898        111028330549        111017280766  
     111018209173        111023374755        110990517453        111020471181  
     111020953563        111021061698        111021368642        111022224839  
     111022244585        110994076312        111022302628        111022423317  
     111023399799        111051529275        111023524421  

111008024669

     110999995319        111016940934        111028341487        111017280828  
     111018209257        111023378826        110990489206        111020471226  
     111020953600        111021061725        111021368767        111022225042  
     111022244615        110994048679        111022302657        111022423341  
     111023399820        111051556726        111023524440  

111008025019

     110999982899        111016940970        111028352424        111017280889  
     111018209341        111023382897        110990460958        111020471270  
     111020953636        111021061751        111021368891        111022225244  
     111022244645        110994021046        111022302686        111022423365  
     111023399842        111051584178        111023524459  

111008025042

     110999970479        111016941005        111028363361        111017280951  
     111018209424        111023386968        110990432711        111020471315  
     111020953672        111021061778        111021369015        111022225447  
     111022244675        110993993413        111022302716        111022423389  
     111023399863        111051611629        111023524478  

111008025121

     110999958059        111016941041        111028374298        111017281012  
     111018209508        111023391039        110990404463        111020471360  
     111020953709        111021061805        111021369139        111022225649  
     111022244704        110993965780        111022302745        111022423413  
     111023399885        111051639081        111023524497  

111008025312

     110999945638        111016941077        111028385236        111017281074  
     111018209592        111023395111        110990376216        111020471404  
     111020953745        111021061832        111021369264        111022225851  
     111022244734        110993938147        111022302775        111022423437  
     111023399906        111051666532        111023524515  

111008025345

     110999933218        111016941113        111028396173        111017281135  
     111018209675        111023399182        110990347969        111020471449  
     111020953781        111021061859        111021369388        111022226054  
     111022244764        110993910514        111022302804        111022423461  
     111023399928        111051693984        111023524534  

111008025402

     110999920798        111016941149        111028407110        111017281197  
     111018209759        111023403253        110990319721        111020471494  
     111020953818        111021061886        111021369512        111022226256  
     111022244794        110993882881        111022302833        111022423485  
     111023399949        111051721435        111023524553  

111008025479

     110999908378        111016941184        111028418048        111017281259  
     111018209842        111023407324        110990291474        111020471539  
     111020953854        111021061913        111021369636        111022226459  
     111022244823        110993855248        111022302863        111022423509  
     111023399971        111051748886        111023524572  

111008045303

     110999895958        111016941220        111028428985        111017281320  
     111018209926        111023411395        110990263226        111020471583  
     111020953890        111021061940        111021369760        111022226661  
     111022244853        110993827615        111022302892        111022423532  
     111023399992        111051776338        111023524591  

111008045651

     110999883538        111016941256        111028439922        111017281382  
     111018210010        111023415467        110990234979        111020471628  
     111020953927        111021061967        111021369885        111022226863  
     111022244883        110993799982        111022302922        111022423556  
     111023400014        111051803789        111023524610  

111008045695

     110999871118        111016941292        111028450860        111017281443  
     111018210093        111023419538        110990206732        111020471673  
     111020953963        111021061994        111021370009        111022227066  
     111022244913        110993772349        111022302951        111022423580  
     111023400036        111051831241        111023524629  

111008045943

     110999858697        111016941328        111028461797        111017281505  
     111018210177        111023423609        110990178484        111020471717  
     111020953999        111021062021        111021370133        111022227268  
     111022244943        110993744716        111022302980        111022423604  
     111023400057        111051858692        111023524648  

111008046067

     110999846277        111016941363        111028472734        111017281566  
     111018210261        111023427680        110990150237        111020471762  
     111020954036        111021062048        111021370257        111022227471  
     111022244972        110993717083        111022303010        111022423628  
     111023400079        111051886144        111023524667  

111008046102

     110999833857        111016941399        111028483672        111017281628  
     111018210344        111023431751        110990121989        111020471807  
     111020954072        111021062075        111021370382        111022227673  
     111022245002        110993689450        111022303039        111022423652  
     111023400100        111051913595        111023524686  

111008046135

     110999821437        111016941435        111028494609        111017281690  
     111018210428        111023435823        110990093742        111020471852  
     111020954108        111021062102        111021370506        111022227875  
     111022245032        110993661817        111022303069        111022423676  
     111023400122        111051941047        111023524705  

111008046191

     110999809017        111016941471        111028505546        111017281751  
     111018210511        111023439894        110990065495        111020471896  
     111020954145        111021062129        111021370630        111022228078  
     111022245062        110993634184        111022303098        111022423700  
     111023400143        111051968498        111023524723  

111008046416

     110999796597        111016941507        111028516484        111017281813  
     111018210595        111023443965        110990037247        111020471941  
     111020954181        111021062156        111021370754        111022228280  
     111022245091        110993606551        111022303127        111022423724  
     111023400165        111051995950        111023524742  

111008046427

     110999784177        111016941542        111028527421        111017281874  
     111018210679        111023448036        110990009000        111020471986  
     111020954217        111021062183        111021370878        111022228483  
     111022245121        110993578918        111022303157        111022423747  
     111023400186        111052023401        111023524761  

111007998006

     110999771756        111016941578        111028538358        111017281936  
     111018210762        111023452107        110989980752        111020472030  
     111020954254        111021062209        111021371003        111022228685  
     111022245151        110993551285        111022303186        111022423771  
     111023400208        111052050852        111023524780  

111007998017

     110999759336        111016941614        111028549295        111017281997  
     111018210846        111023456179        110989952505        111020472075  
     111020954290        111021062236        111021371127        111022228887  
     111022245181        110993523652        111022303216        111022423795  
     111023400229        111052078304        111023524799  

111008025772

     110999746916        111016941650        111028560233        111017282059  
     111018210930        111023460250        110989924258        111020472120  
     111020954326        111021062263        111021371251        111022229090  
     111022245210        110993496019        111022303245        111022423819  
     111023400251        111052105755        111023524818  

111008025996

     110999734496        111016941686        111028571170        111017282121  
     111018211013        111023464321        110989896010        111020472165  
     111020954363        111021062290        111021371375        111022229292  
     111022245240        110993468386        111022303274        111022423843  
     111023400272        111052133207        111023524837  

111008026021

     110999722076        111016941721        111028582107        111017282182  
     111018211097        111023468392        110989867763        111020472209  
     111020954399        111021062317        111021371500        111022229495  
     111022245270        110993440753        111022303304        111022423867  
     111023400294        111052160658        111023524856  

111008026054

     110999709656        111016941757        111028593045        111017282244  
     111018211180        111023472463        110989839515        111020472254  
     111020954435        111021062344        111021371624        111022229697  
     111022245300        110993413120        111022303333        111022423891  
     111023400315        111052188110        111023524875  

111008026133

     110999697236        111016941793        111028603982        111017282305  
     111018211264        111023476535        110989811268        111020472299  
     111020954472        111021062371        111021371748        111022229899  
     111022245330        110993385487        111022303363        111022423915  
     111023400337        111052215561        111023524894  

111008026256

     110999684815        111016941829        111028614919        111017282367  
     111018211348        111023480606        110989783021        111020472343  
     111020954508        111021062398        111021371872        111022230102  
     111022245359        110993357854        111022303392        111022423939  
     111023400358        111052243013        111023524913  

111008026425

     110999672395        111016941865        111028625857        111017282428  
     111018211431        111023484677        110989754773        111020472388  
     111020954544        111021062425        111021371997        111022230304  
     111022245389        110993330221        111022303421        111022423962  
     111023400380        111052270464        111023524932  

111008026470

     110999659975        111016941900        111028636794        111017282490  
     111018211515        111023488748        110989726526        111020472433  
     111020954581        111021062452        111021372121        111022230507  
     111022245419        110993302587        111022303451        111022423986  
     111023400401        111052297916        111023524950  

111008026638

     110999647555        111016941936        111028647731        111017282552  
     111018211599        111023492819        110989698278        111020472478  
     111020954617        111021062479        111021372245        111022230709  
     111022245449        110993274954        111022303480        111022424010  
     111023400423        111052325367        111023524969  

111008026773

     110999635135        111016941972        111028658669        111017282613  
     111018211682        111023496891        110989670031        111020472522  
     111020954654        111021062506        111021372369        111022230911  
     111022245478        110993247321        111022303510        111022424034  
     111023400444        111052352818        111023524988  

111008026896

     110999622715        111016942008        111028669606        111017282675  
     111018211766        111023500962        110989641784        111020472567  
     111020954690        111021062533        111021372493        111022231114  
     111022245508        110993219688        111022303539        111022424058  
     111023400466        111052380270        111023525007  

111008046674

     110999610295        111016942044        111028680543        111017282736  
     111018211849        111023505033        110989613536        111020472612  
     111020954726        111021062560        111021372618        111022231316  
     111022245538        110993192055        111022303568        111022424082  
     111023400487        111052407721        111023525026  

111008047035

     110999597874        111016942079        111028691481        111017282798  
     111018211933        111023509104        110989585289        111020472656  
     111020954763        111021062587        111021372742        111022231519  
     111022245568        110993164422        111022303598        111022424106  
     111023400509        111052435173        111023525045  

111008047192

     110999585454        111016942115        111028702418        111017282859  
     111018212017        111023513175        110989557041        111020472701  
     111020954799        111021062614        111021372866        111022231721  
     111022245598        110993136789        111022303627        111022424130  
     111023400530        111052462624        111023525064  

111008047451

     110999573034        111016942151        111028713355        111017282921  
     111018212100        111023517247        110989528794        111020472746  
     111020954835        111021062641        111021372990        111022231923  
     111022245627        110993109156        111022303657        111022424153  
     111023400552        111052490076        111023525083  

111008047507

     110999560614        111016942187        111028724293        111017282983  
     111018212184        111023521318        110989500547        111020472791  
     111020954872        111021062668        111021373115        111022232126  
     111022245657        110993081523        111022303686        111022424177  
     111023400573        111052517527        111023525102  

111008047518

     110999548194        111016942223        111028735230        111017283044  
     111018212268        111023525389        110989472299        111020472835  
     111020954908        111021062694        111021373239        111022232328  
     111022245687        110993053890        111022303715        111022424201  
     111023400595        111052544979        111023525121  

111008047529

     110999535774        111016942258        111028746167        111017283106  
     111018212351        111023529460        110989444052        111020472880  
     111020954944        111021062721        111021373363        111022232531  
     111022245717        110993026257        111022303745        111022424225  
     111023400616        111052572430        111023525140  

111008047754

     110999523354        111016942294        111028757104        111017283167  
     111018212435        111023533531        110989415804        111020472925  
     111020954981        111021062748        111021373487        111022232733  
     111022245746        110992998624        111022303774        111022424249  
     111023400638        111052599882        111023525159  

111008047800

     110999510933        111016942330        111028768042        111017283229  
     111018212519        111023537603        110989387557        111020472969  
     111020955017        111021062775        111021373612        111022232935  
     111022245776        110992970991        111022303804        111022424273  
     111023400659        111052627333        111023525177  

111008020070

     110999498513        111016942366        111028778979        111017283290  
     111018212602        111023541674        110989359310        111020473014  
     111020955053        111021062802        111021373736        111022233138  
     111022245806        110992943358        111022303833        111022424297  
     111023400681        111052654785        111023525196  

111008020306

     110999486093        111016942402        111028789916        111017283352  
     111018212686        111023545745        110989331062        111020473059  
     111020955090        111021062829        111021373860        111022233340  
     111022245836        110992915725        111022303862        111022424321  
     111023400702        111052682236        111023525215  

111008020418

     110999473673        111016942437        111028800854        111017283414  
     111018212769        111023549816        110989302815        111020473104  
     111020955126        111021062856        111021373984        111022233543  
     111022245865        110992888092        111022303892        111022424345  
     111023400724        111052709687        111023525234  

111008020463

     110999461253        111016942473        111028811791        111017283475  
     111018212853        111023553887        110989274567        111020473148  
     111020955162        111021062883        111021374108        111022233745  
     111022245895        110992860459        111022303921        111022424368  
     111023400745        111052737139        111023525253  

111008020474

     110999448833        111016942509        111028822728        111017283537  
     111018212937        111023557959        110989246320        111020473193  
     111020955199        111021062910        111021374233        111022233947  
     111022245925        110992832826        111022303951        111022424392  
     111023400767        111052764590        111023525272  

111008020665

     110999436413        111016942545        111028833666        111017283598  
     111018213020        111023562030        110989218073        111020473238  
     111020955235        111021062937        111021374357        111022234150  
     111022245955        110992805193        111022303980        111022424416  
     111023400789        111052792042        111023525291  

111008020698

     110999423992        111016942581        111028844603        111017283660  
     111018213104        111023566101        110989189825        111020473282  
     111020955271        111021062964        111021374481        111022234352  
     111022245985        110992777560        111022304009        111022424440  
     111023400810        111052819493        111023525310  

111008020801

     110999411572        111016942616        111028855540        111017283721  
     111018213188        111023570172        110989161578        111020473327  
     111020955308        111021062991        111021374605        111022234555  
     111022246014        110992749927        111022304039        111022424464  
     111023400832        111052846945        111023525329  

111008141546

     110999399152        111016942652        111028866478        111017283783  
     111018213271        111023574243        110989133330        111020473372  
     111020955344        111021063018        111021374730        111022234757  
     111022246044        110992722294        111022304068        111022424488  
     111023400853        111052874396        111023525348  

111008027099

     110999386732        111016942688        111028877415        111017283845  
     111018213355        111023578315        110989105083        111020473417  
     111020955380        111021063045        111021374854        111022234959  
     111022246074        110992694661        111022304098        111022424512  
     111023400875        111052901848        111023525367  

111008027156

     110999374312        111016942724        111028888352        111017283906  
     111018213438        111023582386        110989076836        111020473461  
     111020955417        111021063072        111021374978        111022235162  
     111022246104        110992667028        111022304127        111022424536  
     111023400896        111052929299        111023525385  

111008027314

     110999361892        111016942760        111028899290        111017283968  
     111018213522        111023586457        110989048588        111020473506  
     111020955453        111021063099        111021375102        111022235364  
     111022246133        110992639395        111022304156        111022424560  
     111023400918        111052956751        111023525404  

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111008027392

     110999349472        111016942795        111028910227        111017284029  
     111018213606        111023590528        110989020341        111020473551  
     111020955489        111021063126        111021375226        111022235567  
     111022246163        110992611762        111022304186        111022424583  
     111023400939        111052984202        111023525423  

111008027651

     110999337051        111016942831        111028921164        111017284091  
     111018213689        111023594599        110988992093        111020473595  
     111020955526        111021063152        111021375351        111022235769  
     111022246193        110992584129        111022304215        111022424607  
     111023400961        111053011653        111023525442  

111008027864

     110999324631        111016942867        111028932101        111017284152  
     111018213773        111023598671        110988963846        111020473640  
     111020955562        111021063179        111021375475        111022235971  
     111022246223        110992556496        111022304245        111022424631  
     111023400982        111053039105        111023525461  

111008028023

     110999312211        111016942903        111028943039        111017284214  
     111018213857        111023602742        110988935599        111020473685  
     111020955598        111021063206        111021375599        111022236174  
     111022246252        110992528863        111022304274        111022424655  
     111023401004        111053066556        111023525480  

111008047866

     110999299791        111016942939        111028953976        111017284276  
     111018213940        111023606813        110988907351        111020473730  
     111020955635        111021063233        111021375723        111022236376  
     111022246282        110992501230        111022304303        111022424679  
     111023401025        111053094008        111023525499  

111008047877

     110999287371        111016942974        111028964913        111017284337  
     111018214024        111023610884        110988879104        111020473774  
     111020955671        111021063260        111021375848        111022236579  
     111022246312        110992473597        111022304333        111022424703  
     111023401047        111053121459        111023525518  

111008047899

     110999274951        111016943010        111028975851        111017284399  
     111018214107        111023614955        110988850856        111020473819  
     111020955707        111021063287        111021375972        111022236781  
     111022246342        110992445964        111022304362        111022424727  
     111023401068        111053148911        111023525537  

111008048205

     110999262531        111016943046        111028986788        111017284460  
     111018214191        111023619027        110988822609        111020473864  
     111020955744        111021063314        111021376096        111022236983  
     111022246372        110992418331        111022304392        111022424751  
     111023401090        111053176362        111023525556  

111008048227

     110999250110        111016943082        111028997725        111017284522  
     111018214275        111023623098        110988794362        111020473908  
     111020955780        111021063341        111021376220        111022237186  
     111022246401        110992390698        111022304421        111022424775  
     111023401111        111053203814        111023525575  

111008048418

     110999237690        111016943118        111029008663        111017284583  
     111018214358        111023627169        110988766114        111020473953  
     111020955816        111021063368        111021376345        111022237388  
     111022246431        110992363065        111022304450        111022424798  
     111023401133        111053231265        111023525594  

111008048485

     110999225270        111016943153        111029019600        111017284645  
     111018214442        111023631240        110988737867        111020473998  
     111020955853        111021063395        111021376469        111022237591  
     111022246461        110992335431        111022304480        111022424822  
     111023401154        111053258717        111023525612  

111008048744

     110999212850        111016943189        111029030537        111017284707  
     111018214526        111023635311        110988709619        111020474043  
     111020955889        111021063422        111021376593        111022237793  
     111022246491        110992307798        111022304509        111022424846  
     111023401176        111053286168        111023525631  

111008048766

     110999200430        111016943225        111029041475        111017284768  
     111018214609        111023639383        110988681372        111020474087  
     111020955926        111021063449        111021376717        111022237995  
     111022246520        110992280165        111022304539        111022424870  
     111023401197        111053313619        111023525650  

111008048968

     110999188010        111016943261        111029052412        111017284830  
     111018214693        111023643454        110988653125        111020474132  
     111020955962        111021063476        111021376841        111022238198  
     111022246550        110992252532        111022304568        111022424894  
     111023401219        111053341071        111023525669  

111008049127

     110999175590        111016943297        111029063349        111017284891  
     111018214776        111023647525        110988624877        111020474177  
     111020955998        111021063503        111021376966        111022238400  
     111022246580        110992224899        111022304597        111022424918  
     111023401240        111053368522        111023525688  

111008049150

     110999163169        111016943332        111029074287        111017284953  
     111018214860        111023651596        110988596630        111020474221  
     111020956035        111021063530        111021377090        111022238603  
     111022246610        110992197266        111022304627        111022424942  
     111023401262        111053395974        111023525707  

111008109135

     110999150749        111016943368        111029085224        111017285014  
     111018214944        111023655667        110988568382        111020474266  
     111020956071        111021063557        111021377214        111022238805  
     111022246640        110992169633        111022304656        111022424966  
     111023401283        111053423425        111023525726  

111008188671

     110999138329        111016943404        111029096161        111017285076  
     111018215027        111023659739        110988540135        111020474311  
     111020956107        111021063584        111021377338        111022239007  
     111022246669        110992142000        111022304686        111022424989  
     111023401305        111053450877        111023525745  

111008192283

     110999125909        111016943440        111029107099        111017285138  
     111018215111        111023663810        110988511888        111020474356  
     111020956144        111021063611        111021377463        111022239210  
     111022246699        110992114367        111022304715        111022425013  
     111023401326        111053478328        111023525764  

111008297379

     110999113489        111016943476        111029118036        111017285199  
     111018215195        111023667881        110988483640        111020474400  
     111020956180        111021063637        111021377587        111022239412  
     111022246729        110992086734        111022304744        111022425037  
     111023401348        111053505780        111023525783  

111008248713

     110999101069        111016943511        111029128973        111017285261  
     111018215278        111023671952        110988455393        111020474445  
     111020956216        111021063664        111021377711        111022239615  
     111022246759        110992059101        111022304774        111022425061  
     111023401369        111053533231        111023525802  

111008181753

     110999088649        111016943547        111029139910        111017285322  
     111018215362        111023676023        110988427145        111020474490  
     111020956253        111021063691        111021377835        111022239817  
     111022246788        110992031468        111022304803        111022425085  
     111023401391        111053560683        111023525821  

111008413773

     110999076228        111016943583        111029150848        111017285384  
     111018215446        111023680095        110988398898        111020474534  
     111020956289        111021063718        111021377960        111022240019  
     111022246818        110992003835        111022304833        111022425109  
     111023401412        111053588134        111023525839  

111008329601

     110999063808        111016943619        111029161785        111017285445  
     111018215529        111023684166        110988370651        111020474579  
     111020956325        111021063745        111021378084        111022240222  
     111022246848        110991976202        111022304862        111022425133  
     111023401434        111053615586        111023525858  

111008350436

     110999051388        111016943655        111029172722        111017285507  
     111018215613        111023688237        110988342403        111020474624  
     111020956362        111021063772        111021378208        111022240424  
     111022246878        110991948569        111022304891        111022425157  
     111023401455        111053643037        111023525877  

111009046798

     110999038968        111016943690        111029183660        111017285569  
     111018215696        111023692308        110988314156        111020474669  
     111020956398        111021063799        111021378332        111022240627  
     111022246907        110991920936        111022304921        111022425181  
     111023401477        111053670488        111023525896  

111009223863

     110999026548        111016943726        111029194597        111017285630  
     111018215780        111023696379        110988285908        111020474713  
     111020956434        111021063826        111021378456        111022240829  
     111022246937        110991893303        111022304950        111022425204  
     111023401498        111053697940        111023525915  

111009224011

     110999014128        111016943762        111029205534        111017285692  
     111018215864        111023700451        110988257661        111020474758  
     111020956471        111021063853        111021378581        111022241031  
     111022246967        110991865670        111022304980        111022425228  
     111023401520        111053725391        111023525934  

111009224482

     110999001708        111016943798        111029216472        111017285753  
     111018215947        111023704522        110988229414        111020474803  
     111020956507        111021063880        111021378705        111022241234  
     111022246997        110991838037        111022305009        111022425252  
     111023401542        111053752843        111023525953  

111009224617

     110998989287        111016943834        111029227409        111017285815  
     111018216031        111023708593        110988201166        111020474847  
     111020956543        111021063907        111021378829        111022241436  
     111022247027        110991810404        111022305038        111022425276  
     111023401563        111053780294        111023525972  

111009224628

     110998976867        111016943869        111029238346        111017285876  
     111018216115        111023712664        110988172919        111020474892  
     111020956580        111021063934        111021378953        111022241639  
     111022247056        110991782771        111022305068        111022425300  
     111023401585        111053807746        111023525991  

111009225001

     110998964447        111016943905        111029249284        111017285938  
     111018216198        111023716735        110988144671        111020474937  
     111020956616        111021063961        111021379078        111022241841  
     111022247086        110991755138        111022305097        111022425324  
     111023401606        111053835197        111023526010  

111009225214

     110998952027        111016943941        111029260221        111017286000  
     111018216282        111023720807        110988116424        111020474982  
     111020956652        111021063988        111021379202        111022242043  
     111022247116        110991727505        111022305127        111022425348  
     111023401628        111053862649        111023526029  

111009225528

     110998939607        111016943977        111029271158        111017286061  
     111018216365        111023724878        110988088177        111020475026  
     111020956689        111021064015        111021379326        111022242246  
     111022247146        110991699872        111022305156        111022425372  
     111023401649        111053890100        111023526047  

111009225562

     110998927187        111016944013        111029282096        111017286123  
     111018216449        111023728949        110988059929        111020475071  
     111020956725        111021064042        111021379450        111022242448  
     111022247175        110991672239        111022305185        111022425396  
     111023401671        111053917552        111023526066  

111009225786

     110998914767        111016944048        111029293033        111017286184  
     111018216533        111023733020        110988031682        111020475116  
     111020956761        111021064069        111021379574        111022242651  
     111022247205        110991644606        111022305215        111022425419  
     111023401692        111053945003        111023526085  

111009225810

     110998902346        111016944084        111029303970        111017286246  
     111018216616        111023737091        110988003434        111020475160  
     111020956798        111021064095        111021379699        111022242853  
     111022247235        110991616973        111022305244        111022425443  
     111023401714        111053972454        111023526104  

111009225865

     110998889926        111016944120        111029314907        111017286307  
     111018216700        111023741163        110987975187        111020475205  
     111020956834        111021064122        111021379823        111022243055  
     111022247265        110991589340        111022305274        111022425467  
     111023401735        111053999906        111023526123  

111009226215

     110998877506        111016944156        111029325845        111017286369  
     111018216784        111023745234        110987946940        111020475250  
     111020956870        111021064149        111021379947        111022243258  
     111022247294        110991561707        111022305303        111022425491  
     111023401757        111054027357        111023526142  

111009226349

     110998865086        111016944192        111029336782        111017286431  
     111018216867        111023749305        110987918692        111020475295  
     111020956907        111021064176        111021380071        111022243460  
     111022247324        110991534074        111022305332        111022425515  
     111023401778        111054054809        111023526161  

111009226406

     110998852666        111016944227        111029347719        111017286492  
     111018216951        111023753376        110987890445        111020475339  
     111020956943        111021064203        111021380196        111022243663  
     111022247354        110991506441        111022305362        111022425539  
     111023401800        111054082260        111023526180  

111009226451

     110998840246        111016944263        111029358657        111017286554  
     111018217034        111023757447        110987862197        111020475384  
     111020956979        111021064230        111021380320        111022243865  
     111022247384        110991478808        111022305391        111022425563  
     111023401821        111054109712        111023526199  

111009226552

     110998827826        111016944299        111029369594        111017286615  
     111018217118        111023761519        110987833950        111020475429  
     111020957016        111021064257        111021380444        111022244067  
     111022247414        110991451175        111022305421        111022425587  
     111023401843        111054137163        111023526218  

111009226642

     110998815405        111016944335        111029380531        111017286677  
     111018217202        111023765590        110987805703        111020475473  
     111020957052        111021064284        111021380568        111022244270  
     111022247443        110991423542        111022305450        111022425611  
     111023401864        111054164615        111023526237  

111009226923

     110998802985        111016944371        111029391469        111017286738  
     111018217285        111023769661        110987777455        111020475518  
     111020957088        111021064311        111021380693        111022244472  
     111022247473        110991395909        111022305479        111022425634  
     111023401886        111054192066        111023526256  

111009182441

     110998790565        111016944406        111029402406        111017286800  
     111018217369        111023773732        110987749208        111020475563  
     111020957125        111021064338        111021380817        111022244675  
     111022247503        110991368275        111022305509        111022425658  
     111023401907        111054219518        111023526274  

111009227227

     110998778145        111016944442        111029413343        111017286862  
     111018217453        111023777803        110987720960        111020475608  
     111020957161        111021064365        111021380941        111022244877  
     111022247533        110991340642        111022305538        111022425682  
     111023401929        111054246969        111023526293  

111009227564

     110998765725        111016944478        111029424281        111017286923  
     111018217536        111023781875        110987692713        111020475652  
     111020957198        111021064392        111021381065        111022245079  
     111022247562        110991313009        111022305568        111022425706  
     111023401950        111054274420        111023526312  

111009227812

     110998753305        111016944514        111029435218        111017286985  
     111018217620        111023785946        110987664466        111020475697  
     111020957234        111021064419        111021381189        111022245282  
     111022247592        110991285376        111022305597        111022425730  
     111023401972        111054301872        111023526331  

111009227924

     110998740885        111016944550        111029446155        111017287046  
     111018217703        111023790017        110987636218        111020475742  
     111020957270        111021064446        111021381314        111022245484  
     111022247622        110991257743        111022305626        111022425754  
     111023401993        111054329323        111023526350  

111009227935

     110998728464        111016944585        111029457093        111017287108  
     111018217787        111023794088        110987607971        111020475786  
     111020957307        111021064473        111021381438        111022245687  
     111022247652        110991230110        111022305656        111022425778  
     111023402015        111054356775        111023526369  

111009228127

     110998716044        111016944621        111029468030        111017287169  
     111018217871        111023798159        110987579723        111020475831  
     111020957343        111021064500        111021381562        111022245889  
     111022247682        110991202477        111022305685        111022425802  
     111023402036        111054384226        111023526388  

111009228206

     110998703624        111016944657        111029478967        111017287231  
     111018217954        111023802231        110987551476        111020475876  
     111020957379        111021064527        111021381686        111022246091  
     111022247711        110991174844        111022305715        111022425825  
     111023402058        111054411678        111023526407  

111009228330

     110998691204        111016944693        111029489905        111017287293  
     111018218038        111023806302        110987523229        111020475921  
     111020957416        111021064554        111021381811        111022246294  
     111022247741        110991147211        111022305744        111022425849  
     111023402079        111054439129        111023526426  

111009228420

     110998678784        111016944729        111029500842        111017287354  
     111018218122        111023810373        110987494981        111020475965  
     111020957452        111021064580        111021381935        111022246496  
     111022247771        110991119578        111022305773        111022425873  
     111023402101        111054466581        111023526445  

111009228431

     110998666364        111016944764        111029511779        111017287416  
     111018218205        111023814444        110987466734        111020476010  
     111020957488        111021064607        111021382059        111022246699  
     111022247801        110991091945        111022305803        111022425897  
     111023402122        111054494032        111023526464  

111009206583

     110998653944        111016944800        111029522716        111017287477  
     111018218289        111023818515        110987438486        111020476055  
     111020957525        111021064634        111021382183        111022246901  
     111022247830        110991064312        111022305832        111022425921  
     111023402144        111054521484        111023526483  

111009228598

     110998641523        111016944836        111029533654        111017287539  
     111018218373        111023822587        110987410239        111020476099  
     111020957561        111021064661        111021382308        111022247103  
     111022247860        110991036679        111022305862        111022425945  
     111023402165        111054548935        111023526501  

111009228723

     110998629103        111016944872        111029544591        111017287600  
     111018218456        111023826658        110987381992        111020476144  
     111020957597        111021064688        111021382432        111022247306  
     111022247890        110991009046        111022305891        111022425969  
     111023402187        111054576387        111023526520  

111009228789

     110998616683        111016944908        111029555528        111017287662  
     111018218540        111023830729        110987353744        111020476189  
     111020957634        111021064715        111021382556        111022247508  
     111022247920        110990981413        111022305920        111022425993  
     111023402208        111054603838        111023526539  

111009228891

     110998604263        111016944943        111029566466        111017287724  
     111018218623        111023834800        110987325497        111020476234  
     111020957670        111021064742        111021382680        111022247711  
     111022247949        110990953780        111022305950        111022426017  
     111023402230        111054631289        111023526558  

111009228947

     110998591843        111016944979        111029577403        111017287785  
     111018218707        111023838871        110987297249        111020476278  
     111020957706        111021064769        111021382804        111022247913  
     111022247979        110990926147        111022305979        111022426040  
     111023402251        111054658741        111023526577  

111009229049

     110998579423        111016945015        111029588340        111017287847  
     111018218791        111023842943        110987269002        111020476323  
     111020957743        111021064796        111021382929        111022248115  
     111022248009        110990898514        111022306009        111022426064  
     111023402273        111054686192        111023526596  

111009229094

     110998567003        111016945051        111029599278        111017287908  
     111018218874        111023847014        110987240755        111020476368  
     111020957779        111021064823        111021383053        111022248318  
     111022248039        110990870881        111022306038        111022426088  
     111023402295        111054713644        111023526615  

111009229207

     110998554582        111016945087        111029610215        111017287970  
     111018218958        111023851085        110987212507        111020476412  
     111020957815        111021064850        111021383177        111022248520  
     111022248069        110990843248        111022306067        111022426112  
     111023402316        111054741095        111023526634  

111009229555

     110998542162        111016945122        111029621152        111017288031  
     111018219042        111023855156        110987184260        111020476457  
     111020957852        111021064877        111021383301        111022248723  
     111022248098        110990815615        111022306097        111022426136  
     111023402338        111054768547        111023526653  

111009229746

     110998529742        111016945158        111029632090        111017288093  
     111018219125        111023859227        110987156012        111020476502  
     111020957888        111021064904        111021383426        111022248925  
     111022248128        110990787982        111022306126        111022426160  
     111023402359        111054795998        111023526672  

111009229757

     110998517322        111016945194        111029643027        111017288155  
     111018219209        111023863299        110987127765        111020476547  
     111020957924        111021064931        111021383550        111022249127  
     111022248158        110990760349        111022306156        111022426184  
     111023402381        111054823450        111023526691  

111009229870

     110998504902        111016945230        111029653964        111017288216  
     111018219292        111023867370        110987099518        111020476591  
     111020957961        111021064958        111021383674        111022249330  
     111022248188        110990732716        111022306185        111022426208  
     111023402402        111054850901        111023526709  

111009230186

     110998492482        111016945266        111029664902        111017288278  
     111018219376        111023871441        110987071270        111020476636  
     111020957997        111021064985        111021383798        111022249532  
     111022248217        110990705083        111022306214        111022426232  
     111023402424        111054878353        111023526728  

111009230298

     110998480062        111016945301        111029675839        111017288339  
     111018219460        111023875512        110987043023        111020476681  
     111020958033        111021065012        111021383922        111022249735  
     111022248247        110990677450        111022306244        111022426255  
     111023402445        111054905804        111023526747  

111009230412

     110998467641        111016945337        111029686776        111017288401  
     111018219543        111023879583        110987014775        111020476725  
     111020958070        111021065038        111021384047        111022249937  
     111022248277        110990649817        111022306273        111022426279  
     111023402467        111054933255        111023526766  

111009230423

     110998455221        111016945373        111029697713        111017288462  
     111018219627        111023883655        110986986528        111020476770  
     111020958106        111021065065        111021384171        111022250139  
     111022248307        110990622184        111022306303        111022426303  
     111023402488        111054960707        111023526785  

111009230490

     110998442801        111016945409        111029708651        111017288524  
     111018219711        111023887726        110986958281        111020476815  
     111020958142        111021065092        111021384295        111022250342  
     111022248336        110990594551        111022306332        111022426327  
     111023402510        111054988158        111023526804  

111009232010

     110998430381        111016945445        111029719588        111017288586  
     111018219794        111023891797        110986930033        111020476860  
     111020958179        111021065119        111021384419        111022250544  
     111022248366        110990566918        111022306361        111022426351  
     111023402531        111055015610        111023526823  

111009232492

     110998417961        111016945480        111029730525        111017288647  
     111018219878        111023895868        110986901786        111020476904  
     111020958215        111021065146        111021384544        111022250747  
     111022248396        110990539285        111022306391        111022426375  
     111023402553        111055043061        111023526842  

111009232537

     110998405541        111016945516        111029741463        111017288709  
     111018219961        111023899939        110986873538        111020476949  
     111020958251        111021065173        111021384668        111022250949  
     111022248426        110990511652        111022306420        111022426399  
     111023402574        111055070513        111023526861  

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111009232571

     110998393121        111016945552        111029752400        111017288770  
     111018220045        111023904011        110986845291        111020476994  
     111020958288        111021065200        111021384792        111022251151  
     111022248456        110990484019        111022306450        111022426423  
     111023402596        111055097964        111023526880  

111009232582

     110998380700        111016945588        111029763337        111017288832  
     111018220129        111023908082        110986817044        111020477038  
     111020958324        111021065227        111021384916        111022251354  
     111022248485        110990456386        111022306479        111022426447  
     111023402617        111055125416        111023526899  

111009232627

     110998368280        111016945624        111029774275        111017288893  
     111018220212        111023912153        110986788796        111020477083  
     111020958360        111021065254        111021385041        111022251556  
     111022248515        110990428753        111022306508        111022426470  
     111023402639        111055152867        111023526918  

111009232649

     110998355860        111016945659        111029785212        111017288955  
     111018220296        111023916224        110986760549        111020477128  
     111020958397        111021065281        111021385165        111022251759  
     111022248545        110990401119        111022306538        111022426494  
     111023402660        111055180319        111023526936  

111009232829

     110998343440        111016945695        111029796149        111017289017  
     111018220380        111023920295        110986732301        111020477173  
     111020958433        111021065308        111021385289        111022251961  
     111022248575        110990373486        111022306567        111022426518  
     111023402682        111055207770        111023526955  

111009232841

     110998331020        111016945731        111029807087        111017289078  
     111018220463        111023924367        110986704054        111020477217  
     111020958470        111021065335        111021385413        111022252163  
     111022248604        110990345853        111022306597        111022426542  
     111023402703        111055235221        111023526974  

111009233066

     110998318600        111016945767        111029818024        111017289140  
     111018220547        111023928438        110986675807        111020477262  
     111020958506        111021065362        111021385537        111022252366  
     111022248634        110990318220        111022306626        111022426566  
     111023402725        111055262673        111023526993  

111009233404

     110998306180        111016945803        111029828961        111017289201  
     111018220630        111023932509        110986647559        111020477307  
     111020958542        111021065389        111021385662        111022252568  
     111022248664        110990290587        111022306655        111022426590  
     111023402746        111055290124        111023527012  

111009233662

     110998293759        111016945838        111029839899        111017289263  
     111018220714        111023936580        110986619312        111020477351  
     111020958579        111021065416        111021385786        111022252771  
     111022248694        110990262954        111022306685        111022426614  
     111023402768        111055317576        111023527031  

111009233909

     110998281339        111016945874        111029850836        111017289324  
     111018220798        111023940651        110986591064        111020477396  
     111020958615        111021065443        111021385910        111022252973  
     111022248724        110990235321        111022306714        111022426638  
     111023402789        111055345027        111023527050  

111009233910

     110998268919        111016945910        111029861773        111017289386  
     111018220881        111023944723        110986562817        111020477441  
     111020958651        111021065470        111021386034        111022253175  
     111022248753        110990207688        111022306744        111022426661  
     111023402811        111055372479        111023527069  

111009234034

     110998256499        111016945946        111029872711        111017289448  
     111018220965        111023948794        110986534570        111020477486  
     111020958688        111021065497        111021386159        111022253378  
     111022248783        110990180055        111022306773        111022426685  
     111023402832        111055399930        111023527088  

111009234225

     110998244079        111016945982        111029883648        111017289509  
     111018221049        111023952865        110986506322        111020477530  
     111020958724        111021065523        111021386283        111022253580  
     111022248813        110990152422        111022306802        111022426709  
     111023402854        111055427382        111023527107  

111009234382

     110998231659        111016946017        111029894585        111017289571  
     111018221132        111023956936        110986478075        111020477575  
     111020958760        111021065550        111021386407        111022253783  
     111022248843        110990124789        111022306832        111022426733  
     111023402875        111055454833        111023527126  

111009234607

     110998219239        111016946053        111029905522        111017289632  
     111018221216        111023961007        110986449827        111020477620  
     111020958797        111021065577        111021386531        111022253985  
     111022248872        110990097156        111022306861        111022426757  
     111023402897        111055482285        111023527145  

111009234742

     110998206818        111016946089        111029916460        111017289694  
     111018221300        111023965079        110986421580        111020477664  
     111020958833        111021065604        111021386656        111022254187  
     111022248902        110990069523        111022306891        111022426781  
     111023402918        111055509736        111023527163  

111009234832

     110998194398        111016946125        111029927397        111017289755  
     111018221383        111023969150        110986393333        111020477709  
     111020958869        111021065631        111021386780        111022254390  
     111022248932        110990041890        111022306920        111022426805  
     111023402940        111055537188        111023527182  

111009235125

     110998181978        111016946161        111029938334        111017289817  
     111018221467        111023973221        110986365085        111020477754  
     111020958906        111021065658        111021386904        111022254592  
     111022248962        110990014257        111022306949        111022426829  
     111023402961        111055564639        111023527201  

111009235271

     110998169558        111016946196        111029949272        111017289879  
     111018221550        111023977292        110986336838        111020477799  
     111020958942        111021065685        111021387028        111022254795  
     111022248991        110989986624        111022306979        111022426853  
     111023402983        111055592090        111023527220  

111009258108

     110998157138        111016946232        111029960209        111017289940  
     111018221634        111023981363        110986308590        111020477843  
     111020958978        111021065712        111021387152        111022254997  
     111022249021        110989958991        111022307008        111022426876  
     111023403004        111055619542        111023527239  

111009235686

     110998144718        111016946268        111029971146        111017290002  
     111018221718        111023985435        110986280343        111020477888  
     111020959015        111021065739        111021387277        111022255199  
     111022249051        110989931358        111022307038        111022426900  
     111023403026        111055646993        111023527258  

111009235901

     110998132298        111016946304        111029982084        111017290063  
     111018221801        111023989506        110986252096        111020477933  
     111020959051        111021065766        111021387401        111022255402  
     111022249081        110989903725        111022307067        111022426924  
     111023403048        111055674445        111023527277  

111009235967

     110998119877        111016946340        111029993021        111017290125  
     111018221885        111023993577        110986223848        111020477977  
     111020959087        111021065793        111021387525        111022255604  
     111022249111        110989876092        111022307096        111022426948  
     111023403069        111055701896        111023527296  

111009236058

     110998107457        111016946375        111030003958        111017290186  
     111018221969        111023997648        110986195601        111020478022  
     111020959124        111021065820        111021387649        111022255807  
     111022249140        110989848459        111022307126        111022426972  
     111023403091        111055729348        111023527315  

111009236182

     110998095037        111016946411        111030014896        111017290248  
     111018222052        111024001719        110986167353        111020478067  
     111020959160        111021065847        111021387774        111022256009  
     111022249170        110989820826        111022307155        111022426996  
     111023403112        111055756799        111023527334  

111009236430

     110998082617        111016946447        111030025833        111017290310  
     111018222136        111024005791        110986139106        111020478112  
     111020959196        111021065874        111021387898        111022256211  
     111022249200        110989793193        111022307185        111022427020  
     111023403134        111055784251        111023527353  

111009236452

     110998070197        111016946483        111030036770        111017290371  
     111018222219        111024009862        110986110859        111020478156  
     111020959233        111021065901        111021388022        111022256414  
     111022249230        110989765560        111022307214        111022427044  
     111023403155        111055811702        111023527371  

111009236474

     110998057777        111016946519        111030047708        111017290433  
     111018222303        111024013933        110986082611        111020478201  
     111020959269        111021065928        111021388146        111022256616  
     111022249259        110989737927        111022307243        111022427068  
     111023403177        111055839154        111023527390  

111009236609

     110998045357        111016946554        111030058645        111017290494  
     111018222387        111024018004        110986054364        111020478246  
     111020959305        111021065955        111021388270        111022256819  
     111022249289        110989710294        111022307273        111022427091  
     111023403198        111055866605        111023527409  

111009236755

     110998032936        111016946590        111030069582        111017290556  
     111018222470        111024022075        110986026116        111020478290  
     111020959342        111021065981        111021388395        111022257021  
     111022249319        110989682661        111022307302        111022427115  
     111023403220        111055894056        111023527428  

111009236777

     110998020516        111016946626        111030080519        111017290617  
     111018222554        111024026147        110985997869        111020478335  
     111020959378        111021066008        111021388519        111022257223  
     111022249349        110989655028        111022307332        111022427139  
     111023403241        111055921508        111023527447  

111009236991

     110998008096        111016946662        111030091457        111017290679  
     111018222638        111024030218        110985969622        111020478380  
     111020959414        111021066035        111021388643        111022257426  
     111022249378        110989627395        111022307361        111022427163  
     111023403263        111055948959        111023527466  

111009237127

     110997995676        111016946698        111030102394        111017290741  
     111018222721        111024034289        110985941374        111020478425  
     111020959451        111021066062        111021388767        111022257628  
     111022249408        110989599762        111022307390        111022427187  
     111023403284        111055976411        111023527485  

111009237329

     110997983256        111016946733        111030113331        111017290802  
     111018222805        111024038360        110985913127        111020478469  
     111020959487        111021066089        111021388892        111022257831  
     111022249438        110989572129        111022307420        111022427211  
     111023403306        111056003862        111023527504  

111009237958

     110997970836        111016946769        111030124269        111017290864  
     111018222888        111024042431        110985884879        111020478514  
     111020959523        111021066116        111021389016        111022258033  
     111022249468        110989544496        111022307449        111022427235  
     111023403327        111056031314        111023527523  

111009215921

     110997958416        111016946805        111030135206        111017290925  
     111018222972        111024046503        110985856632        111020478559  
     111020959560        111021066143        111021389140        111022258235  
     111022249498        110989516863        111022307479        111022427259  
     111023403349        111056058765        111023527542  

111009238375

     110997945995        111016946841        111030146143        111017290987  
     111018223056        111024050574        110985828385        111020478603  
     111020959596        111021066170        111021389264        111022258438  
     111022249527        110989489230        111022307508        111022427283  
     111023403370        111056086217        111023527561  

111009238511

     110997933575        111016946877        111030157081        111017291048  
     111018223139        111024054645        110985800137        111020478648  
     111020959632        111021066197        111021389389        111022258640  
     111022249557        110989461597        111022307537        111022427306  
     111023403392        111056113668        111023527580  

111009238577

     110997921155        111016946912        111030168018        111017291110  
     111018223223        111024058716        110985771890        111020478693  
     111020959669        111021066224        111021389513        111022258843  
     111022249587        110989433963        111022307567        111022427330  
     111023403413        111056141120        111023527598  

111009238645

     110997908735        111016946948        111030178955        111017291172  
     111018223307        111024062787        110985743642        111020478738  
     111020959705        111021066251        111021389637        111022259045  
     111022249617        110989406330        111022307596        111022427354  
     111023403435        111056168571        111023527617  

111009238689

     110997896315        111016946984        111030189893        111017291233  
     111018223390        111024066859        110985715395        111020478782  
     111020959742        111021066278        111021389761        111022259247  
     111022249646        110989378697        111022307626        111022427378  
     111023403456        111056196022        111023527636  

111009238690

     110997883895        111016947020        111030200830        111017291295  
     111018223474        111024070930        110985687148        111020478827  
     111020959778        111021066305        111021389885        111022259450  
     111022249676        110989351064        111022307655        111022427402  
     111023403478        111056223474        111023527655  

111009238702

     110997871475        111016947056        111030211767        111017291356  
     111018223557        111024075001        110985658900        111020478872  
     111020959814        111021066332        111021390010        111022259652  
     111022249706        110989323431        111022307684        111022427426  
     111023403499        111056250925        111023527674  

111009238779

     110997859054        111016947091        111030222705        111017291418  
     111018223641        111024079072        110985630653        111020478916  
     111020959851        111021066359        111021390134        111022259855  
     111022249736        110989295798        111022307714        111022427450  
     111023403521        111056278377        111023527693  

111009238915

     110997846634        111016947127        111030233642        111017291479  
     111018223725        111024083143        110985602405        111020478961  
     111020959887        111021066386        111021390258        111022260057  
     111022249766        110989268165        111022307743        111022427474  
     111023403542        111056305828        111023527712  

111009239130

     110997834214        111016947163        111030244579        111017291541  
     111018223808        111024087215        110985574158        111020479006  
     111020959923        111021066413        111021390382        111022260259  
     111022249795        110989240532        111022307773        111022427497  
     111023403564        111056333280        111023527731  

111009217428

     110997821794        111016947199        111030255517        111017291603  
     111018223892        111024091286        110985545911        111020479051  
     111020959960        111021066440        111021390507        111022260462  
     111022249825        110989212899        111022307802        111022427521  
     111023403585        111056360731        111023527750  

111009239534

     110997809374        111016947235        111030266454        111017291664  
     111018223976        111024095357        110985517663        111020479095  
     111020959996        111021066466        111021390631        111022260664  
     111022249855        110989185266        111022307831        111022427545  
     111023403607        111056388183        111023527769  

111009239770

     110997796954        111016947270        111030277391        111017291726  
     111018224059        111024099428        110985489416        111020479140  
     111020960032        111021066493        111021390755        111022260867  
     111022249885        110989157633        111022307861        111022427569  
     111023403628        111056415634        111023527788  

111009240042

     110997784534        111016947306        111030288328        111017291787  
     111018224143        111024103499        110985461168        111020479185  
     111020960069        111021066520        111021390879        111022261069  
     111022249914        110989130000        111022307890        111022427593  
     111023403650        111056443086        111023527807  

111009240110

     110997772113        111016947342        111030299266        111017291849  
     111018224227        111024107571        110985432921        111020479229  
     111020960105        111021066547        111021391004        111022261271  
     111022249944        110989102367        111022307920        111022427617  
     111023403671        111056470537        111023527825  

111009240277

     110997759693        111016947378        111030310203        111017291910  
     111018224310        111024111642        110985404674        111020479274  
     111020960141        111021066574        111021391128        111022261474  
     111022249974        110989074734        111022307949        111022427641  
     111023403693        111056497989        111023527844  

111009240299

     110997747273        111016947414        111030321140        111017291972  
     111018224394        111024115713        110985376426        111020479319  
     111020960178        111021066601        111021391252        111022261676  
     111022250004        110989047101        111022307978        111022427665  
     111023403714        111056525440        111023527863  

111009240479

     110997734853        111016947449        111030332078        111017292034  
     111018224477        111024119784        110985348179        111020479364  
     111020960214        111021066628        111021391376        111022261879  
     111022250033        110989019468        111022308008        111022427689  
     111023403736        111056552891        111023527882  

111009217563

     110997722433        111016947485        111030343015        111017292095  
     111018224561        111024123855        110985319931        111020479408  
     111020960250        111021066655        111021391500        111022262081  
     111022250063        110988991835        111022308037        111022427712  
     111023403757        111056580343        111023527901  

111009218036

     110997710013        111016947521        111030353952        111017292157  
     111018224645        111024127927        110985291684        111020479453  
     111020960287        111021066682        111021391625        111022262283  
     111022250093        110988964202        111022308067        111022427736  
     111023403779        111056607794        111023527920  

111009218373

     110997697593        111016947557        111030364890        111017292218  
     111018224728        111024131998        110985263437        111020479498  
     111020960323        111021066709        111021391749        111022262486  
     111022250123        110988936569        111022308096        111022427760  
     111023403801        111056635246        111023527939  

111009218384

     110997685172        111016947593        111030375827        111017292280  
     111018224812        111024136069        110985235189        111020479542  
     111020960359        111021066736        111021391873        111022262688  
     111022250153        110988908936        111022308125        111022427784  
     111023403822        111056662697        111023527958  

111009218924

     110997672752        111016947628        111030386764        111017292341  
     111018224896        111024140140        110985206942        111020479587  
     111020960396        111021066763        111021391997        111022262891  
     111022250182        110988881303        111022308155        111022427808  
     111023403844        111056690149        111023527977  

111009218935

     110997660332        111016947664        111030397702        111017292403  
     111018224979        111024144211        110985178694        111020479632  
     111020960432        111021066790        111021392122        111022263093  
     111022250212        110988853670        111022308184        111022427832  
     111023403865        111056717600        111023527996  

111009240930

     110997647912        111016947700        111030408639        111017292465  
     111018225063        111024148283        110985150447        111020479677  
     111020960468        111021066817        111021392246        111022263295  
     111022250242        110988826037        111022308214        111022427856  
     111023403887        111056745052        111023528015  

111009241087

     110997635492        111016947736        111030419576        111017292526  
     111018225146        111024152354        110985122200        111020479721  
     111020960505        111021066844        111021392370        111022263498  
     111022250272        110988798404        111022308243        111022427880  
     111023403908        111056772503        111023528033  

111009241852

     110997623072        111016947772        111030430514        111017292588  
     111018225230        111024156425        110985093952        111020479766  
     111020960541        111021066871        111021392494        111022263700  
     111022250301        110988770771        111022308272        111022427904  
     111023403930        111056799955        111023528052  

111009242011

     110997610652        111016947807        111030441451        111017292649  
     111018225314        111024160496        110985065705        111020479811  
     111020960577        111021066898        111021392618        111022263903  
     111022250331        110988743138        111022308302        111022427927  
     111023403951        111056827406        111023528071  

111009242314

     110997598231        111016947843        111030452388        111017292711  
     111018225397        111024164567        110985037457        111020479855  
     111020960614        111021066924        111021392743        111022264105  
     111022250361        110988715505        111022308331        111022427951  
     111023403973        111056854857        111023528090  

111009243382

     110997585811        111016947879        111030463325        111017292772  
     111018225481        111024168639        110985009210        111020479900  
     111020960650        111021066951        111021392867        111022264307  
     111022250391        110988687872        111022308361        111022427975  
     111023403994        111056882309        111023528109  

111009222255

     110997573391        111016947915        111030474263        111017292834  
     111018225565        111024172710        110984980963        111020479945  
     111020960686        111021066978        111021392991        111022264510  
     111022250420        110988660239        111022308390        111022427999  
     111023404016        111056909760        111023528128  

111009222277

     110997560971        111016947951        111030485200        111017292896  
     111018225648        111024176781        110984952715        111020479990  
     111020960723        111021067005        111021393115        111022264712  
     111022250450        110988632606        111022308419        111022428023  
     111023404037        111056937212        111023528147  

111009222682

     110997548551        111016947986        111030496137        111017292957  
     111018225732        111024180852        110984924468        111020480034  
     111020960759        111021067032        111021393240        111022264915  
     111022250480        110988604973        111022308449        111022428047  
     111023404059        111056964663        111023528166  

111009222693

     110997536131        111016948022        111030507075        111017293019  
     111018225815        111024184923        110984896220        111020480079  
     111020960795        111021067059        111021393364        111022265117  
     111022250510        110988577340        111022308478        111022428071  
     111023404080        111056992115        111023528185  

111009222705

     110997523711        111016948058        111030518012        111017293080  
     111018225899        111024188995        110984867973        111020480124  
     111020960832        111021067086        111021393488        111022265319  
     111022250540        110988549707        111022308508        111022428095  
     111023404102        111057019566        111023528204  

111009222750

     110997511290        111016948094        111030528949        111017293142  
     111018225983        111024193066        110984839726        111020480168  
     111020960868        111021067113        111021393612        111022265522  
     111022250569        110988522074        111022308537        111022428119  
     111023404123        111057047018        111023528223  

111009223188

     110997498870        111016948130        111030539887        111017293203  
     111018226066        111024197137        110984811478        111020480213  
     111020960904        111021067140        111021393737        111022265724  
     111022250599        110988494441        111022308566        111022428142  
     111023404145        111057074469        111023528242  

111009223324

     110997486450        111016948165        111030550824        111017293265  
     111018226150        111024201208        110984783231        111020480258  
     111020960941        111021067167        111021393861        111022265927  
     111022250629        110988466807        111022308596        111022428166  
     111023404166        111057101921        111023528260  

111009223379

     110997474030        111016948201        111030561761        111017293327  
     111018226234        111024205279        110984754983        111020480303  
     111020960977        111021067194        111021393985        111022266129  
     111022250659        110988439174        111022308625        111022428190  
     111023404188        111057129372        111023528279  

111009223481

     110997461610        111016948237        111030572699        111017293388  
     111018226317        111024209351        110984726736        111020480347  
     111020961014        111021067221        111021394109        111022266331  
     111022250688        110988411541        111022308655        111022428214  
     111023404209        111057156823        111023528298  

111009223762

     110997449190        111016948273        111030583636        111017293450  
     111018226401        111024213422        110984698489        111020480392  
     111020961050        111021067248        111021394233        111022266534  
     111022250718        110988383908        111022308684        111022428238  
     111023404231        111057184275        111023528317  

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111011365942

     110997436770        111016948309        111030594573        111017293511  
     111018226484        111024217493        110984670241        111020480437  
     111020961086        111021067275        111021394358        111022266736  
     111022250748        110988356275        111022308713        111022428262  
     111023404252        111057211726        111023528336  

111011316577

     110997424349        111016948344        111030605511        111017293573  
     111018226568        111024221564        110984641994        111020480481  
     111020961123        111021067302        111021394482        111022266939  
     111022250778        110988328642        111022308743        111022428286  
     111023404274        111057239178        111023528355  

111011428571

     110997411929        111016948380        111030616448        111017293634  
     111018226652        111024225635        110984613746        111020480526  
     111020961159        111021067329        111021394606        111022267141  
     111022250808        110988301009        111022308772        111022428310  
     111023404295        111057266629        111023528374  

111011587814

     110997399509        111016948416        111030627385        111017293696  
     111018226735        111024229707        110984585499        111020480571  
     111020961195        111021067356        111021394730        111022267343  
     111022250837        110988273376        111022308802        111022428333  
     111023404317        111057294081        111023528393  

111011588196

     110997387089        111016948452        111030638323        111017293758  
     111018226819        111024233778        110984557252        111020480616  
     111020961232        111021067383        111021394855        111022267546  
     111022250867        110988245743        111022308831        111022428357  
     111023404338        111057321532        111023528412  

111011588433

     110997374669        111016948488        111030649260        111017293819  
     111018226903        111024237849        110984529004        111020480660  
     111020961268        111021067409        111021394979        111022267748  
     111022250897        110988218110        111022308860        111022428381  
     111023404360        111057348984        111023528431  

111011588455

     110997362249        111016948523        111030660197        111017293881  
     111018226986        111024241920        110984500757        111020480705  
     111020961304        111021067436        111021395103        111022267951  
     111022250927        110988190477        111022308890        111022428405  
     111023404381        111057376435        111023528450  

111011588501

     110997349829        111016948559        111030671134        111017293942  
     111018227070        111024245991        110984472509        111020480750  
     111020961341        111021067463        111021395227        111022268153  
     111022250956        110988162844        111022308919        111022428429  
     111023404403        111057403887        111023528469  

111011588545

     110997337408        111016948595        111030682072        111017294004  
     111018227154        111024250063        110984444262        111020480794  
     111020961377        111021067490        111021395352        111022268355  
     111022250986        110988135211        111022308949        111022428453  
     111023404424        111057431338        111023528487  

111011588578

     110997324988        111016948631        111030693009        111017294065  
     111018227237        111024254134        110984416015        111020480839  
     111020961413        111021067517        111021395476        111022268558  
     111022251016        110988107578        111022308978        111022428477  
     111023404446        111057458790        111023528506  

111011588657

     110997312568        111016948667        111030703946        111017294127  
     111018227321        111024258205        110984387767        111020480884  
     111020961450        111021067544        111021395600        111022268760  
     111022251046        110988079945        111022309007        111022428501  
     111023404467        111057486241        111023528525  

111011588747

     110997300148        111016948702        111030714884        111017294189  
     111018227404        111024262276        110984359520        111020480929  
     111020961486        111021067571        111021395724        111022268963  
     111022251075        110988052312        111022309037        111022428525  
     111023404489        111057513692        111023528544  

111011588938

     110997287728        111016948738        111030725821        111017294250  
     111018227488        111024266347        110984331272        111020480973  
     111020961522        111021067598        111021395848        111022269165  
     111022251105        110988024679        111022309066        111022428548  
     111023404510        111057541144        111023528563  

111011538157

     110997275308        111016948774        111030736758        111017294312  
     111018227572        111024270419        110984303025        111020481018  
     111020961559        111021067625        111021395973        111022269367  
     111022251135        110987997046        111022309096        111022428572  
     111023404532        111057568595        111023528582  

111011538214

     110997262888        111016948810        111030747696        111017294373  
     111018227655        111024274490        110984274778        111020481063  
     111020961595        111021067652        111021396097        111022269570  
     111022251165        110987969413        111022309125        111022428596  
     111023404554        111057596047        111023528601  

111011538225

     110997250467        111016948846        111030758633        111017294435  
     111018227739        111024278561        110984246530        111020481107  
     111020961631        111021067679        111021396221        111022269772  
     111022251195        110987941780        111022309154        111022428620  
     111023404575        111057623498        111023528620  

111011538360

     110997238047        111016948881        111030769570        111017294496  
     111018227823        111024282632        110984218283        111020481152  
     111020961668        111021067706        111021396345        111022269975  
     111022251224        110987914147        111022309184        111022428644  
     111023404597        111057650950        111023528639  

111011538450

     110997225627        111016948917        111030780508        111017294558  
     111018227906        111024286703        110984190035        111020481197  
     111020961704        111021067733        111021396470        111022270177  
     111022251254        110987886514        111022309213        111022428668  
     111023404618        111057678401        111023528658  

111011557440

     110997213207        111016948953        111030791445        111017294620  
     111018227990        111024290775        110984161788        111020481242  
     111020961740        111021067760        111021396594        111022270379  
     111022251284        110987858881        111022309243        111022428692  
     111023404640        111057705853        111023528677  

111011557798

     110997200787        111016948989        111030802382        111017294681  
     111018228073        111024294846        110984133541        111020481286  
     111020961777        111021067787        111021396718        111022270582  
     111022251314        110987831248        111022309272        111022428716  
     111023404661        111057733304        111023528695  

111011557822

     110997188367        111016949025        111030813320        111017294743  
     111018228157        111024298917        110984105293        111020481331  
     111020961813        111021067814        111021396842        111022270784  
     111022251343        110987803615        111022309301        111022428740  
     111023404683        111057760756        111023528714  

111011557855

     110997175947        111016949060        111030824257        111017294804  
     111018228241        111024302988        110984077046        111020481376  
     111020961849        111021067841        111021396966        111022270987  
     111022251373        110987775982        111022309331        111022428763  
     111023404704        111057788207        111023528733  

111011557934

     110997163526        111016949096        111030835194        111017294866  
     111018228324        111024307059        110984048798        111020481420  
     111020961886        111021067867        111021397091        111022271189  
     111022251403        110987748349        111022309360        111022428787  
     111023404726        111057815658        111023528752  

111011558317

     110997151106        111016949132        111030846131        111017294927  
     111018228408        111024311131        110984020551        111020481465  
     111020961922        111021067894        111021397215        111022271391  
     111022251433        110987720716        111022309390        111022428811  
     111023404747        111057843110        111023528771  

111011589502

     110997138686        111016949168        111030857069        111017294989  
     111018228492        111024315202        110983992304        111020481510  
     111020961958        111021067921        111021397339        111022271594  
     111022251462        110987693083        111022309419        111022428835  
     111023404769        111057870561        111023528790  

111011589850

     110997126266        111016949204        111030868006        111017295051  
     111018228575        111024319273        110983964056        111020481555  
     111020961995        111021067948        111021397463        111022271796  
     111022251492        110987665450        111022309448        111022428859  
     111023404790        111057898013        111023528809  

111011589939

     110997113846        111016949239        111030878943        111017295112  
     111018228659        111024323344        110983935809        111020481599  
     111020962031        111021067975        111021397588        111022271999  
     111022251522        110987637817        111022309478        111022428883  
     111023404812        111057925464        111023528828  

111011590054

     110997101426        111016949275        111030889881        111017295174  
     111018228742        111024327415        110983907561        111020481644  
     111020962067        111021068002        111021397712        111022272201  
     111022251552        110987610184        111022309507        111022428907  
     111023404833        111057952916        111023528847  

111011590098

     110997089006        111016949311        111030900818        111017295235  
     111018228826        111024331487        110983879314        111020481689  
     111020962104        111021068029        111021397836        111022272403  
     111022251582        110987582551        111022309537        111022428931  
     111023404855        111057980367        111023528866  

111011539226

     110997076585        111016949347        111030911755        111017295297  
     111018228910        111024335558        110983851067        111020481733  
     111020962140        111021068056        111021397960        111022272606  
     111022251611        110987554918        111022309566        111022428955  
     111023404876        111058007819        111023528885  

111011539349

     110997064165        111016949383        111030922693        111017295358  
     111018228993        111024339629        110983822819        111020481778  
     111020962176        111021068083        111021398085        111022272808  
     111022251641        110987527285        111022309595        111022428978  
     111023404898        111058035270        111023528904  

111011539394

     110997051745        111016949418        111030933630        111017295420  
     111018229077        111024343700        110983794572        111020481823  
     111020962213        111021068110        111021398209        111022273011  
     111022251671        110987499651        111022309625        111022429002  
     111023404919        111058062722        111023528922  

111011540037

     110997039325        111016949454        111030944567        111017295482  
     111018229161        111024347771        110983766324        111020481868  
     111020962249        111021068137        111021398333        111022273213  
     111022251701        110987472018        111022309654        111022429026  
     111023404941        111058090173        111023528941  

111011558935

     110997026905        111016949490        111030955505        111017295543  
     111018229244        111024351843        110983738077        111020481912  
     111020962286        111021068164        111021398457        111022273415  
     111022251730        110987444385        111022309684        111022429050  
     111023404962        111058117624        111023528960  

111011559004

     110997014485        111016949526        111030966442        111017295605  
     111018229328        111024355914        110983709830        111020481957  
     111020962322        111021068191        111021398581        111022273618  
     111022251760        110987416752        111022309713        111022429074  
     111023404984        111058145076        111023528979  

111011559082

     110997002065        111016949562        111030977379        111017295666  
     111018229411        111024359985        110983681582        111020482002  
     111020962358        111021068218        111021398706        111022273820  
     111022251790        110987389119        111022309742        111022429098  
     111023405005        111058172527        111023528998  

111011559105

     110996989644        111016949597        111030988317        111017295728  
     111018229495        111024364056        110983653335        111020482046  
     111020962395        111021068245        111021398830        111022274023  
     111022251820        110987361486        111022309772        111022429122  
     111023405027        111058199979        111023529017  

111011559655

     110996977224        111016949633        111030999254        111017295789  
     111018229579        111024368127        110983625087        111020482091  
     111020962431        111021068272        111021398954        111022274225  
     111022251850        110987333853        111022309801        111022429146  
     111023405048        111058227430        111023529036  

111011559891

     110996964804        111016949669        111031010191        111017295851  
     111018229662        111024372199        110983596840        111020482136  
     111020962467        111021068299        111021399078        111022274427  
     111022251879        110987306220        111022309831        111022429169  
     111023405070        111058254882        111023529055  

111011571503

     110996952384        111016949705        111031021129        111017295913  
     111018229746        111024376270        110983568593        111020482181  
     111020962504        111021068326        111021399203        111022274630  
     111022251909        110987278587        111022309860        111022429193  
     111023405091        111058282333        111023529074  

111011571749

     110996939964        111016949741        111031032066        111017295974  
     111018229830        111024380341        110983540345        111020482225  
     111020962540        111021068352        111021399327        111022274832  
     111022251939        110987250954        111022309889        111022429217  
     111023405113        111058309785        111023529093  

111011571806

     110996927544        111016949776        111031043003        111017296036  
     111018229913        111024384412        110983512098        111020482270  
     111020962576        111021068379        111021399451        111022275035  
     111022251969        110987223321        111022309919        111022429241  
     111023405134        111058337236        111023529112  

111011571952

     110996915124        111016949812        111031053940        111017296097  
     111018229997        111024388483        110983483850        111020482315  
     111020962613        111021068406        111021399575        111022275237  
     111022251998        110987195688        111022309948        111022429265  
     111023405156        111058364688        111023529131  

111011572054

     110996902703        111016949848        111031064878        111017296159  
     111018230081        111024392555        110983455603        111020482359  
     111020962649        111021068433        111021399700        111022275439  
     111022252028        110987168055        111022309978        111022429289  
     111023405177        111058392139        111023529149  

111011572133

     110996890283        111016949884        111031075815        111017296220  
     111018230164        111024396626        110983427356        111020482404  
     111020962685        111021068460        111021399824        111022275642  
     111022252058        110987140422        111022310007        111022429313  
     111023405199        111058419591        111023529168  

111011572302

     110996877863        111016949920        111031086752        111017296282  
     111018230248        111024400697        110983399108        111020482449  
     111020962722        111021068487        111021399948        111022275844  
     111022252088        110987112789        111022310036        111022429337  
     111023405220        111058447042        111023529187  

111011572425

     110996865443        111016949955        111031097690        111017296344  
     111018230331        111024404768        110983370861        111020482494  
     111020962758        111021068514        111021400072        111022276047  
     111022252117        110987085156        111022310066        111022429361  
     111023405242        111058474493        111023529206  

111011590278

     110996853023        111016949991        111031108627        111017296405  
     111018230415        111024408839        110983342613        111020482538  
     111020962794        111021068541        111021400196        111022276249  
     111022252147        110987057523        111022310095        111022429384  
     111023405263        111058501945        111023529225  

111011590302

     110996840603        111016950027        111031119564        111017296467  
     111018230499        111024412911        110983314366        111020482583  
     111020962831        111021068568        111021400321        111022276451  
     111022252177        110987029890        111022310125        111022429408  
     111023405285        111058529396        111023529244  

111011590403

     110996828183        111016950063        111031130502        111017296528  
     111018230582        111024416982        110983286119        111020482628  
     111020962867        111021068595        111021400445        111022276654  
     111022252207        110987002257        111022310154        111022429432  
     111023405307        111058556848        111023529263  

111011590683

     110996815762        111016950099        111031141439        111017296590  
     111018230666        111024421053        110983257871        111020482672  
     111020962903        111021068622        111021400569        111022276856  
     111022252237        110986974624        111022310183        111022429456  
     111023405328        111058584299        111023529282  

111011590706

     110996803342        111016950134        111031152376        111017296651  
     111018230750        111024425124        110983229624        111020482717  
     111020962940        111021068649        111021400693        111022277059  
     111022252266        110986946991        111022310213        111022429480  
     111023405350        111058611751        111023529301  

111011590919

     110996790922        111016950170        111031163314        111017296713  
     111018230833        111024429195        110983201376        111020482762  
     111020962976        111021068676        111021400818        111022277261  
     111022252296        110986919358        111022310242        111022429504  
     111023405371        111058639202        111023529320  

111011591224

     110996778502        111016950206        111031174251        111017296775  
     111018230917        111024433267        110983173129        111020482807  
     111020963012        111021068703        111021400942        111022277463  
     111022252326        110986891725        111022310272        111022429528  
     111023405393        111058666654        111023529339  

111011540116

     110996766082        111016950242        111031185188        111017296836  
     111018231000        111024437338        110983144882        111020482851  
     111020963049        111021068730        111021401066        111022277666  
     111022252356        110986864092        111022310301        111022429552  
     111023405414        111058694105        111023529357  

111011540329

     110996753662        111016950278        111031196126        111017296898  
     111018231084        111024441409        110983116634        111020482896  
     111020963085        111021068757        111021401190        111022277868  
     111022252385        110986836459        111022310330        111022429576  
     111023405436        111058721557        111023529376  

111011540510

     110996741242        111016950313        111031207063        111017296959  
     111018231168        111024445480        110983088387        111020482941  
     111020963121        111021068784        111021401314        111022278071  
     111022252415        110986808826        111022310360        111022429599  
     111023405457        111058749008        111023529395  

111011540521

     110996728821        111016950349        111031218000        111017297021  
     111018231251        111024449551        110983060139        111020482985  
     111020963158        111021068810        111021401439        111022278273  
     111022252445        110986781193        111022310389        111022429623  
     111023405479        111058776459        111023529414  

111011540633

     110996716401        111016950385        111031228937        111017297082  
     111018231335        111024453623        110983031892        111020483030  
     111020963194        111021068837        111021401563        111022278475  
     111022252475        110986753560        111022310419        111022429647  
     111023405500        111058803911        111023529433  

111011540734

     110996703981        111016950421        111031239875        111017297144  
     111018231419        111024457694        110983003645        111020483075  
     111020963230        111021068864        111021401687        111022278678  
     111022252504        110986725927        111022310448        111022429671  
     111023405522        111058831362        111023529452  

111011540767

     110996691561        111016950457        111031250812        111017297206  
     111018231502        111024461765        110982975397        111020483120  
     111020963267        111021068891        111021401811        111022278880  
     111022252534        110986698294        111022310477        111022429695  
     111023405543        111058858814        111023529471  

111011541319

     110996679141        111016950492        111031261749        111017297267  
     111018231586        111024465836        110982947150        111020483164  
     111020963303        111021068918        111021401936        111022279083  
     111022252564        110986670661        111022310507        111022429719  
     111023405565        111058886265        111023529490  

111011541375

     110996666721        111016950528        111031272687        111017297329  
     111018231669        111024469907        110982918902        111020483209  
     111020963339        111021068945        111021402060        111022279285  
     111022252594        110986643028        111022310536        111022429743  
     111023405586        111058913717        111023529509  

111011541409

     110996654301        111016950564        111031283624        111017297390  
     111018231753        111024473979        110982890655        111020483254  
     111020963376        111021068972        111021402184        111022279487  
     111022252624        110986615395        111022310566        111022429767  
     111023405608        111058941168        111023529528  

111011560051

     110996641880        111016950600        111031294561        111017297452  
     111018231837        111024478050        110982862408        111020483298  
     111020963412        111021068999        111021402308        111022279690  
     111022252653        110986587762        111022310595        111022429791  
     111023405629        111058968620        111023529547  

111011560242

     110996629460        111016950636        111031305499        111017297513  
     111018231920        111024482121        110982834160        111020483343  
     111020963448        111021069026        111021402433        111022279892  
     111022252683        110986560129        111022310624        111022429814  
     111023405651        111058996071        111023529566  

111011560433

     110996617040        111016950671        111031316436        111017297575  
     111018232004        111024486192        110982805913        111020483388  
     111020963485        111021069053        111021402557        111022280095  
     111022252713        110986532495        111022310654        111022429838  
     111023405672        111059023523        111023529584  

111011560523

     110996604620        111016950707        111031327373        111017297637  
     111018232088        111024490263        110982777665        111020483433  
     111020963521        111021069080        111021402681        111022280297  
     111022252743        110986504862        111022310683        111022429862  
     111023405694        111059050974        111023529603  

111011560556

     110996592200        111016950743        111031338311        111017297698  
     111018232171        111024494335        110982749418        111020483477  
     111020963558        111021069107        111021402805        111022280499  
     111022252772        110986477229        111022310713        111022429886  
     111023405715        111059078425        111023529622  

111011560646

     110996579780        111016950779        111031349248        111017297760  
     111018232255        111024498406        110982721171        111020483522  
     111020963594        111021069134        111021402929        111022280702  
     111022252802        110986449596        111022310742        111022429910  
     111023405737        111059105877        111023529641  

111011560714

     110996567360        111016950815        111031360185        111017297821  
     111018232338        111024502477        110982692923        111020483567  
     111020963630        111021069161        111021403054        111022280904  
     111022252832        110986421963        111022310771        111022429934  
     111023405758        111059133328        111023529660  

111011561007

     110996554939        111016950850        111031371123        111017297883  
     111018232422        111024506548        110982664676        111020483611  
     111020963667        111021069188        111021403178        111022281107  
     111022252862        110986394330        111022310801        111022429958  
     111023405780        111059160780        111023529679  

111011572582

     110996542519        111016950886        111031382060        111017297944  
     111018232506        111024510619        110982636428        111020483656  
     111020963703        111021069215        111021403302        111022281309  
     111022252892        110986366697        111022310830        111022429982  
     111023405801        111059188231        111023529698  

111011572649

     110996530099        111016950922        111031392997        111017298006  
     111018232589        111024514691        110982608181        111020483701  
     111020963739        111021069242        111021403426        111022281511  
     111022252921        110986339064        111022310860        111022430005  
     111023405823        111059215683        111023529717  

111011572672

     110996517679        111016950958        111031403935        111017298068  
     111018232673        111024518762        110982579934        111020483746  
     111020963776        111021069269        111021403551        111022281714  
     111022252951        110986311431        111022310889        111022430029  
     111023405844        111059243134        111023529736  

111011572739

     110996505259        111016950994        111031414872        111017298129  
     111018232757        111024522833        110982551686        111020483790  
     111020963812        111021069295        111021403675        111022281916  
     111022252981        110986283798        111022310918        111022430053  
     111023405866        111059270586        111023529755  

111011572807

     110996492839        111016951029        111031425809        111017298191  
     111018232840        111024526904        110982523439        111020483835  
     111020963848        111021069322        111021403799        111022282119  
     111022253011        110986256165        111022310948        111022430077  
     111023405887        111059298037        111023529774  

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111011573077

     110996480419        111016951065        111031436746        111017298252  
     111018232924        111024530975        110982495191        111020483880  
     111020963885        111021069349        111021403923        111022282321  
     111022253040        110986228532        111022310977        111022430101  
     111023405909        111059325489        111023529793  

111011573123

     110996467998        111016951101        111031447684        111017298314  
     111018233008        111024535047        110982466944        111020483924  
     111020963921        111021069376        111021404048        111022282523  
     111022253070        110986200899        111022311007        111022430125  
     111023405930        111059352940        111023529811  

111011573224

     110996455578        111016951137        111031458621        111017298375  
     111018233091        111024539118        110982438697        111020483969  
     111020963957        111021069403        111021404172        111022282726  
     111022253100        110986173266        111022311036        111022430149  
     111023405952        111059380392        111023529830  

111011573538

     110996443158        111016951173        111031469558        111017298437  
     111018233175        111024543189        110982410449        111020484014  
     111020963994        111021069430        111021404296        111022282928  
     111022253130        110986145633        111022311065        111022430173  
     111023405973        111059407843        111023529849  

111011601945

     110996430738        111016951208        111031480496        111017298499  
     111018233258        111024547260        110982382202        111020484059  
     111020964030        111021069457        111021404420        111022283131  
     111022253159        110986118000        111022311095        111022430197  
     111023405995        111059435294        111023529868  

111011602294

     110996418318        111016951244        111031491433        111017298560  
     111018233342        111024551331        110982353954        111020484103  
     111020964066        111021069484        111021404544        111022283333  
     111022253189        110986090367        111022311124        111022430220  
     111023406016        111059462746        111023529887  

111011602351

     110996405898        111016951280        111031502370        111017298622  
     111018233426        111024555403        110982325707        111020484148  
     111020964103        111021069511        111021404669        111022283535  
     111022253219        110986062734        111022311154        111022430244  
     111023406038        111059490197        111023529906  

111011602362

     110996393478        111016951316        111031513308        111017298683  
     111018233509        111024559474        110982297460        111020484193  
     111020964139        111021069538        111021404793        111022283738  
     111022253249        110986035101        111022311183        111022430268  
     111023406060        111059517649        111023529925  

111011541500

     110996381057        111016951352        111031524245        111017298745  
     111018233593        111024563545        110982269212        111020484237  
     111020964175        111021069565        111021404917        111022283940  
     111022253279        110986007468        111022311212        111022430292  
     111023406081        111059545100        111023529944  

111011541678

     110996368637        111016951387        111031535182        111017298806  
     111018233677        111024567616        110982240965        111020484282  
     111020964212        111021069592        111021405041        111022284143  
     111022253308        110985979835        111022311242        111022430316  
     111023406103        111059572552        111023529963  

111011541757

     110996356217        111016951423        111031546120        111017298868  
     111018233760        111024571687        110982212717        111020484327  
     111020964248        111021069619        111021405166        111022284345  
     111022253338        110985952202        111022311271        111022430340  
     111023406124        111059600003        111023529982  

111011542297

     110996343797        111016951459        111031557057        111017298930  
     111018233844        111024575759        110982184470        111020484372  
     111020964284        111021069646        111021405290        111022284547  
     111022253368        110985924569        111022311301        111022430364  
     111023406146        111059627455        111023530001  

111011542501

     110996331377        111016951495        111031567994        111017298991  
     111018233927        111024579830        110982156223        111020484416  
     111020964321        111021069673        111021405414        111022284750  
     111022253398        110985896936        111022311330        111022430388  
     111023406167        111059654906        111023530019  

111011561625

     110996318957        111016951531        111031578932        111017299053  
     111018234011        111024583901        110982127975        111020484461  
     111020964357        111021069700        111021405538        111022284952  
     111022253427        110985869303        111022311359        111022430412  
     111023406189        111059682358        111023530038  

111011561692

     110996306537        111016951566        111031589869        111017299114  
     111018234095        111024587972        110982099728        111020484506  
     111020964393        111021069727        111021405662        111022285155  
     111022253457        110985841670        111022311389        111022430435  
     111023406210        111059709809        111023530057  

111011561737

     110996294116        111016951602        111031600806        111017299176  
     111018234178        111024592043        110982071480        111020484550  
     111020964430        111021069753        111021405787        111022285357  
     111022253487        110985814037        111022311418        111022430459  
     111023406232        111059737260        111023530076  

111011562031

     110996281696        111016951638        111031611743        111017299237  
     111018234262        111024596115        110982043233        111020484595  
     111020964466        111021069780        111021405911        111022285559  
     111022253517        110985786404        111022311448        111022430483  
     111023406253        111059764712        111023530095  

111011562086

     110996269276        111016951674        111031622681        111017299299  
     111018234346        111024600186        110982014986        111020484640  
     111020964502        111021069807        111021406035        111022285762  
     111022253546        110985758771        111022311477        111022430507  
     111023406275        111059792163        111023530114  

111011562176

     110996256856        111016951710        111031633618        111017299361  
     111018234429        111024604257        110981986738        111020484685  
     111020964539        111021069834        111021406159        111022285964  
     111022253576        110985731138        111022311506        111022430531  
     111023406296        111059819615        111023530133  

111011573594

     110996244436        111016951745        111031644555        111017299422  
     111018234513        111024608328        110981958491        111020484729  
     111020964575        111021069861        111021406284        111022286167  
     111022253606        110985703505        111022311536        111022430555  
     111023406318        111059847066        111023530152  

111011573684

     110996232016        111016951781        111031655493        111017299484  
     111018234596        111024612399        110981930243        111020484774  
     111020964611        111021069888        111021406408        111022286369  
     111022253636        110985675872        111022311565        111022430579  
     111023406339        111059874518        111023530171  

111011573741

     110996219596        111016951817        111031666430        111017299545  
     111018234680        111024616471        110981901996        111020484819  
     111020964648        111021069915        111021406532        111022286571  
     111022253666        110985648239        111022311595        111022430603  
     111023406361        111059901969        111023530190  

111011573831

     110996207175        111016951853        111031677367        111017299607  
     111018234764        111024620542        110981873749        111020484863  
     111020964684        111021069942        111021406656        111022286774  
     111022253695        110985620606        111022311624        111022430627  
     111023406382        111059929421        111023530209  

111011573886

     110996194755        111016951889        111031688305        111017299668  
     111018234847        111024624613        110981845501        111020484908  
     111020964720        111021069969        111021406781        111022286976  
     111022253725        110985592973        111022311653        111022430650  
     111023406404        111059956872        111023530228  

111011574157

     110996182335        111016951924        111031699242        111017299730  
     111018234931        111024628684        110981817254        111020484953  
     111020964757        111021069996        111021406905        111022287179  
     111022253755        110985565339        111022311683        111022430674  
     111023406425        111059984324        111023530246  

111011574225

     110996169915        111016951960        111031710179        111017299792  
     111018235015        111024632755        110981789006        111020484998  
     111020964793        111021070023        111021407029        111022287381  
     111022253785        110985537706        111022311712        111022430698  
     111023406447        111060011775        111023530265  

111011574281

     110996157495        111016951996        111031721117        111017299853  
     111018235098        111024636827        110981760759        111020485042  
     111020964830        111021070050        111021407153        111022287583  
     111022253814        110985510073        111022311742        111022430722  
     111023406468        111060039226        111023530284  

111011574416

     110996145075        111016952032        111031732054        111017299915  
     111018235182        111024640898        110981732512        111020485087  
     111020964866        111021070077        111021407277        111022287786  
     111022253844        110985482440        111022311771        111022430746  
     111023406490        111060066678        111023530303  

111011574438

     110996132655        111016952068        111031742991        111017299976  
     111018235265        111024644969        110981704264        111020485132  
     111020964902        111021070104        111021407402        111022287988  
     111022253874        110985454807        111022311800        111022430770  
     111023406511        111060094129        111023530322  

111011597949

     110996120234        111016952103        111031753929        111017300038  
     111018235349        111024649040        110981676017        111020485176  
     111020964939        111021070131        111021407526        111022288191  
     111022253904        110985427174        111022311830        111022430794  
     111023406533        111060121581        111023530341  

111011598108

     110996107814        111016952139        111031764866        111017300099  
     111018235433        111024653111        110981647769        111020485221  
     111020964975        111021070158        111021407650        111022288393  
     111022253934        110985399541        111022311859        111022430818  
     111023406554        111060149032        111023530360  

111011598300

     110996095394        111016952175        111031775803        111017300161  
     111018235516        111024657183        110981619522        111020485266  
     111020965011        111021070185        111021407774        111022288595  
     111022253963        110985371908        111022311889        111022430841  
     111023406576        111060176484        111023530379  

111011598502

     110996082974        111016952211        111031786741        111017300223  
     111018235600        111024661254        110981591275        111020485311  
     111020965048        111021070212        111021407899        111022288798  
     111022253993        110985344275        111022311918        111022430865  
     111023406597        111060203935        111023530398  

111011598647

     110996070554        111016952247        111031797678        111017300284  
     111018235684        111024665325        110981563027        111020485355  
     111020965084        111021070238        111021408023        111022289000  
     111022254023        110985316642        111022311947        111022430889  
     111023406619        111060231387        111023530417  

111011598692

     110996058134        111016952282        111031808615        111017300346  
     111018235767        111024669396        110981534780        111020485400  
     111020965120        111021070265        111021408147        111022289203  
     111022254053        110985289009        111022311977        111022430913  
     111023406640        111060258838        111023530436  

111011598748

     110996045714        111016952318        111031819552        111017300407  
     111018235851        111024673467        110981506532        111020485445  
     111020965157        111021070292        111021408271        111022289405  
     111022254082        110985261376        111022312006        111022430937  
     111023406662        111060286290        111023530455  

111011598827

     110996033293        111016952354        111031830490        111017300469  
     111018235935        111024677539        110981478285        111020485489  
     111020965193        111021070319        111021408396        111022289607  
     111022254112        110985233743        111022312036        111022430961  
     111023406683        111060313741        111023530473  

111011542657

     110996020873        111016952390        111031841427        111017300530  
     111018236018        111024681610        110981450038        111020485534  
     111020965229        111021070346        111021408520        111022289810  
     111022254142        110985206110        111022312065        111022430985  
     111023406705        111060341193        111023530492  

111011542714

     110996008453        111016952426        111031852364        111017300592  
     111018236102        111024685681        110981421790        111020485579  
     111020965266        111021070373        111021408644        111022290012  
     111022254172        110985178477        111022312094        111022431009  
     111023406726        111060368644        111023530511  

111011542837

     110995996033        111016952461        111031863302        111017300654  
     111018236185        111024689752        110981393543        111020485624  
     111020965302        111021070400        111021408768        111022290215  
     111022254201        110985150844        111022312124        111022431033  
     111023406748        111060396095        111023530530  

111011543085

     110995983613        111016952497        111031874239        111017300715  
     111018236269        111024693823        110981365295        111020485668  
     111020965338        111021070427        111021408892        111022290417  
     111022254231        110985123211        111022312153        111022431056  
     111023406769        111060423547        111023530549  

111011543467

     110995971193        111016952533        111031885176        111017300777  
     111018236353        111024697895        110981337048        111020485713  
     111020965375        111021070454        111021409017        111022290619  
     111022254261        110985095578        111022312183        111022431080  
     111023406791        111060450998        111023530568  

111011543546

     110995958773        111016952569        111031896114        111017300838  
     111018236436        111024701966        110981308801        111020485758  
     111020965411        111021070481        111021409141        111022290822  
     111022254291        110985067945        111022312212        111022431104  
     111023406813        111060478450        111023530587  

111011543568

     110995946352        111016952605        111031907051        111017300900  
     111018236520        111024706037        110981280553        111020485802  
     111020965447        111021070508        111021409265        111022291024  
     111022254321        110985040312        111022312241        111022431128  
     111023406834        111060505901        111023530606  

111011543670

     110995933932        111016952640        111031917988        111017300961  
     111018236604        111024710108        110981252306        111020485847  
     111020965484        111021070535        111021409389        111022291227  
     111022254350        110985012679        111022312271        111022431152  
     111023406856        111060533353        111023530625  

111011562547

     110995921512        111016952676        111031928926        111017301023  
     111018236687        111024714179        110981224058        111020485892  
     111020965520        111021070562        111021409514        111022291429  
     111022254380        110984985046        111022312300        111022431176  
     111023406877        111060560804        111023530644  

111011562671

     110995909092        111016952712        111031939863        111017301085  
     111018236771        111024718251        110981195811        111020485937  
     111020965556        111021070589        111021409638        111022291631  
     111022254410        110984957413        111022312330        111022431200  
     111023406899        111060588256        111023530663  

111011562851

     110995896672        111016952748        111031950800        111017301146  
     111018236854        111024722322        110981167564        111020485981  
     111020965593        111021070616        111021409762        111022291834  
     111022254440        110984929780        111022312359        111022431224  
     111023406920        111060615707        111023530681  

111011563155

     110995884252        111016952784        111031961738        111017301208  
     111018236938        111024726393        110981139316        111020486026  
     111020965629        111021070643        111021409886        111022292036  
     111022254469        110984902147        111022312388        111022431248  
     111023406942        111060643159        111023530700  

111011574719

     110995871832        111016952819        111031972675        111017301269  
     111018237022        111024730464        110981111069        111020486071  
     111020965665        111021070670        111021410010        111022292239  
     111022254499        110984874514        111022312418        111022431271  
     111023406963        111060670610        111023530719  

111011574742

     110995859411        111016952855        111031983612        111017301331  
     111018237105        111024734535        110981082821        111020486115  
     111020965702        111021070696        111021410135        111022292441  
     111022254529        110984846881        111022312447        111022431295  
     111023406985        111060698061        111023530738  

111011574786

     110995846991        111016952891        111031994549        111017301392  
     111018237189        111024738607        110981054574        111020486160  
     111020965738        111021070723        111021410259        111022292643  
     111022254559        110984819248        111022312477        111022431319  
     111023407006        111060725513        111023530757  

111011574988

     110995834571        111016952927        111032005487        111017301454  
     111018237273        111024742678        110981026327        111020486205  
     111020965774        111021070750        111021410383        111022292846  
     111022254588        110984791615        111022312506        111022431343  
     111023407028        111060752964        111023530776  

111011575002

     110995822151        111016952963        111032016424        111017301516  
     111018237356        111024746749        110980998079        111020486250  
     111020965811        111021070777        111021410507        111022293048  
     111022254618        110984763982        111022312535        111022431367  
     111023407049        111060780416        111023530795  

111011575125

     110995809731        111016952998        111032027361        111017301577  
     111018237440        111024750820        110980969832        111020486294  
     111020965847        111021070804        111021410632        111022293251  
     111022254648        110984736349        111022312565        111022431391  
     111023407071        111060807867        111023530814  

111011575394

     110995797311        111016953034        111032038299        111017301639  
     111018237523        111024754891        110980941584        111020486339  
     111020965883        111021070831        111021410756        111022293453  
     111022254678        110984708716        111022312594        111022431415  
     111023407092        111060835319        111023530833  

111011575833

     110995784891        111016953070        111032049236        111017301700  
     111018237607        111024758963        110980913337        111020486384  
     111020965920        111021070858        111021410880        111022293655  
     111022254708        110984681083        111022312624        111022431439  
     111023407114        111060862770        111023530852  

111011575912

     110995772470        111016953106        111032060173        111017301762  
     111018237691        111024763034        110980885090        111020486428  
     111020965956        111021070885        111021411004        111022293858  
     111022254737        110984653450        111022312653        111022431463  
     111023407135        111060890222        111023530871  

111011600416

     110995760050        111016953142        111032071111        111017301823  
     111018237774        111024767105        110980856842        111020486473  
     111020965992        111021070912        111021411129        111022294060  
     111022254767        110984625817        111022312682        111022431486  
     111023407157        111060917673        111023530890  

111011600427

     110995747630        111016953177        111032082048        111017301885  
     111018237858        111024771176        110980828595        111020486518  
     111020966029        111021070939        111021411253        111022294263  
     111022254797        110984598183        111022312712        111022431510  
     111023407178        111060945125        111023530908  

111011600584

     110995735210        111016953213        111032092985        111017301947  
     111018237942        111024775247        110980800347        111020486563  
     111020966065        111021070966        111021411377        111022294465  
     111022254827        110984570550        111022312741        111022431534  
     111023407200        111060972576        111023530927  

111011600809

     110995722790        111016953249        111032103923        111017302008  
     111018238025        111024779319        110980772100        111020486607  
     111020966102        111021070993        111021411501        111022294667  
     111022254856        110984542917        111022312771        111022431558  
     111023407221        111061000027        111023530946  

111011600966

     110995710370        111016953285        111032114860        111017302070  
     111018238109        111024783390        110980743853        111020486652  
     111020966138        111021071020        111021411625        111022294870  
     111022254886        110984515284        111022312800        111022431582  
     111023407243        111061027479        111023530965  

111011601259

     110995697950        111016953321        111032125797        111017302131  
     111018238192        111024787461        110980715605        111020486697  
     111020966174        111021071047        111021411750        111022295072  
     111022254916        110984487651        111022312829        111022431606  
     111023407264        111061054930        111023530984  

111011543928

     110995685529        111016953356        111032136735        111017302193  
     111018238276        111024791532        110980687358        111020486741  
     111020966211        111021071074        111021411874        111022295275  
     111022254946        110984460018        111022312859        111022431630  
     111023407286        111061082382        111023531003  

111011544042

     110995673109        111016953392        111032147672        111017302254  
     111018238360        111024795603        110980659110        111020486786  
     111020966247        111021071101        111021411998        111022295477  
     111022254976        110984432385        111022312888        111022431654  
     111023407307        111061109833        111023531022  

111011544053

     110995660689        111016953428        111032158609        111017302316  
     111018238443        111024799675        110980630863        111020486831  
     111020966283        111021071128        111021412122        111022295679  
     111022255005        110984404752        111022312918        111022431677  
     111023407329        111061137285        111023531041  

111011544749

     110995648269        111016953464        111032169547        111017302378  
     111018238527        111024803746        110980602616        111020486876  
     111020966320        111021071155        111021412247        111022295882  
     111022255035        110984377119        111022312947        111022431701  
     111023407350        111061164736        111023531060  

111011564134

     110995635849        111016953500        111032180484        111017302439  
     111018238611        111024807817        110980574368        111020486920  
     111020966356        111021071181        111021412371        111022296084  
     111022255065        110984349486        111022312976        111022431725  
     111023407372        111061192188        111023531079  

111011564796

     110995623429        111016953535        111032191421        111017302501  
     111018238694        111024811888        110980546121        111020486965  
     111020966392        111021071208        111021412495        111022296287  
     111022255095        110984321853        111022313006        111022431749  
     111023407393        111061219639        111023531098  

111011564932

     110995611009        111016953571        111032202358        111017302562  
     111018238778        111024815959        110980517873        111020487010  
     111020966429        111021071235        111021412619        111022296489  
     111022255124        110984294220        111022313035        111022431773  
     111023407415        111061247091        111023531117  

111011565023

     110995598588        111016953607        111032213296        111017302624  
     111018238862        111024820031        110980489626        111020487054  
     111020966465        111021071262        111021412744        111022296691  
     111022255154        110984266587        111022313065        111022431797  
     111023407436        111061274542        111023531135  

111011477823

     110995586168        111016953643        111032224233        111017302685  
     111018238945        111024824102        110980461379        111020487099  
     111020966501        111021071289        111021412868        111022296894  
     111022255184        110984238954        111022313094        111022431821  
     111023407458        111061301994        111023531154  

111011576542

     110995573748        111016953679        111032235170        111017302747  
     111018239029        111024828173        110980433131        111020487144  
     111020966538        111021071316        111021412992        111022297096  
     111022255214        110984211321        111022313123        111022431845  
     111023407479        111061329445        111023531173  

111011576687

     110995561328        111016953714        111032246108        111017302809  
     111018239112        111024832244        110980404884        111020487189  
     111020966574        111021071343        111021413116        111022297299  
     111022255243        110984183688        111022313153        111022431869  
     111023407501        111061356896        111023531192  

111011576722

     110995548908        111016953750        111032257045        111017302870  
     111018239196        111024836315        110980376636        111020487233  
     111020966610        111021071370        111021413240        111022297501  
     111022255273        110984156055        111022313182        111022431892  
     111023407522        111061384348        111023531211  

111011576845

     110995536488        111016953786        111032267982        111017302932  
     111018239280        111024840387        110980348389        111020487278  
     111020966647        111021071397        111021413365        111022297703  
     111022255303        110984128422        111022313212        111022431916  
     111023407544        111061411799        111023531230  

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111011591785

     110995524068        111016953822        111032278920        111017302993  
     111018239363        111024844458        110980320142        111020487323  
     111020966683        111021071424        111021413489        111022297906  
     111022255333        110984100789        111022313241        111022431940  
     111023407566        111061439251        111023531249  

111011592247

     110995511647        111016953858        111032289857        111017303055  
     111018239447        111024848529        110980291894        111020487367  
     111020966719        111021071451        111021413613        111022298108  
     111022255363        110984073156        111022313270        111022431964  
     111023407587        111061466702        111023531268  

111011592494

     110995499227        111016953893        111032300794        111017303116  
     111018239531        111024852600        110980263647        111020487412  
     111020966756        111021071478        111021413737        111022298311  
     111022255392        110984045523        111022313300        111022431988  
     111023407609        111061494154        111023531287  

111011545379

     110995486807        111016953929        111032311732        111017303178  
     111018239614        111024856671        110980235399        111020487457  
     111020966792        111021071505        111021413862        111022298513  
     111022255422        110984017890        111022313329        111022432012  
     111023407630        111061521605        111023531306  

111011545649

     110995474387        111016953965        111032322669        111017303240  
     111018239698        111024860743        110980207152        111020487502  
     111020966828        111021071532        111021413986        111022298715  
     111022255452        110983990257        111022313359        111022432036  
     111023407652        111061549057        111023531325  

111011545807

     110995461967        111016954001        111032333606        111017303301  
     111018239781        111024864814        110980178905        111020487546  
     111020966865        111021071559        111021414110        111022298918  
     111022255482        110983962624        111022313388        111022432060  
     111023407673        111061576508        111023531343  

111011545908

     110995449547        111016954037        111032344544        111017303363  
     111018239865        111024868885        110980150657        111020487591  
     111020966901        111021071586        111021414234        111022299120  
     111022255511        110983934991        111022313417        111022432084  
     111023407695        111061603960        111023531362  

111011565584

     110995437127        111016954072        111032355481        111017303424  
     111018239949        111024872956        110980122410        111020487636  
     111020966937        111021071613        111021414358        111022299323  
     111022255541        110983907358        111022313447        111022432107  
     111023407716        111061631411        111023531381  

111011565685

     110995424706        111016954108        111032366418        111017303486  
     111018240032        111024877027        110980094162        111020487680  
     111020966974        111021071639        111021414483        111022299525  
     111022255571        110983879725        111022313476        111022432131  
     111023407738        111061658862        111023531400  

111011566462

     110995412286        111016954144        111032377355        111017303547  
     111018240116        111024881099        110980065915        111020487725  
     111020967010        111021071666        111021414607        111022299727  
     111022255601        110983852092        111022313506        111022432155  
     111023407759        111061686314        111023531419  

111011577048

     110995399866        111016954180        111032388293        111017303609  
     111018240200        111024885170        110980037668        111020487770  
     111020967046        111021071693        111021414731        111022299930  
     111022255630        110983824459        111022313535        111022432179  
     111023407781        111061713765        111023531438  

111011577341

     110995387446        111016954216        111032399230        111017303671  
     111018240283        111024889241        110980009420        111020487815  
     111020967083        111021071720        111021414855        111022300132  
     111022255660        110983796826        111022313564        111022432203  
     111023407802        111061741217        111023531457  

111011577486

     110995375026        111016954251        111032410167        111017303732  
     111018240367        111024893312        110979981173        111020487859  
     111020967119        111021071747        111021414980        111022300335  
     111022255690        110983769193        111022313594        111022432227  
     111023407824        111061768668        111023531476  

111011577622

     110995362606        111016954287        111032421105        111017303794  
     111018240450        111024897383        110979952925        111020487904  
     111020967155        111021071774        111021415104        111022300537  
     111022255720        110983741560        111022313623        111022432251  
     111023407845        111061796120        111023531495  

111011592630

     110995350186        111016954323        111032432042        111017303855  
     111018240534        111024901455        110979924678        111020487949  
     111020967192        111021071801        111021415228        111022300739  
     111022255750        110983713927        111022313653        111022432275  
     111023407867        111061823571        111023531514  

111011593226

     110995337765        111016954359        111032442979        111017303917  
     111018240618        111024905526        110979896431        111020487993  
     111020967228        111021071828        111021415352        111022300942  
     111022255779        110983686294        111022313682        111022432299  
     111023407888        111061851023        111023531533  

111011593529

     110995325345        111016954395        111032453917        111017303978  
     111018240701        111024909597        110979868183        111020488038  
     111020967264        111021071855        111021415477        111022301144  
     111022255809        110983658661        111022313711        111022432322  
     111023407910        111061878474        111023531552  

111011593574

     110995312925        111016954430        111032464854        111017304040  
     111018240785        111024913668        110979839936        111020488083  
     111020967301        111021071882        111021415601        111022301347  
     111022255839        110983631027        111022313741        111022432346  
     111023407931        111061905926        111023531570  

111011593732

     110995300505        111016954466        111032475791        111017304102  
     111018240869        111024917739        110979811688        111020488128  
     111020967337        111021071909        111021415725        111022301549  
     111022255869        110983603394        111022313770        111022432370  
     111023407953        111061933377        111023531589  

111011546190

     110995288085        111016954502        111032486729        111017304163  
     111018240952        111024921811        110979783441        111020488172  
     111020967374        111021071936        111021415849        111022301751  
     111022255898        110983575761        111022313800        111022432394  
     111023407974        111061960828        111023531608  

111011546235

     110995275665        111016954538        111032497666        111017304225  
     111018241036        111024925882        110979755194        111020488217  
     111020967410        111021071963        111021415973        111022301954  
     111022255928        110983548128        111022313829        111022432418  
     111023407996        111061988280        111023531627  

111011546369

     110995263245        111016954574        111032508603        111017304286  
     111018241119        111024929953        110979726946        111020488262  
     111020967446        111021071990        111021416098        111022302156  
     111022255958        110983520495        111022313858        111022432442  
     111023408017        111062015731        111023531646  

111011546448

     110995250824        111016954609        111032519541        111017304348  
     111018241203        111024934024        110979698699        111020488306  
     111020967483        111021072017        111021416222        111022302359  
     111022255988        110983492862        111022313888        111022432466  
     111023408039        111062043183        111023531665  

111011547034

     110995238404        111016954645        111032530478        111017304409  
     111018241287        111024938095        110979670451        111020488351  
     111020967519        111021072044        111021416346        111022302561  
     111022256018        110983465229        111022313917        111022432490  
     111023408060        111062070634        111023531684  

111011547056

     110995225984        111016954681        111032541415        111017304471  
     111018241370        111024942167        110979642204        111020488396  
     111020967555        111021072071        111021416470        111022302763  
     111022256047        110983437596        111022313947        111022432513  
     111023408082        111062098086        111023531703  

111011547203

     110995213564        111016954717        111032552353        111017304533  
     111018241454        111024946238        110979613957        111020488441  
     111020967592        111021072098        111021416595        111022302966  
     111022256077        110983409963        111022313976        111022432537  
     111023408103        111062125537        111023531722  

111011547247

     110995201144        111016954753        111032563290        111017304594  
     111018241538        111024950309        110979585709        111020488485  
     111020967628        111021072124        111021416719        111022303168  
     111022256107        110983382330        111022314005        111022432561  
     111023408125        111062152989        111023531741  

111011567171

     110995188724        111016954788        111032574227        111017304656  
     111018241621        111024954380        110979557462        111020488530  
     111020967664        111021072151        111021416843        111022303371  
     111022256137        110983354697        111022314035        111022432585  
     111023408146        111062180440        111023531760  

111011567216

     110995176304        111016954824        111032585164        111017304717  
     111018241705        111024958451        110979529214        111020488575  
     111020967701        111021072178        111021416967        111022303573  
     111022256166        110983327064        111022314064        111022432609  
     111023408168        111062207892        111023531779  

111011567542

     110995163883        111016954860        111032596102        111017304779  
     111018241789        111024962523        110979500967        111020488619  
     111020967737        111021072205        111021417092        111022303775  
     111022256196        110983299431        111022314094        111022432633  
     111023408189        111062235343        111023531797  

111011567553

     110995151463        111016954896        111032607039        111017304840  
     111018241872        111024966594        110979472720        111020488664  
     111020967773        111021072232        111021417216        111022303978  
     111022256226        110983271798        111022314123        111022432657  
     111023408211        111062262795        111023531816  

111011577936

     110995139043        111016954932        111032617976        111017304902  
     111018241956        111024970665        110979444472        111020488709  
     111020967810        111021072259        111021417340        111022304180  
     111022256256        110983244165        111022314152        111022432681  
     111023408232        111062290246        111023531835  

111011578038

     110995126623        111016954967        111032628914        111017304964  
     111018242039        111024974736        110979416225        111020488754  
     111020967846        111021072286        111021417464        111022304383  
     111022256285        110983216532        111022314182        111022432705  
     111023408254        111062317697        111023531854  

111011578375

     110995114203        111016955003        111032639851        111017305025  
     111018242123        111024978807        110979387977        111020488798  
     111020967882        111021072313        111021417588        111022304585  
     111022256315        110983188899        111022314211        111022432728  
     111023408275        111062345149        111023531873  

111011578667

     110995101783        111016955039        111032650788        111017305087  
     111018242207        111024982879        110979359730        111020488843  
     111020967919        111021072340        111021417713        111022304787  
     111022256345        110983161266        111022314241        111022432752  
     111023408297        111062372600        111023531892  

111011594014

     110995089363        111016955075        111032661726        111017305148  
     111018242290        111024986950        110979331483        111020488888  
     111020967955        111021072367        111021417837        111022304990  
     111022256375        110983133633        111022314270        111022432776  
     111023408319        111062400052        111023531911  

111011594294

     110995076942        111016955111        111032672663        111017305210  
     111018242374        111024991021        110979303235        111020488932  
     111020967991        111021072394        111021417961        111022305192  
     111022256405        110983106000        111022314299        111022432800  
     111023408340        111062427503        111023531930  

111011594340

     110995064522        111016955146        111032683600        111017305271  
     111018242458        111024995092        110979274988        111020488977  
     111020968028        111021072421        111021418085        111022305395  
     111022256434        110983078367        111022314329        111022432824  
     111023408362        111062454955        111023531949  

111011594474

     110995052102        111016955182        111032694538        111017305333  
     111018242541        111024999163        110979246740        111020489022  
     111020968064        111021072448        111021418210        111022305597  
     111022256464        110983050734        111022314358        111022432848  
     111023408383        111062482406        111023531968  

111011594508

     110995039682        111016955218        111032705475        111017305395  
     111018242625        111025003235        110979218493        111020489067  
     111020968100        111021072475        111021418334        111022305799  
     111022256494        110983023101        111022314388        111022432872  
     111023408405        111062509858        111023531987  

111011594542

     110995027262        111016955254        111032716412        111017305456  
     111018242708        111025007306        110979190246        111020489111  
     111020968137        111021072502        111021418458        111022306002  
     111022256524        110982995468        111022314417        111022432896  
     111023408426        111062537309        111023532005  

111011594676

     110995014842        111016955290        111032727350        111017305518  
     111018242792        111025011377        110979161998        111020489156  
     111020968173        111021072529        111021418582        111022306204  
     111022256553        110982967835        111022314446        111022432920  
     111023408448        111062564761        111023532024  

111011594788

     110995002422        111016955325        111032738287        111017305579  
     111018242876        111025015448        110979133751        111020489201  
     111020968209        111021072556        111021418706        111022306407  
     111022256583        110982940202        111022314476        111022432943  
     111023408469        111062592212        111023532043  

111011594867

     110994990001        111016955361        111032749224        111017305641  
     111018242959        111025019519        110979105503        111020489245  
     111020968246        111021072582        111021418831        111022306609  
     111022256613        110982912569        111022314505        111022432967  
     111023408491        111062619663        111023532062  

111011547652

     110994977581        111016955397        111032760161        111017305702  
     111018243043        111025023591        110979077256        111020489290  
     111020968282        111021072609        111021418955        111022306811  
     111022256643        110982884936        111022314535        111022432991  
     111023408512        111062647115        111023532081  

111011547719

     110994965161        111016955433        111032771099        111017305764  
     111018243127        111025027662        110979049009        111020489335  
     111020968318        111021072636        111021419079        111022307014  
     111022256672        110982857303        111022314564        111022433015  
     111023408534        111062674566        111023532100  

111011547742

     110994952741        111016955469        111032782036        111017305826  
     111018243210        111025031733        110979020761        111020489380  
     111020968355        111021072663        111021419203        111022307216  
     111022256702        110982829670        111022314593        111022433039  
     111023408555        111062702018        111023532119  

111011548541

     110994940321        111016955504        111032792973        111017305887  
     111018243294        111025035804        110978992514        111020489424  
     111020968391        111021072690        111021419328        111022307419  
     111022256732        110982802037        111022314623        111022433063  
     111023408577        111062729469        111023532138  

111011548709

     110994927901        111016955540        111032803911        111017305949  
     111018243377        111025039875        110978964266        111020489469  
     111020968427        111021072717        111021419452        111022307621  
     111022256762        110982774404        111022314652        111022433087  
     111023408598        111062756921        111023532157  

111011567946

     110994915481        111016955576        111032814848        111017306010  
     111018243461        111025043947        110978936019        111020489514  
     111020968464        111021072744        111021419576        111022307823  
     111022256792        110982746771        111022314682        111022433111  
     111023408620        111062784372        111023532176  

111011568161

     110994903060        111016955612        111032825785        111017306072  
     111018243545        111025048018        110978907772        111020489558  
     111020968500        111021072771        111021419700        111022308026  
     111022256821        110982719138        111022314711        111022433135  
     111023408641        111062811824        111023532195  

111011568497

     110994890640        111016955648        111032836723        111017306133  
     111018243628        111025052089        110978879524        111020489603  
     111020968536        111021072798        111021419825        111022308228  
     111022256851        110982691505        111022314740        111022433158  
     111023408663        111062839275        111023532214  

111011481390

     110994878220        111016955683        111032847660        111017306195  
     111018243712        111025056160        110978851277        111020489648  
     111020968573        111021072825        111021419949        111022308431  
     111022256881        110982663871        111022314770        111022433182  
     111023408684        111062866727        111023532232  

111011578689

     110994865800        111016955719        111032858597        111017306257  
     111018243796        111025060231        110978823029        111020489693  
     111020968609        111021072852        111021420073        111022308633  
     111022256911        110982636238        111022314799        111022433206  
     111023408706        111062894178        111023532251  

111011578713

     110994853380        111016955755        111032869535        111017306318  
     111018243879        111025064303        110978794782        111020489737  
     111020968646        111021072879        111021420197        111022308835  
     111022256940        110982608605        111022314829        111022433230  
     111023408727        111062921629        111023532270  

111011578735

     110994840960        111016955791        111032880472        111017306380  
     111018243963        111025068374        110978766535        111020489782  
     111020968682        111021072906        111021420321        111022309038  
     111022256970        110982580972        111022314858        111022433254  
     111023408749        111062949081        111023532289  

111011579130

     110994828540        111016955827        111032891409        111017306441  
     111018244046        111025072445        110978738287        111020489827  
     111020968718        111021072933        111021420446        111022309240  
     111022257000        110982553339        111022314887        111022433278  
     111023408770        111062976532        111023532308  

111011595004

     110994816119        111016955862        111032902347        111017306503  
     111018244130        111025076516        110978710040        111020489871  
     111020968755        111021072960        111021420570        111022309443  
     111022257030        110982525706        111022314917        111022433302  
     111023408792        111063003984        111023532327  

111011595509

     110994803699        111016955898        111032913284        111017306564  
     111018244214        111025080587        110978681792        111020489916  
     111020968791        111021072987        111021420694        111022309645  
     111022257060        110982498073        111022314946        111022433326  
     111023408813        111063031435        111023532346  

111011595543

     110994791279        111016955934        111032924221        111017306626  
     111018244297        111025084659        110978653545        111020489961  
     111020968827        111021073014        111021420818        111022309847  
     111022257089        110982470440        111022314976        111022433349  
     111023408835        111063058887        111023532365  

111011595688

     110994778859        111016955970        111032935159        111017306688  
     111018244381        111025088730        110978625298        111020490006  
     111020968864        111021073041        111021420943        111022310050  
     111022257119        110982442807        111022315005        111022433373  
     111023408856        111063086338        111023532384  

111011596016

     110994766439        111016956006        111032946096        111017306749  
     111018244465        111025092801        110978597050        111020490050  
     111020968900        111021073067        111021421067        111022310252  
     111022257149        110982415174        111022315034        111022433397  
     111023408878        111063113790        111023532403  

111011596106

     110994754019        111016956041        111032957033        111017306811  
     111018244548        111025096872        110978568803        111020490095  
     111020968936        111021073094        111021421191        111022310455  
     111022257179        110982387541        111022315064        111022433421  
     111023408899        111063141241        111023532422  

111011548811

     110994741599        111016956077        111032967970        111017306872  
     111018244632        111025100943        110978540555        111020490140  
     111020968973        111021073121        111021421315        111022310657  
     111022257208        110982359908        111022315093        111022433445  
     111023408921        111063168693        111023532441  

111011548956

     110994729178        111016956113        111032978908        111017306934  
     111018244716        111025105015        110978512308        111020490184  
     111020969009        111021073148        111021421440        111022310859  
     111022257238        110982332275        111022315123        111022433469  
     111023408942        111063196144        111023532459  

111011548989

     110994716758        111016956149        111032989845        111017306995  
     111018244799        111025109086        110978484061        111020490229  
     111020969045        111021073175        111021421564        111022311062  
     111022257268        110982304642        111022315152        111022433493  
     111023408964        111063223596        111023532478  

111011549014

     110994704338        111016956185        111033000782        111017307057  
     111018244883        111025113157        110978455813        111020490274  
     111020969082        111021073202        111021421688        111022311264  
     111022257298        110982277009        111022315181        111022433517  
     111023408985        111063251047        111023532497  

111011549171

     110994691918        111016956220        111033011720        111017307119  
     111018244966        111025117228        110978427566        111020490319  
     111020969118        111021073229        111021421812        111022311467  
     111022257327        110982249376        111022315211        111022433541  
     111023409007        111063278498        111023532516  

111011549542

     110994679498        111016956256        111033022657        111017307180  
     111018245050        111025121299        110978399318        111020490363  
     111020969154        111021073256        111021421936        111022311669  
     111022257357        110982221743        111022315240        111022433564  
     111023409028        111063305950        111023532535  

111011549867

     110994667078        111016956292        111033033594        111017307242  
     111018245134        111025125371        110978371071        111020490408  
     111020969191        111021073283        111021422061        111022311871  
     111022257387        110982194110        111022315270        111022433588  
     111023409050        111063333401        111023532554  

111011569038

     110994654658        111016956328        111033044532        111017307303  
     111018245217        111025129442        110978342824        111020490453  
     111020969227        111021073310        111021422185        111022312074  
     111022257417        110982166477        111022315299        111022433612  
     111023409072        111063360853        111023532573  

111011569353

     110994642237        111016956364        111033055469        111017307365  
     111018245301        111025133513        110978314576        111020490497  
     111020969263        111021073337        111021422309        111022312276  
     111022257447        110982138844        111022315328        111022433636  
     111023409093        111063388304        111023532592  

111011569397

     110994629817        111016956399        111033066406        111017307426  
     111018245385        111025137584        110978286329        111020490542  
     111020969300        111021073364        111021422433        111022312479  
     111022257476        110982111211        111022315358        111022433660  
     111023409115        111063415756        111023532611  

111011569409

     110994617397        111016956435        111033077344        111017307488  
     111018245468        111025141655        110978258081        111020490587  
     111020969336        111021073391        111021422558        111022312681  
     111022257506        110982083578        111022315387        111022433684  
     111023409136        111063443207        111023532630  

111011569410

     110994604977        111016956471        111033088281        111017307550  
     111018245552        111025145727        110978229834        111020490632  
     111020969372        111021073418        111021422682        111022312883  
     111022257536        110982055945        111022315417        111022433708  
     111023409158        111063470659        111023532649  

111011569498

     110994592557        111016956507        111033099218        111017307611  
     111018245635        111025149798        110978201587        111020490676  
     111020969409        111021073445        111021422806        111022313086  
     111022257566        110982028312        111022315446        111022433732  
     111023409179        111063498110        111023532667  

111011569689

     110994580137        111016956543        111033110156        111017307673  
     111018245719        111025153869        110978173339        111020490721  
     111020969445        111021073472        111021422930        111022313288  
     111022257595        110982000679        111022315475        111022433756  
     111023409201        111063525562        111023532686  

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111011570175

     110994567717        111016956578        111033121093        111017307734  
     111018245803        111025157940        110978145092        111020490766  
     111020969481        111021073499        111021423054        111022313491  
     111022257625        110981973046        111022315505        111022433779  
     111023409222        111063553013        111023532705  

111011524523

     110994555296        111016956614        111033132030        111017307796  
     111018245886        111025162011        110978116844        111020490810  
     111020969518        111021073525        111021423179        111022313693  
     111022257655        110981945413        111022315534        111022433803  
     111023409244        111063580464        111023532724  

111011579703

     110994542876        111016956650        111033142967        111017307857  
     111018245970        111025166083        110978088597        111020490855  
     111020969554        111021073552        111021423303        111022313895  
     111022257685        110981917780        111022315564        111022433827  
     111023409265        111063607916        111023532743  

111011579758

     110994530456        111016956686        111033153905        111017307919  
     111018246054        111025170154        110978060350        111020490900  
     111020969590        111021073579        111021423427        111022314098  
     111022257714        110981890147        111022315593        111022433851  
     111023409287        111063635367        111023532762  

111011580176

     110994518036        111016956722        111033164842        111017307981  
     111018246137        111025174225        110978032102        111020490945  
     111020969627        111021073606        111021423551        111022314300  
     111022257744        110981862514        111022315622        111022433875  
     111023409308        111063662819        111023532781  

111011596342

     110994505616        111016956757        111033175779        111017308042  
     111018246221        111025178296        110978003855        111020490989  
     111020969663        111021073633        111021423676        111022314503  
     111022257774        110981834881        111022315652        111022433899  
     111023409330        111063690270        111023532800  

111011596702

     110994493196        111016956793        111033186717        111017308104  
     111018246304        111025182367        110977975607        111020491034  
     111020969699        111021073660        111021423800        111022314705  
     111022257804        110981807248        111022315681        111022433923  
     111023409351        111063717722        111023532819  

111011597376

     110994480776        111016956829        111033197654        111017308165  
     111018246388        111025186439        110977947360        111020491079  
     111020969736        111021073687        111021423924        111022314907  
     111022257834        110981779615        111022315711        111022433947  
     111023409373        111063745173        111023532838  

111011597400

     110994468355        111016956865        111033208591        111017308227  
     111018246472        111025190510        110977919113        111020491123  
     111020969772        111021073714        111021424048        111022315110  
     111022257863        110981751982        111022315740        111022433971  
     111023409394        111063772625        111023532857  

111011597444

     110994455935        111016956901        111033219529        111017308288  
     111018246555        111025194581        110977890865        111020491168  
     111020969808        111021073741        111021424173        111022315312  
     111022257893        110981724349        111022315769        111022433994  
     111023409416        111063800076        111023532876  

111011597501

     110994443515        111016956936        111033230466        111017308350  
     111018246639        111025198652        110977862618        111020491213  
     111020969845        111021073768        111021424297        111022315515  
     111022257923        110981696715        111022315799        111022434018  
     111023409437        111063827528        111023532894  

111011597691

     110994431095        111016956972        111033241403        111017308412  
     111018246723        111025202723        110977834370        111020491258  
     111020969881        111021073795        111021424421        111022315717  
     111022257953        110981669082        111022315828        111022434042  
     111023409459        111063854979        111023532913  

111011597781

     110994418675        111016957008        111033252341        111017308473  
     111018246806        111025206795        110977806123        111020491302  
     111020969918        111021073822        111021424545        111022315919  
     111022257982        110981641449        111022315858        111022434066  
     111023409480        111063882430        111023532932  

111011550027

     110994406255        111016957044        111033263278        111017308535  
     111018246890        111025210866        110977777876        111020491347  
     111020969954        111021073849        111021424669        111022316122  
     111022258012        110981613816        111022315887        111022434090  
     111023409502        111063909882        111023532951  

111011550117

     110994393835        111016957080        111033274215        111017308596  
     111018246973        111025214937        110977749628        111020491392  
     111020969990        111021073876        111021424794        111022316324  
     111022258042        110981586183        111022315916        111022434114  
     111023409523        111063937333        111023532970  

111011550128

     110994381414        111016957115        111033285153        111017308658  
     111018247057        111025219008        110977721381        111020491436  
     111020970027        111021073903        111021424918        111022316527  
     111022258072        110981558550        111022315946        111022434138  
     111023409545        111063964785        111023532989  

111011550454

     110994368994        111016957151        111033296090        111017308719  
     111018247141        111025223079        110977693133        111020491481  
     111020970063        111021073930        111021425042        111022316729  
     111022258102        110981530917        111022315975        111022434162  
     111023409566        111063992236        111023533008  

111011550500

     110994356574        111016957187        111033307027        111017308781  
     111018247224        111025227151        110977664886        111020491526  
     111020970099        111021073957        111021425166        111022316931  
     111022258131        110981503284        111022316005        111022434185  
     111023409588        111064019688        111023533027  

111011550522

     110994344154        111016957223        111033317965        111017308843  
     111018247308        111025231222        110977636639        111020491571  
     111020970136        111021073984        111021425291        111022317134  
     111022258161        110981475651        111022316034        111022434209  
     111023409609        111064047139        111023533046  

111011550555

     110994331734        111016957259        111033328902        111017308904  
     111018247392        111025235293        110977608391        111020491615  
     111020970172        111021074010        111021425415        111022317336  
     111022258191        110981448018        111022316063        111022434233  
     111023409631        111064074591        111023533065  

111011570221

     110994319314        111016957294        111033339839        111017308966  
     111018247475        111025239364        110977580144        111020491660  
     111020970208        111021074037        111021425539        111022317539  
     111022258221        110981420385        111022316093        111022434257  
     111023409652        111064102042        111023533084  

111011570412

     110994306894        111016957330        111033350776        111017309027  
     111018247559        111025243435        110977551896        111020491705  
     111020970245        111021074064        111021425663        111022317741  
     111022258250        110981392752        111022316122        111022434281  
     111023409674        111064129494        111023533103  

111011570995

     110994294473        111016957366        111033361714        111017309089  
     111018247643        111025247507        110977523649        111020491749  
     111020970281        111021074091        111021425788        111022317943  
     111022258280        110981365119        111022316152        111022434305  
     111023409695        111064156945        111023533121  

111011571097

     110994282053        111016957402        111033372651        111017309150  
     111018247726        111025251578        110977495402        111020491794  
     111020970317        111021074118        111021425912        111022318146  
     111022258310        110981337486        111022316181        111022434329  
     111023409717        111064184397        111023533140  

111011571200

     110994269633        111016957438        111033383588        111017309212  
     111018247810        111025255649        110977467154        111020491839  
     111020970354        111021074145        111021426036        111022318348  
     111022258340        110981309853        111022316210        111022434353  
     111023409738        111064211848        111023533159  

111011571301

     110994257213        111016957473        111033394526        111017309274  
     111018247893        111025259720        110977438907        111020491884  
     111020970390        111021074172        111021426160        111022318551  
     111022258369        110981282220        111022316240        111022434377  
     111023409760        111064239299        111023533178  

111011571356

     110994244793        111016957509        111033405463        111017309335  
     111018247977        111025263791        110977410659        111020491928  
     111020970426        111021074199        111021426284        111022318753  
     111022258399        110981254587        111022316269        111022434400  
     111023409781        111064266751        111023533197  

111011483886

     110994232373        111016957545        111033416400        111017309397  
     111018248061        111025267863        110977382412        111020491973  
     111020970463        111021074226        111021426409        111022318955  
     111022258429        110981226954        111022316299        111022434424  
     111023409803        111064294202        111023533216  

111011503171

     110994219953        111016957581        111033427338        111017309458  
     111018248144        111025271934        110977354165        111020492018  
     111020970499        111021074253        111021426533        111022319158  
     111022258459        110981199321        111022316328        111022434448  
     111023409825        111064321654        111023533235  

111011503384

     110994207532        111016957617        111033438275        111017309520  
     111018248228        111025276005        110977325917        111020492062  
     111020970535        111021074280        111021426657        111022319360  
     111022258489        110981171688        111022316357        111022434472  
     111023409846        111064349105        111023533254  

111011580288

     110994195112        111016957652        111033449212        111017309581  
     111018248312        111025280076        110977297670        111020492107  
     111020970572        111021074307        111021426781        111022319563  
     111022258518        110981144055        111022316387        111022434496  
     111023409868        111064376557        111023533273  

111011580312

     110994182692        111016957688        111033460150        111017309643  
     111018248395        111025284147        110977269422        111020492152  
     111020970608        111021074334        111021426906        111022319765  
     111022258548        110981116422        111022316416        111022434520  
     111023409889        111064404008        111023533292  

111011581144

     110994170272        111016957724        111033471087        111017309705  
     111018248479        111025288219        110977241175        111020492197  
     111020970644        111021074361        111021427030        111022319967  
     111022258578        110981088789        111022316446        111022434544  
     111023409911        111064431460        111023533311  

111011581436

     110994157852        111016957760        111033482024        111017309766  
     111018248562        111025292290        110977212928        111020492241  
     111020970681        111021074388        111021427154        111022320170  
     111022258608        110981061156        111022316475        111022434568  
     111023409932        111064458911        111023533329  

111011581504

     110994145432        111016957796        111033492962        111017309828  
     111018248646        111025296361        110977184680        111020492286  
     111020970717        111021074415        111021427278        111022320372  
     111022258637        110981033523        111022316504        111022434592  
     111023409954        111064486363        111023533348  

111011599042

     110994133012        111016957831        111033503899        111017309889  
     111018248730        111025300432        110977156433        111020492331  
     111020970753        111021074442        111021427402        111022320575  
     111022258667        110981005890        111022316534        111022434615  
     111023409975        111064513814        111023533367  

111011599064

     110994120591        111016957867        111033514836        111017309951  
     111018248813        111025304503        110977128185        111020492375  
     111020970790        111021074468        111021427527        111022320777  
     111022258697        110980978257        111022316563        111022434639  
     111023409997        111064541265        111023533386  

111011599165

     110994108171        111016957903        111033525773        111017310012  
     111018248897        111025308575        110977099938        111020492420  
     111020970826        111021074495        111021427651        111022320979  
     111022258727        110980950624        111022316593        111022434663  
     111023410018        111064568717        111023533405  

111011599738

     110994095751        111016957939        111033536711        111017310074  
     111018248981        111025312646        110977071691        111020492465  
     111020970862        111021074522        111021427775        111022321182  
     111022258756        110980922991        111022316622        111022434687  
     111023410040        111064596168        111023533424  

111011599851

     110994083331        111016957975        111033547648        111017310136  
     111018249064        111025316717        110977043443        111020492510  
     111020970899        111021074549        111021427899        111022321384  
     111022258786        110980895358        111022316651        111022434711  
     111023410061        111064623620        111023533443  

111011599952

     110994070911        111016958010        111033558585        111017310197  
     111018249148        111025320788        110977015196        111020492554  
     111020970935        111021074576        111021428024        111022321587  
     111022258816        110980867725        111022316681        111022434735  
     111023410083        111064651071        111023533462  

111011600078

     110994058491        111016958046        111033569523        111017310259  
     111018249231        111025324859        110976986948        111020492599  
     111020970971        111021074603        111021428148        111022321789  
     111022258846        110980840092        111022316710        111022434759  
     111023410104        111064678523        111023533481  

111011600179

     110994046071        111016958082        111033580460        111017310320  
     111018249315        111025328931        110976958701        111020492644  
     111020971008        111021074630        111021428272        111022321991  
     111022258876        110980812459        111022316740        111022434783  
     111023410126        111064705974        111023533500  

111011551196

     110994033650        111016958118        111033591397        111017310382  
     111018249399        111025333002        110976930454        111020492688  
     111020971044        111021074657        111021428396        111022322194  
     111022258905        110980784826        111022316769        111022434807  
     111023410147        111064733426        111023533519  

111011551365

     110994021230        111016958154        111033602335        111017310443  
     111018249482        111025337073        110976902206        111020492733  
     111020971080        111021074684        111021428521        111022322396  
     111022258935        110980757193        111022316798        111022434830  
     111023410169        111064760877        111023533538  

111011551400

     110994008810        111016958189        111033613272        111017310505  
     111018249566        111025341144        110976873959        111020492778  
     111020971117        111021074711        111021428645        111022322599  
     111022258965        110980729559        111022316828        111022434854  
     111023410190        111064788329        111023533556  

111011551433

     110993996390        111016958225        111033624209        111017310567  
     111018249650        111025345215        110976845711        111020492823  
     111020971153        111021074738        111021428769        111022322801  
     111022258995        110980701926        111022316857        111022434878  
     111023410212        111064815780        111023533575  

111011551668

     110993983970        111016958261        111033635147        111017310628  
     111018249733        111025349287        110976817464        111020492867  
     111020971190        111021074765        111021428893        111022323003  
     111022259024        110980674293        111022316887        111022434902  
     111023410233        111064843231        111023533594  

111011551848

     110993971550        111016958297        111033646084        111017310690  
     111018249817        111025353358        110976789217        111020492912  
     111020971226        111021074792        111021429017        111022323206  
     111022259054        110980646660        111022316916        111022434926  
     111023410255        111064870683        111023533613  

111011551882

     110993959130        111016958333        111033657021        111017310751  
     111018249900        111025357429        110976760969        111020492957  
     111020971262        111021074819        111021429142        111022323408  
     111022259084        110980619027        111022316945        111022434950  
     111023410276        111064898134        111023533632  

111011552535

     110993946709        111016958368        111033667959        111017310813  
     111018249984        111025361500        110976732722        111020493001  
     111020971299        111021074846        111021429266        111022323611  
     111022259114        110980591394        111022316975        111022434974  
     111023410298        111064925586        111023533651  

111011552580

     110993934289        111016958404        111033678896        111017310874  
     111018250068        111025365571        110976704474        111020493046  
     111020971335        111021074873        111021429390        111022323813  
     111022259144        110980563761        111022317004        111022434998  
     111023410319        111064953037        111023533670  

111011581795

     110993921869        111016958440        111033689833        111017310936  
     111018250151        111025369643        110976676227        111020493091  
     111020971371        111021074900        111021429514        111022324015  
     111022259173        110980536128        111022317034        111022435021  
     111023410341        111064980489        111023533689  

111011582011

     110993909449        111016958476        111033700771        111017310998  
     111018250235        111025373714        110976647980        111020493136  
     111020971408        111021074927        111021429639        111022324218  
     111022259203        110980508495        111022317063        111022435045  
     111023410362        111065007940        111023533708  

111011582448

     110993897029        111016958512        111033711708        111017311059  
     111018250319        111025377785        110976619732        111020493180  
     111020971444        111021074953        111021429763        111022324420  
     111022259233        110980480862        111022317092        111022435069  
     111023410384        111065035392        111023533727  

111011582538

     110993884609        111016958547        111033722645        111017311121  
     111018250402        111025381856        110976591485        111020493225  
     111020971480        111021074980        111021429887        111022324623  
     111022259263        110980453229        111022317122        111022435093  
     111023410405        111065062843        111023533746  

111011582987

     110993872189        111016958583        111033733582        111017311182  
     111018250486        111025385927        110976563237        111020493270  
     111020971517        111021075007        111021430011        111022324825  
     111022259292        110980425596        111022317151        111022435117  
     111023410427        111065090295        111023533765  

111011552704

     110993859768        111016958619        111033744520        111017311244  
     111018250570        111025389999        110976534990        111020493314  
     111020971553        111021075034        111021430136        111022325027  
     111022259322        110980397963        111022317181        111022435141  
     111023410448        111065117746        111023533783  

111011552973

     110993847348        111016958655        111033755457        111017311305  
     111018250653        111025394070        110976506743        111020493359  
     111020971589        111021075061        111021430260        111022325230  
     111022259352        110980370330        111022317210        111022435165  
     111023410470        111065145198        111023533802  

111011553154

     110993834928        111016958691        111033766394        111017311367  
     111018250737        111025398141        110976478495        111020493404  
     111020971626        111021075088        111021430384        111022325432  
     111022259382        110980342697        111022317239        111022435189  
     111023410491        111065172649        111023533821  

111011553503

     110993822508        111016958726        111033777332        111017311429  
     111018250820        111025402212        110976450248        111020493449  
     111020971662        111021075115        111021430508        111022325635  
     111022259411        110980315064        111022317269        111022435213  
     111023410513        111065200100        111023533840  

111011553626

     110993810088        111016958762        111033788269        111017311490  
     111018250904        111025406283        110976422000        111020493493  
     111020971698        111021075142        111021430632        111022325837  
     111022259441        110980287431        111022317298        111022435236  
     111023410534        111065227552        111023533859  

111011505274

     110993797668        111016958798        111033799206        111017311552  
     111018250988        111025410355        110976393753        111020493538  
     111020971735        111021075169        111021430757        111022326039  
     111022259471        110980259798        111022317328        111022435260  
     111023410556        111065255003        111023533878  

111011583203

     110993785248        111016958834        111033810144        111017311613  
     111018251071        111025414426        110976365506        111020493583  
     111020971771        111021075196        111021430881        111022326242  
     111022259501        110980232165        111022317357        111022435284  
     111023410578        111065282455        111023533897  

111011583315

     110993772827        111016958870        111033821081        111017311675  
     111018251155        111025418497        110976337258        111020493627  
     111020971807        111021075223        111021431005        111022326444  
     111022259531        110980204532        111022317386        111022435308  
     111023410599        111065309906        111023533916  

111011583438

     110993760407        111016958905        111033832018        111017311736  
     111018251239        111025422568        110976309011        111020493672  
     111020971844        111021075250        111021431129        111022326647  
     111022259560        110980176899        111022317416        111022435332  
     111023410621        111065337358        111023533935  

111011583641

     110993747987        111016958941        111033842956        111017311798  
     111018251322        111025426639        110976280763        111020493717  
     111020971880        111021075277        111021431254        111022326849  
     111022259590        110980149266        111022317445        111022435356  
     111023410642        111065364809        111023533954  

111011583944

     110993735567        111016958977        111033853893        111017311860  
     111018251406        111025430711        110976252516        111020493762  
     111020971916        111021075304        111021431378        111022327051  
     111022259620        110980121633        111022317475        111022435380  
     111023410664        111065392261        111023533973  

111011583966

     110993723147        111016959013        111033864830        111017311921  
     111018251489        111025434782        110976224269        111020493806  
     111020971953        111021075331        111021431502        111022327254  
     111022259650        110980094000        111022317504        111022435404  
     111023410685        111065419712        111023533991  

111011584608

     110993710727        111016959049        111033875768        111017311983  
     111018251573        111025438853        110976196021        111020493851  
     111020971989        111021075358        111021431626        111022327456  
     111022259679        110980066367        111022317533        111022435428  
     111023410707        111065447164        111023534010  

111011534748

     110993698307        111016959084        111033886705        111017312044  
     111018251657        111025442924        110976167774        111020493896  
     111020972025        111021075385        111021431750        111022327659  
     111022259709        110980038734        111022317563        111022435451  
     111023410728        111065474615        111023534029  

111011534883

     110993685886        111016959120        111033897642        111017312106  
     111018251740        111025446995        110976139526        111020493940  
     111020972062        111021075411        111021431875        111022327861  
     111022259739        110980011101        111022317592        111022435475  
     111023410750        111065502066        111023534048  

111011535008

     110993673466        111016959156        111033908579        111017312167  
     111018251824        111025451067        110976111279        111020493985  
     111020972098        111021075438        111021431999        111022328063  
     111022259769        110979983468        111022317622        111022435499  
     111023410771        111065529518        111023534067  

111011553930

     110993661046        111016959192        111033919517        111017312229  
     111018251908        111025455138        110976083032        111020494030  
     111020972134        111021075465        111021432123        111022328266  
     111022259798        110979955835        111022317651        111022435523  
     111023410793        111065556969        111023534086  

111011554245

     110993648626        111016959228        111033930454        111017312291  
     111018251991        111025459209        110976054784        111020494075  
     111020972171        111021075492        111021432247        111022328468  
     111022259828        110979928202        111022317680        111022435547  
     111023410814        111065584421        111023534105  

111011584912

     110993636206        111016959263        111033941391        111017312352  
     111018252075        111025463280        110976026537        111020494119  
     111020972207        111021075519        111021432372        111022328671  
     111022259858        110979900569        111022317710        111022435571  
     111023410836        111065611872        111023534124  

111011585069

     110993623786        111016959299        111033952329        111017312414  
     111018252158        111025467351        110975998289        111020494164  
     111020972243        111021075546        111021432496        111022328873  
     111022259888        110979872936        111022317739        111022435595  
     111023410857        111065639324        111023534143  

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111011585463

     110993611366        111016959335        111033963266        111017312475  
     111018252242        111025471423        110975970042        111020494209  
     111020972280        111021075573        111021432620        111022329075  
     111022259918        110979845303        111022317769        111022435619  
     111023410879        111065666775        111023534162  

111011585935

     110993598945        111016959371        111033974203        111017312537  
     111018252326        111025475494        110975941795        111020494253  
     111020972316        111021075600        111021432744        111022329278  
     111022259947        110979817670        111022317798        111022435643  
     111023410900        111065694227        111023534181  

111011535255

     110993586525        111016959407        111033985141        111017312598  
     111018252409        111025479565        110975913547        111020494298  
     111020972352        111021075627        111021432869        111022329480  
     111022259977        110979790037        111022317827        111022435666  
     111023410922        111065721678        111023534200  

111011535840

     110993574105        111016959442        111033996078        111017312660  
     111018252493        111025483636        110975885300        111020494343  
     111020972389        111021075654        111021432993        111022329683  
     111022260007        110979762403        111022317857        111022435690  
     111023410943        111065749130        111023534218  

111011536087

     110993561685        111016959478        111034007015        111017312722  
     111018252577        111025487707        110975857052        111020494388  
     111020972425        111021075681        111021433117        111022329885  
     111022260037        110979734770        111022317886        111022435714  
     111023410965        111065776581        111023534237  

111011536177

     110993549265        111016959514        111034017953        111017312783  
     111018252660        111025491779        110975828805        111020494432  
     111020972462        111021075708        111021433241        111022330087  
     111022260066        110979707137        111022317916        111022435738  
     111023410986        111065804032        111023534256  

111011536212

     110993536845        111016959550        111034028890        111017312845  
     111018252744        111025495850        110975800558        111020494477  
     111020972498        111021075735        111021433365        111022330290  
     111022260096        110979679504        111022317945        111022435762  
     111023411008        111065831484        111023534275  

111011536335

     110993524425        111016959586        111034039827        111017312906  
     111018252827        111025499921        110975772310        111020494522  
     111020972534        111021075762        111021433490        111022330492  
     111022260126        110979651871        111022317974        111022435786  
     111023411029        111065858935        111023534294  

111011536414

     110993512004        111016959621        111034050765        111017312968  
     111018252911        111025503992        110975744063        111020494566  
     111020972571        111021075789        111021433614        111022330695  
     111022260156        110979624238        111022318004        111022435810  
     111023411051        111065886387        111023534313  

111011555077

     110993499584        111016959657        111034061702        111017313029  
     111018252995        111025508063        110975715815        111020494611  
     111020972607        111021075816        111021433738        111022330897  
     111022260186        110979596605        111022318033        111022435834  
     111023411072        111065913838        111023534332  

111011555156

     110993487164        111016959693        111034072639        111017313091  
     111018253078        111025512135        110975687568        111020494656  
     111020972643        111021075843        111021433862        111022331099  
     111022260215        110979568972        111022318063        111022435857  
     111023411094        111065941290        111023534351  

111011555189

     110993474744        111016959729        111034083577        111017313153  
     111018253162        111025516206        110975659321        111020494701  
     111020972680        111021075870        111021433987        111022331302  
     111022260245        110979541339        111022318092        111022435881  
     111023411115        111065968741        111023534370  

111011555213

     110993462324        111016959765        111034094514        111017313214  
     111018253246        111025520277        110975631073        111020494745  
     111020972716        111021075896        111021434111        111022331504  
     111022260275        110979513706        111022318121        111022435905  
     111023411137        111065996193        111023534389  

111011555325

     110993449904        111016959800        111034105451        111017313276  
     111018253329        111025524348        110975602826        111020494790  
     111020972752        111021075923        111021434235        111022331707  
     111022260305        110979486073        111022318151        111022435929  
     111023411158        111066023644        111023534408  

111011555459

     110993437484        111016959836        111034116388        111017313337  
     111018253413        111025528419        110975574578        111020494835  
     111020972789        111021075950        111021434359        111022331909  
     111022260334        110979458440        111022318180        111022435953  
     111023411180        111066051096        111023534427  

111011555482

     110993425063        111016959872        111034127326        111017313399  
     111018253497        111025532491        110975546331        111020494879  
     111020972825        111021075977        111021434484        111022332111  
     111022260364        110979430807        111022318210        111022435977  
     111023411201        111066078547        111023534445  

111011555695

     110993412643        111016959908        111034138263        111017313460  
     111018253580        111025536562        110975518084        111020494924  
     111020972861        111021076004        111021434608        111022332314  
     111022260394        110979403174        111022318239        111022436001  
     111023411223        111066105999        111023534464  

111011555987

     110993400223        111016959944        111034149200        111017313522  
     111018253664        111025540633        110975489836        111020494969  
     111020972898        111021076031        111021434732        111022332516  
     111022260424        110979375541        111022318268        111022436025  
     111023411244        111066133450        111023534483  

111011556168

     110993387803        111016959979        111034160138        111017313584  
     111018253747        111025544704        110975461589        111020495014  
     111020972934        111021076058        111021434856        111022332719  
     111022260453        110979347908        111022318298        111022436049  
     111023411266        111066160901        111023534502  

111011556179

     110993375383        111016960015        111034171075        111017313645  
     111018253831        111025548775        110975433341        111020495058  
     111020972970        111021076085        111021434980        111022332921  
     111022260483        110979320275        111022318327        111022436072  
     111023411287        111066188353        111023534521  

111011587151

     110993362963        111016960051        111034182012        111017313707  
     111018253915        111025552847        110975405094        111020495103  
     111020973007        111021076112        111021435105        111022333123  
     111022260513        110979292642        111022318357        111022436096  
     111023411309        111066215804        111023534540  

111011587432

     110993350543        111016960087        111034192950        111017313768  
     111018253998        111025556918        110975376847        111020495148  
     111020973043        111021076139        111021435229        111022333326  
     111022260543        110979265009        111022318386        111022436120  
     111023411331        111066243256        111023534559  

111011587544

     110993338122        111016960123        111034203887        111017313830  
     111018254082        111025560989        110975348599        111020495192  
     111020973079        111021076166        111021435353        111022333528  
     111022260573        110979237376        111022318415        111022436144  
     111023411352        111066270707        111023534578  

111011536740

     110993325702        111016960158        111034214824        111017313891  
     111018254166        111025565060        110975320352        111020495237  
     111020973116        111021076193        111021435477        111022333731  
     111022260602        110979209743        111022318445        111022436168  
     111023411374        111066298159        111023534597  

111011537246

     110993313282        111016960194        111034225762        111017313953  
     111018254249        111025569131        110975292104        111020495282  
     111020973152        111021076220        111021435602        111022333933  
     111022260632        110979182110        111022318474        111022436192  
     111023411395        111066325610        111023534616  

111011556281

     110993300862        111016960230        111034236699        111017314015  
     111018254333        111025573203        110975263857        111020495327  
     111020973188        111021076247        111021435726        111022334135  
     111022260662        110979154477        111022318504        111022436216  
     111023411417        111066353062        111023534635  

111011556540

     110993288442        111016960266        111034247636        111017314076  
     111018254416        111025577274        110975235610        111020495371  
     111020973225        111021076274        111021435850        111022334338  
     111022260692        110979126844        111022318533        111022436240  
     111023411438        111066380513        111023534653  

111011556573

     110993276022        111016960302        111034258574        111017314138  
     111018254500        111025581345        110975207362        111020495416  
     111020973261        111021076301        111021435974        111022334540  
     111022260721        110979099211        111022318562        111022436264  
     111023411460        111066407965        111023534672  

111011556865

     110993263602        111016960337        111034269511        111017314199  
     111018254584        111025585416        110975179115        111020495461  
     111020973297        111021076328        111021436098        111022334743  
     111022260751        110979071578        111022318592        111022436287  
     111023411481        111066435416        111023534691  

111011556900

     110993251181        111016960373        111034280448        111017314261  
     111018254667        111025589487        110975150867        111020495505  
     111020973334        111021076354        111021436223        111022334945  
     111022260781        110979043945        111022318621        111022436311  
     111023411503        111066462867        111023534710  

111011556966

     110993238761        111016960409        111034291385        111017314322  
     111018254751        111025593559        110975122620        111020495550  
     111020973370        111021076381        111021436347        111022335147  
     111022260811        110979016312        111022318651        111022436335  
     111023411524        111066490319        111023534729  

111011626661

     110993226341        111016960445        111034302323        111017314384  
     111018254835        111025597630        110975094373        111020495595  
     111020973406        111021076408        111021436471        111022335350  
     111022260840        110978988679        111022318680        111022436359  
     111023411546        111066517770        111023534748  

111011626717

     110993213921        111016960481        111034313260        111017314446  
     111018254918        111025601701        110975066125        111020495640  
     111020973443        111021076435        111021436595        111022335552  
     111022260870        110978961046        111022318709        111022436383  
     111023411567        111066545222        111023534767  

111011633108

     110993201501        111016960516        111034324197        111017314507  
     111018255002        111025605772        110975037878        111020495684  
     111020973479        111021076462        111021436720        111022335755  
     111022260900        110978933413        111022318739        111022436407  
     111023411589        111066572673        111023534786  

111011633557

     110993189081        111016960552        111034335135        111017314569  
     111018255085        111025609843        110975009630        111020495729  
     111020973515        111021076489        111021436844        111022335957  
     111022260930        110978905780        111022318768        111022436431  
     111023411610        111066600125        111023534805  

111011633726

     110993176661        111016960588        111034346072        111017314630  
     111018255169        111025613915        110974981383        111020495774  
     111020973552        111021076516        111021436968        111022336159  
     111022260960        110978878147        111022318798        111022436455  
     111023411632        111066627576        111023534824  

111011634064

     110993164240        111016960624        111034357009        111017314692  
     111018255253        111025617986        110974953136        111020495818  
     111020973588        111021076543        111021437092        111022336362  
     111022260989        110978850514        111022318827        111022436479  
     111023411653        111066655028        111023534843  

111011634165

     110993151820        111016960660        111034367947        111017314753  
     111018255336        111025622057        110974924888        111020495863  
     111020973624        111021076570        111021437217        111022336564  
     111022261019        110978822881        111022318856        111022436502  
     111023411675        111066682479        111023534862  

111011634244

     110993139400        111016960695        111034378884        111017314815  
     111018255420        111025626128        110974896641        111020495908  
     111020973661        111021076597        111021437341        111022336767  
     111022261049        110978795247        111022318886        111022436526  
     111023411696        111066709931        111023534880  

111011634334

     110993126980        111016960731        111034389821        111017314877  
     111018255504        111025630199        110974868393        111020495953  
     111020973697        111021076624        111021437465        111022336969  
     111022261079        110978767614        111022318915        111022436550  
     111023411718        111066737382        111023534899  

111011653414

     110993114560        111016960767        111034400759        111017314938  
     111018255587        111025634271        110974840146        111020495997  
     111020973734        111021076651        111021437589        111022337171  
     111022261108        110978739981        111022318945        111022436574  
     111023411739        111066764833        111023534918  

111011653447

     110993102140        111016960803        111034411696        111017315000  
     111018255671        111025638342        110974811899        111020496042  
     111020973770        111021076678        111021437713        111022337374  
     111022261138        110978712348        111022318974        111022436598  
     111023411761        111066792285        111023534937  

111011653683

     110993089720        111016960839        111034422633        111017315061  
     111018255754        111025642413        110974783651        111020496087  
     111020973806        111021076705        111021437838        111022337576  
     111022261168        110978684715        111022319003        111022436622  
     111023411782        111066819736        111023534956  

111011653852

     110993077299        111016960874        111034433571        111017315123  
     111018255838        111025646484        110974755404        111020496131  
     111020973843        111021076732        111021437962        111022337779  
     111022261198        110978657082        111022319033        111022436646  
     111023411804        111066847188        111023534975  

111011653920

     110993064879        111016960910        111034444508        111017315184  
     111018255922        111025650555        110974727156        111020496176  
     111020973879        111021076759        111021438086        111022337981  
     111022261228        110978629449        111022319062        111022436670  
     111023411825        111066874639        111023534994  

111011654202

     110993052459        111016960946        111034455445        111017315246  
     111018256005        111025654627        110974698909        111020496221  
     111020973915        111021076786        111021438210        111022338183  
     111022261257        110978601816        111022319092        111022436693  
     111023411847        111066902091        111023535013  

111011654224

     110993040039        111016960982        111034466383        111017315308  
     111018256089        111025658698        110974670662        111020496266  
     111020973952        111021076813        111021438335        111022338386  
     111022261287        110978574183        111022319121        111022436717  
     111023411868        111066929542        111023535032  

111011671740

     110993027619        111016961018        111034477320        111017315369  
     111018256173        111025662769        110974642414        111020496310  
     111020973988        111021076839        111021438459        111022338588  
     111022261317        110978546550        111022319150        111022436741  
     111023411890        111066956994        111023535051  

111011671762

     110993015199        111016961053        111034488257        111017315431  
     111018256256        111025666840        110974614167        111020496355  
     111020974024        111021076866        111021438583        111022338791  
     111022261347        110978518917        111022319180        111022436765  
     111023411911        111066984445        111023535070  

111011672189

     110993002779        111016961089        111034499194        111017315492  
     111018256340        111025670911        110974585919        111020496400  
     111020974061        111021076893        111021438707        111022338993  
     111022261376        110978491284        111022319209        111022436789  
     111023411933        111067011897        111023535089  

111011672190

     110992990358        111016961125        111034510132        111017315554  
     111018256424        111025674983        110974557672        111020496444  
     111020974097        111021076920        111021438832        111022339195  
     111022261406        110978463651        111022319239        111022436813  
     111023411954        111067039348        111023535107  

111011672303

     110992977938        111016961161        111034521069        111017315615  
     111018256507        111025679054        110974529425        111020496489  
     111020974133        111021076947        111021438956        111022339398  
     111022261436        110978436018        111022319268        111022436837  
     111023411976        111067066800        111023535126  

111011608199

     110992965518        111016961197        111034532006        111017315677  
     111018256591        111025683125        110974501177        111020496534  
     111020974170        111021076974        111021439080        111022339600  
     111022261466        110978408385        111022319297        111022436861  
     111023411997        111067094251        111023535145  

111011608425

     110992953098        111016961232        111034542944        111017315739  
     111018256674        111025687196        110974472930        111020496579  
     111020974206        111021077001        111021439204        111022339803  
     111022261495        110978380752        111022319327        111022436885  
     111023412019        111067121702        111023535164  

111011608650

     110992940678        111016961268        111034553881        111017315800  
     111018256758        111025691267        110974444682        111020496623  
     111020974242        111021077028        111021439328        111022340005  
     111022261525        110978353119        111022319356        111022436908  
     111023412040        111067149154        111023535183  

111011608717

     110992928258        111016961304        111034564818        111017315862  
     111018256842        111025695339        110974416435        111020496668  
     111020974279        111021077055        111021439453        111022340207  
     111022261555        110978325486        111022319386        111022436932  
     111023412062        111067176605        111023535202  

111011609055

     110992915838        111016961340        111034575756        111017315923  
     111018256925        111025699410        110974388188        111020496713  
     111020974315        111021077082        111021439577        111022340410  
     111022261585        110978297853        111022319415        111022436956  
     111023412084        111067204057        111023535221  

111011609279

     110992903417        111016961376        111034586693        111017315985  
     111018257009        111025703481        110974359940        111020496757  
     111020974351        111021077109        111021439701        111022340612  
     111022261615        110978270220        111022319444        111022436980  
     111023412105        111067231508        111023535240  

111011627369

     110992890997        111016961411        111034597630        111017316046  
     111018257093        111025707552        110974331693        111020496802  
     111020974388        111021077136        111021439825        111022340815  
     111022261644        110978242587        111022319474        111022437004  
     111023412127        111067258960        111023535259  

111011627392

     110992878577        111016961447        111034608568        111017316108  
     111018257176        111025711623        110974303445        111020496847  
     111020974424        111021077163        111021439950        111022341017  
     111022261674        110978214954        111022319503        111022437028  
     111023412148        111067286411        111023535278  

111011627448

     110992866157        111016961483        111034619505        111017316170  
     111018257260        111025715695        110974275198        111020496892  
     111020974460        111021077190        111021440074        111022341219  
     111022261704        110978187321        111022319533        111022437052  
     111023412170        111067313863        111023535297  

111011627998

     110992853737        111016961519        111034630442        111017316231  
     111018257343        111025719766        110974246951        111020496936  
     111020974497        111021077217        111021440198        111022341422  
     111022261734        110978159688        111022319562        111022437076  
     111023412191        111067341314        111023535315  

111011628067

     110992841317        111016961555        111034641380        111017316293  
     111018257427        111025723837        110974218703        111020496981  
     111020974533        111021077244        111021440322        111022341624  
     111022261763        110978132055        111022319591        111022437100  
     111023412213        111067368766        111023535334  

111011634503

     110992828897        111016961590        111034652317        111017316354  
     111018257511        111025727908        110974190456        111020497026  
     111020974569        111021077271        111021440446        111022341827  
     111022261793        110978104422        111022319621        111022437123  
     111023412234        111067396217        111023535353  

111011634569

     110992816476        111016961626        111034663254        111017316416  
     111018257594        111025731979        110974162208        111020497070  
     111020974606        111021077297        111021440571        111022342029  
     111022261823        110978076789        111022319650        111022437147  
     111023412256        111067423668        111023535372  

111011634637

     110992804056        111016961662        111034674191        111017316477  
     111018257678        111025736051        110974133961        111020497115  
     111020974642        111021077324        111021440695        111022342231  
     111022261853        110978049156        111022319680        111022437171  
     111023412277        111067451120        111023535391  

111011634648

     110992791636        111016961698        111034685129        111017316539  
     111018257762        111025740122        110974105714        111020497160  
     111020974678        111021077351        111021440819        111022342434  
     111022261882        110978021523        111022319709        111022437195  
     111023412299        111067478571        111023535410  

111011634660

     110992779216        111016961734        111034696066        111017316601  
     111018257845        111025744193        110974077466        111020497205  
     111020974715        111021077378        111021440943        111022342636  
     111022261912        110977993890        111022319738        111022437219  
     111023412320        111067506023        111023535429  

111011635111

     110992766796        111016961769        111034707003        111017316662  
     111018257929        111025748264        110974049219        111020497249  
     111020974751        111021077405        111021441068        111022342839  
     111022261942        110977966257        111022319768        111022437243  
     111023412342        111067533474        111023535448  

111011635481

     110992754376        111016961805        111034717941        111017316724  
     111018258012        111025752335        110974020971        111020497294  
     111020974787        111021077432        111021441192        111022343041  
     111022261972        110977938624        111022319797        111022437267  
     111023412363        111067560926        111023535467  

111011635818

     110992741956        111016961841        111034728878        111017316785  
     111018258096        111025756407        110973992724        111020497339  
     111020974824        111021077459        111021441316        111022343243  
     111022262002        110977910991        111022319827        111022437291  
     111023412385        111067588377        111023535486  

111011636156

     110992729535        111016961877        111034739815        111017316847  
     111018258180        111025760478        110973964477        111020497383  
     111020974860        111021077486        111021441440        111022343446  
     111022262031        110977883358        111022319856        111022437315  
     111023412406        111067615829        111023535505  

111011655113

     110992717115        111016961913        111034750753        111017316908  
     111018258263        111025764549        110973936229        111020497428  
     111020974896        111021077513        111021441565        111022343648  
     111022262061        110977855725        111022319885        111022437338  
     111023412428        111067643280        111023535524  

111011655427

     110992704695        111016961948        111034761690        111017316970  
     111018258347        111025768620        110973907982        111020497473  
     111020974933        111021077540        111021441689        111022343851  
     111022262091        110977828091        111022319915        111022437362  
     111023412449        111067670732        111023535542  

111011672325

     110992692275        111016961984        111034772627        111017317032  
     111018258431        111025772691        110973879734        111020497518  
     111020974969        111021077567        111021441813        111022344053  
     111022262121        110977800458        111022319944        111022437386  
     111023412471        111067698183        111023535561  

111011672347

     110992679855        111016962020        111034783565        111017317093  
     111018258514        111025776763        110973851487        111020497562  
     111020975006        111021077594        111021441937        111022344255  
     111022262150        110977772825        111022319974        111022437410  
     111023412492        111067725634        111023535580  

111011672549

     110992667435        111016962056        111034794502        111017317155  
     111018258598        111025780834        110973823240        111020497607  
     111020975042        111021077621        111021442061        111022344458  
     111022262180        110977745192        111022320003        111022437434  
     111023412514        111067753086        111023535599  

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111011672550

     110992655015        111016962092        111034805439        111017317216  
     111018258681        111025784905        110973794992        111020497652  
     111020975078        111021077648        111021442186        111022344660  
     111022262210        110977717559        111022320032        111022437458  
     111023412535        111067780537        111023535618  

111011609426

     110992642594        111016962127        111034816377        111017317278  
     111018258765        111025788976        110973766745        111020497696  
     111020975115        111021077675        111021442310        111022344863  
     111022262240        110977689926        111022320062        111022437482  
     111023412557        111067807989        111023535637  

111011609448

     110992630174        111016962163        111034827314        111017317339  
     111018258849        111025793047        110973738497        111020497741  
     111020975151        111021077702        111021442434        111022345065  
     111022262270        110977662293        111022320091        111022437506  
     111023412578        111067835440        111023535656  

111011609695

     110992617754        111016962199        111034838251        111017317401  
     111018258932        111025797119        110973710250        111020497786  
     111020975187        111021077729        111021442558        111022345267  
     111022262299        110977634660        111022320121        111022437529  
     111023412600        111067862892        111023535675  

111011609707

     110992605334        111016962235        111034849189        111017317463  
     111018259016        111025801190        110973682003        111020497831  
     111020975224        111021077756        111021442683        111022345470  
     111022262329        110977607027        111022320150        111022437553  
     111023412621        111067890343        111023535694  

111011609718

     110992592914        111016962271        111034860126        111017317524  
     111018259100        111025805261        110973653755        111020497875  
     111020975260        111021077782        111021442807        111022345672  
     111022262359        110977579394        111022320179        111022437577  
     111023412643        111067917795        111023535713  

111011609820

     110992580494        111016962306        111034871063        111017317586  
     111018259183        111025809332        110973625508        111020497920  
     111020975296        111021077809        111021442931        111022345875  
     111022262389        110977551761        111022320209        111022437601  
     111023412664        111067945246        111023535732  

111011609987

     110992568074        111016962342        111034882000        111017317647  
     111018259267        111025813403        110973597260        111020497965  
     111020975333        111021077836        111021443055        111022346077  
     111022262418        110977524128        111022320238        111022437625  
     111023412686        111067972698        111023535751  

111011610046

     110992555653        111016962378        111034892938        111017317709  
     111018259351        111025817475        110973569013        111020498009  
     111020975369        111021077863        111021443180        111022346279  
     111022262448        110977496495        111022320268        111022437649  
     111023412707        111068000149        111023535769  

111011610170

     110992543233        111016962414        111034903875        111017317770  
     111018259434        111025821546        110973540766        111020498054  
     111020975405        111021077890        111021443304        111022346482  
     111022262478        110977468862        111022320297        111022437673  
     111023412729        111068027601        111023535788  

111011610237

     110992530813        111016962450        111034914812        111017317832  
     111018259518        111025825617        110973512518        111020498099  
     111020975442        111021077917        111021443428        111022346684  
     111022262508        110977441229        111022320326        111022437697  
     111023412750        111068055052        111023535807  

111011636752

     110992518393        111016962485        111034925750        111017317894  
     111018259601        111025829688        110973484271        111020498144  
     111020975478        111021077944        111021443552        111022346887  
     111022262537        110977413596        111022320356        111022437721  
     111023412772        111068082503        111023535826  

111011655595

     110992505973        111016962521        111034936687        111017317955  
     111018259685        111025833759        110973456023        111020498188  
     111020975514        111021077971        111021443676        111022347089  
     111022262567        110977385963        111022320385        111022437744  
     111023412793        111068109955        111023535845  

111011655652

     110992493553        111016962557        111034947624        111017318017  
     111018259769        111025837831        110973427776        111020498233  
     111020975551        111021077998        111021443801        111022347291  
     111022262597        110977358330        111022320415        111022437768  
     111023412815        111068137406        111023535864  

111011655922

     110992481133        111016962593        111034958562        111017318078  
     111018259852        111025841902        110973399529        111020498278  
     111020975587        111021078025        111021443925        111022347494  
     111022262627        110977330697        111022320444        111022437792  
     111023412837        111068164858        111023535883  

111011655977

     110992468712        111016962629        111034969499        111017318140  
     111018259936        111025845973        110973371281        111020498322  
     111020975623        111021078052        111021444049        111022347696  
     111022262657        110977303064        111022320473        111022437816  
     111023412858        111068192309        111023535902  

111011656169

     110992456292        111016962664        111034980436        111017318201  
     111018260020        111025850044        110973343034        111020498367  
     111020975660        111021078079        111021444173        111022347899  
     111022262686        110977275431        111022320503        111022437840  
     111023412880        111068219761        111023535921  

111011610709

     110992443872        111016962700        111034991374        111017318263  
     111018260103        111025854115        110973314786        111020498412  
     111020975696        111021078106        111021444298        111022348101  
     111022262716        110977247798        111022320532        111022437864  
     111023412901        111068247212        111023535940  

111011610710

     110992431452        111016962736        111035002311        111017318325  
     111018260187        111025858187        110973286539        111020498457  
     111020975732        111021078133        111021444422        111022348303  
     111022262746        110977220165        111022320562        111022437888  
     111023412923        111068274664        111023535959  

111011611171

     110992419032        111016962772        111035013248        111017318386  
     111018260270        111025862258        110973258292        111020498501  
     111020975769        111021078160        111021444546        111022348506  
     111022262776        110977192532        111022320591        111022437912  
     111023412944        111068302115        111023535977  

111011611430

     110992406612        111016962808        111035024186        111017318448  
     111018260354        111025866329        110973230044        111020498546  
     111020975805        111021078187        111021444670        111022348708  
     111022262805        110977164899        111022320620        111022437936  
     111023412966        111068329567        111023535996  

111011611812

     110992394192        111016962843        111035035123        111017318509  
     111018260438        111025870400        110973201797        111020498591  
     111020975841        111021078214        111021444794        111022348911  
     111022262835        110977137266        111022320650        111022437959  
     111023412987        111068357018        111023536015  

111011656563

     110992381771        111016962879        111035046060        111017318571  
     111018260521        111025874471        110973173549        111020498635  
     111020975878        111021078240        111021444919        111022349113  
     111022262865        110977109633        111022320679        111022437983  
     111023413009        111068384469        111023536034  

111011656675

     110992369351        111016962915        111035056997        111017318632  
     111018260605        111025878543        110973145302        111020498680  
     111020975914        111021078267        111021445043        111022349315  
     111022262895        110977082000        111022320709        111022438007  
     111023413030        111068411921        111023536053  

111011656776

     110992356931        111016962951        111035067935        111017318694  
     111018260689        111025882614        110973117055        111020498725  
     111020975950        111021078294        111021445167        111022349518  
     111022262924        110977054367        111022320738        111022438031  
     111023413052        111068439372        111023536072  

111011657104

     110992344511        111016962987        111035078872        111017318756  
     111018260772        111025886685        110973088807        111020498770  
     111020975987        111021078321        111021445291        111022349720  
     111022262954        110977026734        111022320767        111022438055  
     111023413073        111068466824        111023536091  

111011657148

     110992332091        111016963022        111035089809        111017318817  
     111018260856        111025890756        110973060560        111020498814  
     111020976023        111021078348        111021445416        111022349923  
     111022262984        110976999101        111022320797        111022438079  
     111023413095        111068494275        111023536110  

111011657159

     110992319671        111016963058        111035100747        111017318879  
     111018260939        111025894827        110973032312        111020498859  
     111020976059        111021078375        111021445540        111022350125  
     111022263014        110976971468        111022320826        111022438103  
     111023413116        111068521727        111023536129  

111011657182

     110992307251        111016963094        111035111684        111017318940  
     111018261023        111025898899        110973004065        111020498904  
     111020976096        111021078402        111021445664        111022350327  
     111022263044        110976943835        111022320856        111022438127  
     111023413138        111068549178        111023536148  

111011657339

     110992294830        111016963130        111035122621        111017319002  
     111018261107        111025902970        110972975818        111020498948  
     111020976132        111021078429        111021445788        111022350530  
     111022263073        110976916202        111022320885        111022438151  
     111023413159        111068576630        111023536167  

111011657463

     110992282410        111016963166        111035133559        111017319063  
     111018261190        111025907041        110972947570        111020498993  
     111020976168        111021078456        111021445913        111022350732  
     111022263103        110976888569        111022320914        111022438174  
     111023413181        111068604081        111023536186  

111011611890

     110992269990        111016963201        111035144496        111017319125  
     111018261274        111025911112        110972919323        111020499038  
     111020976205        111021078483        111021446037        111022350935  
     111022263133        110976860935        111022320944        111022438198  
     111023413202        111068631533        111023536204  

111011612284

     110992257570        111016963237        111035155433        111017319187  
     111018261358        111025915183        110972891075        111020499083  
     111020976241        111021078510        111021446161        111022351137  
     111022263163        110976833302        111022320973        111022438222  
     111023413224        111068658984        111023536223  

111011612510

     110992245150        111016963273        111035166371        111017319248  
     111018261441        111025919255        110972862828        111020499127  
     111020976278        111021078537        111021446285        111022351339  
     111022263192        110976805669        111022321003        111022438246  
     111023413245        111068686435        111023536242  

111011613083

     110992232730        111016963309        111035177308        111017319310  
     111018261525        111025923326        110972834581        111020499172  
     111020976314        111021078564        111021446409        111022351542  
     111022263222        110976778036        111022321032        111022438270  
     111023413267        111068713887        111023536261  

111011613151

     110992220310        111016963345        111035188245        111017319371  
     111018261608        111025927397        110972806333        111020499217  
     111020976350        111021078591        111021446534        111022351744  
     111022263252        110976750403        111022321061        111022438294  
     111023413288        111068741338        111023536280  

111011613308

     110992207889        111016963380        111035199183        111017319433  
     111018261692        111025931468        110972778086        111020499261  
     111020976387        111021078618        111021446658        111022351947  
     111022263282        110976722770        111022321091        111022438318  
     111023413310        111068768790        111023536299  

111011657519

     110992195469        111016963416        111035210120        111017319494  
     111018261776        111025935539        110972749838        111020499306  
     111020976423        111021078645        111021446782        111022352149  
     111022263312        110976695137        111022321120        111022438342  
     111023413331        111068796241        111023536318  

111011657553

     110992183049        111016963452        111035221057        111017319556  
     111018261859        111025939611        110972721591        111020499351  
     111020976459        111021078672        111021446906        111022352351  
     111022263341        110976667504        111022321150        111022438365  
     111023413353        111068823693        111023536337  

111011657968

     110992170629        111016963488        111035231995        111017319618  
     111018261943        111025943682        110972693344        111020499396  
     111020976496        111021078699        111021447031        111022352554  
     111022263371        110976639871        111022321179        111022438389  
     111023413374        111068851144        111023536356  

111011657979

     110992158209        111016963524        111035242932        111017319679  
     111018262027        111025947753        110972665096        111020499440  
     111020976532        111021078725        111021447155        111022352756  
     111022263401        110976612238        111022321208        111022438413  
     111023413396        111068878596        111023536375  

111011658060

     110992145789        111016963559        111035253869        111017319741  
     111018262110        111025951824        110972636849        111020499485  
     111020976568        111021078752        111021447279        111022352959  
     111022263431        110976584605        111022321238        111022438437  
     111023413417        111068906047        111023536394  

111011658295

     110992133369        111016963595        111035264806        111017319802  
     111018262194        111025955895        110972608601        111020499530  
     111020976605        111021078779        111021447403        111022353161  
     111022263460        110976556972        111022321267        111022438461  
     111023413439        111068933499        111023536413  

111011658307

     110992120948        111016963631        111035275744        111017319864  
     111018262278        111025959967        110972580354        111020499574  
     111020976641        111021078806        111021447528        111022353363  
     111022263490        110976529339        111022321297        111022438485  
     111023413460        111068960950        111023536431  

111011658420

     110992108528        111016963667        111035286681        111017319925  
     111018262361        111025964038        110972552107        111020499619  
     111020976677        111021078833        111021447652        111022353566  
     111022263520        110976501706        111022321326        111022438509  
     111023413482        111068988402        111023536450  

111011613487

     110992096108        111016963703        111035297618        111017319987  
     111018262445        111025968109        110972523859        111020499664  
     111020976714        111021078860        111021447776        111022353768  
     111022263550        110976474073        111022321355        111022438533  
     111023413503        111069015853        111023536469  

111011613544

     110992083688        111016963738        111035308556        111017320049  
     111018262528        111025972180        110972495612        111020499709  
     111020976750        111021078887        111021447900        111022353971  
     111022263579        110976446440        111022321385        111022438557  
     111023413525        111069043304        111023536488  

111011613623

     110992071268        111016963774        111035319493        111017320110  
     111018262612        111025976251        110972467364        111020499753  
     111020976786        111021078914        111021448024        111022354173  
     111022263609        110976418807        111022321414        111022438580  
     111023413546        111069070756        111023536507  

111011613724

     110992058848        111016963810        111035330430        111017320172  
     111018262696        111025980323        110972439117        111020499798  
     111020976823        111021078941        111021448149        111022354375  
     111022263639        110976391174        111022321444        111022438604  
     111023413568        111069098207        111023536526  

111011614095

     110992046428        111016963846        111035341368        111017320233  
     111018262779        111025984394        110972410870        111020499843  
     111020976859        111021078968        111021448273        111022354578  
     111022263669        110976363541        111022321473        111022438628  
     111023413590        111069125659        111023536545  

111011614275

     110992034007        111016963882        111035352305        111017320295  
     111018262863        111025988465        110972382622        111020499887  
     111020976895        111021078995        111021448397        111022354780  
     111022263699        110976335908        111022321502        111022438652  
     111023413611        111069153110        111023536564  

111011614411

     110992021587        111016963917        111035363242        111017320356  
     111018262947        111025992536        110972354375        111020499932  
     111020976932        111021079022        111021448521        111022354983  
     111022263728        110976308275        111022321532        111022438676  
     111023413633        111069180562        111023536583  

111011658936

     110992009167        111016963953        111035374180        111017320418  
     111018263030        111025996607        110972326127        111020499977  
     111020976968        111021079049        111021448646        111022355185  
     111022263758        110976280642        111022321561        111022438700  
     111023413654        111069208013        111023536602  

111011659027

     110991996747        111016963989        111035385117        111017320480  
     111018263114        111026000679        110972297880        111020500022  
     111020977004        111021079076        111021448770        111022355387  
     111022263788        110976253009        111022321591        111022438724  
     111023413676        111069235465        111023536621  

111011659038

     110991984327        111016964025        111035396054        111017320541  
     111018263197        111026004750        110972269633        111020500066  
     111020977041        111021079103        111021448894        111022355590  
     111022263818        110976225376        111022321620        111022438748  
     111023413697        111069262916        111023536639  

111011659151

     110991971907        111016964061        111035406992        111017320603  
     111018263281        111026008821        110972241385        111020500111  
     111020977077        111021079130        111021449018        111022355792  
     111022263847        110976197743        111022321649        111022438772  
     111023413719        111069290368        111023536658  

111011659577

     110991959487        111016964096        111035417929        111017320664  
     111018263365        111026012892        110972213138        111020500156  
     111020977113        111021079157        111021449142        111022355995  
     111022263877        110976170110        111022321679        111022438795  
     111023413740        111069317819        111023536677  

111011659915

     110991947066        111016964132        111035428866        111017320726  
     111018263448        111026016963        110972184890        111020500200  
     111020977150        111021079183        111021449267        111022356197  
     111022263907        110976142477        111022321708        111022438819  
     111023413762        111069345270        111023536696  

111011614466

     110991934646        111016964168        111035439803        111017320787  
     111018263532        111026021035        110972156643        111020500245  
     111020977186        111021079210        111021449391        111022356399  
     111022263937        110976114844        111022321738        111022438843  
     111023413783        111069372722        111023536715  

111011614938

     110991922226        111016964204        111035450741        111017320849  
     111018263616        111026025106        110972128396        111020500290  
     111020977222        111021079237        111021449515        111022356602  
     111022263966        110976087211        111022321767        111022438867  
     111023413805        111069400173        111023536734  

111011614950

     110991909806        111016964240        111035461678        111017320911  
     111018263699        111026029177        110972100148        111020500335  
     111020977259        111021079264        111021449639        111022356804  
     111022263996        110976059578        111022321796        111022438891  
     111023413826        111069427625        111023536753  

111011614961

     110991897386        111016964275        111035472615        111017320972  
     111018263783        111026033248        110972071901        111020500379  
     111020977295        111021079291        111021449764        111022357007  
     111022264026        110976031945        111022321826        111022438915  
     111023413848        111069455076        111023536772  

111011615131

     110991884966        111016964311        111035483553        111017321034  
     111018263866        111026037319        110972043653        111020500424  
     111020977331        111021079318        111021449888        111022357209  
     111022264056        110976004312        111022321855        111022438939  
     111023413869        111069482528        111023536791  

111011615186

     110991872546        111016964347        111035494490        111017321095  
     111018263950        111026041391        110972015406        111020500469  
     111020977368        111021079345        111021450012        111022357411  
     111022264086        110975976679        111022321885        111022438963  
     111023413891        111069509979        111023536810  

111011615232

     110991860125        111016964383        111035505427        111017321157  
     111018264034        111026045462        110971987159        111020500513  
     111020977404        111021079372        111021450136        111022357614  
     111022264115        110975949046        111022321914        111022438987  
     111023413912        111069537431        111023536829  

111011615333

     110991847705        111016964419        111035516365        111017321218  
     111018264117        111026049533        110971958911        111020500558  
     111020977440        111021079399        111021450261        111022357816  
     111022264145        110975921413        111022321943        111022439010  
     111023413934        111069564882        111023536848  

111011615355

     110991835285        111016964454        111035527302        111017321280  
     111018264201        111026053604        110971930664        111020500603  
     111020977477        111021079426        111021450385        111022358019  
     111022264175        110975893779        111022321973        111022439034  
     111023413955        111069592334        111023536866  

111011615478

     110991822865        111016964490        111035538239        111017321342  
     111018264285        111026057675        110971902416        111020500648  
     111020977513        111021079453        111021450509        111022358221  
     111022264205        110975866146        111022322002        111022439058  
     111023413977        111069619785        111023536885  

111011641332

     110991810445        111016964526        111035549177        111017321403  
     111018264368        111026061747        110971874169        111020500692  
     111020977550        111021079480        111021450633        111022358423  
     111022264234        110975838513        111022322032        111022439082  
     111023413998        111069647236        111023536904  

111011641613

     110991798025        111016964562        111035560114        111017321465  
     111018264452        111026065818        110971845922        111020500737  
     111020977586        111021079507        111021450757        111022358626  
     111022264264        110975810880        111022322061        111022439106  
     111023414020        111069674688        111023536923  

111011641714

     110991785605        111016964598        111035571051        111017321526  
     111018264535        111026069889        110971817674        111020500782  
     111020977622        111021079534        111021450882        111022358828  
     111022264294        110975783247        111022322090        111022439130  
     111023414041        111069702139        111023536942  

111011641938

     110991773184        111016964633        111035581989        111017321588  
     111018264619        111026073960        110971789427        111020500826  
     111020977659        111021079561        111021451006        111022359031  
     111022264324        110975755614        111022322120        111022439154  
     111023414063        111069729591        111023536961  

111011642096

     110991760764        111016964669        111035592926        111017321649  
     111018264703        111026078031        110971761179        111020500871  
     111020977695        111021079588        111021451130        111022359233  
     111022264354        110975727981        111022322149        111022439178  
     111023414084        111069757042        111023536980  

111011642186

     110991748344        111016964705        111035603863        111017321711  
     111018264786        111026082103        110971732932        111020500916  
     111020977731        111021079615        111021451254        111022359435  
     111022264383        110975700348        111022322179        111022439201  
     111023414106        111069784494        111023536999  

111011642197

     110991735924        111016964741        111035614801        111017321773  
     111018264870        111026086174        110971704685        111020500961  
     111020977768        111021079642        111021451379        111022359638  
     111022264413        110975672715        111022322208        111022439225  
     111023414127        111069811945        111023537018  

111011642221

     110991723504        111016964777        111035625738        111017321834  
     111018264954        111026090245        110971676437        111020501005  
     111020977804        111021079668        111021451503        111022359840  
     111022264443        110975645082        111022322237        111022439249  
     111023414149        111069839397        111023537037  

111011660243

     110991711084        111016964812        111035636675        111017321896  
     111018265037        111026094316        110971648190        111020501050  
     111020977840        111021079695        111021451627        111022360043  
     111022264473        110975617449        111022322267        111022439273  
     111023414170        111069866848        111023537056  

 

SCH-A-23



--------------------------------------------------------------------------------

Loan Number    Loan Number      Loan Number      Loan Number      Loan Number  
   Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number  

111011660399

     110991698664        111016964848        111035647612        111017321957  
     111018265121        111026098387        110971619942        111020501095  
     111020977877        111021079722        111021451751        111022360245  
     111022264502        110975589816        111022322296        111022439297  
     111023414192        111069894300        111023537075  

111011660467

     110991686243        111016964884        111035658550        111017322019  
     111018265205        111026102459        110971591695        111020501139  
     111020977913        111021079749        111021451876        111022360447  
     111022264532        110975562183        111022322326        111022439321  
     111023414213        111069921751        111023537093  

111011660557

     110991673823        111016964920        111035669487        111017322080  
     111018265288        111026106530        110971563448        111020501184  
     111020977949        111021079776        111021452000        111022360650  
     111022264562        110975534550        111022322355        111022439345  
     111023414235        111069949203        111023537112  

111011660771

     110991661403  